Exhibit 10.1

 

[EXECUTION COPY]

 

CUSIP No. 008253AM8

 

 

CREDIT AGREEMENT

Dated as of September 22, 2015

 

among

 

AFFILIATED MANAGERS GROUP, INC.,

as Borrower,

 

BANK OF AMERICA, N.A.,

as Administrative Agent, Swingline Lender and L/C Issuer

 

and

 

The Several Lenders

from Time to Time Parties Hereto

 

MERRILL LYNCH, PIERCE, FENNER & SMITH INCORPORATED,

CITIZENS BANK, N.A.

 

and

 

THE BANK OF TOKYO-MITSUBISHI UFJ, LTD.,

as Joint Book Runners and Joint Lead Arrangers

 

CITIGROUP GLOBAL MARKETS INC.,

ROYAL BANK OF CANADA

 

and

 

WELLS FARGO BANK, NATIONAL ASSOCIATION,

as Joint Lead Arrangers

 

CITIZENS BANK, N.A. and THE BANK OF TOKYO-MITSUBISHI UFJ, LTD.,

as Co-Syndication Agents

 

CITIGROUP GLOBAL MARKETS INC.,

ROYAL BANK OF CANADA

 

and

 

WELLS FARGO BANK, NATIONAL ASSOCIATION,

as Co-Documentation Agents

 

--------------------------------------------------------------------------------


 

TABLE OF CONTENTS

 

 

 

Page

 

 

 

Section 1.

DEFINITIONS AND INTERPRETATION

1

 

 

 

1.1

Defined Terms

1

1.2

Other Definitional and Interpretive Provisions

27

1.3

Accounting Terms

28

1.4

Exchange Rates; Currency Equivalents

29

1.5

Additional Alternative Currencies

29

1.6

Change of Currency

30

1.7

Times of Day

31

1.8

Letter of Credit Amounts

31

1.9

Rounding

31

 

 

 

Section 2.

THE COMMITMENTS AND CREDIT EXTENSIONS

31

 

 

 

2.1

Revolving Loans

31

2.2

Procedure for Borrowing Revolving Loans

31

2.3

Increase of Commitments

33

2.4

Fees

34

2.5

Termination or Reduction of Commitments

34

2.6

Repayment of Loans; Evidence of Debt

35

2.7

Swingline Loans

36

2.8

Procedure for Swingline Borrowing and Prepayment; Refunding of Swingline Loans

36

2.9

Obligations of Lenders Several

38

2.10

Letters of Credit

38

 

 

 

Section 3.

GENERAL PROVISIONS APPLICABLE TO THE LOANS

47

 

 

 

3.1

Optional Prepayments

47

3.2

Mandatory Prepayments

48

3.3

Conversion and Continuation Options

48

3.4

Minimum Amounts and Maximum Number of Tranches

49

3.5

Interest Rates and Payment Dates

50

3.6

Computation of Interest and Fees

50

3.7

Inability to Determine Interest Rate

51

 

i

--------------------------------------------------------------------------------


 

TABLE OF CONTENTS

(continued)

 

 

 

Page

 

 

 

3.8

Pro Rata Treatment and Payments

51

3.9

Illegality

53

3.10

Requirements of Law

54

3.11

Taxes

55

3.12

Indemnity

61

3.13

Change of Lending Office

62

3.14

Replacement of Lenders

62

3.15

Defaulting Lenders

63

3.16

Cash Collateral

65

 

 

 

Section 4.

REPRESENTATIONS AND WARRANTIES

67

 

 

 

4.1

Financial Condition

67

4.2

No Change

67

4.3

Existence; Compliance with Law

67

4.4

Power; Authorization; Enforceable Obligations

67

4.5

No Legal Bar

68

4.6

No Material Litigation

68

4.7

No Default

68

4.8

Federal Regulations

68

4.9

ERISA

68

4.10

Investment Company Act; Investment Advisers Act

69

4.11

Subsidiaries and Other Ownership Interests

70

4.12

Use of Proceeds

70

4.13

OFAC

70

4.14

Anti-Corruption Laws

70

 

 

 

Section 5.

CONDITIONS PRECEDENT

70

 

 

 

5.1

Conditions to Initial Credit Extensions

70

5.2

Conditions to all Credit Extensions

72

 

 

 

Section 6.

AFFIRMATIVE COVENANTS

73

 

 

 

6.1

Financial Statements

73

6.2

Certificates; Other Information

73

 

ii

--------------------------------------------------------------------------------


 

TABLE OF CONTENTS

(continued)

 

 

 

Page

 

 

 

6.3

Payment of Taxes

75

6.4

Conduct of Business and Maintenance of Existence

75

6.5

Maintenance of Property; Insurance

75

6.6

Inspection of Property; Books and Records; Discussions

75

6.7

Notices

76

6.8

Anti-Corruption Laws

76

 

 

 

Section 7.

NEGATIVE COVENANTS

76

 

 

 

7.1

Financial Condition Covenants

77

7.2

Limitation on Priority Debt

77

7.3

Limitation on Liens

77

7.4

Limitation on Fundamental Changes

78

7.5

Limitation on Sale of Assets

78

7.6

Sanctions

79

7.7

Anti-Corruption Laws

79

 

 

 

Section 8.

EVENTS OF DEFAULT

79

 

 

 

8.1

Events of Default

79

8.2

Application of Funds

81

 

 

 

Section 9.

THE ADMINISTRATIVE AGENT

82

 

 

 

9.1

Appointment and Authorization

82

9.2

Rights as a Lender

82

9.3

Exculpatory Provisions

82

9.4

Reliance by Administrative Agent

83

9.5

Delegation of Duties

84

9.6

Resignation of Administrative Agent

84

9.7

Non-Reliance on Administrative Agent and Other Lenders

86

9.8

Administrative Agent May File Proofs of Claim

86

9.9

Other Agents; Arrangers and Managers

87

 

 

 

Section 10.

MISCELLANEOUS

87

 

 

 

10.1

Amendments and Waivers

87

10.2

Notices

88

 

iii

--------------------------------------------------------------------------------


 

TABLE OF CONTENTS

(continued)

 

 

 

Page

 

 

 

10.3

No Waiver; Cumulative Remedies

90

10.4

Survival of Representations and Warranties

91

10.5

Expenses; Indemnity; Waiver of Damages

91

10.6

Successors and Assigns; Participations and Assignments

93

10.7

Adjustments; Set-off

97

10.8

Counterparts

97

10.9

Severability

98

10.10

Integration

98

10.11

GOVERNING LAW

98

10.12

Submission To Jurisdiction; Waivers

98

10.13

Acknowledgements

99

10.14

WAIVERS OF JURY TRIAL

100

10.15

Confidentiality

100

10.16

Survival of Representations and Warranties

101

10.17

USA Patriot Act

101

10.18

Electronic Execution of Assignments and Certain Other Documents

101

10.19

Judgment Currency

102

 

iv

--------------------------------------------------------------------------------


 

TABLE OF CONTENTS

 

 

 

ANNEX

 

 

 

Annex I

—

Pricing Grid

 

 

 

 

 

SCHEDULES

 

 

 

Schedule I

—

Lender Commitments

Schedule 4.1

—

Financial Condition

Schedule 4.2

—

Certain Changes

Schedule 4.11

—

Subsidiaries and Other Ownership Interests

Schedule 10.2

—

Addresses

 

 

 

 

 

EXHIBITS

 

 

 

Exhibit A

—

Form of Note

Exhibit B

—

Form of Borrower Certificate

Exhibit C

—

Form of Opinion of Borrower’s Counsel

Exhibit D

—

Form of Assignment and Assumption

Exhibit E

—

Form of Confidentiality Agreement

Exhibit F

—

Terms and Conditions of Subordinated Indebtedness

Exhibit G

—

Form of Compliance Certificate

Exhibit H

—

Form of Borrowing Notice

Exhibit I

—

Form of Conversion/Continuation Notice

Exhibit J

—

Form of Joinder Agreement

Exhibit K

—

Forms of U.S. Tax Compliance Certificates

Exhibit L

—

Form of Swingline Loan Notice

 

--------------------------------------------------------------------------------


 

CREDIT AGREEMENT

 

This CREDIT AGREEMENT, dated as of September 22, 2015, is among Affiliated
Managers Group, Inc., a Delaware corporation (the “Borrower”), the several banks
and other financial institutions from time to time parties to this Agreement as
lenders (collectively, the “Lenders”), and Bank of America, N.A. (“Bank of
America”), as Administrative Agent, Swingline Lender and L/C Issuer.

 

The Borrower has requested that the Lenders provide a revolving credit facility,
and the Lenders are willing to do so, on the terms and conditions set forth
herein.

 

In consideration of the mutual covenants and agreements herein contained, the
parties hereto covenant and agree as follows:

 

SECTION 1.  DEFINITIONS AND INTERPRETATION

 

1.1                               Defined Terms.  As used in this Agreement, the
following terms shall have the following meanings:

 

“ABR” means for any day a fluctuating rate per annum equal to the highest of
(a) the Federal Funds Rate plus 1/2 of 1%, (b) the rate of interest in effect
for such day as publicly announced from time to time by Bank of America as its
“prime rate,” and (c) the Eurodollar Rate plus 1.00%, and if the ABR shall be
less than zero, such rate shall be deemed to be zero for purposes of this
Agreement.  The “prime rate” is a rate set by Bank of America based upon various
factors including Bank of America’s costs and desired return, general economic
conditions and other factors, and is used as a reference point for pricing some
loans, which may be priced at, above, or below such announced rate.  Any change
in such prime rate announced by Bank of America shall take effect at the opening
of business on the day specified in the public announcement of such change.

 

“ABR Loan” means a Loan that bears interest at a rate based upon the ABR.  All
ABR Loans shall be denominated in Dollars.

 

“Acquisition” means the acquisition by the Borrower, directly or indirectly, of
equity interests in an Investment Firm.

 

“Adjusted Consolidated EBITDA” means, for any Computation Period, Consolidated
EBITDA for such Computation Period adjusted by giving effect on a pro forma
basis to Acquisitions and dispositions completed during such Computation Period.

 

“Administrative Agent” means Bank of America in its capacity as administrative
agent under this Agreement and the other Loan Documents, or any successor
administrative agent.

 

“Administrative Agent’s Office” means, with respect to any currency, the
Administrative Agent’s address and, as appropriate, account as set forth on
Schedule 10.2, or such other address

 

--------------------------------------------------------------------------------


 

or account with respect to any such currency as the Administrative Agent may
from time to time notify the Borrower and the Lenders.

 

“Administrative Questionnaire” means an Administrative Questionnaire in a form
supplied by the Administrative Agent.

 

“Affiliate” means as to any Person, any other Person which, directly or
indirectly, is in control of, is controlled by, or is under common control with,
such Person.  For purposes of this definition, “control” of a Person means the
power, directly or indirectly, either to (a) vote 10% or more of the securities
having ordinary voting power for the election of directors of such Person or
(b) direct or cause the direction of the management and policies of such Person,
whether by contract or otherwise.

 

“Agent Parties” is defined in Section 10.2(d).

 

“Aggregate Commitments” means the aggregate Commitments of all Lenders. The
Aggregate Commitments are $1,300,000,000 as of the Closing Date.

 

“Agreement” means this Credit Agreement.

 

“Alternative Currency” means each of the following currencies: Euro, Sterling
and Canadian Dollar, together with each other currency (other than Dollars) that
is approved in accordance with Section 1.5.

 

“Alternative Currency Equivalent” means, at any time, with respect to any amount
denominated in Dollars, the equivalent amount thereof in the applicable
Alternative Currency as determined by the Administrative Agent or the L/C
Issuer, as the case may be, at such time on the basis of the Spot Rate
(determined in respect of the most recent Revaluation Date) for the purchase of
such Alternative Currency with Dollars.

 

“Applicable Margin” means (a) with respect to Eurodollar Loans and ABR Loans,
from time to time, the rate per annum set forth under the headings “Applicable
Margin for Eurodollar Loans” and “Applicable Margin for ABR Loans,”
respectively, and (b) with respect to Letters of Credit, from time to time, the
rate per annum set forth under the heading “Applicable Margin for Letters of
Credit,” each as set forth on Annex I and determined based upon the Debt Rating.

 

“Applicable Time” means, with respect to any borrowings and payments in any
Alternative Currency, the local time in the place of settlement for such
Alternative Currency as may be reasonably determined by the Administrative Agent
or the L/C Issuer, as the case may be, to be necessary for timely settlement on
the relevant date in accordance with normal banking procedures in the place of
settlement.

 

“Arrangers” means collectively Merrill Lynch, Pierce, Fenner & Smith
Incorporated, Citizens Bank, N.A., The Bank of Tokyo-Mitsubishi UFJ, Ltd.,
Citigroup Global Markets Inc., Royal Bank of Canada and Wells Fargo Bank,
National Association in their capacity as joint lead arrangers.

 

2

--------------------------------------------------------------------------------


 

“Assignment and Assumption” means an assignment and assumption entered into by a
Lender and an Eligible Assignee (with the consent of any party whose consent is
required by Section 10.6(b)), and accepted by the Administrative Agent, in
substantially the form of Exhibit D or any other form (including electronic
documentation generated by MarkitClear or other electronic platform) approved by
the Administrative Agent.

 

“Attorney Costs” means and includes all reasonable and documented fees, expenses
and disbursements of any law firm or other external counsel.

 

“Available Commitment” means as to any Lender at any time, an amount equal to
the excess, if any, of (a) the amount of such Lender’s Commitment over (b) the
aggregate principal amount of all outstanding Revolving Loans made by such
Lender plus its Commitment Percentage of the Outstanding Amount of the L/C
Obligations plus, for all purposes other than Section 2.4(a), its Commitment
Percentage of all outstanding Swingline Loans.

 

“Back-Up Indemnity Payment” is defined in Section 3.11(c)(i).

 

“Bank of America” is defined in the preamble and includes any successor thereto.

 

“Book Runners” means collectively Merrill Lynch, Pierce, Fenner & Smith
Incorporated, Citizens Bank, N.A., and The Bank of Tokyo-Mitsubishi UFJ, Ltd.,
in their capacity as joint book runners.

 

“Borrower” is defined in the preamble and includes any successor thereto.

 

“Borrower Materials” is defined in Section 6.2.

 

“Borrowing” means (a) a borrowing consisting of simultaneous Revolving Loans of
the same Type, in the same currency and, in the case of Eurodollar Loans, having
the same Interest Period made by each of the Lenders pursuant to Section 2.1 or
(b) a Swingline Borrowing, as the context may require.

 

“Borrowing Date” means any Business Day specified in a notice pursuant to
Section 2.2 or 2.8 as a date on which the Borrower requests the Lenders or the
Swingline Lender to make Loans hereunder.

 

“Borrowing Notice” means a notice of a Borrowing, which shall be substantially
in the form of Exhibit H or such other form as may be approved by the
Administrative Agent (including any form on an electronic platform or electronic
transmission system as shall be approved by the Administrative Agent),
appropriately completed and signed by a Responsible Officer of the Borrower.

 

“Business Day” means any day other than a Saturday, Sunday or other day on which
commercial banks are authorized to close under the laws of, or are in fact
closed in, the state where the Administrative Agent’s Office (with respect to
Obligations denominated in Dollars) is located and:

 

3

--------------------------------------------------------------------------------


 

(a)                                 if such day relates to any interest rate
settings as to a Eurodollar Loan denominated in Dollars, any fundings,
disbursements, settlements and payments in Dollars in respect of any such
Eurodollar Loan, or any other dealings in Dollars to be carried out pursuant to
this Agreement in respect of any such Eurodollar Loan, means any such day that
is also a London Banking Day;

 

(b)                                 if such day relates to any interest rate
settings as to a Eurodollar Loan denominated in Euro, any fundings,
disbursements, settlements and payments in Euro in respect of any such
Eurodollar Loan, or any other dealings in Euro to be carried out pursuant to
this Agreement in respect of any such Eurodollar Loan, means any such day that
is also a TARGET Day;

 

(c)                                  if such day relates to any interest rate
settings as to a Eurodollar Loan denominated in a currency other than Dollars or
Euro, means any such day on which dealings in deposits in the relevant currency
are conducted by and between banks in the London or other applicable offshore
interbank market for such currency; and

 

(d)                                 if such day relates to any fundings,
disbursements, settlements and payments in a currency other than Dollars or Euro
in respect of a Eurodollar Loan denominated in a currency other than Dollars or
Euro, or any other dealings in any currency other than Dollars or Euro to be
carried out pursuant to this Agreement in respect of any such Eurodollar Loan
(other than any interest rate settings), means any such day on which banks are
open for foreign exchange business in the principal financial center of the
country of such currency.

 

“Canadian Dollar” and “CAD$” mean the lawful currency of Canada.

 

“Capital Securities” means the “Preferred Securities” issued in connection with
(and as defined in) the Capital Trust Indentures.

 

“Capital Stock” means any and all shares, interests, participations or other
equivalents (however designated) of capital stock of a corporation, any and all
equivalent ownership interests in a Person (other than a corporation) and any
and all warrants or options to purchase any of the foregoing.

 

“Capital Trust II” means AMG Capital Trust II, a special purpose Delaware
statutory trust established by the Borrower, of which the Borrower holds all of
the common securities and other securities having the power to vote generally.

 

“Capital Trust II Indenture” means the Indenture dated October 17, 2007 between
the Borrower and U.S. Bank National Association, successor in interest to Bank
of America, N.A., successor by merger to LaSalle Bank National Association, as
Debenture Trustee.

 

“Capital Trust Indentures” means, collectively, the Capital Trust II Indenture
and any indentures issued in exchange for the foregoing or in addition to the
foregoing so long as such indentures have economic terms consistent with and
substantially similar to, the terms contained in the foregoing indenture.

 

4

--------------------------------------------------------------------------------


 

“Capital Trusts” means, collectively, Capital Trust II and other similar special
purpose vehicles established by the Borrower, of which the Borrower holds all of
the common securities and other securities having the power to vote generally,
which special purpose vehicle issues Capital Securities.

 

“Cash Collateralize” means to pledge and deposit with or deliver to the
Administrative Agent, for the benefit of one or more of the L/C Issuer or the
Lenders, as collateral for L/C Obligations or obligations of the Lenders to fund
participations in respect of L/C Obligations, cash or deposit account balances
or, if the Administrative Agent and the L/C Issuer shall agree in their sole
discretion, other credit support, in each case pursuant to documentation in form
and substance reasonably satisfactory to the Administrative Agent and the L/C
Issuer. “Cash Collateral” shall have a meaning correlative to the foregoing and
shall include the proceeds of such cash collateral and other credit support.

 

“Cash Equivalent” means, at any time, (a) any evidence of indebtedness, maturing
not more than one (1) year after such time, issued or guaranteed by the United
States or any agency thereof, (b) commercial paper, maturing not more than one
(1) year from the date of issue, or corporate demand notes, in each case (unless
issued by a Lender or its holding company) rated at least A-1 or A-2 by S&P or
P-1 or P-2 by Moody’s (or carrying an equivalent rating by an
internationally-recognized rating agency), (c) any certificate of deposit (or
time deposits represented by such certificates of deposit) or banker’s
acceptance, maturing not more than one year after such time, or overnight
Federal Funds transactions or money market deposit accounts that are issued or
sold by, or maintained with, a commercial bank or financial institution
incorporated under the laws of the United States, any state thereof or the
District of Columbia which is rated at least A-1 or A-2 by S&P or P-l or P-2 by
Moody’s (or carrying an equivalent rating by an internationally-recognized
rating agency), (d) any repurchase agreement entered into with a commercial bank
or financial institution meeting the requirements of clause (c) above which
(i) is secured by a fully perfected security interest in any obligation of the
type described in any of clauses (a) through (c) above and (ii) has a market
value at the time such repurchase agreement is entered into of not less than
100% of the repurchase obligation of such commercial bank or financial
institution thereunder, (e) securities with maturities of six (6) months or less
from the date of acquisition backed by standby letters of credit issued by any
commercial bank or financial institution meeting the requirements of clause
(c) above, (f) any short-term (or readily marketable or immediately redeemable)
investment in a structured investment vehicle, structured investment deposit or
similar instrument with a financial strength rating of A by S&P or Moody’s,
(g) shares of money market mutual or similar funds which invest primarily in
assets satisfying the requirements of clauses (a) through (f) of this
definition, or (h) instruments equivalent to those referred to in any of clauses
(a) through (g) above that are comparable in credit quality and tenor to that
referenced in the applicable clause and are customarily used by corporations
similar to the Borrower for cash management purposes outside the United States.

 

“Change of Control” means an event or series of events by which:

 

(a)                                 any “person” or “group” (as such terms are
used in Sections 13(d) and 14(d) of the Securities Exchange Act of 1934, but
excluding any employee benefit plan of such person or its subsidiaries, and any
person or entity acting in its capacity as trustee, agent or other fiduciary or
administrator of any such plan) becomes the “beneficial owner” (as defined in
Rules 13d-3

 

5

--------------------------------------------------------------------------------


 

and 13d-5 under the Securities Exchange Act of 1934, except that a person or
group shall be deemed to have “beneficial ownership” of all securities that such
person or group has the right to acquire, whether such right is exercisable
immediately or only after the passage of time (such right, an “option right”)),
directly or indirectly, of 50% or more of the Capital Stock of the Borrower
entitled to vote for members of the board of directors or equivalent governing
body of the Borrower on a fully-diluted basis (and taking into account all such
securities that such “person” or “group” has the right to acquire pursuant to
any option right); or

 

(b)                                 during any period of twelve (12) consecutive
months, a majority of the members of the board of directors or other equivalent
governing body of the Borrower cease to be composed of individuals (i) who were
members of that board or equivalent governing body on the first day of such
period, (ii) whose election or nomination to that board or equivalent governing
body was approved by individuals referred to in clause (i) above constituting at
the time of such election or nomination at least a majority of that board or
equivalent governing body or (iii) whose election or nomination to that board or
other equivalent governing body was approved by individuals referred to in
clauses (i) and (ii) above constituting at the time of such election or
nomination at least a majority of that board or equivalent governing body.

 

“Closing Date” means the date on which the conditions precedent set forth in
Section 5.1 shall be satisfied or waived in accordance with Section 10.1.

 

“Code” means the Internal Revenue Code of 1986, as amended from time to time,
and the rules and regulations promulgated thereunder.

 

“Commitment” means, as to any Lender, the obligation of such Lender to (a) make
Revolving Loans to the Borrower hereunder, (b) purchase participations in L/C
Obligations and (c) purchase participations in Swingline Loans, in an aggregate
principal amount at any one time outstanding not to exceed the Dollar amount set
forth opposite such Lender’s name on Schedule I or in the Assignment and
Assumption pursuant to which such Lender becomes a party hereto, as applicable,
as such amount may be increased or reduced from time to time in accordance with
the provisions of this Agreement.

 

“Commitment Fee Rate” means, from time to time, the rate per annum set forth
under the heading “Commitment Fee Rate” on Annex I based upon the Debt Rating.

 

“Commitment Percentage” means, with respect to any Lender at any time, the
percentage (carried out to nine decimal places) which such Lender’s Commitment
then constitutes of the Aggregate Commitments (or, at any time after the
commitment of each Lender to make Loans and the obligation of the L/C Issuer to
make L/C Credit Extensions shall have expired or terminated, then the Commitment
Percentage of each Lender shall be determined based on the Commitment Percentage
of such Lender most recently in effect, giving effect to any subsequent
assignments).  The initial Commitment Percentage of each Lender is set forth
opposite the name of such Lender on Schedule I to this Agreement or in the
Assignment and Assumption pursuant to which such Lender becomes a party hereto,
as applicable.

 

“Commitment Period” means the period from and including the Closing Date to the
earliest of (a) the Termination Date, (b) the date of termination of the
Aggregate Commitments

 

6

--------------------------------------------------------------------------------


 

pursuant to Section 2.5, and (c) the date of termination of the commitment of
each Lender to make Loans and of the obligation of the L/C Issuer to make L/C
Credit Extensions pursuant to Section 8.1.

 

“Compliance Certificate” means a certificate substantially in the form of
Exhibit G.

 

“Computation Period” means each period of four consecutive fiscal quarters
ending on the last day of a fiscal quarter.

 

“Connection Income Taxes” means Other Connection Taxes that are imposed on or
measured by net income (however denominated) or that are franchise Taxes or
branch profits Taxes.

 

“Consolidated EBITDA” means for any period the consolidated EBITDA of the
Borrower and its Subsidiaries for such period.

 

“Consolidated Interest Expense” means, for any period, the amount of interest
expense of the Borrower and, to the extent payable out of Free Cash Flow (and
not Operating Cash Flow) under the relevant Revenue Sharing Agreement, its
Subsidiaries payable in cash on a consolidated basis, net of the portion thereof
attributable to minority interests, for such period.

 

“Contractual Obligation” means, as to any Person, any provision of any security
issued by such Person or of any agreement, instrument or other undertaking to
which such Person is a party or by which it or any of its property is bound.

 

“Conversion/Continuation Notice” means a notice of (a) a conversion of Loans
from one Type to the other, or (b) a continuation of Eurodollar Loans pursuant
to Section 3.3,  which shall be substantially in the form of Exhibit I or such
other form as may be approved by the Administrative Agent (including any form on
an electronic platform or electronic transmission system as shall be approved by
the Administrative Agent), appropriately completed and signed by a Responsible
Officer of the Borrower.

 

“Credit Extension” means each of the following: (a) a Borrowing and (b) an L/C
Credit Extension.

 

“Debt Rating” means, as of any date of determination, the ratings by the Rating
Agencies of the Borrower’s non-credit-enhanced, senior unsecured long-term debt
(or other similar corporate rating acceptable to the Administrative Agent);
provided that (a)  (i) if the Borrower does not have any such rating issued by a
Rating Agency, the Debt Rating applicable to Pricing Level 6 in the pricing grid
attached as Annex I shall apply, (ii) if the Borrower shall have a rating for
such debt issued by only one Rating Agency, then the Debt Rating shall be the
rating issued by such Rating Agency, (iii) if the Borrower shall have ratings
for such debt issued by only two of the three Rating Agencies, then the Debt
Rating shall be determined by reference to each such rating in the manner set
forth in clause (b) below and (iv) if the Borrower shall have ratings for such
debt issued by each such Rating Agency, then the Debt Rating shall be determined
by reference to the highest two ratings issued by such Rating Agencies in the
manner set forth in clause (b) below, and (b) in the event that clauses
(a)(iii) and (a)(iv) above apply, the Debt Rating shall be the ratings issued by
the applicable Rating Agencies; provided that (i) if the

 

7

--------------------------------------------------------------------------------


 

respective ratings issued by the applicable Rating Agencies differ by one
Pricing Level in the pricing grid attached as Annex I, then the Debt Rating
applicable to the Pricing Level for the higher of such two ratings shall apply
(with the Debt Rating for Pricing Level 1 being the highest and the Debt Rating
for Pricing Level 6 being the lowest) and (ii) if there is a split in the
respective ratings issued by the applicable Rating Agencies of more than one
Pricing Level, then the Debt Rating applicable to the Pricing Level that is one
Level higher than the Pricing Level of the lower rating shall apply.

 

“Debtor Relief Laws” means the Bankruptcy Code of the United States, and all
other liquidation, conservatorship, bankruptcy, assignment for the benefit of
creditors, moratorium, rearrangement, receivership, insolvency, reorganization,
or similar debtor relief laws of the United States or other applicable
jurisdictions from time to time in effect.

 

“Default” means any of the events specified in Section 8.1, whether or not any
requirement for the giving of notice, the lapse of time, or both, has been
satisfied.

 

“Default Rate” means (a) except as provided in clause (b) below, an interest
rate equal to (i) the ABR plus (ii) the Applicable Margin, if any, applicable to
ABR Loans plus (iii) 2% per annum; and (b) with respect to a Eurodollar Loan,
the Default Rate shall be an interest rate equal to (i) the Eurodollar Rate
applicable to such Loan plus (ii) the Applicable Margin applicable to Eurodollar
Loans plus (iii) 2% per annum.

 

“Defaulting Lender” means, subject to Section 3.15(b), any Lender that (a) has
failed to (i) fund all or any portion of its Revolving Loans within two
(2) Business Days of the date such Loans were required to be funded hereunder
unless such Lender notifies the Administrative Agent and the Borrower in good
faith in writing that such failure is the result of such Lender’s determination
that one or more conditions precedent to funding (each of which conditions
precedent, together with any applicable default, shall be specifically
identified in such writing) has not been satisfied, or (ii) pay to the
Administrative Agent, the L/C Issuer, the Swingline Lender or any other Lender
any other amount required to be paid by it hereunder (including in respect of
its participation in Letters of Credit or Swingline Loans) within two
(2) Business Days of the date when due, (b) has notified the Borrower, the
Administrative Agent, the L/C Issuer or the Swingline Lender in writing that it
does not intend to comply with its funding obligations hereunder, or has made a
public statement to that effect (unless such writing or public statement relates
to such Lender’s obligation to fund a Revolving Loan hereunder and states in
good faith that such position is based on such Lender’s determination that a
condition precedent to funding (which condition precedent, together with any
applicable default, shall be specifically identified in such writing or public
statement) cannot be satisfied), (c) has failed, within three (3) Business Days
after written request by the Administrative Agent or the Borrower, to confirm in
writing to the Administrative Agent and the Borrower that it will comply with
its prospective funding obligations hereunder (provided that such Lender shall
cease to be a Defaulting Lender pursuant to this clause (c) upon receipt of such
written confirmation by the Administrative Agent and the Borrower), or (d) has,
or has a direct or indirect parent company that has, (i) become the subject of a
proceeding under any Debtor Relief Law, or (ii) had appointed for it a receiver,
custodian, conservator, trustee, administrator, assignee for the benefit of
creditors or similar Person charged with reorganization or liquidation of its
business or assets, including the Federal Deposit Insurance Corporation or any
other state or federal regulatory authority acting in such a capacity;

 

8

--------------------------------------------------------------------------------


 

provided that a Lender shall not be a Defaulting Lender solely by virtue of the
ownership or acquisition of any Capital Stock in that Lender or any direct or
indirect parent company thereof by a Governmental Authority so long as such
ownership interest does not result in or provide such Lender with immunity from
the jurisdiction of courts within the United States or from the enforcement of
judgments or writs of attachment on its assets or permit such Lender (or such
Governmental Authority) to reject, repudiate, disavow or disaffirm any contracts
or agreements made with such Lender.  Any determination by the Administrative
Agent that a Lender is a Defaulting Lender under any one or more of clauses
(a) through (d) above, and of the effective date of such status, shall be
conclusive and binding absent manifest error, and such Lender shall be deemed to
be a Defaulting Lender (subject to Section 3.15(b)) as of the date established
therefor by the Administrative Agent in a written notice of such determination,
which shall be delivered by the Administrative Agent to the Borrower, the L/C
Issuer, the Swingline Lender and each other Lender promptly following such
determination.

 

“Designated Indebtedness” is defined in paragraph (f) of the definition of
“Total Indebtedness”.

 

“Designated Jurisdiction” means any country, region or territory to the extent
that such country, region or territory itself is the subject of any Sanction.

 

“Dollars” and “$” mean the lawful currency of the United States.

 

“Dollar Equivalent” means at any time, (a) with respect to any amount
denominated in Dollars, such amount, and (b) with respect to any amount
denominated in any Alternative Currency, the equivalent amount thereof in
Dollars as determined by the Administrative Agent or the L/C Issuer, as the case
may be, at such time on the basis of the Spot Rate (determined in respect of the
most recent Revaluation Date) for the purchase of Dollars with such Alternative
Currency.

 

“EBITDA” means, for any Person for any period, the amount equal to the sum of
(without duplication) (a) its net income before taxes (net of the portion
thereof attributable to non-controlling interests, including any non-controlling
interests in any partnership) plus (b) to the extent deducted in determining its
net income, (i) its interest expense (including capitalized interest expense),
(ii) its depreciation expense, (iii) its amortization expense, (iv) its non-cash
asset impairment expense, (v) its Non-Cash Based Compensation Costs, and
(vi) other non-cash gains or losses (provided that if any such non-cash losses
referred to in this clause (vi) represent an accrual or reserve for potential
cash items in any future period, the cash payment in respect thereof in such
future period shall be subtracted from EBITDA to such extent), minus (c) to the
extent included in determining net income of the Borrower, income of any entity
in which the Borrower or any Subsidiary has a minority interest, unless either
(i) such income has been received by the Borrower or a Subsidiary in cash (by
way of dividend, distribution or otherwise) on or prior to the date the
Compliance Certificate for such fiscal period is required to be delivered (or,
if earlier, actually delivered) or (ii) to the extent the payment of such income
has not been received in cash, (A) such payment is contractually obligated to be
paid to the Borrower or a Subsidiary pursuant to a Revenue Sharing Agreement (or
otherwise), and (B) such payment is not overdue.

 

9

--------------------------------------------------------------------------------


 

“Eligible Assignee” means any Person that meets the requirements to be an
assignee under Section 10.6(b) (subject to such consents, if any, as may be
required under Section 10.6(b)(iii)).

 

“Environmental Law” means any federal, state, local or foreign statute, law,
regulation, ordinance, rule, judgment, order, decree, permit, concession, grant,
franchise, license, agreement or governmental restriction relating to pollution
or the protection of the environment or the release of any material into the
environment, including any of the foregoing related to hazardous substances or
wastes, air emissions or discharges to waste or public systems.

 

“Environmental Liability” means any liability, contingent or otherwise
(including any liability for damages, costs of environmental remediation, fines,
penalties or indemnities), directly or indirectly resulting from or based upon
(a) violation of any Environmental Law, (b) the generation, use, handling,
transportation, storage, treatment or disposal of any Hazardous Materials,
(c) exposure to any Hazardous Materials, (d) the release or threatened release
of any Hazardous Materials into the environment or (e) any contract, agreement
or other consensual arrangement pursuant to which liability is assumed or
imposed with respect to any of the foregoing.

 

“ERISA” means the Employee Retirement Income Security Act of 1974, as amended
from time to time.

 

“ERISA Affiliate” means any trade or business (whether or not incorporated)
under common control with the Borrower within the meaning of Section 414(b) or
(c) of the Code (and Sections 414(m) and (o) of the Code for purposes of
provisions relating to Section 412 of the Code).

 

“ERISA Event” means (a) a Reportable Event with respect to a Pension Plan;
(b) the withdrawal of the Borrower or any ERISA Affiliate from a Pension Plan
subject to Section 4063 of ERISA during a plan year in which such entity was a
“substantial employer” as defined in Section 4001(a)(2) of ERISA or a cessation
of operations that is treated as such a withdrawal under Section 4062(e) of
ERISA; (c) a complete or partial withdrawal by the Borrower or any ERISA
Affiliate from a Multiemployer Plan or notification that a Multiemployer Plan is
in reorganization; (d) the filing of a notice of intent to terminate or the
treatment of a Pension Plan amendment as a termination under Section 4041 or
4041A of ERISA; (e) the institution by the PBGC of proceedings to terminate a
Pension Plan; (f) any event or condition which constitutes grounds under
Section 4042 of ERISA for the termination of, or the appointment of a trustee to
administer, any Pension Plan; (g) the determination that any Pension Plan is
considered an at-risk plan or a plan in endangered or critical status within the
meaning of Sections 430, 431 and 432 of the Code or Sections 303, 304 and 305 of
ERISA; or (h) the imposition of any liability under Title IV of ERISA, other
than for PBGC premiums due but not delinquent under Section 4007 of ERISA, upon
the Borrower or any ERISA Affiliate.

 

“Euro” and “€” mean the single currency of the Participating Member States.

 

“Eurodollar Base Rate” means:

 

10

--------------------------------------------------------------------------------


 

(a)                                 with respect to any Eurodollar Loan:

 

(i)                                     denominated in a LIBOR Quoted Currency,
for any Interest Period, the rate per annum equal to the London Interbank
Offered Rate (“LIBOR”), or a comparable or successor rate which rate is approved
by the Administrative Agent, as published on the applicable Reuters screen
page (or such other commercially available source providing such quotations as
may be designated by the Administrative Agent from time to time) at
approximately 11:00 a.m., London time, two (2) Business Days prior to the
commencement of such Interest Period, for deposits in the relevant currency (for
delivery on the first day of such Interest Period) with a term equivalent to
such Interest Period or;

 

(ii)                                  denominated in Canadian Dollars, for any
Interest Period, the rate per annum equal to the Canadian Dealer Offered Rate
(“CDOR”), or a comparable or successor rate which rate is approved by the
Administrative Agent, as published on the applicable Reuters screen page (or
such other commercially available source providing such quotations as may be
designated by the Administrative Agent from time to time) at or about 10:00
a.m. (Toronto, Ontario time) on the Rate Determination Date with a term
equivalent to such Interest Period;

 

(iii)                               denominated in any other Non-LIBOR Quoted
Currency, for any Interest Period, the rate per annum as designated with respect
to such Alternative Currency at the time such Alternative Currency is approved
by the Administrative Agent and the Lenders pursuant to Section 1.5; and

 

(b)                                 for any rate calculation with respect to an
ABR Loan on any date, the rate per annum equal to LIBOR at approximately 11:00
a.m., London time determined two (2) Business Days prior to such date for Dollar
deposits with a term of one (1) month commencing on that day;

 

provided, that to the extent a comparable or successor rate is approved by the
Administrative Agent in connection with any rate set forth in this definition,
the approved rate shall be applied in a manner consistent with market practice;
provided, further that to the extent such market practice is not
administratively feasible for the Administrative Agent, such approved rate shall
be applied in a manner as otherwise reasonably determined by the Administrative
Agent, and if the Eurodollar Base Rate shall be less than zero, such rate shall
be deemed to be zero for purposes of this Agreement.

 

“Eurodollar Loan” means a Loan that bears interest at a rate based on the
Eurodollar Rate.  Eurodollar Loans may be denominated in Dollars or in an
Alternative Currency.  All Revolving Loans denominated in an Alternative
Currency must be Eurodollar Loans.

 

“Eurodollar Rate” means, a rate per annum determined by the Administrative Agent
pursuant to the following formula:

 

Eurodollar Rate =

Eurodollar Base Rate

 

1.00 - Eurodollar Reserve Percentage

 

11

--------------------------------------------------------------------------------


 

“Eurodollar Reserve Percentage” means, for any day during any Interest Period,
the reserve percentage (expressed as a decimal, carried out to five decimal
places) in effect on such day, whether or not applicable to any particular
Lender, under regulations issued from time to time by the FRB for determining
the maximum reserve requirement (including any emergency, supplemental or other
marginal reserve requirement) with respect to Eurodollar funding (currently
referred to as “Eurocurrency liabilities”).  The Eurodollar Rate for each
outstanding Eurodollar Loan shall be adjusted automatically as of the effective
date of any change in the Eurodollar Reserve Percentage.

 

“Event of Default” means any of the events specified in Section 8.1.

 

“Excluded Intercompany Indebtedness” means, (i) Indebtedness owed by the
Borrower or any Subsidiary to a Wholly-Owned Subsidiary or the Borrower and
(ii) up to an aggregate amount of $100,000,000 of Indebtedness owed by the
Borrower or any Subsidiary to any Subsidiary that is not a Wholly-Owned
Subsidiary.

 

“Excluded Taxes” means any of the following Taxes imposed on or with respect to
any Recipient or required to be withheld or deducted from a payment to a
Recipient, (a) Taxes imposed on or measured by net income (however denominated),
franchise Taxes, and branch profits Taxes, in each case, (i) imposed as a result
of such Recipient being organized under the laws of, or having its principal
office or, in the case of any Lender, its Lending Office located in, the
jurisdiction imposing such Tax (or any political subdivision thereof) or
(ii) that are Other Connection Taxes, (b) U.S. federal withholding Taxes imposed
on amounts payable to or for the account of such Recipient with respect to an
applicable interest in a Loan or Commitment pursuant to a law in effect on the
date on which (i) such Recipient acquires such interest in the Loan or
Commitment (other than pursuant to an assignment request by the Borrower under
Section 3.14) or (ii) such Recipient changes its Lending Office, except in each
case to the extent that, pursuant to Section 3.11(a)(ii), (a)(iii) or (c),
amounts with respect to such Taxes were payable either to such Recipient’s
assignor immediately before such Recipient became a party hereto or to such
Recipient immediately before it changed its Lending Office, (c) Taxes
attributable to such Recipient’s failure to comply with Section 3.11(e) and
(d) any U.S. imposed Taxes imposed pursuant to FATCA.

 

“Existing Revolving Credit Agreement” means that certain Credit Agreement, dated
as of April 30, 2013, among the Borrower, the lenders from time to time party
thereto, Bank of America, as administrative agent, and the other agents and
arrangers from time to time party thereto, as the same may be amended, restated
and otherwise modified from time to time.

 

“Existing Term Credit Agreement” means that certain Term Credit Agreement, dated
as of April 15, 2014, among the Borrower, the lenders from time to time party
thereto, Bank of America, as administrative agent, and the other agents and
arrangers from time to time party thereto, as the same may be amended, restated
and otherwise modified from time to time.

 

“FATCA” means Sections 1471 through 1474 of the Code, as of the date of this
Agreement (or any amended or successor version that is substantively comparable
and not materially more onerous to comply with), any current or future
regulations or official interpretations thereof and any agreements entered into
pursuant thereto, including any

 

12

--------------------------------------------------------------------------------


 

intergovernmental agreements and any rules or guidance implementing such
intergovernmental agreements.

 

“Federal Funds Rate” means, for any day, the rate per annum equal to the
weighted average of the rates on overnight Federal funds transactions with
members of the Federal Reserve System, as published by the Federal Reserve Bank
on the Business Day next succeeding such day; provided that (a) if such day is
not a Business Day, the Federal Funds Rate for such day shall be such rate on
such transactions on the next preceding Business Day, and (b) if no such rate is
so published on such next succeeding Business Day, the Federal Funds Rate for
such day shall be the average rate (rounded upward, if necessary, to a whole
multiple of 1/100 of 1%) charged to Bank of America on such day on such
transactions as determined by the Administrative Agent.

 

“Fee Letters” means, collectively, (a) that certain fee letter, dated as of
July 22, 2015, by and among Bank of America, Merrill Lynch, Pierce, Fenner &
Smith Incorporated and the Borrower and (b) each other fee letter entered into
between, respectively, the Borrower and each other Book Runner.

 

“Financial Statements” is defined in Section 4.1.

 

“Financing Lease” means any lease of property, real or personal, the obligations
of the lessee in respect of which are required in accordance with GAAP to be
capitalized on a balance sheet of the lessee.

 

“Fitch” means Fitch, Inc., doing business as Fitch Ratings.

 

“Foreign Lender” means (a) if the Borrower is a U.S. Person, a Lender that is
not a U.S. Person, and (b) if the Borrower is not a U.S. Person, a Lender that
is resident or organized under the laws of a jurisdiction other than that in
which the Borrower is resident for tax purposes.  For purposes of this
definition, the United States, each state thereof and the District of Columbia
shall be deemed to constitute a single jurisdiction.

 

“FRB” means the Board of Governors of the Federal Reserve System of the United
States.

 

“Free Cash Flow” means, without duplication, distributions due and payable
directly or indirectly to the Borrower (in the case of indirect ownership by the
Borrower through Subsidiaries with third-party shareholders, giving effect to
the allocable share of the Borrower) by and from an Investment Firm under the
Revenue Sharing Agreement applicable to such Investment Firm, including the
Borrower’s direct or indirect allocated share of “Free Cash Flow” or “Owners’
Allocation” as such terms are defined in certain Revenue Sharing Agreements.

 

“Fronting Exposure” means, at any time there is a Defaulting Lender, (a) with
respect to the L/C Issuer, such Defaulting Lender’s Commitment Percentage of the
Outstanding Amount of all outstanding L/C Obligations other than L/C Obligations
as to which such Defaulting Lender’s participation obligation has been
reallocated to other Lenders or Cash Collateralized in accordance with the terms
hereof, and (b) with respect to the Swingline Lender, such Defaulting Lender’s
Commitment Percentage of the Outstanding Amount of all Swingline Loans other
than

 

13

--------------------------------------------------------------------------------


 

Swingline Loans as to which such Defaulting Lender’s participation obligation
has been reallocated to other Lenders in accordance with the terms hereof.

 

“Funds” means the collective reference to all Investment Companies and other
investment accounts or funds (in whatever form and whether personal or
corporate) for which any Subsidiary or Investment Firm provides advisory,
management or administrative services.

 

“GAAP” means generally accepted accounting principles in the United States in
effect from time to time.

 

“Governmental Authority” means any nation or government, any state or other
political subdivision thereof and any entity exercising executive, legislative,
judicial, regulatory or administrative functions of or pertaining to government.

 

“Guarantee Obligation” means as to any Person (the “guaranteeing person”), any
obligation of (a) the guaranteeing person or (b) another Person (including any
bank under any letter of credit) with respect to which the guaranteeing person
has issued a reimbursement, counterindemnity or similar obligation, in any such
case guaranteeing or in effect guaranteeing any Indebtedness, leases, dividends
or other obligations (the “primary obligations”) of any other third Person (the
“primary obligor”) in any manner, whether directly or indirectly, including any
obligation of the guaranteeing person, whether or not contingent, (i) to
purchase any such primary obligation or any property constituting direct or
indirect security therefor, (ii) to advance or supply funds (1) for the purchase
or payment of any such primary obligation or (2) to maintain working capital or
equity capital of the primary obligor or otherwise to maintain the net worth or
solvency of the primary obligor, (iii) to purchase property, securities or
services primarily for the purpose of assuring the owner of any such primary
obligation of the ability of the primary obligor to make payment of such primary
obligation or (iv) otherwise to assure or hold harmless the owner of any such
primary obligation against loss in respect thereof; provided that the term
Guarantee Obligation shall not include endorsements of instruments for deposit
or collection in the ordinary course of business.  The amount of any Guarantee
Obligation of any guaranteeing person shall be deemed to be the lower of (a) an
amount equal to the stated or determinable amount of the primary obligation in
respect of which such Guarantee Obligation is made and (b) the maximum amount
for which such guaranteeing person may be liable pursuant to the terms of the
instrument embodying such Guarantee Obligation, unless such primary obligation
and the maximum amount for which such guaranteeing person may be liable are not
stated or determinable, in which case the amount of such Guarantee Obligation
shall be such guaranteeing person’s maximum reasonably anticipated liability in
respect thereof as determined by the Borrower in good faith.

 

“Hazardous Materials” means all explosive or radioactive substances or wastes
and all hazardous or toxic substances, wastes or other pollutants, including
petroleum or petroleum distillates, asbestos or asbestos-containing materials,
polychlorinated biphenyls, radon gas, toxic mold, infectious or medical wastes
and all other substances or wastes of any nature regulated pursuant to any
Environmental Law.

 

“Increase Effective Date” is defined in Section 2.3(c).

 

14

--------------------------------------------------------------------------------


 

“Increasing Lender” is defined in Section 2.3(b).

 

“Indebtedness” means, as to any Person at any date and without duplication, all
of the following, whether or not included as Indebtedness or liabilities in
accordance with GAAP: (a) all indebtedness of such Person for borrowed money or
for the deferred purchase price of property or services (other than current
trade liabilities incurred in the ordinary course of business and payable in
accordance with customary practices), (b) any other indebtedness of such Person
which is evidenced by a note, bond, debenture or similar instrument, (c) all
obligations of such Person under Financing Leases, (d) all obligations of such
Person, contingent or otherwise, as an account party or applicant under or in
respect of bankers’ acceptances, letters of credit, bank guarantees, surety
bonds or similar facilities issued or created for the account of such Person,
(e) all liabilities secured by any Lien on any property owned by such Person
even though such Person has not assumed or otherwise become liable for the
payment thereof, (f) all net obligations of such Person under interest rate,
commodity, foreign currency and financial markets swaps, options, futures and
other hedging obligations (valued, at such date, in accordance with the
Borrower’s customary practices, as approved by its independent certified public
accountants), (g) all Guarantee Obligations of such Person in respect of any
Indebtedness (as defined above) of any other Person, and (h) all Indebtedness
(as defined above) of any partnership or joint venture (other than a joint
venture that is itself a corporation or limited liability company) in which such
Person is a general partner or a joint venturer, unless such Indebtedness is
expressly made non-recourse to such Person.

 

For purposes of the foregoing definition (including for purposes of Section 7.1,
Section 7.2 and Section 7.3(h)), (A) with regard to a Subsidiary, the term
“Indebtedness” shall include only a percentage of Indebtedness incurred by such
Subsidiary equal to the percentage of the Borrower’s direct and indirect
ownership interest in such Subsidiary and (B) with regard to the Borrower or any
Subsidiary, the term “Indebtedness” shall include, after any reduction in
accordance with the foregoing clause (A), only a percentage of Indebtedness
incurred by the Borrower or such Subsidiary and owed to another Subsidiary that
is not a Wholly-Owned Subsidiary equal to the percentage of the minority
interest not owned, directly or indirectly, by the Borrower.  For the avoidance
of doubt, the term “Indebtedness” shall not include (i) Synthetic Lease
Obligations, (ii) any Guarantee Obligations in respect of Synthetic Lease
Obligations, or (iii) any liabilities secured by any Lien in connection with
Synthetic Lease Obligations.

 

The term “Indebtedness” shall not include contingent obligations to make
payments under affiliate equity interest purchases, put or call rights, or
operating agreements entered into in the ordinary course of business, consistent
with past practices of the Borrower and its Subsidiaries, unless (A) such
payment has become due and payable and (B) any of (x) such payment is secured by
any Lien on assets of the Borrower, (y) such payment is to be made by a
Subsidiary, or (z) such payment is not made within five (5) Business Days of
when due.

 

“Indemnified Taxes” means (a) Taxes, other than Excluded Taxes, imposed on or
with respect to any payment made by or on account of any obligation of the
Borrower under any Loan Document and (b) to the extent not otherwise described
in clause (a), Other Taxes.

 

“Indemnitee” is defined in Section 10.5(b).

 

15

--------------------------------------------------------------------------------


 

“Interest Payment Date” means (a) as to any ABR Loan, (i) the last Business Day
of each March, June, September and December and (ii) the last day of the
Commitment Period and, (b) as to any Eurodollar Loan, (i) the last day of each
Interest Period therefor, (ii) if any Interest Period is longer than three
(3) months, each three-month anniversary of the first day of such Interest
Period, (iii) the date of any prepayment thereof and (iv) the last day of the
Commitment Period.

 

“Interest Period” means, with respect to any Eurodollar Loan:

 

(i)                                     initially, the period commencing on the
Borrowing Date with respect to such Eurodollar Loan or on the date on which an
ABR Loan is converted into a Eurodollar Loan and ending one week or one, two,
three or six months thereafter, in each case, subject to availability (or such
other period as is requested by the Borrower and consented to by all Lenders and
the Administrative Agent), as selected by the Borrower in its Borrowing Notice
or Conversion/Continuation Notice, as the case may be, given with respect
thereto; and

 

(ii)                                  thereafter, each period commencing on the
last day of the next preceding Interest Period applicable to such Eurodollar
Loan and ending one week or one, two, three or six months thereafter, in each
case, subject to availability (or such other period as is requested by the
Borrower that is twelve months or less and consented to by all Lenders and the
Administrative Agent), as selected by the Borrower in its
Conversion/Continuation Notice given with respect thereto;

 

provided that the foregoing provisions relating to Interest Periods are subject
to the following:

 

(1)                                 if any Interest Period would otherwise end
on a day that is not a Business Day, such Interest Period shall be extended to
the next succeeding Business Day unless the result of such extension would be to
carry such Interest Period into another calendar month in which event such
Interest Period shall end on the immediately preceding Business Day;

 

(2)                                 the Borrower may not select any Interest
Period that would extend beyond the scheduled Termination Date; and

 

(3)                                 unless otherwise agreed by the Borrower, all
Lenders and the Administrative Agent, any Interest Period (other than a one week
Interest Period) that begins on the last Business Day of a calendar month (or on
a day for which there is no numerically corresponding day in the calendar month
at the end of such Interest Period) shall end on the last Business Day of the
appropriate subsequent calendar month.

 

“Investment Advisers Act” means the Investment Advisers Act of 1940.

 

“Investment Company” means an “investment company” as such term is defined in
the Investment Company Act.

 

“Investment Company Act” means the Investment Company Act of 1940.

 

“Investment Firm” means any Subsidiary or other Person engaged, directly or
indirectly, primarily in the business (the “Investment Management Business”) of
providing investment

 

16

--------------------------------------------------------------------------------


 

advisory, management, distribution or administrative services to Funds (or
investment accounts or funds which will be included as Funds after the Borrower
acquires a direct or indirect interest in such other Person) and in which the
Borrower, directly or indirectly, has purchased or otherwise acquired, or has
entered into an agreement to purchase or otherwise acquire, Capital Stock or
other interests entitling the Borrower, directly or indirectly, to a share of
five percent (5.00%) or more of the revenues, earnings or value thereof.

 

“Investment Management Business” is defined in the definition of “Investment
Firm.”

 

“ISP” means, with respect to any Letter of Credit, the “International Standby
Practices 1998” published by the Institute of International Banking Law &
Practice (or such later version thereof as may be in effect at the time of
issuance).

 

“Issuer Documents” means with respect to any Letter of Credit, the Letter of
Credit Application, and any other document, agreement or instrument entered into
by the L/C Issuer and the Borrower or in favor of the L/C Issuer and relating to
such Letter of Credit.

 

“Joinder Agreement” is defined in Section 2.3(b).

 

“Junior Subordinated Debentures” means (a) the 5.15% Junior Subordinated
Convertible Debentures due October 15, 2037 issued by the Borrower to the
Capital Trust II in exchange for the proceeds of the issuance of the Capital
Securities and certain related common trust securities and (b) any debentures
issued in exchange for the foregoing or in addition to the foregoing so long as
such debentures have economic terms consistent with and substantially similar
to, the terms contained in the foregoing debentures.

 

“L/C Advance” means, with respect to each Lender, such Lender’s funding of its
participation in any L/C Borrowing in accordance with its Commitment
Percentage.  All L/C Advances shall be denominated in Dollars.

 

“L/C Borrowing” means an extension of credit resulting from a drawing under any
Letter of Credit which has not been reimbursed on the date when made or
refinanced as a Borrowing.  All L/C Borrowings shall be denominated in Dollars.

 

“L/C Credit Extension” means, with respect to any Letter of Credit, the issuance
thereof or extension of the expiry date thereof, or the increase of the amount
thereof.

 

“L/C Issuer” means Bank of America in its capacity as issuer of Letters of
Credit hereunder, or any successor issuer of Letters of Credit hereunder.

 

“L/C Obligations” means, as at any date of determination, the aggregate amount
available to be drawn under all outstanding Letters of Credit plus the aggregate
of all Unreimbursed Amounts, including all L/C Borrowings.  For purposes of
computing the amount available to be drawn under any Letter of Credit, the
amount of such Letter of Credit shall be determined in accordance with
Section 1.8.  For all purposes of this Agreement, if on any date of
determination a Letter of Credit has expired by its terms but any amount may
still be drawn thereunder by reason of the operation of Rule 3.14 of the ISP,
such Letter of Credit shall be deemed to be “outstanding” in the amount so
remaining available to be drawn.

 

17

--------------------------------------------------------------------------------


 

“Lenders” is defined in the preamble (and, unless the context requires
otherwise, such term includes the Swingline Lender).

 

“Lending Office” means, as to any Lender, the office or offices of such Lender
described as such in such Lender’s Administrative Questionnaire, or such other
office or offices as a Lender may from time to time notify the Borrower and the
Administrative Agent, which office may include any Affiliate of such Lender or
any domestic or foreign branch of such Lender or such Affiliate.  Unless the
context otherwise requires, each reference to a Lender shall include its
applicable Lending Office.

 

“Letter of Credit” means any standby letter of credit issued hereunder providing
for the payment of cash upon the honoring of a presentation thereunder.  Letters
of Credit may be issued in Dollars or in an Alternative Currency.

 

“Letter of Credit Application” means an application and agreement for the
issuance or amendment of a Letter of Credit in the form from time to time in use
by the L/C Issuer.

 

“Letter of Credit Expiration Date” means the day that is five (5) Business Days
prior to the Termination Date then in effect (or, if such day is not a Business
Day, the next preceding Business Day).

 

“Letter of Credit Fee” has the meaning specified in Section 2.10(h).

 

“Letter of Credit Sublimit” means an amount equal to $150,000,000.  The Letter
of Credit Sublimit is part of, and not in addition to, the Aggregate
Commitments.

 

“Leverage Ratio” means, as of any date, the ratio of (a) the remainder of Total
Indebtedness minus all (but not more than $100,000,000) consolidated
unrestricted cash and Cash Equivalents of the Borrower (which cash and Cash
Equivalents shall not, for the avoidance of doubt, include the proceeds of any
Designated Indebtedness), in each case as of such date, to (b) Adjusted
Consolidated EBITDA for the Computation Period ending on (or, if such date is
not the last day of a Computation Period, most recently prior to) such date.

 

“LIBOR” has the meaning specified in the definition of “Eurodollar Base Rate.”

 

“LIBOR Quoted Currency” means each of the following currencies: Dollars, Euros
and Sterling; in each case as long as there is a published LIBOR rate with
respect thereto.

 

“Lien” means any mortgage, pledge, hypothecation, assignment, deposit
arrangement, encumbrance, lien (statutory or other), charge or other security
interest or any preference, priority or other security agreement or preferential
arrangement of any kind or nature whatsoever (including any conditional sale or
other title retention agreement and any Financing Lease or synthetic lease
having substantially the same economic effect as any of the foregoing).

 

“Loan Documents” means this Agreement, any Notes, the Fee Letters, each Issuer
Document, and any agreement creating or perfecting rights in Cash Collateral
pursuant to the provisions of Section 3.16.

 

18

--------------------------------------------------------------------------------


 

“Loans” means as applicable, and as the context may require, either (a) a
Revolving Loan or a Swingline Loan or (b) collectively, the Revolving Loans and
the Swingline Loans.

 

“London Banking Day” means any day on which dealings in Dollar deposits are
conducted by and between banks in the London interbank eurodollar market.

 

“Material Adverse Effect” means a material adverse effect on (a) the business,
operations, property or condition (financial or otherwise) of the Borrower and
its Subsidiaries taken as a whole, (b) the ability of the Borrower to perform
its payment obligations under any Loan Document to which it is a party or
(c) the validity or enforceability against the Borrower of any material Issuer
Document or any other Loan Document to which it is a party or the rights or
remedies of the Administrative Agent or the Lenders hereunder or thereunder.

 

“Material Subsidiary” means, at any time, Subsidiaries of the Borrower which,
together with their respective Subsidiaries, individually or in the aggregate,
(a) contribute at least ten percent (10%) of the Consolidated EBITDA of the
Borrower and its Subsidiaries for the Computation Period most recently ended or
(b) constitute at least ten percent (10%) of the consolidated assets of the
Borrower and its Subsidiaries as of the last day of the most recently ended
fiscal quarter.

 

“Minimum Collateral Amount” means, at any time, (a) with respect to Cash
Collateral consisting of cash or deposit account balances provided to reduce or
eliminate Fronting Exposure during the existence of a Defaulting Lender, an
amount equal to 100% of the Fronting Exposure of the L/C Issuer with respect to
Letters of Credit issued and outstanding at such time, (b) with respect to Cash
Collateral consisting of cash or deposit account balances provided in accordance
with the provisions of Section 3.16(a)(i), (a)(ii) or (a)(iii), an amount equal
to 103% of the Outstanding Amount of all L/C Obligations, and (c) otherwise, an
amount determined by the Administrative Agent and the L/C Issuer in their sole
reasonable discretion.

 

“Moody’s” means Moody’s Investors Service, Inc. and any successor thereto.

 

“Multiemployer Plan” means any employee benefit plan of the type described in
Section 4001(a)(3) of ERISA, to which the Borrower or any ERISA Affiliate makes
or is obligated to make contributions, or during the preceding five plan years,
has made or been obligated to make contributions.

 

“Multiple Employer Plan” means a Plan which has two or more contributing
sponsors (including the Borrower or any ERISA Affiliate) at least two of whom
are not under common control, as such a plan is described in Section 4064 of
ERISA.

 

“Non-Cash Based Compensation Costs” means for any period, the amount of non-cash
expense or costs computed under FAS 123R and related interpretations, which
relate to the issuance of interests in the Borrower, any Subsidiary or any
Investment Firm.

 

“Non-Defaulting Lender” means, at any time, each Lender that is not a Defaulting
Lender at such time.

 

19

--------------------------------------------------------------------------------


 

“Non-LIBOR Quoted Currency” means any currency other than a LIBOR Quoted
Currency.

 

“Note” is defined in Section 2.6(e).

 

“Obligations” means all advances to, and debts, liabilities, obligations,
covenants and duties of, the Borrower arising under any Loan Document or
otherwise with respect to any Loan or Letter of Credit, or any other document
made, delivered or given in connection therewith, in each case, whether direct
or indirect (including those acquired by assumption), absolute or contingent,
due or to become due, now existing or hereafter arising and including interest
and fees that accrue after the commencement by or against the Borrower or any
Affiliate thereof of any proceeding under any Debtor Relief Laws naming such
Person as the debtor in such proceeding, regardless of whether such interest and
fees are allowed claims in such proceeding.

 

“OFAC” means the Office of Foreign Assets Control of the United States
Department of the Treasury.

 

“Operating Cash Flow” means either “Operating Cash Flow” or “Operating
Allocation” as defined in the relevant Revenue Sharing Agreement; provided that
if such term is not defined in any Revenue Sharing Agreement, Operating Cash
Flow shall mean all revenues other than Free Cash Flow (as defined in this
Agreement) for the applicable Investment Firm.

 

“Other Connection Taxes” means, with respect to any Recipient, Taxes imposed as
a result of a present or former connection between such Recipient and the
jurisdiction imposing such Tax (other than connections arising solely from such
Recipient having executed, delivered, become a party to, performed its
obligations under, received payments under, engaged in any other transaction
pursuant to or enforced any Loan Document, or sold or assigned an interest in
any Loan or Loan Document).

 

“Other Taxes” means all present or future stamp, court or documentary,
intangible, recording, filing or similar Taxes that arise from any payment made
under, from the execution, delivery, performance, enforcement or registration
of, or otherwise with respect to, any Loan Document, except any such Taxes that
are Other Connection Taxes imposed with respect to an assignment, grant of a
participation, or other transfer (other than an assignment made pursuant to
Section 3.14(a)(i) or (ii)).

 

“Outstanding Amount” means (a) with respect to Revolving Loans on any date, the
Dollar Equivalent amount of the aggregate outstanding principal amount thereof
after giving effect to any borrowings and prepayments or repayments of such
Revolving Loans occurring on such date; (ii) with respect to Swingline Loans on
any date, the aggregate outstanding principal amount thereof after giving effect
to any borrowings and prepayments or repayments of such Swingline Loans
occurring on such date; and (iii) with respect to any L/C Obligations on any
date, the Dollar Equivalent amount of the aggregate outstanding amount of such
L/C Obligations on such date after giving effect to any L/C Credit Extension
occurring on such date and any other changes in the aggregate amount of the L/C
Obligations as of such date, including as a result of any reimbursements by the
Borrower of Unreimbursed Amounts.

 

20

--------------------------------------------------------------------------------


 

“Overnight Rate” means, for any day, (a) with respect to any amount denominated
in Dollars, the greater of (i) the Federal Funds Rate and (ii) an overnight rate
determined by the Administrative Agent, the L/C Issuer, or the Swingline Lender,
as the case may be, in accordance with banking industry rules on interbank
compensation, and (b) with respect to any amount denominated in an Alternative
Currency, the rate of interest per annum at which overnight deposits in the
applicable Alternative Currency, in an amount approximately equal to the amount
with respect to which such rate is being determined, would be offered for such
day by a branch or Affiliate of Bank of America in the applicable offshore
interbank market for such currency to major banks in such interbank market.

 

“Participant Register” is defined in Section 10.6(d).

 

“Participants” is defined in Section 10.6(d).

 

“Participating Member State” means any member state of the European Union that
has the Euro as its lawful currency in accordance with legislation of the
European Union relating to Economic and Monetary Union.

 

“PATRIOT Act” means the USA PATRIOT Act (Title III of Pub. L. 107-56 (signed
into law October 26, 2001)).

 

“PBGC” means the Pension Benefit Guaranty Corporation.

 

“Pension Act” means the Pension Protection Act of 2006.

 

“Pension Funding Rules” means the rules of the Code and ERISA regarding minimum
required contributions (including any installment payment thereof) to Pension
Plans and set forth in, with respect to plan years ending prior to the effective
date of the Pension Act, Section 412 of the Code and Section 302 of ERISA, each
as in effect prior to the Pension Act and, thereafter, Section 412, 430, 431,
432 and 436 of the Code and Sections 302, 303, 304 and 305 of ERISA.

 

“Pension Plan” means any employee pension benefit plan (including a Multiple
Employer Plan or a Multiemployer Plan) that is maintained or is contributed to
by the Borrower and any ERISA Affiliate and is either covered by Title IV of
ERISA or is subject to the minimum funding standards under Section 412 of the
Code.

 

“Person” means an individual, partnership, corporation, limited liability
company, business trust, joint stock company, trust, unincorporated association,
joint venture, Governmental Authority or other entity of whatever nature.

 

“Plan” means any employee benefit plan within the meaning of Section 3(3) of
ERISA (including a Pension Plan), maintained for employees of the Borrower or
any ERISA Affiliate or any such Plan to which the Borrower or any ERISA
Affiliate is required to contribute on behalf of any of its employees.

 

“Platform” is defined in Section 6.2.

 

“Public Lender” is defined in Section 6.2.

 

21

--------------------------------------------------------------------------------


 

“Rate Determination Date” means two (2) Business Days prior to the commencement
of such Interest Period (or such other day as is generally treated as the rate
fixing day by market practice in such interbank market, as reasonably determined
by the Administrative Agent; provided that to the extent such market practice is
not administratively feasible for the Administrative Agent, such other day as
otherwise reasonably determined by the Administrative Agent).

 

“Rating Agencies” means S&P, Moody’s and Fitch.

 

“Recipient” means the Administrative Agent, any Lender, the L/C Issuer, the
Swingline Lender or any Arranger.

 

“Refunded Swingline Loans” is defined in Section 2.8(b).

 

“Refunding Date” is defined in Section 2.8(c).

 

“Register” is defined in Section 10.6(c).

 

“Regulation U” means Regulation U of the FRB.

 

“Related Parties” means, with respect to any Person, such Person’s Affiliates
and the partners, directors, officers, employees, agents, trustees,
administrators, managers, advisors and representatives of such Person and of
such Person’s Affiliates.

 

“Reportable Event” means any of the events set forth in Section 4043(c) of
ERISA, other than events for which the thirty (30) day notice period has been
waived.

 

“Required Lenders” means, at any time, Lenders having Total Credit Exposures
representing, in the aggregate, more than 50% of the Total Credit Exposures of
all Lenders.  The Total Credit Exposure of any Defaulting Lender shall be
disregarded in determining Required Lenders at any time; provided that, the
amount of any participation in any Swingline Loan and Unreimbursed Amounts that
such Defaulting Lender has failed to fund that has not been reallocated to and
funded by another Lender shall be deemed to be held by the Lender that is the
Swingline Lender or the L/C Issuer, as the case may be, in making such
determination.

 

“Requirement of Law” means, as to any Person, any law, treaty, rule or
regulation or determination of an arbitrator or a court or other Governmental
Authority, in each case applicable to or binding upon such Person or any of its
property or to which such Person or any of its property is subject.

 

“Responsible Officer” means each of the chief executive officer, the president,
the chief financial officer, the general counsel, the chief administrative
officer, the secretary, any executive vice president, any senior vice president
or any vice president of the Borrower or, with respect to any certifications
provided pursuant to Section 6.1(b) or Section 6.2(a), the chief executive
officer, the president, the chief financial officer, any executive vice
president, any senior vice president with financial responsibilities or
treasurer of the Borrower, in each case acting singly, and, solely for purposes
of notices given pursuant to Section 2, any other officer or employee of the
Borrower so designated by any of the foregoing officers in a notice to the

 

22

--------------------------------------------------------------------------------


 

Administrative Agent or any other officer or employee of the Borrower designated
in or pursuant to an agreement between the Borrower and the Administrative
Agent.  Any document delivered hereunder that is signed by a Responsible Officer
of the Borrower shall be conclusively presumed to have been authorized by all
necessary corporate action on the part of the Borrower and such Responsible
Officer shall be conclusively presumed to have acted on behalf of the Borrower.

 

“Revaluation Date” means (a) with respect to any Eurodollar Loan, each of the
following: (i) each date of a borrowing of a Eurodollar Loan denominated in an
Alternative Currency, (ii) each date of a continuation of a Eurodollar Loan
denominated in an Alternative Currency pursuant to Section 3.3 and (iii) such
additional dates as the Administrative Agent shall reasonably determine or the
Required Lenders shall reasonably require; and (b) with respect to any Letter of
Credit, each of the following: (i) each date of issuance of a Letter of Credit
denominated in an Alternative Currency, (ii) each date of an amendment of any
such Letter of Credit denominated in an Alternative Currency having the effect
of increasing the amount thereof, (iii) each date of any payment by the L/C
Issuer under any Letter of Credit denominated in an Alternative Currency and
(iv) such additional dates as the Administrative Agent or the L/C Issuer shall
reasonably determine or the Required Lenders shall reasonably require.

 

“Revenue Sharing Agreement” means each agreement entered into by the Borrower or
a Subsidiary with an Investment Firm pursuant to which a specified percentage of
the revenue or profits of such Investment Firm is distributed among such
Investment Firm’s partners, shareholders or members, pro rata in accordance with
such partners’, shareholders’ or members’ ownership percentages in such
Investment Firm (such percentage being referred to in certain Revenue Sharing
Agreements as “Free Cash Flow” or “Owners’ Allocation”), or any other agreement
providing for the distribution of income, revenue, profits or assets of an
Investment Firm.

 

“Revolving Credit Exposure” means, as to any Lender at any time, the aggregate
Outstanding Amount at such time of its Revolving Loans and the aggregate
Outstanding Amount of such Lender’s participation in L/C Obligations and
Swingline Loans at such time.

 

“Revolving Loans” is defined in Section 2.1(a).

 

“Same Day Funds” means (a) with respect to disbursements and payments in
Dollars, immediately available funds, and (b) with respect to disbursements and
payments in an Alternative Currency, same day or other funds as may be
determined by the Administrative Agent or the L/C Issuer, as the case may be, to
be customary in the place of disbursement or payment for the settlement of
international banking transactions in the relevant Alternative Currency.

 

“Sanction(s)” means any international economic sanction administered or enforced
by the United States Government (including without limitation, OFAC), the United
Nations Security Council, the European Union, Her Majesty’s Treasury or other
relevant sanctions authority.

 

“S&P” means Standard & Poor’s Ratings Services, a division of The McGraw-Hill
Companies, Inc. and any successor thereto.

 

23

--------------------------------------------------------------------------------


 

“Securities Acts” means the Securities Act of 1933 and the Securities Exchange
Act of 1934.

 

“Shareholder Asset Sale” means any transfer or issuance of the Capital Stock of
any Investment Firm or any Subsidiary to (x) one or more partners, officers,
directors, shareholders, employees or members (or any entity owned or controlled
by one or more of such Persons) of an Investment Firm which is a Subsidiary or
in which the Borrower or a Subsidiary has an ownership interest or (y) any
Person that shall become a partner, officer, director, shareholder, employee or
member (or any entity owned or controlled by one or more of such Persons) of any
such Investment Firm or Subsidiary upon the consummation of such transfer;
provided that (a) any such transfer is entered into in the ordinary course of
business pursuant to the buy/sell arrangements of affiliate equity interests
entered into in the ordinary course of business, consistent with past practices
of the Borrower and (b) with respect to any transfer of Capital Stock of a
Subsidiary, (i) if prior to such event the Borrower owned, directly or
indirectly, in excess of 50% of the Capital Stock of such Subsidiary, then after
such event the Borrower shall continue to own, directly or indirectly, in excess
of a 50% ownership interest in such Subsidiary, or (ii) if prior to such event
the Borrower (whether directly or through a Wholly-Owned Subsidiary) was the
managing member or general partner (or a Person with similar rights and
obligations) of such Subsidiary, the Borrower (whether directly or through a
Wholly-Owned Subsidiary) shall continue to be the managing member or general
partner (or a Person with similar rights and obligations) of such Subsidiary.

 

“Special Notice Currency” means at any time an Alternative Currency, other than
the currency of a country that is a member of the Organization for Economic
Cooperation and Development at such time located in North America or Europe.

 

“Spot Rate” for a currency means the rate determined by the Administrative Agent
or the L/C Issuer (as applicable, acting in such capacity), by reference to
Bloomberg (or such other publicly available service for displaying exchange
rates), to be the exchange rate for the purchase by such Person of such currency
with another currency at approximately 11:00 a.m. on the date two (2) Business
Days prior to the date as of which the foreign exchange computation is made;
provided, however, that if no such rate is available, the “Spot Rate” shall be
the rate determined by the Administrative Agent or the L/C Issuer (as
applicable) to be the rate quoted by the Person acting in such capacity as the
spot rate for the purchase by such Person of such currency with another currency
through its principal foreign exchange trading office at approximately 11:00
a.m. on the date two (2) Business Days prior to the date as of which the foreign
exchange computation is made, provided further that the Administrative Agent or
the L/C Issuer may obtain such spot rate from another financial institution
reasonably designated by the Administrative Agent or the L/C Issuer if the
Person acting in such capacity does not have as of the date of determination a
spot buying rate for any such currency, and provided further that the L/C Issuer
may use such spot rate quoted on the date as of which the foreign exchange
computation is made in the case of any Letter of Credit denominated in an
Alternative Currency.

 

“Sterling” and “£” mean the lawful currency of the United Kingdom.

 

“Subordinated Payment Obligation” means any unsecured note evidencing
Indebtedness or other obligations issued to a seller in connection with an
Acquisition of an Investment Firm or

 

24

--------------------------------------------------------------------------------


 

in connection with an increase of the Borrower’s direct or indirect ownership
interest in an Investment Firm, in each case as permitted hereunder, (i) for
which the Borrower is directly, primarily or contingently liable, (ii) the
payment of the principal of and interest on which and other obligations of the
Borrower in respect of which are subordinated to the prior payment in full of
the principal of and interest (including post petition interest whether or not
allowed as a claim in any proceeding) on the Loans and all other obligations and
liabilities of the Borrower to the Administrative Agent and the Lenders
hereunder, and (iii) which has (or is subject to) terms and conditions that are
generally consistent with the terms and conditions of subordination set forth in
Exhibit F (with any variation to such terms and conditions that is adverse to
the Lenders being subject to approval by the Administrative Agent) or otherwise
satisfactory in form and substance to the Required Lenders.

 

“Subsidiary” means, as to any Person, a corporation, partnership, limited
liability company or other entity of which Capital Stock having ordinary voting
power (other than Capital Stock having such power only by reason of the
happening of a contingency) to elect a majority of the board of directors or
other managers of such corporation, partnership, limited liability company or
other entity is at the time owned, or the management of which is otherwise
controlled, directly or indirectly through one or more intermediaries, or both,
by such Person; provided, however, that in no event shall a Fund constitute a
“Subsidiary”.  Unless otherwise qualified, all references to a “Subsidiary” or
to “Subsidiaries” in this Agreement shall refer to a Subsidiary or Subsidiaries
of the Borrower.

 

“Swingline Amount” means the lesser of $100,000,000 and the aggregate amount of
the Commitments.

 

“Swingline Borrowing” means a borrowing of a Swingline Loan pursuant to
Section 2.7.

 

“Swingline Lender” means Bank of America in its capacity as the lender of the
Swingline Loans, or any successor swingline lender hereunder.

 

“Swingline Loan Notice” means a notice of a Swingline Borrowing pursuant to
Section 2.8, which shall be substantially in the form of Exhibit L or such other
form as may be approved by the Administrative Agent (including any form on an
electronic platform or electronic transmission system as shall be approved by
the Administrative Agent), appropriately completed and signed by a Responsible
Officer of the Borrower.

 

“Swingline Loans” is defined in Section 2.7(a).

 

“Swingline Participation Amount” is defined in Section 2.8(c).

 

“Synthetic Lease Obligation” means the monetary obligations of a Person under
(a) a so-called synthetic, off-balance sheet or tax retention lease, or (b) an
agreement for the use or possession of property creating obligations that do not
appear on the balance sheet of such Person but which, upon the insolvency or
bankruptcy of such Person, would be characterized as indebtedness of such Person
(without regard to accounting treatment).

 

25

--------------------------------------------------------------------------------


 

“TARGET Day” means any day on which TARGET2 (or, if such payment system ceases
to be operative, such other payment system, if any, reasonably determined by the
Administrative Agent to be a suitable replacement) is open for the settlement of
payments in Euro.

 

“TARGET2” means the Trans-European Automated Real-time Gross Settlement Express
Transfer payment system which utilizes a single shared platform and which was
launched on November 19, 2007.

 

“Taxes” means all present or future taxes, levies, imposts, duties, deductions,
withholdings (including backup withholding), assessments, fees or other charges
imposed by any Governmental Authority, including any interest, additions to tax
or penalties applicable thereto.

 

“Termination Date” means September 30, 2020.

 

“Total Credit Exposure” means, as to any Lender at any time, the unused
Commitments and Revolving Credit Exposure of such Lender at such time.

 

“Total Indebtedness” means, at any time, the sum of the aggregate principal
amount (including capitalized interest) of all Indebtedness of the Borrower and
its Subsidiaries on a consolidated basis (including the Loans and purchase money
obligations); provided that Total Indebtedness shall not include:

 

(a)                                 Subordinated Payment Obligations;

 

(b)                                 net obligations under interest rate,
commodity, foreign currency or financial market swaps, options, futures and
other hedging obligations;

 

(c)                                  80% of the Junior Subordinated Debentures;

 

(d)                                 to the extent the underlying instruments
remain undrawn or to the extent of the amount of cash collateral provided
therefor, obligations in respect of amounts under outstanding letters of credit,
bankers’ acceptances, bank guarantees, surety bonds and similar arrangements;

 

(e)                                  Indebtedness of entities in which the
Borrower or any Subsidiary of the Borrower owns a minority interest so long as
neither the Borrower nor any Subsidiary of the Borrower has guaranteed or
otherwise become liable for such Indebtedness; and

 

(f)                                   Indebtedness (“Designated Indebtedness”)
(limited to the portion thereof which would otherwise be included within Total
Indebtedness and limited to the time periods set forth below) which is incurred
by the Borrower for the purpose (as communicated to the Administrative Agent)
of: (i) redeeming, repaying, repurchasing, retiring or otherwise refinancing
other Indebtedness of the Borrower which is stated to mature or become callable
within twelve (12) months after the incurrence of such Designated Indebtedness
(or equity in any Capital Trust that holds Junior Subordinated Debentures issued
by the Borrower to such Capital Trust, which equity is stated to mature or
become callable within twelve (12) months after the incurrence of such
Designated Indebtedness); (ii) purchasing (by tender or other arrangements)
other Indebtedness (or

 

26

--------------------------------------------------------------------------------


 

equity in any Capital Trust that holds Junior Subordinated Debentures issued by
the Borrower to such Capital Trust) of the Borrower within six (6) months of the
incurrence of such Designated Indebtedness; or (iii) financing a portion of the
purchase price for a publicly announced acquisition for which a binding
acquisition agreement has been entered into and which is reasonably expected to
occur within the next six (6) months, so long as: (A) in each case, (1) the
proceeds thereof are maintained in escrow with the Administrative Agent or an
affiliate of an Arranger (pursuant to escrow arrangements reasonably
satisfactory to the Administrative Agent) and (2) such proceeds would only be
released from such escrow to be applied to such redemption, repayment,
repurchase, retirement, refinancing, purchase, or acquisition (or, in the event
such transaction is not consummated, to repay such Designated Indebtedness), and
(B) in the case of any such Designated Indebtedness related to an acquisition,
(1) such Designated Indebtedness may be prepaid by the Borrower in the event the
acquisition is not consummated and (2) such Designated Indebtedness shall only
be so excluded until the earliest to occur of (x) six (6) months after the
incurrence thereof, (y) the date on which such acquisition is consummated, or
(z) fifteen (15) days after it is determined that such acquisition shall not be
consummated.

 

“Total Outstandings” means the aggregate Outstanding Amount of all Loans and all
L/C Obligations.

 

“Tranche” means the collective reference to Eurodollar Loans having Interest
Periods that began or will begin on the same date and end on the same later date
(whether or not such Loans shall originally have been made on the same day).

 

“Type” means, as to any Loan, its nature as an ABR Loan or a Eurodollar Loan.

 

“United States” and “U.S.” mean the United States of America.

 

“Unreimbursed Amount” is defined in Section 2.10(c)(i).

 

“U.S. Person” means any Person that is a “United States Person” as defined in
Section 7701(a)(30) of the Code.

 

“U.S. Tax Compliance Certificate” is defined in Section 3.11(e)(ii)(B)(III).

 

“Wholly-Owned Subsidiary” means any Subsidiary all of the Capital Stock of which
is owned, directly or indirectly, by the Borrower; provided that any Subsidiary
shall be deemed a Wholly-Owned Subsidiary if at least 90% of the Capital Stock
of such Subsidiary is owned, directly or indirectly, by the Borrower and any
other Capital Stock of such Subsidiary is owned by the current or former
management of the Borrower.

 

1.2                               Other Definitional and Interpretive
Provisions.  (a) Unless otherwise specified therein, all terms defined in this
Agreement shall have the defined meanings when used in any Notes or any
certificate or other document made or delivered pursuant hereto.

 

27

--------------------------------------------------------------------------------


 

(b)                                 When used with reference to a period of
time, the word “from” means “from and including” and the word “to” means “to but
excluding”.

 

(c)                                  The term “including” is not limiting and
means “including but not limited to.”

 

(d)                                 Unless otherwise expressly provided herein,
(i) references to agreements (including this Agreement) and other contractual
instruments shall be deemed to include all subsequent amendments and other
modifications thereto, but only to the extent such amendments and other
modifications are not prohibited by the terms of any Loan Document;
(ii) references to any statute or regulation are to be construed as including
all statutory and regulatory provisions and rules consolidating, amending,
replacing, supplementing or interpreting such statute or regulation; and
(iii) references to “fiscal year” and “fiscal quarter” mean the relevant fiscal
period of the Borrower.

 

(e)                                  Section, subsection, clause, Annex,
Schedule and Exhibit references are to this Agreement unless otherwise
specified.

 

(f)                                   The meanings given to terms defined herein
shall be equally applicable to both the singular and plural forms of such terms.

 

1.3                               Accounting Terms.

 

(a)                                 All accounting terms not specifically or
completely defined herein shall be construed in conformity with, and all
financial data (including financial ratios and other financial calculations)
required to be submitted pursuant to this Agreement shall be prepared in
conformity with, GAAP applied on a consistent basis, as in effect from time to
time, applied in a manner consistent with that used in preparing the audited
consolidated balance sheet of the Borrower and its consolidated Subsidiaries as
at December 31, 2014 and the related audited consolidated statements of income
and of cash flows for the fiscal year ended on such date, audited by
PricewaterhouseCoopers LLP, except as otherwise specifically prescribed herein.

 

(b)                                 If at any time any change in GAAP would
affect the computation of any financial ratio or other requirement set forth in
any Loan Document, and either the Borrower or the Required Lenders shall so
request, the Administrative Agent, the Lenders and the Borrower shall negotiate
in good faith to amend such ratio or other requirement to preserve the original
intent thereof in light of such change in GAAP (subject to the approval of the
Required Lenders); provided that, until so amended, (i) such ratio or
requirement shall continue to be computed in accordance with GAAP prior to such
change therein and (ii) the Borrower shall provide to the Administrative Agent
and the Lenders financial statements and other documents required under this
Agreement or as reasonably requested hereunder setting forth a reconciliation
between calculations of such ratio or requirement made before and after giving
effect to such change in GAAP.  Without limiting the foregoing, leases (whether
entered into before or after the Closing Date) shall continue to be classified
and accounted for in the manner and on a basis consistent with that reflected in
the audited consolidated balance sheet of the Borrower and its consolidated
Subsidiaries for the fiscal year ended December 31, 2014 for all purposes of
this Agreement, notwithstanding any change in GAAP relating thereto, unless the
parties hereto shall enter into a mutually acceptable amendment addressing such
changes, as provided for above.

 

28

--------------------------------------------------------------------------------


 

1.4                               Exchange Rates; Currency Equivalents.

 

(a)                                 The Administrative Agent or the L/C Issuer,
as applicable, shall determine the Spot Rates as of each Revaluation Date to be
used for calculating Dollar Equivalent amounts of Credit Extensions and
Outstanding Amounts denominated in Alternative Currencies, and, the
Administrative Agent or the L/C Issuer, as applicable, shall use reasonable
efforts to notify the Borrower of the applicable Spot Rates as of such
Revaluation Date (provided, however, that the failure by either the
Administrative Agent or the L/C Issuer to so notify the Borrower shall not
result in any liability to the Borrower under any Loan Document).  Such Spot
Rates shall become effective as of such Revaluation Date and shall be the Spot
Rates employed in converting any amounts between the applicable currencies until
the next Revaluation Date to occur.  Except for purposes of financial statements
delivered by the Borrower hereunder or calculating covenants hereunder or except
as otherwise provided herein, the applicable amount of any currency (other than
Dollars) for purposes of the Loan Documents shall be such Dollar Equivalent
amount as so determined by the Administrative Agent or the L/C Issuer, as
applicable.  Upon the reasonable request of the Borrower with respect to any
applicable Alternative Currency, the Administrative Agent or the L/C Issuer, as
applicable, shall promptly notify the Borrower of the Spot Rate with respect to
such Alternative Currency.

 

(b)                                 Wherever in this Agreement in connection
with a Borrowing, conversion, continuation or prepayment of a Eurodollar Loan or
the issuance, amendment or extension of a Letter of Credit, an amount, such as a
required minimum or multiple amount, is expressed in Dollars, but such
Borrowing, Eurodollar Loan or Letter of Credit is denominated in an Alternative
Currency, such amount shall be the relevant Alternative Currency Equivalent of
such Dollar amount (rounded to the nearest unit of such Alternative Currency,
with 0.5 of a unit being rounded upward), as determined by the Administrative
Agent or the L/C Issuer, as the case may be.

 

(c)                                  The Administrative Agent does not warrant,
nor accept responsibility, nor shall the Administrative Agent have any liability
with respect to the administration, submission or any other matter related to
the rates in the definition of “Eurodollar Base Rate” or with respect to any
comparable or successor rate thereto (it being understood and agreed that the
foregoing shall not derogate from the Administrative Agent’s responsibilities in
fulfilling its obligations under this Agreement).

 

1.5                               Additional Alternative Currencies.

 

(a)                                 The Borrower may from time to time request
that Eurodollar Loans be made or Letters of Credit be issued in a currency other
than those specifically listed in the definition of “Alternative Currency;”
provided that such requested currency is a lawful currency (other than Dollars)
that is readily available and freely transferable and convertible into Dollars. 
In the case of any such request with respect to the making of Eurodollar Loans,
such request shall be subject to the approval of the Administrative Agent and
the Lenders; and in the case of any such request with respect to the issuance of
Letters of Credit, such request shall be subject to the approval of the
Administrative Agent and the L/C Issuer.

 

29

--------------------------------------------------------------------------------


 

(b)                                 Any such request shall be made to the
Administrative Agent not later than 11:00 a.m., ten (10) Business Days prior to
the date of the desired Credit Extension (or such other time or date as may be
agreed by the Administrative Agent and, in the case of any such request
pertaining to Letters of Credit, the L/C Issuer, in its or their sole
discretion).  In the case of any such request pertaining to Eurodollar Loans,
the Administrative Agent shall promptly notify each Lender thereof; and in the
case of any such request pertaining to Letters of Credit, the Administrative
Agent shall promptly notify the L/C Issuer thereof.  Each Lender (in the case of
any such request pertaining to Eurodollar Loans) or the L/C Issuer (in the case
of any such request pertaining to Letters of Credit) shall notify the
Administrative Agent, not later than 11:00 a.m., five (5) Business Days after
receipt of such request whether it consents, in its sole discretion, to the
making of Eurodollar Loans or the issuance of Letters of Credit, as the case may
be, in such requested currency.

 

(c)                                  Any failure by a Lender or the L/C Issuer,
as the case may be, to respond to such request within the time period specified
in the preceding subsection shall be deemed to be a refusal by such Lender or
the L/C Issuer, as the case may be, to permit Eurodollar Loans to be made or
Letters of Credit to be issued in such requested currency.  If the
Administrative Agent and all the Lenders consent to making Eurodollar Loans in
such requested currency, the Administrative Agent shall so notify the Borrower
and such currency shall thereupon be deemed for all purposes to be an
Alternative Currency hereunder for purposes of any Borrowings of Eurodollar
Loans; and if the Administrative Agent and the L/C Issuer consent to the
issuance of Letters of Credit in such requested currency, the Administrative
Agent shall so notify the Borrower and such currency shall thereupon be deemed
for all purposes to be an Alternative Currency hereunder for purposes of any
Letter of Credit issuances.  If the Administrative Agent shall fail to obtain
consent to any request for an additional currency under this Section 1.5, the
Administrative Agent shall promptly so notify the Borrower.

 

1.6                               Change of Currency.

 

(a)                                 Each obligation of the Borrower to make a
payment denominated in the national currency unit of any member state of the
European Union that adopts the Euro as its lawful currency after the date hereof
shall be redenominated into Euro at the time of such adoption.  If, in relation
to the currency of any such member state, the basis of accrual of interest
expressed in this Agreement in respect of that currency shall be inconsistent
with any convention or practice in the London interbank market for the basis of
accrual of interest in respect of the Euro, such expressed basis shall be
replaced by such convention or practice with effect from the date on which such
member state adopts the Euro as its lawful currency; provided that if any
Revolving Loan in the currency of such member state is outstanding immediately
prior to such date, such replacement shall take effect, with respect to such
Revolving Loan, at the end of the then current Interest Period.

 

(b)                                 Each provision of this Agreement shall be
subject to such reasonable changes of construction as the Administrative Agent
may from time to time specify to be appropriate to reflect the adoption of the
Euro by any member state of the European Union and any relevant market
conventions or practices relating to the Euro.

 

30

--------------------------------------------------------------------------------


 

(c)                                  Each provision of this Agreement also shall
be subject to such reasonable changes of construction as the Administrative
Agent may from time to time specify to be appropriate to reflect a change in
currency of any other country and any relevant market conventions or practices
relating to the change in currency.

 

1.7                               Times of Day.  Unless otherwise specified, all
references herein to times of day shall be references to Eastern time (daylight
or standard, as applicable).

 

1.8                               Letter of Credit Amounts.  Unless otherwise
specified herein, the amount of a Letter of Credit at any time shall be deemed
to be the Dollar Equivalent of the stated amount of such Letter of Credit in
effect at such time; provided, however, that with respect to any Letter of
Credit that, by its terms or the terms of any Issuer Document related thereto,
provides for one or more automatic increases in the stated amount thereof, the
amount of such Letter of Credit shall be deemed to be the Dollar Equivalent of
the maximum stated amount of such Letter of Credit after giving effect to all
such increases, whether or not such maximum stated amount is in effect at such
time.

 

1.9                               Rounding.  Any financial ratios required to be
maintained by the Borrower pursuant to this Agreement shall be calculated by
dividing the appropriate component by the other component, carrying the result
to one place more than the number of places by which such ratio is expressed
herein and rounding the result up or down to the nearest number (with a
rounding-up if there is no nearest number).

 

SECTION 2.                         THE COMMITMENTS AND CREDIT EXTENSIONS

 

2.1                               Revolving Loans.

 

(a)                                 Subject to the terms and conditions hereof
each Lender severally agrees to make revolving credit loans (“Revolving Loans”)
(provided that any repricing or conversion of an outstanding Revolving Loan
shall not be considered a making of a Revolving Loan) to the Borrower in Dollars
or in one or more Alternative Currencies from time to time during the Commitment
Period, in each case, in an aggregate principal amount at any one time
outstanding not to exceed the amount of such Lender’s Commitment; provided that
no Lender shall be obligated to make a Revolving Loan if, after giving effect to
the making of such Revolving Loan, such Lender’s Available Commitment would be
less than zero Dollars ($0).  During the Commitment Period the Borrower may use
the Commitments by borrowing, prepaying the Revolving Loans in whole or in part,
and reborrowing, all in accordance with the terms and conditions hereof.

 

(b)                                 The Revolving Loans may from time to time be
(i) Eurodollar Loans, (ii) ABR Loans or (iii) a combination thereof, as
determined by the Borrower and notified to the Administrative Agent in
accordance with Sections 2.2 and 3.3.

 

2.2                               Procedure for Borrowing Revolving Loans.

 

(a)                                 The Borrower may borrow Revolving Loans
during the Commitment Period on any Business Day; provided that the Borrower
shall give irrevocable notice to the Administrative Agent, which may be given by
(A) telephone or (B) a Borrowing Notice,

 

31

--------------------------------------------------------------------------------


 

provided that any telephonic notice must be confirmed promptly by delivery to
the Administrative Agent of a Borrowing Notice. Each such Borrowing Notice must
be received by the Administrative Agent prior to 11:00 a.m., (a) three
(3) Business Days prior to the requested Borrowing Date, if all or any part of
the requested Revolving Loans are to be initially Eurodollar Loans denominated
in Dollars, (b) four (4) Business Days (or five (5) Business Days in the case of
a Special Notice Currency) prior to the requested date of any Borrowing of
Eurodollar Loans denominated in Alternative Currencies or (c) on the requested
Borrowing Date, if all of the requested Revolving Loans are to be initially ABR
Loans; provided, however, that if the Borrower wishes to request Eurodollar
Loans having an Interest Period other than one week or one, two, three or six
months in duration as provided in the definition of “Interest Period,” the
applicable notice must be received by the Administrative Agent not later than
11:00 a.m. (i) four (4) Business Days prior to the requested date of such
Borrowing of Eurodollar Loans denominated in Dollars, or (ii) five (5) Business
Days (or six (6) Business days in the case of a Special Notice Currency) prior
to the requested date of such Borrowing of Eurodollar Loans denominated in
Alternative Currencies, whereupon the Administrative Agent shall give prompt
notice to the Lenders of such request and determine whether the requested
Interest Period is acceptable to all of them.  Not later than 10:00 a.m.,
(i) three (3) Business Days before the requested date of such Borrowing of
Eurodollar Loans denominated in Dollars, or (ii) four (4) Business Days (or five
(5) Business days in the case of a Special Notice Currency) prior to the
requested date of such Borrowing of Eurodollar Loans denominated in Alternative
Currencies, the Administrative Agent shall notify the Borrower (which notice may
be by telephone) whether or not the requested Interest Period has been consented
to by all the Lenders.  Each Borrowing Notice shall specify (i) the amount to be
borrowed, (ii) the requested Borrowing Date, (iii) whether the Borrowing is to
be of Eurodollar Loans, ABR Loans or a combination thereof, (iv) if the
Borrowing is to be entirely or partly of Eurodollar Loans, the respective
amounts of each such Type of Revolving Loan and the respective lengths of the
initial Interest Periods for such Eurodollar Loans and (v) the currency of the
Revolving Loans to be borrowed.  If the Borrower fails to specify a currency in
requesting a Borrowing, then the Loans so requested shall be made in Dollars. 
Each Borrowing of ABR Loans (other than Swingline Loans pursuant to Section 2.8)
shall be in an amount equal to $1,000,000 or a higher integral multiple of
$100,000, and each Borrowing of Eurodollar Loans shall be in an amount equal to
$5,000,000 or a higher integral multiple of $1,000,000.  Upon receipt of any
such notice from the Borrower, the Administrative Agent shall promptly notify
each Lender thereof.  Each Lender will make the amount of its Commitment
Percentage of each Borrowing available to the Administrative Agent in Same Day
Funds for the account of the Borrower at the Administrative Agent’s Office prior
to 1:00 p.m., on the Borrowing Date requested by the Borrower on the Business
Day specified in the applicable Borrowing Notice.  Such Borrowing will then be
made available to the Borrower in like funds as received by the Administrative
Agent either by (i) crediting the account of the Borrower on the books of Bank
of America with the amount of such funds or (ii) wire transfer of such funds, in
each case in accordance with instructions provided to (and reasonably acceptable
to) the Administrative Agent by the Borrower; provided, however, that if, on the
date the Borrowing Notice with respect to such Borrowing denominated in Dollars
is given by the Borrower, there are L/C Borrowings outstanding, then the
proceeds of such Borrowing, first, shall be applied to the payment in full of
any such L/C Borrowings, and, second, shall be made available to the Borrower as
provided above.  The failure of any Lender to make a Revolving

 

32

--------------------------------------------------------------------------------


 

Loan to be made by it as part of any Borrowing shall not relieve any other
Lender of its obligation to make available its share of such Borrowing.

 

(b)                                 Notwithstanding anything to the contrary in
this Agreement, any Lender may exchange, continue or rollover all of the portion
of its Loans in connection with any refinancing, extension, loan modification or
similar transaction permitted by the terms of this Agreement, pursuant to a
cashless settlement mechanism approved by the Borrower, the Administrative
Agent, and such Lender.

 

(c)                                  Each Lender may make any Credit Extension
to the Borrower through any Lending Office, provided that the exercise of this
option will not affect the obligation of the Borrower to repay such Credit
Extension in accordance with the terms of this Agreement.

 

2.3                               Increase of Commitments.  (a)  From and after
the Closing Date, upon notice to the Administrative Agent (which shall promptly
notify the Lenders), the Borrower may from time to time, request an increase in
the Aggregate Commitments; provided that the aggregate amount of the Aggregate
Commitments after giving effect to any increases pursuant to this Section 2.3
shall not exceed the Aggregate Commitments in effect on the date hereof plus
$500,000,000.

 

(b)                                 Each increase in the Aggregate Commitments
pursuant to Section 2.3(a) may be provided by the Lenders or Eligible Assignees
designated by the Borrower that are willing to provide such increase (together
with any existing Lender participating in any such increase, each, an
“Increasing Lender”) and to become Lenders pursuant to a joinder agreement
substantially in form of Exhibit J (a “Joinder Agreement”), pursuant to which
such Increasing Lender shall become a party to this Agreement; provided that any
such increases shall be in a minimum amount of $10,000,000 or a higher integral
multiple of $1,000,000.  Nothing contained herein shall constitute, or otherwise
be deemed to be, a commitment on the part of any Lender to increase its
Commitment hereunder.

 

(c)                                  If the Aggregate Commitments are increased
in accordance with this Section 2.3, the Administrative Agent and the Borrower
shall determine (i) the effective date (the “Increase Effective Date”) and
(ii) the final allocation of such increase and Schedule I attached hereto shall
be automatically updated to reflect the same.  The Administrative Agent shall
promptly notify the Lenders of the final allocation of such increase and the
Increase Effective Date.

 

(d)                                 As a condition precedent to such increase,
(i) no Default or Event of Default shall exist, and (ii) the Borrower shall
(1) deliver to the Administrative Agent (A) a Joinder Agreement executed by the
Borrower and the applicable Lender(s), and (B) a certificate dated as of the
Increase Effective Date (in sufficient copies for each Lender) signed by a
Responsible Officer (x) certifying and attaching the resolutions adopted by the
Borrower approving or consenting to such increase, and (y) certifying that,
before and after giving effect to such increase no Default or Event of Default
exists and (2) pay any fees to the applicable Persons.  On the applicable
Increase Effective Date, the Commitment of each Increasing Lender shall be
increased by the amount offered by (or, if applicable, allocated to) such
Increasing Lender and the Aggregate Commitments shall be increased (and the
Commitment Percentages adjusted) accordingly.

 

33

--------------------------------------------------------------------------------


 

(e)                                  Any increase in the Aggregate Commitments
shall be made on the same terms (including, without limitation, interest terms,
payment terms and maturity terms), and shall be subject to the same conditions
as existing Commitments (it being understood that customary arrangement or
commitment fees payable to one or more Arrangers or Increasing Lenders, as the
case may be, may be different from those paid with respect to the Commitment of
the Lenders on or prior to the Closing Date or with respect to any other
Increasing Lender in connection with any other increase in the Aggregate
Commitments pursuant to this Section 2.3).  This Section 2.3 shall supersede any
provisions in Section 3.8 or 10.1 to the contrary.

 

(f)                                   The Administrative Agent and the Lenders
shall make Revolving Loans and/or repay Revolving Loans as necessary to cause
the outstanding Revolving Loans to reflect each Lender’s Commitment Percentage
after giving effect to any increase pursuant to this Section 2.3; provided that
the parties hereto agree that, notwithstanding any other provision of this
Agreement, the Administrative Agent, the Borrower, each Increasing Lender and
each other Lender, as applicable, may make arrangements reasonably satisfactory
to such parties to cause an Increasing Lender to temporarily hold risk
participations in the Revolving Loans of the other Lenders (rather than fund its
Commitment Percentage of all outstanding Revolving Loans concurrently with the
applicable increase) with a view toward minimizing breakage costs and transfers
of funds in connection with any increase in the Aggregate Commitments.  The
Borrower acknowledges that if (despite any arrangements established pursuant to
the foregoing sentence), as a result of a non-pro-rata increase in the Aggregate
Commitments, any Eurodollar Loans must be prepaid or converted (in whole or in
part) on a day other than the last day of an Interest Period therefor, then such
prepayment or conversion shall be subject to the provisions of Section 3.12.

 

2.4                               Fees.

 

(a)                                 Commitment Fee.  The Borrower agrees to pay
to the Administrative Agent for the account of each Lender a commitment fee
during each day of the Commitment Period, computed at the Commitment Fee Rate on
the actual amount of the Available Commitment of such Lender (subject to
adjustment as provided in Section 3.15) for each day during the period for which
payment is made, payable quarterly in arrears on the last Business Day of each
March, June, September and December and on the Termination Date.

 

(b)                                 Other Fees.

 

(i)                                     The Borrower shall pay to the Book
Runners and the Administrative Agent for their own respective accounts fees in
the amounts and at the times specified in the Fee Letters.  Such fees shall be
fully earned when paid and shall not be refundable for any reason whatsoever.

 

(ii)                                  The Borrower shall pay to the Lenders such
fees as shall have been separately agreed upon in writing in the amounts and at
the times so specified.  Such fees shall be fully earned when paid and shall not
be refundable for any reason whatsoever.

 

34

--------------------------------------------------------------------------------


 

2.5                               Termination or Reduction of Commitments.

 

(a)                                 Optional.  The Borrower shall have the
right, upon not less than three (3) Business Days’ (or, four (4) Business Days’
(or five (5) Business Days’, in the case that any Loans denominated in Special
Notice Currencies are then outstanding) in the case that any Loans denominated
in Alternative Currencies are then outstanding) notice to the Administrative
Agent, to terminate the Aggregate Commitments or, from time to time, to reduce
the Aggregate Commitments to an amount that is not less than the aggregate
principal amount of all outstanding Revolving Loans and Swingline Loans.  Any
such reduction shall be in an amount equal to $5,000,000 or a whole multiple
thereof and shall reduce permanently the Aggregate Commitments then in effect;
provided that no such reduction of Commitments shall reduce the Swingline Amount
unless (i) otherwise specified by the Borrower or (ii) the Aggregate Commitments
are reduced to an amount less than the Swingline Amount, in which case the
Swingline Amount shall be reduced to an amount equal to the Aggregate
Commitments (after giving effect to such reduction). Upon receipt of any such
notice, the Administrative Agent shall promptly notify each Lender thereof.  Any
optional reduction of the Aggregate Commitments shall be applied to each
Lender’s Commitment, ratably according to its Commitment Percentage represented
thereby.  All fees accrued until the effective date of any termination of the
Aggregate Commitments shall be paid on the effective date of such termination. 
Any such notice may be conditioned upon consummation of a refinancing
transaction, disposition or other transaction which is contemplated to result in
prepayment of the Loans, in which event such notice may be revocable or
conditioned upon such consummation.

 

(b)                                 Mandatory.  The Commitment of each Lender
shall automatically terminate and shall be reduced to zero Dollars ($0) on the
Termination Date.

 

2.6                               Repayment of Loans; Evidence of Debt.

 

(a)                                 The Borrower hereby unconditionally promises
to pay to the Administrative Agent for the account of each Lender the then
unpaid principal amount of each Loan of such Lender on the last day of the
Commitment Period.

 

(b)                                 Each Lender shall maintain in accordance
with its usual practice an account or accounts evidencing indebtedness of the
Borrower to such Lender resulting from each Loan of such Lender from time to
time, including the amounts of principal and interest payable and paid to such
Lender from time to time under this Agreement.

 

(c)                                  The Administrative Agent shall maintain the
Register pursuant to Section 10.6(c), and a subaccount therein for each Lender,
in which shall be recorded (i) the amount and Type of each Loan made hereunder
and each Interest Period for each Eurodollar Loan, (ii) the amount of any
principal or interest due and payable or to become due and payable from the
Borrower to each Lender hereunder and (iii) the amount of any sum received by
the Administrative Agent hereunder from the Borrower and each Lender’s share
thereof.

 

(d)                                 The entries made in the Register and the
accounts of each Lender maintained pursuant to Section 2.6(b) shall, to the
extent permitted by applicable law, be prima facie evidence of the existence and
amounts of the obligations of the Borrower therein recorded; provided that the
failure of any Lender or the Administrative Agent to maintain the Register or
any such account, or any error therein, shall not in any manner affect the
obligation of the

 

35

--------------------------------------------------------------------------------


 

Borrower to repay (with applicable interest) the Loans made to the Borrower by
such Lender in accordance with the terms of this Agreement.  Notwithstanding
anything to the contrary in this Section 2.6, the Borrower, the Administrative
Agent and each Lender shall treat each Person whose name is recorded in the
Register as a Lender hereunder for all purposes of this Agreement pursuant to
the terms of Section 10.6(c).

 

(e)                                  The Borrower agrees that, upon the request
to the Administrative Agent by any Lender, the Borrower will sign and deliver to
such Lender a promissory note of the Borrower evidencing the Loans of such
Lender, substantially in the form of Exhibit A with appropriate insertions as to
date and principal amount (a “Note”).

 

2.7                               Swingline Loans.

 

(a)                                 Subject to the terms and conditions hereof,
the Swingline Lender may (in its sole and absolute discretion), in reliance upon
the agreements of the other Lenders set forth in Section 2.8, make swingline
loans (“Swingline Loans”) to the Borrower; provided that (i) the aggregate
principal amount of Swingline Loans outstanding at any time shall not exceed the
Swingline Amount and (ii) the Borrower shall not request, and the Swingline
Lender shall not make, any Swingline Loan if, after giving effect to the making
of such Swingline Loan, the aggregate amount of the Available Commitments of any
Lender would be less than zero Dollars ($0).  During the Commitment Period, the
Borrower may borrow, repay, and reborrow Swingline Loans, subject to the
agreement of the Swingline Lender and in accordance with the terms and
conditions hereof.  Notwithstanding anything to the contrary herein, all
Swingline Loans shall be made in Dollars and shall be ABR Loans.

 

(b)                                 The Borrower shall repay all outstanding
Swingline Loans on the last day of the Commitment Period.

 

2.8                               Procedure for Swingline Borrowing and
Prepayment; Refunding of Swingline Loans.

 

(a)                                 Each Swingline Borrowing shall be made upon
the Borrower’s irrevocable notice to the Swingline Lender and the Administrative
Agent, which may be given by (A) telephone or (B) by a Swingline Loan Notice;
provided that any telephonic notice must be confirmed promptly by delivery to
the Swingline Lender and the Administrative Agent of a Swingline Loan Notice. 
Each such Swingline Loan Notice must be received by the Swingline Lender and the
Administrative Agent not later than 1:00 p.m. on the proposed Borrowing Date,
specifying (i) the amount to be borrowed and (ii) the requested Borrowing Date
(which shall be a Business Day during the Commitment Period).  Each Swingline
Loan shall be in an amount equal to $500,000 or a higher integral multiple of
$50,000.  Unless the Swingline Lender has received notice (by telephone or in
writing) from the Administrative Agent (including at the request of any Lender)
prior to 1:15 p.m. on the proposed Borrowing Date (A) directing the Swingline
Lender not to make such Swingline Loan as a result of the limitations set forth
in Section 2.7(a)(ii) or (B) that one or more of the applicable conditions
specified in Section 5.2 is not then satisfied, then, subject to the terms and
conditions hereof, the Swingline Lender may (in its sole and absolute
discretion), not later than 3:00 p.m. on the proposed Borrowing Date, make
available to the Administrative Agent at the Administrative Agent’s Office an
amount in Same Day Funds equal

 

36

--------------------------------------------------------------------------------


 

to the amount of the Swingline Loan to be made by the Swingline Lender.  The
Administrative Agent shall make the proceeds of any such Swingline Loan
available to the Borrower by depositing such proceeds in the account of the
Borrower with the Administrative Agent on such Borrowing Date in Same Day Funds.

 

(b)                                 The Swingline Lender may, at any time and
from time to time in its sole and absolute discretion, on behalf of the Borrower
(which hereby irrevocably authorizes the Swingline Lender to act on its behalf),
request each Lender to make, and each Lender hereby agrees to make, a Revolving
Loan (which shall be an ABR Loan), in an amount equal to such Lender’s
Commitment Percentage of the aggregate amount of the Swingline Loans (the
“Refunded Swingline Loans”) outstanding on the date of such notice, to repay the
Swingline Lender.  Such request shall be made in writing and in accordance with
the requirements of Section 2.2, without regard to the minimum and multiples
specified therein for the principal amount of Revolving Loans.  Each Lender
shall make the amount of such Revolving Loan available to the Administrative
Agent in Same Day Funds for the account of the Swingline Lender at the
Administrative Agent’s Office for Dollar-denominated payments not later than
1:00 p.m. on the Borrowing Date specified by the Swingline Lender.  The proceeds
of such Revolving Loans shall be immediately made available by the
Administrative Agent to the Swingline Lender for application by the Swingline
Lender to the repayment of the Refunded Swingline Loans.  The Borrower
irrevocably authorizes the Swingline Lender to charge the Borrower’s accounts
with the Administrative Agent (up to the amount available in each such account)
in order to immediately pay the amount of such Refunded Swingline Loans to the
extent amounts received from the Lenders are not sufficient to repay in full
such Refunded Swingline Loans.

 

(c)                                  If prior to the time a Revolving Loan would
have otherwise been made pursuant to Section 2.8(b), one of the events described
in Section 8.1(f) shall have occurred and be continuing with respect to the
Borrower or if for any other reason, as determined by the Administrative Agent
in its sole discretion, Revolving Loans may not be made as contemplated by
Section 2.8(b), each Lender shall, on the date such Revolving Loan was to have
been made pursuant to the notice referred to in Section 2.8(b) (the “Refunding
Date”), purchase for cash an undivided participating interest in the then
outstanding Swingline Loans by paying to the Swingline Lender an amount (the
“Swingline Participation Amount”) equal to (i) such Lender’s Commitment
Percentage times (ii) the sum of the aggregate principal amount of Swingline
Loans then outstanding that were to have been repaid with such Revolving Loans,
as may be adjusted pursuant to Section 3.15.

 

(d)                                 Whenever, at any time after the Swingline
Lender has received from any Lender such Lender’s Swingline Participation
Amount, the Swingline Lender receives any payment on account of the Swingline
Loans, the Swingline Lender will distribute to such Lender its Swingline
Participation Amount (appropriately adjusted, in the case of interest payments,
to reflect the period of time during which such Lender’s participating interest
was outstanding and funded and, in the case of principal and interest payments,
to reflect such Lender’s pro rata share of the aggregate funded Swingline
Participation Amounts of all Lenders) if such payment is not sufficient to pay
the principal of and interest on all Swingline Loans then due; provided that in
the event that such payment received by the Swingline Lender is required to be
returned, such

 

37

--------------------------------------------------------------------------------


 

Lender will return to the Swingline Lender any portion thereof previously
distributed to it by the Swingline Lender.

 

(e)                                  Each Lender’s obligation to make the
Revolving Loans referred to in Section 2.8(b) and to purchase participating
interests pursuant to Section 2.8(c) shall be absolute and unconditional and
shall not be affected by any circumstance, including (i) any setoff,
counterclaim, recoupment, defense or other right that such Lender or the
Borrower may have against the Swingline Lender, the Borrower or any other Person
for any reason whatsoever; (ii) the existence of a Default or the failure to
satisfy any of the other conditions specified in Section 5.2; (iii) any adverse
change in the condition (financial or otherwise) of the Borrower; (iv) any
breach of this Agreement or any other Loan Document by the Borrower or any other
Lender; or (v) any other circumstance, happening or event whatsoever, whether or
not similar to any of the foregoing.

 

2.9                               Obligations of Lenders Several.  The
obligations of the Lenders hereunder to make Loans, to fund participations in
Letters of Credit or in Swingline Loans and to make payments pursuant to
Section 10.5(c) are several and not joint.  The failure of any Lender to make
any Loan, to fund any such participation or to make any payment under
Section 10.5(c) on any date required hereunder shall not relieve any other
Lender of its corresponding obligation to do so on such date, and no Lender
shall be responsible for the failure of any other Lender to so make its Loan, to
purchase its participation or to make its payment under Section 10.5(c).

 

2.10                        Letters of Credit.

 

(a)                                 The Letter of Credit Commitment.

 

(i)                                     Subject to the terms and conditions set
forth herein, (A) the L/C Issuer, in reliance upon the agreements of the Lenders
set forth in this Section 2.10 (1) may, from time to time, in its sole
discretion, issue Letters of Credit denominated in Dollars or in one or more
Alternative Currencies for the account of the Borrower and its Subsidiaries, and
amend Letters of Credit previously issued by it, in accordance with subsection
(b) below on any Business Day during the period from the Closing Date until the
Letter of Credit Expiration Date, and (2) agrees to honor drawings under Letters
of Credit issued hereunder; and (B) the Lenders severally agree to participate
in Letters of Credit issued for the account of the Borrower and its Subsidiaries
and any drawings thereunder; provided that after giving effect to any L/C Credit
Extension with respect to any Letter of Credit, (x) the aggregate amount of the
Available Commitments of any Lender shall not be less than zero Dollars ($0),
and (y) the Outstanding Amount of the L/C Obligations shall not exceed the
Letter of Credit Sublimit.  Each request by the Borrower for the issuance or
amendment of a Letter of Credit shall be deemed to be a representation by the
Borrower that the L/C Credit Extension so requested complies with the conditions
set forth in the proviso to the preceding sentence.  Within the foregoing
limits, and subject to the terms and conditions hereof, the Borrower’s ability
to obtain Letters of Credit shall be fully revolving, and accordingly the
Borrower may (subject to the discretion of the L/C Issuer), during the foregoing
period, obtain Letters of Credit to replace Letters of Credit that have expired
or that have been drawn upon and reimbursed in accordance with the terms hereof.

 

(ii)                                  The L/C Issuer shall not issue any Letter
of Credit, if:

 

38

--------------------------------------------------------------------------------


 

(1)                                 the expiry date of the requested Letter of
Credit would occur more than twelve months after the date of issuance or the
last extension of such Letter of Credit, unless the Required Lenders have
approved such expiry date; or

 

(2)                                 the expiry date of the requested Letter of
Credit would occur after the Letter of Credit Expiration Date, unless all the
Lenders have approved such expiry date.

 

(iii)                               The L/C Issuer shall have no obligation to
issue any Letter of Credit.  Without in any way limiting the foregoing, the L/C
Issuer shall not be under any obligation to issue any Letter of Credit if:

 

(1)                                 any order, judgment or decree of any
Governmental Authority or arbitrator shall by its terms purport to enjoin or
restrain the L/C Issuer from issuing the Letter of Credit, or any law applicable
to the L/C Issuer or any request or directive (whether or not having the force
of law) from any Governmental Authority with jurisdiction over the L/C Issuer
shall prohibit, or request that the L/C Issuer refrain from, the issuance of
letters of credit generally or the Letter of Credit in particular or shall
impose upon the L/C Issuer with respect to the Letter of Credit any restriction,
reserve or capital requirement (for which the L/C Issuer is not otherwise
compensated hereunder) not in effect on the Closing Date, or shall impose upon
the L/C Issuer any unreimbursed loss, cost or expense which was not applicable
on the Closing Date and which the L/C Issuer in good faith deems material to it;

 

(2)                                 the issuance of the Letter of Credit would
violate one or more policies of the L/C Issuer applicable to letters of credit
generally;

 

(3)                                 except as otherwise agreed by the
Administrative Agent and the L/C Issuer, the Letter of Credit is in an initial
stated amount less than $100,000;

 

(4)                                 except as otherwise agreed by the
Administrative Agent and the L/C Issuer, the Letter of Credit is to be
denominated in a currency other than Dollars or an Alternative Currency;

 

(5)                                 other than in the case of a Letter of Credit
denominated in Dollars, Canadian Dollars, Euros or Sterling, the L/C Issuer does
not as of the issuance date of the requested Letter of Credit issue Letters of
Credit in the requested currency; or

 

(6)                                 any Lender is at that time a Defaulting
Lender, unless the L/C Issuer has entered into arrangements, including the
delivery of Cash Collateral, reasonably satisfactory to the L/C Issuer with the
Borrower or such Lender to eliminate the L/C Issuer’s actual or potential
Fronting Exposure with respect to the Defaulting Lender arising from either the
Letter of Credit then proposed to be issued or that Letter of Credit and all
other L/C Obligations as to which the L/C Issuer has actual or potential
Fronting Exposure, as it may elect in its sole discretion.

 

39

--------------------------------------------------------------------------------


 

(iv)                              The L/C Issuer shall not amend any Letter of
Credit if the L/C Issuer would not be permitted at such time to issue the Letter
of Credit in its amended form under the terms hereof.

 

(v)                                 The L/C Issuer shall be under no obligation
to amend any Letter of Credit if (A) the L/C Issuer would have no obligation at
such time to issue the Letter of Credit in its amended form under the terms
hereof, or (B) the beneficiary of the Letter of Credit does not accept the
proposed amendment to the Letter of Credit.

 

(vi)                              The L/C Issuer shall act on behalf of the
Lenders with respect to any Letters of Credit issued by it and the documents
associated therewith, and the L/C Issuer shall have all of the benefits and
immunities (A) provided to the Administrative Agent in Section 9 with respect to
any acts taken or omissions suffered by the L/C Issuer in connection with
Letters of Credit issued by it or proposed to be issued by it and Issuer
Documents pertaining to such Letters of Credit as fully as if the term
“Administrative Agent” as used in Section 9 included the L/C Issuer with respect
to such acts or omissions, and (B) as additionally provided herein with respect
to the L/C Issuer.

 

(b)                                 Procedures for Issuance and Amendment of
Letters of Credit; Auto-Extension Letter of Credit.

 

(i)                                     Each Letter of Credit shall be issued or
amended, as the case may be, upon the request of the Borrower delivered to the
L/C Issuer (with a copy to the Administrative Agent) in the form of a Letter of
Credit Application, appropriately completed and signed by a Responsible Officer
of the Borrower.  Such Letter of Credit Application may be sent by facsimile,
electronic mail, by United States mail, by overnight courier, by electronic
transmission using the system provided by the L/C Issuer, by personal delivery
or by any other means acceptable to the L/C Issuer.  Such Letter of Credit
Application must be received by the L/C Issuer and the Administrative Agent not
later than 11:00 a.m. at least two (2) Business Days (or such later date and
time as the Administrative Agent and the L/C Issuer may agree in a particular
instance in their sole discretion) prior to the proposed issuance date or date
of amendment, as the case may be.  In the case of a request for an initial
issuance of a Letter of Credit, such Letter of Credit Application shall specify
in form and detail reasonably satisfactory to the L/C Issuer: (A) the proposed
issuance date of the requested Letter of Credit (which shall be a Business Day);
(B) the amount and the currency thereof; (C) the expiry date thereof; (D) the
name and address of the beneficiary thereof; (E) the documents to be presented
by such beneficiary in case of any drawing thereunder; (F) the full text of any
certificate to be presented by such beneficiary in case of any drawing
thereunder; (G) the purpose and nature of the requested Letter of Credit; and
(H) such other matters as the L/C Issuer may reasonably require.  In the case of
a request for an amendment of any outstanding Letter of Credit, such Letter of
Credit Application shall specify in form and detail reasonably satisfactory to
the L/C Issuer (A) the Letter of Credit to be amended; (B) the proposed date of
amendment thereof (which shall be a Business Day); (C) the nature of the
proposed amendment; and (D) such other matters as the L/C Issuer may reasonably
require.  Additionally, the Borrower shall furnish to the L/C Issuer and the
Administrative Agent such other documents and information pertaining to such
requested Letter of

 

40

--------------------------------------------------------------------------------


 

Credit issuance or amendment, including any Issuer Documents, as the L/C Issuer
or the Administrative Agent may reasonably require.

 

(ii)                                  Promptly after receipt of any Letter of
Credit Application, the L/C Issuer will confirm with the Administrative Agent
(by telephone or in writing) that the Administrative Agent has received a copy
of such Letter of Credit Application from the Borrower and, if not, the L/C
Issuer will provide the Administrative Agent with a copy thereof.  Unless the
L/C Issuer has received written notice from any Lender, the Administrative Agent
or the Borrower, at least one (1) Business Day prior to the requested date of
issuance or amendment of the applicable Letter of Credit, that one or more
applicable conditions contained in Section 5 shall not then be satisfied, then,
subject to the terms and conditions hereof, the L/C Issuer may (in its sole
discretion), on the requested date, issue a Letter of Credit for the account of
the Borrower or any of its Subsidiaries or enter into the applicable amendment,
as the case may be, in each case in accordance with the L/C Issuer’s usual and
customary business practices.  Immediately upon the issuance of each Letter of
Credit, each Lender shall be deemed to, and hereby irrevocably and
unconditionally agrees to, purchase from the L/C Issuer a risk participation in
such Letter of Credit in an amount equal to the product of such Lender’s
Commitment Percentage times the amount of such Letter of Credit.

 

(iii)                               If the Borrower so requests in any
applicable Letter of Credit Application, the L/C Issuer may, in its sole
discretion, agree to issue a Letter of Credit that has automatic extension
provisions (each, an “Auto-Extension Letter of Credit”); provided that any such
Auto-Extension Letter of Credit must permit the L/C Issuer to prevent any such
extension at least once in each twelve-month period (commencing with the date of
issuance of such Letter of Credit) by giving prior notice to the beneficiary
thereof not later than a day (the “Non-Extension Notice Date”) in each such
twelve-month period to be agreed upon at the time such Letter of Credit is
issued.  Unless otherwise directed by the L/C Issuer, the Borrower shall not be
required to make a specific request to the L/C Issuer for any such extension. 
Once an Auto-Extension Letter of Credit has been issued, the Lenders shall be
deemed to have authorized (but may not require) the L/C Issuer to permit the
extension of such Letter of Credit at any time to an expiry date not later than
the Letter of Credit Expiration Date; provided, however, that the L/C Issuer
(x) shall have no obligation to permit any such extension and (y) in any event
shall not permit any such extension if (A) the L/C Issuer has determined that it
would not be permitted, or would have no obligation pursuant to any of clauses
(a)(iii)(1) — (6) above, at such time to issue such Letter of Credit in its
revised form (as extended) under the terms hereof, or (B) it has received notice
(which may be by telephone or in writing) on or before the day that is seven
(7) Business Days before the Non-Extension Notice Date (1) from the
Administrative Agent that the Required Lenders have elected not to permit such
extension or (2) from the Administrative Agent, any Lender or the Borrower that
one or more of the applicable conditions specified in Section 5.2 is not then
satisfied, and in each such case directing the L/C Issuer not to permit such
extension.

 

(iv)                              Promptly after its delivery of any Letter of
Credit or any amendment to a Letter of Credit to an advising bank with respect
thereto or to the beneficiary thereof, the

 

41

--------------------------------------------------------------------------------


 

L/C Issuer will also deliver to the Borrower and the Administrative Agent a true
and complete copy of such Letter of Credit or amendment.

 

(c)                                  Drawings and Reimbursements; Funding of
Participations.

 

(i)                                     Upon receipt from the beneficiary of any
Letter of Credit of any notice of a drawing under such Letter of Credit, the L/C
Issuer shall notify the Borrower and the Administrative Agent thereof.  In the
case of a Letter of Credit denominated in an Alternative Currency, the Borrower
shall reimburse the L/C Issuer in such Alternative Currency, unless (A) the L/C
Issuer (at its option) shall have specified in such notice that it will require
reimbursement in Dollars, or (B) in the absence of any such requirement for
reimbursement in Dollars, the Borrower shall have notified the L/C Issuer
promptly following receipt of the notice of drawing that the Borrower will
reimburse the L/C Issuer in Dollars.  In the case of any such reimbursement in
Dollars of a drawing under a Letter of Credit denominated in an Alternative
Currency, the L/C Issuer shall notify the Borrower of the Dollar Equivalent of
the amount of the drawing promptly following the determination thereof.  If the
Borrower shall have received such notice from the L/C Issuer on or prior to
11:00 a.m. on any Business Day, not later than 4:00 p.m. on such Business Day,
or, if the Borrower shall have received such notice later than 11:00 a.m. on any
Business Day, not later than 11:00 a.m. on the immediately following Business
Day (each such Business Day or immediately following Business Day, as the case
may be, an “Honor Date”), the Borrower shall reimburse the L/C Issuer through
the Administrative Agent in an amount equal to the amount of such drawing and in
the applicable currency.  In the event that (A) a drawing denominated in an
Alternative Currency is to be reimbursed in Dollars pursuant to the second
sentence in this Section 2.10(c)(i) and (B) the Dollar amount paid by the
Borrower, whether on or after the Honor Date, shall not be adequate on the date
of that payment to purchase in accordance with normal banking procedures a sum
denominated in the Alternative Currency equal to the drawing, the Borrower
agrees, as a separate and independent obligation, to indemnify the L/C Issuer
for the loss resulting from its inability on that date to purchase the
Alternative Currency in the full amount of the drawing.  If the Borrower fails
to timely reimburse the L/C Issuer on the Honor Date, the Administrative Agent
shall promptly notify each Lender of the Honor Date, the amount of the
unreimbursed drawing (expressed in Dollars in the amount of the Dollar
Equivalent thereof in the case of a Letter of Credit denominated in an
Alternative Currency) (the “Unreimbursed Amount”), and the amount of such
Lender’s Commitment Percentage thereof.  In such event, the Borrower shall be
deemed to have requested a Borrowing of ABR Loans to be disbursed on the Honor
Date in an amount equal to the Unreimbursed Amount, without regard to the
minimum and multiples specified in Section 2.2 for the principal amount of ABR
Loans, but subject to the amount of the unutilized portion of the Aggregate
Commitments and the conditions set forth in Section 5.2.  Any notice given by
the L/C Issuer or the Administrative Agent pursuant to this
Section 2.10(c)(i) may be given by telephone if immediately confirmed in
writing; provided that the lack of such an immediate confirmation shall not
affect the conclusiveness or binding effect of such notice.

 

(ii)                                  Each Lender shall upon any notice pursuant
to Section 2.10(c)(i) make funds available (and the Administrative Agent may
apply Cash Collateral provided for

 

42

--------------------------------------------------------------------------------


 

this purpose) for the account of the L/C Issuer in Dollars at the Administrative
Agent’s Office for Dollar-denominated payments in an amount equal to its
Commitment Percentage of the Unreimbursed Amount not later than 1:00 p.m. on the
Business Day specified in such notice by the Administrative Agent, whereupon,
subject to the provisions of Section 2.10(c)(iii), each Lender that so makes
funds available shall be deemed to have made an ABR Loan to the Borrower in such
amount.  The Administrative Agent shall remit the funds so received to the L/C
Issuer in Dollars.

 

(iii)                               With respect to any Unreimbursed Amount that
is not fully refinanced by a Borrowing of ABR Loans because the conditions set
forth in Section 5.2 cannot be satisfied or for any other reason, the Borrower
shall be deemed to have incurred from the L/C Issuer an L/C Borrowing in the
amount of the Unreimbursed Amount that is not so refinanced, which L/C Borrowing
shall be due and payable on demand (together with interest) and shall bear
interest at the Default Rate.  In such event, each Lender’s payment to the
Administrative Agent for the account of the L/C Issuer pursuant to
Section 2.10(c)(ii) shall be deemed payment in respect of its participation in
such L/C Borrowing and shall constitute an L/C Advance from such Lender in
satisfaction of its participation obligation under this Section 2.10.

 

(iv)                              Until each Lender funds its Revolving Loan or
L/C Advance pursuant to this Section 2.10(c) to reimburse the L/C Issuer for any
amount drawn under any Letter of Credit, interest in respect of such Lender’s
Commitment Percentage of such amount shall be solely for the account of the L/C
Issuer.

 

(v)                                 Each Lender’s obligation to make Loans or
L/C Advances to reimburse the L/C Issuer for amounts drawn under Letters of
Credit, as contemplated by this Section 2.10(c), shall be absolute and
unconditional and shall not be affected by any circumstance, including (A) any
setoff, counterclaim, recoupment, defense or other right which such Lender may
have against the L/C Issuer, the Borrower, any Subsidiary or any other Person
for any reason whatsoever; (B) the occurrence or continuance of a Default, or
(C) any other occurrence, event or condition, whether or not similar to any of
the foregoing; provided, however, that each Lender’s obligation to make
Revolving Loans pursuant to this Section 2.10(c) is subject to the conditions
set forth in Section 5.2 (other than delivery by the Borrower of a Borrowing
Notice).  No such making of an L/C Advance shall relieve or otherwise impair the
obligation of the Borrower to reimburse the L/C Issuer for the amount of any
payment made by the L/C Issuer under any Letter of Credit, together with
interest as provided herein.

 

(vi)                              If any Lender fails to make available to the
Administrative Agent for the account of the L/C Issuer any amount required to be
paid by such Lender pursuant to the foregoing provisions of this
Section 2.10(c) by the time specified in Section 2.10(c)(ii), then, without
limiting the other provisions of this Agreement, the L/C Issuer shall be
entitled to recover from such Lender (acting through the Administrative Agent),
on demand, such amount with interest thereon for the period from the date such
payment is required to the date on which such payment is immediately available
to the L/C Issuer at a rate per annum equal to the applicable Overnight Rate
from time to time in effect, plus any administrative, processing or similar fees
customarily charged by the L/C Issuer in

 

43

--------------------------------------------------------------------------------


 

connection with the foregoing.  If such Lender pays such amount (with interest
and fees as aforesaid), the amount so paid shall constitute such Lender’s
Revolving Loan included in the relevant Borrowing or L/C Advance in respect of
the relevant L/C Borrowing, as the case may be.  A certificate of the L/C Issuer
submitted to any Lender (through the Administrative Agent) with respect to any
amounts owing under this clause (vi) shall be conclusive absent manifest error.

 

(d)                                 Repayment of Participations.

 

(i)                                     At any time after the L/C Issuer has
made a payment under any Letter of Credit and has received from any Lender such
Lender’s L/C Advance in respect of such payment in accordance with
Section 2.10(c), if the Administrative Agent receives for the account of the L/C
Issuer any payment in respect of the related Unreimbursed Amount or interest
thereon (whether directly from the Borrower or otherwise, including proceeds of
Cash Collateral applied thereto by the Administrative Agent), the Administrative
Agent shall distribute to such Lender its Commitment Percentage thereof in the
same funds as those received by the Administrative Agent.

 

(ii)                                  If any payment received by the
Administrative Agent for the account of the L/C Issuer pursuant to
Section 2.10(c)(i) is required to be returned under any of the circumstances
described in Section 10.7 (including pursuant to any settlement entered into by
the L/C Issuer in its discretion), each Lender shall pay to the Administrative
Agent for the account of the L/C Issuer its Commitment Percentage thereof on
demand of the Administrative Agent, plus interest thereon from the date of such
demand to the date such amount is returned by such Lender, at a rate per annum
equal to the applicable Overnight Rate from time to time in effect.  The
obligations of the Lenders under this clause shall survive the payment in full
of the Obligations and the termination of this Agreement.

 

(e)                                  Obligations Absolute.  The obligation of
the Borrower to reimburse the L/C Issuer for each drawing under each Letter of
Credit and to repay each L/C Borrowing shall be absolute, unconditional and
irrevocable, and shall be paid strictly in accordance with the terms of this
Agreement under all circumstances, including the following:

 

(i)                                     any lack of validity or enforceability
of such Letter of Credit, this Agreement, or any other Loan Document;

 

(ii)                                  the existence of any claim, counterclaim,
setoff, defense or other right that the Borrower or any Subsidiary may have at
any time against any beneficiary or any transferee of such Letter of Credit (or
any Person for whom any such beneficiary or any such transferee may be acting),
the L/C Issuer or any other Person, whether in connection with this Agreement,
the transactions contemplated hereby or by such Letter of Credit or any
agreement or instrument relating thereto, or any unrelated transaction;

 

(iii)                               any draft, demand, certificate or other
document presented under such Letter of Credit proving to be forged, fraudulent,
invalid or insufficient in any respect or any statement therein being untrue or
inaccurate in any respect; or any loss or delay in the

 

44

--------------------------------------------------------------------------------


 

transmission or otherwise of any document required in order to make a drawing
under such Letter of Credit;

 

(iv)                              waiver by the L/C Issuer of any requirement
that exists for the L/C Issuer’s protection and not the protection of the
Borrower or any waiver by the L/C Issuer which does not in fact materially
prejudice the Borrower;

 

(v)                                 honor of a demand for payment presented
electronically even if such Letter of Credit requires that demand be in the form
of a draft;

 

(vi)                              any payment made by the L/C Issuer in respect
of an otherwise complying item presented after the date specified as the
expiration date of, or the date by which documents must be received under, such
Letter of Credit if presentation after such date is authorized by the UCC or the
ISP, as applicable;

 

(vii)                           any payment by the L/C Issuer under such Letter
of Credit against presentation of a draft or certificate that does not strictly
comply with the terms of such Letter of Credit; or any payment made by the L/C
Issuer in good faith under such Letter of Credit to any Person purporting to be
a trustee in bankruptcy, debtor-in-possession, assignee for the benefit of
creditors, liquidator, receiver or other representative of or successor to any
beneficiary or any transferee of such Letter of Credit, including any arising in
connection with any proceeding under any Debtor Relief Law;

 

(viii)                        any adverse change in the relevant exchange rates
or in the availability of the relevant Alternative Currency to the Borrower or
any Subsidiary or in the relevant currency markets generally; or

 

(ix)                              any other circumstance or happening
whatsoever, whether or not similar to any of the foregoing, including any other
circumstance that might otherwise constitute a defense available to, or a
discharge of, the Borrower or any Subsidiary.

 

The Borrower shall promptly examine a copy of each Letter of Credit and each
amendment thereto that is delivered to it and, in the event of any claim of
noncompliance with the Borrower’s instructions or other irregularity, the
Borrower will immediately notify the L/C Issuer.  The Borrower shall be
conclusively deemed to have waived any such claim against the L/C Issuer and its
correspondents unless such notice is given as aforesaid.

 

(f)                                   Role of L/C Issuer.  Each Lender and the
Borrower agree that, in paying any drawing under a Letter of Credit, the L/C
Issuer shall not have any responsibility to obtain any document (other than any
sight draft, certificates and documents expressly required by the Letter of
Credit) or to ascertain or inquire as to the validity or accuracy of any such
document or the authority of the Person executing or delivering any such
document.  None of the L/C Issuer, the Administrative Agent, any of their
respective Related Parties nor any correspondent, participant or assignee of the
L/C Issuer shall be liable to any Lender for (i) any action taken or omitted in
connection herewith at the request or with the approval of the Lenders or the
Required Lenders, as applicable; (ii) any action taken or omitted in the absence
of gross negligence or willful misconduct; or (iii) the due execution,
effectiveness, validity or enforceability of any document

 

45

--------------------------------------------------------------------------------


 

or instrument related to any Letter of Credit or Issuer Document.  The Borrower
hereby assumes all risks of the acts or omissions of any beneficiary or
transferee with respect to its use of any Letter of Credit; provided, however,
that this assumption is not intended to, and shall not, preclude the Borrower’s
pursuing such rights and remedies as it may have against the beneficiary or
transferee at law or under any other agreement.  None of the L/C Issuer, the
Administrative Agent, any of their respective Related Parties nor any
correspondent, participant or assignee of the L/C Issuer shall be liable or
responsible for any of the matters described in clauses (i) through (viii) of
Section 2.10(e); provided, however, that anything in such clauses to the
contrary notwithstanding, the Borrower may have a claim against the L/C Issuer,
and the L/C Issuer may be liable to the Borrower, to the extent, but only to the
extent, of any direct, as opposed to consequential or exemplary, damages
suffered by the Borrower which the Borrower proves were caused by the L/C
Issuer’s willful misconduct or gross negligence or the L/C Issuer’s willful
failure to pay under any Letter of Credit after the presentation to it by the
beneficiary of a sight draft and certificate(s) strictly complying with the
terms and conditions of a Letter of Credit.  In furtherance and not in
limitation of the foregoing, the L/C Issuer may accept documents that reasonably
appear on their face to be in order, without responsibility for further
investigation, regardless of any notice or information to the contrary, and the
L/C Issuer shall not be responsible for the validity or sufficiency of any
instrument transferring or assigning or purporting to transfer or assign a
Letter of Credit or the rights or benefits thereunder or proceeds thereof, in
whole or in part, which may prove to be invalid or ineffective for any reason. 
The L/C Issuer may send a Letter of Credit or conduct any communication to or
from the beneficiary via the Society for Worldwide Interbank Financial
Telecommunication (“SWIFT”) message or overnight courier, or any other
commercially reasonable means of communicating with a beneficiary.

 

(g)                                  Applicability of ISP; Limitation of
Liability.  Unless otherwise expressly agreed by the L/C Issuer and the Borrower
when a Letter of Credit is issued, the rules of the ISP shall apply to each
standby Letter of Credit.  Notwithstanding the foregoing, the L/C Issuer shall
not be responsible to the Borrower for, and the L/C Issuer’s rights and remedies
against the Borrower shall not be impaired by, any action or inaction of the L/C
Issuer required or permitted under any law, order, or practice that is required
or permitted to be applied to any Letter of Credit or this Agreement, including
the law or any order of a jurisdiction where the L/C Issuer or the beneficiary
is located, the practice stated in the ISP, as applicable, or in the decisions,
opinions, practice statements, or official commentary of the ICC Banking
Commission, the Bankers Association for Finance and Trade - International
Financial Services Association (BAFT-IFSA), or the Institute of International
Banking Law & Practice, whether or not any Letter of Credit chooses such law or
practice.

 

(h)                                 Letter of Credit Fees.  The Borrower shall
pay to the Administrative Agent for the account of each Lender in accordance,
subject to adjustment as provided in Section 3.15, with its Commitment
Percentage, in Dollars, a Letter of Credit fee (the “Letter of Credit Fee”) for
each Letter of Credit equal to the Applicable Margin for Letters of Credit times
the Dollar Equivalent of the daily amount available to be drawn under such
Letter of Credit.  For purposes of computing the daily amount available to be
drawn under any Letter of Credit, the amount of such Letter of Credit shall be
determined in accordance with Section 1.8.  Letter of Credit Fees shall be
(i) due and payable on the first Business Day after the end of each March, June,
September and December, commencing with the first such date to occur after the
issuance of such Letter of

 

46

--------------------------------------------------------------------------------


 

Credit, on the Letter of Credit Expiration Date and thereafter on demand and
(ii) computed on a quarterly basis in arrears.  If there is any change in the
Applicable Margin for Letters of Credit during any quarter, the daily amount
available to be drawn under each Letter of Credit shall be computed and
multiplied by the Applicable Margin for Letters of Credit separately for each
period during such quarter that such Applicable Margin was in effect. 
Notwithstanding anything to the contrary contained herein, upon the request of
the Required Lenders, while any Event of Default exists, all Letter of Credit
Fees shall accrue at the Default Rate.

 

(i)                                     Fronting Fee and Documentary and
Processing Charges Payable to L/C Issuer.  The Borrower shall pay directly to
the L/C Issuer for its own account, in Dollars, a fronting fee with respect to
each Letter of Credit, at the rate per annum specified in the applicable Fee
Letter, computed on the Dollar Equivalent of the daily amount available to be
drawn under such Letter of Credit on a quarterly basis in arrears.  Such
fronting fee shall be due and payable on the tenth Business Day after the end of
each March, June, September and December in respect of the most recently-ended
quarterly period (or portion thereof, in the case of the first payment),
commencing with the first such date to occur after the issuance of such Letter
of Credit, on the Letter of Credit Expiration Date and thereafter on demand. 
For purposes of computing the daily amount available to be drawn under any
Letter of Credit, the amount of such Letter of Credit shall be determined in
accordance with Section 1.8.  In addition, the Borrower shall pay directly to
the L/C Issuer for its own account, in Dollars, the customary issuance,
presentation, amendment and other processing fees, and other standard costs and
charges, of the L/C Issuer relating to letters of credit as from time to time in
effect.  Such customary fees and standard reasonable costs and charges are due
and payable on demand and are nonrefundable.

 

(j)                                    Conflict with Issuer Documents.  In the
event of any conflict between the terms hereof and the terms of any Issuer
Document, the terms hereof shall control.

 

(k)                                 Letters of Credit Issued for Subsidiaries. 
Notwithstanding that a Letter of Credit issued or outstanding hereunder is in
support of any obligations of, or is for the account of, a Subsidiary, the
Borrower shall be obligated to reimburse the L/C Issuer hereunder for any and
all drawings under such Letter of Credit.  The Borrower hereby acknowledges that
the issuance of Letters of Credit for the account of Subsidiaries inures to the
benefit of the Borrower, and that the Borrower’s business derives substantial
benefits from the businesses of such Subsidiaries.

 

SECTION 3.                         GENERAL PROVISIONS APPLICABLE TO THE LOANS

 

3.1                               Optional Prepayments.

 

(a)                                 Revolving Loans.  The Borrower may, upon
notice from the Borrower to the Administrative Agent, at any time or from time
to time voluntarily prepay Revolving Loans in whole or in part without premium
or penalty; provided that (i) such notice must be in a form reasonably
acceptable to the Administrative Agent and be received by the Administrative
Agent not later than 11:00 a.m. (A) three (3) Business Days prior to any date of
prepayment of Eurodollar Loans denominated in Dollars, (B) four (4) Business
Days (or five (5) Business Days, in the case of prepayment of Loans denominated
in Special Notice Currencies) prior to any date of prepayment of Eurodollar
Loans denominated in Alternative Currencies, and (C) on the date of prepayment
of ABR Loans; (ii) any prepayment of Eurodollar Loans denominated in Dollars

 

47

--------------------------------------------------------------------------------


 

shall be in a principal amount of $5,000,000 or a whole multiple of $1,000,000
in excess thereof; (iii) any prepayment of Eurodollar Loans denominated in
Alternative Currencies shall be in a minimum principal amount of $5,000,000 or a
whole multiple of $1,000,000 in excess thereof; and (iv) any prepayment of ABR
Loans (other than Swingline Loans) shall be in a principal amount of $1,000,000
or a whole multiple of $100,000 in excess thereof or, in each case, if less, the
entire principal amount thereof then outstanding.  Each such notice shall
specify the date and amount of such prepayment and the Type(s) of Revolving
Loans to be prepaid and, if Eurodollar Loans are to be prepaid, the Interest
Period(s) of such Loans.  The Administrative Agent will promptly notify each
Lender of its receipt of each such notice, and of the amount of such Lender’s
Commitment Percentage of such prepayment.  The Borrower shall make such
prepayment and the payment amount specified in such notice shall be due and
payable on the date specified therein (unless such notice expressly conditions
such prepayment upon consummation of a refinancing transaction, disposition or
other transaction which is contemplated to result in prepayment of the Loans, in
which event such notice may be revocable or conditioned upon such
consummation).  Any prepayment of a Eurodollar Loan shall be accompanied by all
accrued interest on the amount prepaid, together with any additional amounts
required pursuant to Section 3.12.  Subject to Section 3.15, each such
prepayment shall be applied to the Revolving Loans of the Lenders in accordance
with their respective Commitment Percentages.

 

(b)                                 Swingline Loans.  The Borrower may from time
to time prepay Swingline Loans, in whole or in part, without premium or penalty,
upon irrevocable notice to the Administrative Agent and the Swingline Lender not
later than 1:15 p.m. on the date of prepayment, specifying the date and amount
of prepayment.  Partial prepayments of Swingline Loans shall be in an aggregate
principal amount of $500,000 or a higher integral multiple of $50,000, and after
giving effect to any such prepayment the aggregate principal amount of all
Swingline Loans shall not be less than $500,000.

 

3.2                               Mandatory Prepayments.  If the Administrative
Agent notifies the Borrower at any time that the Total Outstandings at such time
exceed the Aggregate Commitments then in effect, then, within three (3) Business
Days after receipt of such notice, the Borrower shall prepay Loans and/or the
Borrower shall Cash Collateralize the L/C Obligations in an aggregate amount at
least equal to such excess; provided, however, that, subject to the provisions
of Section 3.16, the Borrower shall not be required to Cash Collateralize the
L/C Obligations pursuant to this Section 3.2 unless after the prepayment in full
of the Loans the Total Outstandings exceed the Aggregate Commitments then in
effect.  The Administrative Agent may on any Revaluation Date occurring after
the initial deposit of such Cash Collateral request that additional Cash
Collateral be provided to the extent necessary to protect against the results of
exchange rate fluctuations.

 

3.3                               Conversion and Continuation Options.  (a)  The
Borrower may elect from time to time to convert (i) Eurodollar Loans denominated
in Dollars to ABR Loans by giving the Administrative Agent at least two (2)
Business Days’ prior irrevocable notice, provided that any such conversion of
Eurodollar Loans may only be made on the last day of an Interest Period with
respect thereto and (ii) ABR Loans (other than ABR Loans which are Swingline
Loans) to Eurodollar Loans denominated in Dollars by giving the Administrative
Agent at least three (3) Business Days’ prior irrevocable notice, in each case
of clauses (i) and (ii), which notice may be

 

48

--------------------------------------------------------------------------------


 

given by (A) telephone or (B) a Conversion/Continuation Notice, provided that
any telephonic notice must be confirmed promptly by delivery to the
Administrative Agent of a Conversion/Continuation Notice. 

 

(b)                                 Any Eurodollar Loan may be continued as such
upon the expiration of the then current Interest Period with respect thereto by
the Borrower giving irrevocable notice to the Administrative Agent (which notice
may be given by (i) telephone or (ii) a Conversion/Continuation Notice, provided
that any telephonic notice must be confirmed promptly by delivery to the
Administrative Agent of a Conversion/Continuation Notice), in accordance with
the applicable provisions of the term “Interest Period” set forth in
Section 1.1, of the length of the next Interest Period to be applicable to such
Loan.  Each such Conversion/Continuation Notice must be received by the
Administrative Agent not later than (i) three (3) Business Days prior to the
requested date of any continuation of Eurodollar Loans denominated in Dollars
and (ii) four (4) Business Days (or five (5) Business Days in the case of a
Special Notice Currency) prior to the requested date of any continuation of
Eurodollar Loans denominated in Alternative Currencies.

 

(c)                                  Any such Conversion/Continuation Notice
converting Loans to or continuing Loans as Eurodollar Loans shall specify the
length of the initial Interest Period or Interest Periods therefor.  Upon
receipt of any such notice, the Administrative Agent shall promptly notify each
Lender thereof, and if no timely notice of a conversion or continuation is
provided by the Borrower, the Administrative Agent shall notify each Lender of
the details of any automatic conversion to ABR Loans or continuation of
Revolving Loans denominated in a currency other than Dollars, in each case as
described in this subsection.  All or any part of outstanding Eurodollar Loans
and ABR Loans may be converted or continued as provided herein; provided that
(w) no Loan may be converted into or continued as a Eurodollar Loan when any
Event of Default has occurred and is continuing and the Administrative Agent has
or the Required Lenders have determined that such a conversion or continuation
is not appropriate, and in such event the Required Lenders may demand that any
or all of the then outstanding Eurodollar Loans denominated in an Alternative
Currency be prepaid on the last day of the then current Interest Period with
respect thereto, or such Eurodollar Loans may be redenominated into Dollars in
the amount of the Dollar Equivalent thereof and continued as ABR Loans on the
last day of the then current Interest Period with respect thereto, (x) no
Swingline Loan may be converted to a Eurodollar Loan, (y) if the Borrower fails
to give such notice with respect to a Eurodollar Loan or if such conversion or
continuation is not permitted, then such Eurodollar Loan shall be automatically
continued as an ABR Loan or be converted to an ABR Loan on the last day of such
then expiring Interest Period (provided, however, that in the case of a failure
to timely request a continuation of Revolving Loans denominated in an
Alternative Currency, such Loans shall be continued as Eurodollar Loans in their
original currency with an Interest Period of one month) and (z) if the Borrower
gives a notice of continuation but fails to specify the applicable Interest
Period, then the Borrower shall be deemed to have requested a one-month Interest
Period.  No Revolving Loan may be converted into or continued as a Revolving
Loan denominated in a different currency, but instead must be prepaid in the
original currency of such Revolving Loan and reborrowed in the other currency.

 

3.4                               Minimum Amounts and Maximum Number of
Tranches.  All borrowings, conversions and continuations of Loans hereunder and
all selections of Interest Periods

 

49

--------------------------------------------------------------------------------


 

hereunder shall be in such amounts and be made pursuant to such elections so
that, after giving effect thereto, the aggregate principal amount of the Loans
comprising each Eurodollar Tranche shall be equal to $5,000,000 or a higher
integral multiple of $1,000,000.  In no event shall there be more than ten
(10) Tranches of Eurodollar Loans outstanding at any time.

 

3.5                               Interest Rates and Payment Dates.

 

(a)                                 Each Eurodollar Loan shall bear interest for
each day during each Interest Period with respect thereto at a rate per annum
equal to the Eurodollar Rate determined for such Interest Period plus the
Applicable Margin.

 

(b)                                 Each ABR Loan shall bear interest at a rate
per annum equal to the ABR plus the Applicable Margin; provided that so long as
the Lenders have not been required to purchase participations in Swingline Loans
pursuant to Section 2.8(c), Swingline Loans shall bear interest at a rate per
annum equal to the ABR plus the Applicable Margin minus the Commitment Fee Rate.

 

(c)                                  If any amount payable by the Borrower under
any Loan Document is not paid when due (after any applicable grace period),
whether at stated maturity, by acceleration or otherwise, such amount shall
thereafter bear interest at a fluctuating interest rate per annum at all times
equal to the Default Rate to the fullest extent permitted by applicable laws. 
Furthermore, upon the request of the Required Lenders, at any time an Event of
Default exists, the Borrower shall pay interest on the Loans at a fluctuating
interest rate per annum at all times equal to the Default Rate to the fullest
extent permitted by applicable laws.

 

(d)                                 Interest shall be payable in arrears on each
Interest Payment Date; provided that interest accruing pursuant to
Section 3.5(c) shall be payable from time to time on demand.

 

3.6                               Computation of Interest and Fees.

 

(a)                                 Interest based on the ABR (including the ABR
determined by reference to the Eurodollar Rate) shall be calculated on the basis
of a year of 365 (or, if applicable, 366) days and for the actual number of days
elapsed.  All other interest and all fees shall be calculated on the basis of a
year of 360 days and for the actual number of days elapsed, or, in the case of
interest in respect of Revolving Loans denominated in Alternative Currencies as
to which market practice differs from the foregoing, in accordance with such
market practice.  The Administrative Agent shall as soon as practicable notify
the Borrower and the Lenders of each determination of a Eurodollar Rate.  Any
change in the interest rate on a Loan resulting from a change in the ABR or the
Eurodollar Reserve Percentage shall become effective as of the opening of
business on the day on which such change becomes effective.  The Administrative
Agent shall as soon as practicable notify the Borrower and the Lenders of the
effective date and the amount of each such change in the ABR or the Eurodollar
Reserve Percentage.  With respect to all Non-LIBOR Quoted Currencies, the
calculation of the applicable interest rate shall be determined in accordance
with market practice.

 

(b)                                 Each determination of an interest rate by
the Administrative Agent pursuant to any provision of this Agreement shall be
conclusive and binding on the Borrower and the

 

50

--------------------------------------------------------------------------------


 

Lenders in the absence of manifest error.  The Administrative Agent shall, at
the request of the Borrower or any Lender, deliver to the Borrower or such
Lender a statement showing the quotations used by the Administrative Agent in
determining any interest rate pursuant to Section 3.5(a).

 

3.7                               Inability to Determine Interest Rate.  If in
connection with any request for a Eurodollar Loan or a conversion to or
continuation thereof, (a)(i) the Administrative Agent determines that deposits
(whether in Dollars or an Alternative Currency) are not being offered to banks
in the applicable offshore interbank market for such currency for the applicable
amount and Interest Period of such Eurodollar Loan, or (ii) adequate and
reasonable means do not exist for determining the Eurodollar Rate for any
requested Interest Period with respect to a proposed Eurodollar Loan (whether
denominated in Dollars or an Alternative Currency) or in connection with an
existing or proposed ABR Loan (in each case with respect to clause (a) above,
“Impacted Loans”), or (b) the Administrative Agent or the Required Lenders
determine that for any reason the Eurodollar Rate for any requested Interest
Period with respect to a proposed Eurodollar Loan does not adequately and fairly
reflect the cost to such Lenders of funding such Eurodollar Loan, the
Administrative Agent will promptly so notify the Borrower and each Lender. 
Thereafter, (x) the obligation of the Lenders to make or maintain Eurodollar
Loans in the affected currency or currencies shall be suspended (to the extent
of the affected Eurodollar Loans or Interest Periods) and (y) in the event of a
determination described in the preceding sentence with respect to the Eurodollar
Rate component of the ABR, the utilization of the Eurodollar Rate component in
determining the ABR shall be suspended, in each case until the Administrative
Agent upon the instruction of the Required Lenders revokes such notice.  Upon
receipt of such notice, the Borrower may revoke any pending request for a
borrowing of, conversion to or continuation of Eurodollar Loans in the affected
currency or currencies (to the extent of the affected Eurodollar Loans or
Interest Periods) or, failing that, will be deemed to have converted such
request into a request for ABR Loans in the amount specified therein.

 

Notwithstanding the foregoing, if the Administrative Agent has made the
determination described in this Section, the Administrative Agent, in
consultation with the Borrower and the affected Lenders, may establish an
alternative interest rate for the Impacted Loans, in which case, such
alternative rate of interest shall apply with respect to the Impacted Loans
until (1) the Administrative Agent revokes the notice delivered with respect to
the Impacted Loans under clause (a) of the first sentence of this Section,
(2) the Administrative Agent or the Required Lenders notify the Administrative
Agent and the Borrower that such alternative interest rate does not adequately
and fairly reflect the cost to such Lenders of funding the Impacted Loans, or
(3) any Lender determines that any law has made it unlawful, or that any
Governmental Authority has asserted that it is unlawful, for such Lender or its
applicable Lending Office to make, maintain or fund Loans whose interest is
determined by reference to such alternative rate of interest or to determine or
charge interest rates based upon such rate or any Governmental Authority has
imposed material restrictions on the authority of such Lender to do any of the
foregoing and provides the Administrative Agent and the Borrower written notice
thereof.

 

3.8                               Pro Rata Treatment and Payments.

 

(a)                                 Except as provided in Sections 2.3,
3.8(c) or otherwise as expressly provided herein, each Borrowing by the Borrower
from the Lenders hereunder (other than borrowings of

 

51

--------------------------------------------------------------------------------


 

Swingline Loans or L/C Borrowings), each payment by the Borrower on account of
any commitment fee hereunder and any reduction of the Commitments of the Lenders
shall be made pro rata according to the respective Commitment Percentages of the
Lenders.  Subject to Sections 2.3, 3.8(c) or otherwise as expressly provided
herein, each payment (including each prepayment) by the Borrower on account of
principal of and interest on the Revolving Loans shall be made pro rata
according to the respective outstanding principal amounts of the Revolving Loans
then held by the Lenders; provided that payments in respect of Swingline Loans
that have not been refunded with Revolving Loans pursuant to
Section 2.8(b) shall be for the account of the Swingline Lender only (subject to
the Swingline Lender’s obligation to share with any participants in the
Swingline Loans).

 

(b)                                 All payments (including prepayments) to be
made by the Borrower hereunder, whether on account of principal, interest, fees
or otherwise, shall be made free and clear of and without condition or deduction
for any counterclaim, defense, recoupment or setoff.  Except as otherwise
expressly provided herein and except with respect to principal of and interest
on Loans denominated in an Alternative Currency, all payments by the Borrower
hereunder shall be made to the Administrative Agent, for the account of the
respective Lenders to which such payment is owed, at the applicable
Administrative Agent’s Office in Dollars and in Same Day Funds not later than
12:00 noon on the due date thereof (and funds received after that time shall be
deemed to have been received on the next succeeding Business Day).  Except as
otherwise expressly provided herein, all payments by the Borrower hereunder with
respect to principal and interest on Loans denominated in an Alternative
Currency shall be made to the Administrative Agent, for the account of the
respective Lenders to which such payment is owed, at the applicable
Administrative Agent’s Office in such Alternative Currency and in Same Day Funds
not later than the Applicable Time specified by the Administrative Agent on the
dates specified herein (and funds received after such Applicable Time shall be
deemed to have been received on the next succeeding Business Day).  Without
limiting the generality of the foregoing, the Administrative Agent may require
that any payments due under this Agreement be made in the United States.  If,
for any reason, the Borrower is prohibited by any Requirement of Law from making
any required payment hereunder in an Alternative Currency, the Borrower shall
make such payment in Dollars in the Dollar Equivalent of the Alternative
Currency payment amount.  The Administrative Agent shall distribute such
payments to the Lenders promptly upon receipt (and if such payment is received
prior to 12:00 noon on the same day) in like funds as received.  If any payment
hereunder becomes due and payable on a day other than a Business Day, the due
date for such payment shall be extended to the next succeeding Business Day,
and, with respect to payments of principal, interest thereon shall be payable at
the then applicable rate during such extension and such extension of time shall
in such case be included in the computation of payment of interest or fees, as
the case may be.

 

(c)                                  Unless the Administrative Agent shall have
received notice from a Lender prior to the proposed date of any Borrowing of
Eurodollar Loans (or, in the case of any Borrowing of ABR Loans, prior to 12:00
noon on the date of such Borrowing) that such Lender will not make available to
the Administrative Agent such Lender’s share of such Borrowing, the
Administrative Agent may assume that such Lender has made such share available
on such date in accordance with Section 2.1 (or, in the case of a Borrowing of
ABR Loans, that such Lender has made such share available in accordance with and
at the time required by Section 2.1) and may, in reliance upon such assumption,
make available to the Borrower a corresponding amount.

 

52

--------------------------------------------------------------------------------


 

In such event, if a Lender has not in fact made its share of the applicable
Borrowing available to the Administrative Agent, then the applicable Lender and
the Borrower severally agree to pay to the Administrative Agent forthwith on
demand such corresponding amount in Same Day Funds with interest thereon, for
each day from and including the date such amount is made available to the
Borrower to but excluding the date of payment to the Administrative Agent, at
(A) in the case of a payment to be made by such Lender, the Overnight Rate, plus
any administrative, processing or similar fees customarily charged by the
Administrative Agent in connection with the foregoing, and (B) in the case of a
payment to be made by the Borrower, the interest rate applicable to ABR Loans. 
If such Borrower and such Lender shall pay such interest to the Administrative
Agent for the same or an overlapping period, the Administrative Agent shall
promptly remit to the Borrower the amount of such interest paid by the Borrower
for such period.  If such Lender pays its share of the applicable Borrowing to
the Administrative Agent, then the amount so paid shall constitute such Lender’s
Revolving Loan included in such Borrowing.  Any payment by the Borrower shall be
without prejudice to any claim the Borrower may have against a Lender that shall
have failed to make such payment to the Administrative Agent.  Unless the
Administrative Agent shall have received notice from a Borrower prior to the
date on which any payment is due to the Administrative Agent for the account of
the Lenders or the L/C Issuer hereunder that the Borrower will not make such
payment, the Administrative Agent may assume that such Borrower has made such
payment on such date in accordance herewith and may, in reliance upon such
assumption, distribute to the Lenders or the L/C Issuer, as the case may be, the
amount due.  In such event, if the Borrower has not in fact made such payment,
then each of the Lenders or the L/C Issuer, as the case may be, severally agrees
to repay to the Administrative Agent forthwith on demand the amount so
distributed to such Lender or the L/C Issuer, in Same Day Funds with interest
thereon, for each day from and including the date such amount is distributed to
it to but excluding the date of payment to the Administrative Agent, at the
Overnight Rate.  A notice of the Administrative Agent to any Lender or the
Borrower with respect to any amount owing under this subsection (c) shall be
conclusive, absent manifest error.

 

(d)                                 The provisions of Section 3.8(a) shall not
be construed to apply to (x) any payment made by or on behalf of the Borrower
pursuant to and in accordance with the express terms of this Agreement
(including the application and reallocation of funds arising from the existence
of a Defaulting Lender as set forth in Section 3.15) or any non-pro rata
reduction in Commitments expressly contemplated herein, or (y) the reallocation
of Commitment Percentages and the acquisition, refinancing or funding of
participations in L/C Obligations and Swingline Loans made pursuant to
Section 3.15(a)(iv).

 

3.9                               Illegality.  If any Lender reasonably
determines that any Requirement of Law has made it unlawful, or that any
Governmental Authority has asserted that it is unlawful, for any Lender or its
applicable Lending Office to perform any of its obligations hereunder or make,
maintain or fund or charge interest with respect to any Credit Extension or to
determine or charge interest rates based upon the Eurodollar Rate, or any
Governmental Authority has imposed material restrictions on the authority of
such Lender to purchase or sell, or to take deposits of, Dollars or any
Alternative Currency in the applicable interbank market, then, on notice thereof
by such Lender to the Borrower through the Administrative Agent, (i) any
obligation of such Lender to issue, make, maintain, fund or charge interest with
respect to any such Credit Extension or to make or continue to make Eurodollar
Loans in the affected currency

 

53

--------------------------------------------------------------------------------


 

or currencies or, in the case of Eurodollar Loans in Dollars, to convert ABR
Loans to Eurodollar Loans, shall be suspended, and (ii) if such notice asserts
the illegality of such Lender making or maintaining ABR Loans the interest rate
on which is determined by reference to the Eurodollar Rate component of the ABR,
the interest rate on the ABR Loans of such Lender shall, if necessary to avoid
such illegality, be determined by the Administrative Agent without reference to
the Eurodollar Rate component of the ABR, in each case until such Lender
notifies the Administrative Agent and the Borrower that the circumstances giving
rise to such determination no longer exist.  Upon receipt of such notice,
(x) the Borrower shall, upon demand from such Lender (with a copy to the
Administrative Agent), prepay or, if applicable and such Loans are denominated
in Dollars, convert all Eurodollar Loans of such Lender to ABR Loans (the
interest rate on the ABR Loans of such Lender shall, if necessary to avoid such
illegality, be determined by the Administrative Agent without reference to the
Eurodollar Rate component of the ABR), either on the last day of the Interest
Period therefor, if such Lender may lawfully continue to maintain such
Eurodollar Loans to such day, or immediately, if such Lender may not lawfully
continue to maintain such Eurodollar Loans and (y) if such notice asserts the
illegality of such Lender determining or charging interest rates based upon the
Eurodollar Rate, the Administrative Agent shall during the period of such
suspension compute the ABR applicable to such Lender without reference to the
Eurodollar Rate component thereof until the Administrative Agent is advised in
writing by such Lender that it is no longer illegal for such Lender to determine
or charge interest rates based upon the Eurodollar Rate.  Upon any such
prepayment or conversion, the Borrower shall also pay accrued interest on the
amount so prepaid or converted, together with such amounts, if any, as may be
required pursuant to Section 3.12.

 

3.10                        Requirements of Law.

 

(a)                                 If the adoption of or any change in any
Requirement of Law or in the interpretation or application thereof or compliance
by any Lender with any request or directive (whether or not having the force of
law) from any central bank or other Governmental Authority made subsequent to
the date hereof:

 

(i)                                     shall subject any Recipient to any Taxes
(other than (A) Indemnified Taxes, (B) Taxes described in clauses (b) through
(d) of the definition of “Excluded Taxes” and (C) Connection Income Taxes) on
its loans, loan principal, commitments, or other obligations, or its deposits,
reserves, other liabilities or capital attributable thereto;

 

(ii)                                  shall impose, modify or hold applicable
any reserve, special deposit, compulsory loan or similar requirement against
assets held by, deposits or other liabilities in or for the account of,
advances, loans or other extensions of credit by, or any other acquisition of
funds by, any office of such Lender which is not otherwise included in the
determination of the Eurodollar Rate hereunder; or

 

(iii)                               shall impose on such Lender or the L/C
Issuer any other condition;

 

and the result of any of the foregoing is to increase the cost to such Lender,
by an amount which such Lender in good faith deems to be material, of agreeing
to make or maintain, or of making, converting into, continuing or maintaining,
any Loan the interest on which is determined by reference to the Eurodollar Rate
or to reduce any amount receivable hereunder in respect thereof,

 

54

--------------------------------------------------------------------------------


 

then, in any such case, the Borrower shall promptly (and in any event within ten
(10) days after receipt of a certificate in accordance with Section 3.10(c)) pay
such Lender such additional amount or amounts as will compensate such Lender for
such increased cost or reduced amount receivable.

 

(b)                                 If any Lender or the L/C Issuer shall have
determined that the adoption of or any change in any Requirement of Law
regarding capital adequacy or liquidity or in the interpretation or application
thereof or compliance by such Lender or the L/C Issuer (including such Lender’s
or L/C Issuer’s Lending Office) or any corporation controlling such Lender or
the L/C Issuer with any request or directive regarding capital adequacy or
liquidity (whether or not having the force of law) from any Governmental
Authority made subsequent to the date hereof shall have the effect of reducing
the rate of return on such Lender’s or the L/C Issuer’s or such corporation’s
capital as a consequence of its obligations hereunder to a level below that
which such Lender, the L/C Issuer or such corporation could have achieved but
for such adoption, change or compliance (taking into consideration such
Lender’s, the L/C Issuer’s or such corporation’s policies with respect to
capital adequacy and liquidity) by an amount deemed by such Lender of the L/C
Issuer in good faith to be material, then the Borrower shall promptly (and in
any event within ten (10) days after receipt of a certificate in accordance with
Section 3.10(c)), pay to such Lender of the L/C Issuer such additional amount or
amounts as will fairly compensate such Lender of the L/C Issuer for such
reduction in the return on capital.

 

(c)                                  If any Lender or the L/C Issuer becomes
entitled to claim any additional amounts pursuant to this Section 3.10, it shall
promptly notify the Borrower (with a copy to the Administrative Agent) of the
event by reason of which it has become so entitled; provided that no additional
amount shall be payable under this Section 3.10 for a period longer than nine
(9) months prior to such notice to the Borrower.  A certificate as to any
additional amounts payable pursuant to this Section 3.10 submitted by such
Lender or the L/C Issuer to the Borrower (with a copy to the Administrative
Agent) shall be conclusive in the absence of manifest error.  The agreements in
this Section 3.10 shall survive for a period of one year after the termination
of this Agreement and the payment of the Obligations and all other amounts
payable hereunder.  In determining whether to make a claim, and calculating the
amount of compensation, under this Section 3.10, each Lender and the L/C Issuer
shall apply standards that are not inconsistent with those generally applied by
such Lender and the L/C Issuer in similar circumstances.

 

It is understood and agreed that (i) the Dodd-Frank Wall Street Reform and
Consumer Protection Act (Pub.L. 111-203, H.R. 4173), all Requirements of Law
relating thereto, all interpretations and applications thereof and any
compliance by a Lender with any request or directive relating thereto, and
(ii) all rules, guidelines or directives promulgated by the Bank for
International Settlements, the Basel Committee on Banking Supervision (or any
successor or similar authority) or the United States or foreign regulatory
authorities, in each case pursuant to Basel III, shall, for all purposes of this
Agreement, be deemed to be adopted subsequent to the Closing Date.

 

55

--------------------------------------------------------------------------------


 

3.11                        Taxes.

 

(a)                                 Payments Free of Taxes; Obligation to
Withhold; Payments on Account of Taxes.

 

(i)                                     Any and all payments by or on account of
any obligation of the Borrower under any Loan Document shall be made without
deduction or withholding for any Taxes, except as required by applicable laws. 
If any applicable laws (as determined in the good faith discretion of the
Administrative Agent) require the deduction or withholding of any Tax from any
such payment by the Administrative Agent or the Borrower, then the
Administrative Agent or the Borrower shall be entitled to make such deduction or
withholding, upon the basis of the information and documentation to be delivered
pursuant to subsection (e) below.

 

(ii)                                  If the Borrower or the Administrative
Agent shall be required by the Code to withhold or deduct any Taxes, including
both United States federal backup withholding and withholding taxes, from any
payment, then (A) the Borrower or the Administrative Agent shall withhold or
make such deductions as are determined by it to be required based upon the
information and documentation it has received pursuant to subsection (e) below,
(B) the Borrower or the Administrative Agent shall timely pay the full amount
withheld or deducted to the relevant Governmental Authority in accordance with
the Code, and (C) to the extent that the withholding or deduction is made on
account of Indemnified Taxes, the sum payable by the Borrower shall be increased
as necessary so that after any required withholding or the making of all
required deductions (including deductions applicable to additional sums payable
under this Section 3.11) the applicable Recipient receives an amount equal to
the sum it would have received had no such withholding or deduction been made.

 

(iii)                               If the Borrower or the Administrative Agent
shall be required by any applicable laws other than the Code to withhold or
deduct any Taxes from any payment, then (A) the Borrower or the Administrative
Agent, as required by such laws, shall withhold or make such deductions as are
determined by it to be required based upon the information and documentation it
has received pursuant to subsection (e) below, (B) the Borrower or the
Administrative Agent, to the extent required by such laws, shall timely pay the
full amount withheld or deducted to the relevant Governmental Authority in
accordance with such laws, and (C) to the extent that the withholding or
deduction is made on account of Indemnified Taxes, the sum payable by the
Borrower shall be increased as necessary so that after any required withholding
or the making of all required deductions (including deductions applicable to
additional sums payable under this Section 3.11) the applicable Recipient
receives an amount equal to the sum it would have received had no such
withholding or deduction been made.

 

(b)                                 Payment of Other Taxes by the Borrower. 
Without limiting the provisions of subsection (a) above and without duplication
of other amounts payable by the Borrower under this Section 3.11, the Borrower
shall timely pay to the relevant Governmental Authority in accordance with
applicable law, or at the option of the Administrative Agent timely reimburse it
for the payment of, any Other Taxes.

 

(c)                                  Tax Indemnifications.

 

(i)                                     The Borrower shall, and does hereby,
indemnify each Recipient, and shall make payment in respect thereof within ten
(10) days after demand therefor, for

 

56

--------------------------------------------------------------------------------


 

the full amount of any Indemnified Taxes (including Indemnified Taxes imposed or
asserted on or attributable to amounts payable under this Section 3.11) payable
or paid by such Recipient or required to be withheld or deducted from a payment
to such Recipient, whether or not such Indemnified Taxes were correctly or
legally imposed or asserted by the relevant Governmental Authority.  A
certificate as to the amount of such payment or liability delivered to the
Borrower by a Lender (with a copy to the Administrative Agent), or by the
Administrative Agent on its own behalf or on behalf of a Lender, shall be
conclusive absent manifest error.  The Borrower shall, and does hereby,
indemnify the Administrative Agent, and shall make payment in respect thereof
within ten (10) days after demand therefor, for any amount which a Lender for
any reason fails to pay indefeasibly to the Administrative Agent as required
pursuant to Section 3.11(c)(ii) below.  To the extent that the Borrower makes an
indemnity payment to the Administrative Agent pursuant to the preceding sentence
(a “Back-Up Indemnity Payment”) on account of any obligation of any Lender under
clauses (y) and (z) of Section 3.11(c)(ii) below, the Administrative Agent shall
(subject to any internal policy limitations and applicable law and to the extent
any such action is not adverse to the interests of the Administrative Agent (as
determined by the Administrative Agent, in its reasonable discretion)) use
reasonable efforts to exercise its set-off rights described in the last sentence
of Section 3.11(c)(ii) below to collect the applicable Back-Up Indemnity Payment
amount from the applicable Lender (to the extent that (A) such Lender has not
already reimbursed the Administrative Agent for such amounts and (B) the
Administrative Agent shall have received payment in full of all amounts required
under Section 3.11(c)(ii) below with respect to such Lender) and shall pay the
amount so collected (and/or received from the applicable Lender) to the Borrower
net of any reasonable expenses incurred by the Administrative Agent in its
efforts to collect (through set-off or otherwise) such amounts from such
Lender.  Each Lender authorizes the Administrative Agent to effect such set-off
and to make such payment to the Borrower.

 

(ii)                                  Each Lender shall, and does hereby,
severally indemnify, and shall make payment in respect thereof within ten
(10) days after demand therefor, (x) the Administrative Agent against any
Indemnified Taxes attributable to such Lender (but only to the extent that the
Borrower has not already indemnified the Administrative Agent for such
Indemnified Taxes and without limiting the obligation of the Borrower to do so),
(y) the Administrative Agent and the Borrower, as applicable, against any Taxes
attributable to such Lender’s failure to comply with the provisions of
Section 10.6(d) relating to the maintenance of a Participant Register and
(z) the Administrative Agent and the Borrower, as applicable, against any
Excluded Taxes attributable to such Lender, in each case, that are payable or
paid by the Administrative Agent or the Borrower in connection with any Loan
Document, and any reasonable expenses arising therefrom or with respect thereto,
whether or not such Taxes were correctly or legally imposed or asserted by the
relevant Governmental Authority.  A certificate as to the amount of such payment
or liability delivered to any Lender by the Administrative Agent shall be
conclusive absent manifest error.  Each Lender hereby authorizes the
Administrative Agent to set off and apply any and all amounts at any time owing
to such Lender under this Agreement or any other Loan Document against any
amount due to the Administrative Agent under this clause (ii).

 

57

--------------------------------------------------------------------------------


 

(d)                                 Evidence of Payments.  Upon request by the
Borrower or the Administrative Agent, as the case may be, after any payment of
Taxes by the Borrower or by the Administrative Agent to a Governmental Authority
as provided in this Section 3.11, the Borrower shall deliver to the
Administrative Agent or the Administrative Agent shall deliver to the Borrower,
as the case may be, the original or a certified copy of a receipt issued by such
Governmental Authority evidencing such payment, a copy of any return required by
laws to report such payment or other evidence of such payment reasonably
satisfactory to the Borrower or the Administrative Agent, as the case may be.

 

(e)                                  Status of Lenders; Tax Documentation.

 

(i)                                     Any Lender that is entitled to an
exemption from or reduction of withholding Tax with respect to payments made
under any Loan Document shall deliver to the Borrower and the Administrative
Agent, at the time or times reasonably requested by the Borrower or the
Administrative Agent, such properly completed and executed documentation
reasonably requested by the Borrower or the Administrative Agent as will permit
such payments to be made without withholding or at a reduced rate of
withholding.  In addition, any Lender, if reasonably requested by the Borrower
or the Administrative Agent, shall deliver such other documentation prescribed
by applicable law or reasonably requested by the Borrower or the Administrative
Agent as will enable the Borrower or the Administrative Agent to determine
whether or not such Lender is subject to backup withholding or information
reporting requirements.  Notwithstanding anything to the contrary in the
preceding two sentences, the completion, execution and submission of such
documentation (other than such documentation set forth in
Section 3.11(e)(ii)(A), (ii)(B) and (ii)(D) below) shall not be required if in
the Lender’s reasonable judgment such completion, execution or submission would
subject such Lender to any material unreimbursed cost or expense or would
materially prejudice the legal or commercial position of such Lender (it being
understood that a Lender’s provision of any information that, at the time such
information is being provided, is required by any U.S. federal income tax
withholding form that such Lender is otherwise required to complete pursuant to
this Section 3.11(e), shall not be considered prejudicial to the position of
such Lender).  For purposes of determining withholding Taxes imposed under
FATCA, from and after the Closing Date, the Borrower and the Administrative
Agent shall treat (and the Lenders hereby authorize the Administrative Agent to
treat) the Loans as not qualifying as a “grandfathered obligation” within the
meaning of Treasury Regulation Section 1.1471-2(b)(2)(i).

 

(ii)                                  Without limiting the generality of the
foregoing, in the event that the Borrower is a U.S. Person,

 

(A)                               any Lender that is a U.S. Person shall deliver
to the Borrower and the Administrative Agent on or prior to the date on which
such Lender becomes a Lender under this Agreement (and from time to time
thereafter upon the reasonable request of the Borrower or the Administrative
Agent), executed originals of IRS Form W-9 certifying that such Lender is exempt
from U.S. federal backup withholding tax; provided, however, that if the Lender
is a disregarded entity for U.S.

 

58

--------------------------------------------------------------------------------


 

federal income tax purposes, it shall provide the appropriate withholding form
of its owner (together with appropriate supporting documentation);

 

(B)                               any Foreign Lender shall, to the extent it is
legally entitled to do so, deliver to the Borrower and the Administrative Agent
(in such number of copies as shall be requested by the recipient) on or prior to
the date on which such Foreign Lender becomes a Lender under this Agreement (and
from time to time thereafter upon the reasonable request of the Borrower or the
Administrative Agent), whichever of the following is applicable:

 

(I)                                   in the case of a Foreign Lender claiming
the benefits of an income tax treaty to which the United States is a party
(x) with respect to payments of interest under any Loan Document, executed
originals of IRS Form W-8BEN (or W-8BEN-E, as applicable) establishing an
exemption from, or reduction of, U.S. federal withholding Tax pursuant to the
“interest” article of such tax treaty and (y) with respect to any other
applicable payments under any Loan Document, IRS Form W-8BEN (or W-8BEN-E, as
applicable) establishing an exemption from, or reduction of, U.S. federal
withholding Tax pursuant to the “business profits” or “other income” article of
such tax treaty;

 

(II)                              executed originals of IRS Form W-8ECI;

 

(III)                         in the case of a Foreign Lender claiming the
benefits of the exemption for portfolio interest under Section 881(c) of the
Code, (x) a certificate substantially in the form of Exhibit K-1 to the effect
that such Foreign Lender is not a “bank” within the meaning of
Section 881(c)(3)(A) of the Code, a “10 percent shareholder” of the Borrower
within the meaning of Section 881(c)(3)(B) of the Code, or a “controlled foreign
corporation” described in Section 881(c)(3)(C) of the Code (a “U.S. Tax
Compliance Certificate”) and (y) executed originals of IRS Form W-8BEN (or
W-8BEN-E, as applicable); or

 

(IV)                          to the extent a Foreign Lender is not the
beneficial owner, executed originals of IRS Form W-8IMY, accompanied by IRS
Form W-8ECI, IRS Form W-8BEN (or W-8BEN-E, as applicable), a U.S. Tax Compliance
Certificate substantially in the form of Exhibit K-2 or Exhibit K-3, IRS
Form W-9 certifying that such beneficial owner is exempt from U.S. federal
backup withholding tax, and/or other certification documents from each
beneficial owner, as applicable; provided that if the Foreign Lender is a
partnership and one or more direct or indirect partners of such Foreign Lender
are claiming the portfolio interest exemption, such Foreign Lender may provide a
U.S. Tax Compliance Certificate

 

59

--------------------------------------------------------------------------------


 

substantially in the form of Exhibit K-4 on behalf of each such direct and
indirect partner;

 

(C)                               any Foreign Lender shall, to the extent it is
legally entitled to do so, deliver to the Borrower and the Administrative Agent
(in such number of copies as shall be requested by the recipient) on or prior to
the date on which such Foreign Lender becomes a Lender under this Agreement (and
from time to time thereafter upon the reasonable request of the Borrower or the
Administrative Agent), executed originals of any other form prescribed by
applicable law as a basis for claiming exemption from or a reduction in U.S.
federal withholding Tax, duly completed, together with such supplementary
documentation as may be prescribed by applicable law to permit the Borrower or
the Administrative Agent to determine the withholding or deduction required to
be made; and

 

(D)                               if a payment made to a Lender under any Loan
Document would be subject to U.S. federal withholding Tax imposed by FATCA if
such Lender were to fail to comply with the applicable reporting requirements of
FATCA (including those contained in Section 1471(b) or 1472(b) of the Code, as
applicable), such Lender shall deliver to the Borrower and the Administrative
Agent at the time or times prescribed by law and at such time or times
reasonably requested by the Borrower or the Administrative Agent such
documentation prescribed by applicable law (including as prescribed by
Section 1471(b)(3)(C)(i) of the Code) and such additional documentation
reasonably requested by the Borrower or the Administrative Agent as may be
necessary for the Borrower and the Administrative Agent to comply with their
obligations under FATCA and to determine that such Lender has complied with such
Lender’s obligations under FATCA or to determine the amount to deduct and
withhold from such payment.  Solely for purposes of this clause (D), “FATCA”
shall include any amendments made to FATCA after the date of this Agreement.

 

(iii)                               Each Lender agrees that if any form or
certification it previously delivered pursuant to this Section 3.11 expires or
becomes obsolete or inaccurate in any respect, it shall update such form or
certification, provide such successor form or promptly notify the Borrower and
the Administrative Agent in writing of its legal inability to do so.

 

(f)                                   Treatment of Certain Refunds.  Unless
required by applicable laws, at no time shall the Administrative Agent have any
obligation to file for or otherwise pursue on behalf of a Lender, or have any
obligation to pay to any Lender, any refund of Taxes withheld or deducted from
funds paid for the account of such Lender.  If any Recipient determines, in its
sole discretion exercised in good faith, that it has received a refund of any
Taxes as to which it has been indemnified by the Borrower or with respect to
which the Borrower has paid additional amounts pursuant to this Section 3.11, it
shall pay to the Borrower an amount equal to such refund (but only to the extent
of indemnity payments

 

60

--------------------------------------------------------------------------------


 

made, or additional amounts paid, by the Borrower under this Section 3.11 with
respect to the Taxes giving rise to such refund), net of all out-of-pocket
expenses (including Taxes) incurred by such Recipient, and without interest
(other than any interest paid by the relevant Governmental Authority with
respect to such refund), provided that the Borrower, upon the request of the
Recipient, agrees to repay the amount paid over to the Borrower (plus any
penalties, interest or other charges imposed by the relevant Governmental
Authority) to the Recipient in the event the Recipient is required to repay such
refund to such Governmental Authority.  Notwithstanding anything to the contrary
in this subsection, in no event will the applicable Recipient be required to pay
any amount to the Borrower pursuant to this subsection the payment of which
would place the Recipient in a less favorable net after-Tax position than such
Recipient would have been in if the Tax subject to indemnification and giving
rise to such refund had not been deducted, withheld or otherwise imposed and the
indemnification payments or additional amounts with respect to such Tax had
never been paid.  This subsection shall not be construed to require any
Recipient to make available its tax returns (or any other information relating
to its taxes that it deems confidential) to the Borrower or any other Person.

 

(g)                                  Additional Amounts.  If the Administrative
Agent or any Lender becomes entitled to claim any additional amounts from the
Borrower pursuant to this Section 3.11, it shall promptly notify the Borrower
(with, in the case of a Lender, a copy to the Administrative Agent) of the event
by reason of which it has become so entitled; provided that additional amounts
shall only be payable by the Borrower under this Section 3.11 if the Borrower
receives written notice from a Lender or the Administrative Agent within nine
(9) months of the Administrative Agent or such Lender first having knowledge of
such additional amounts; provided, however, that if the circumstances giving
rise to such claim have a retroactive effect, then such nine-month period shall
be extended to include the period of such retroactive effect.

 

(h)                                 Survival.  Each party’s obligations under
this Section 3.11 shall survive the resignation or replacement of the
Administrative Agent or any assignment of rights by, or the replacement of, a
Lender.  The agreements in this Section 3.11 shall survive for a period of one
(1) year after the termination of this Agreement and the payment of the Loans
and all other amounts payable hereunder.

 

3.12                        Indemnity.  The Borrower agrees to indemnify each
Lender and to hold each Lender harmless from any loss or expense which such
Lender may sustain or incur as a consequence of (a) default by the Borrower in
making a Borrowing of, conversion into or continuation of Eurodollar Loans after
the Borrower has given a notice requesting the same in accordance with the
provisions of this Agreement, (b) default by the Borrower in making any
prepayment after the Borrower has given a notice thereof in accordance with the
provisions of this Agreement or (c) the making of a prepayment of Eurodollar
Loans on a day which is not the last day of an Interest Period with respect
thereto.  Such indemnity shall be limited to an amount equal to the excess, if
any, of (i) the amount of interest which would have accrued on the amount so
prepaid, or not so prepaid, borrowed, converted or continued, for the period
from the date of such prepayment or of such failure to prepay, borrow, convert
or continue to the last day of such Interest Period (or, in the case of a
failure to borrow, convert or continue, the Interest Period that

 

61

--------------------------------------------------------------------------------


 

would have commenced on the date of such failure) in each case at the applicable
rate of interest for such Loans provided for herein (excluding the Applicable
Margin included therein, if any) over (ii) the amount of interest (as reasonably
determined by such Lender) which would have accrued to such Lender on such
amount by placing such amount on deposit for a comparable period with leading
banks in the interbank eurodollar market.  This covenant shall survive the
termination of this Agreement and the payment of the Loans and all other amounts
payable hereunder.

 

3.13                        Change of Lending Office.  Each Lender agrees that
if it makes any demand for payment under Section 3.10, or requires the Borrower
to pay any Indemnified Taxes, or if any adoption or change of the type described
in Section 3.9 shall occur with respect to it, it will use reasonable efforts
(consistent with its internal policy of general applicability and legal and
regulatory restrictions and so long as such efforts would not be unreasonably
disadvantageous to it, as determined in its reasonable sole discretion) to
designate a different Lending Office if the making of such a designation would
reduce or obviate the need for the Borrower to make payments under Section 3.10
or 3.11, or would eliminate or reduce the effect of any adoption or change
described in Section 3.9.

 

3.14                        Replacement of Lenders.

 

(a)                                 If any Lender (i) makes any demand for
payment under Section 3.10 or requires the Borrower to pay any Indemnified
Taxes, and, in each case, such Lender has declined or is unable to designate a
different Lending Office in accordance with Section 3.13, (ii) becomes subject
to an event described in Section 3.9 and such Lender has declined or is unable
to designate a different Lending Office in accordance with Section 3.13,
(iii) does not consent to a proposed amendment or supplement to, or waiver of or
other modification of, this Agreement that (A) requires the approval of all
Lenders (or all affected Lenders) and (B) has been approved by the Required
Lenders, or (iv) is a Defaulting Lender, then the Borrower may, at its sole
expense and effort, upon notice to such Lender and the Administrative Agent,
require such Lender to assign and delegate, without recourse (in accordance with
and subject to the restrictions contained in, and consents required by,
Section 10.6), all of its interests, rights (other than its existing rights to
payments pursuant to Sections 3.10 and 3.11) and obligations under this
Agreement and the related Loan Documents to an Eligible Assignee that shall
assume such obligations (which assignee may be another Lender, if a Lender
accepts such assignment), provided that:

 

(1)  the Borrower shall have paid to the Administrative Agent the assignment fee
specified in Section 10.6(b)(iv);

 

(2)  such Lender shall have received payment of an amount equal to the
outstanding principal of its Loans and L/C Advances, accrued interest thereon,
accrued fees and all other amounts payable to it hereunder and under the other
Loan Documents (including any amounts under Section 3.12) from the assignee (to
the extent of such outstanding principal and accrued interest and fees) or the
Borrower (in the case of all other amounts);

 

62

--------------------------------------------------------------------------------


 

(3)  in the case of any such assignment resulting from a demand for payment
under Section 3.10 or 3.11, such assignment will result in a reduction in such
compensation or payments thereafter;

 

(4)  the Borrower may not require any Lender to make such assignment pursuant to
clause (iii) above unless (I) all other Lenders that did not consent to the
relevant amendment, supplement, waiver or modification are concurrently required
to assign all of their interests, rights and obligations hereunder and (II) all
such applicable Eligible Assignees shall have consented to the relevant
amendment, supplement, waiver or modification; and

 

(5)  such assignment does not conflict with applicable laws.

 

(b)                                 A Lender shall not be required to make any
assignment and delegation pursuant to this Section 3.14 if, prior thereto (as a
result of a waiver by such Lender or otherwise), the circumstances entitling the
Borrower to require such assignment and delegation cease to apply.

 

3.15                        Defaulting Lenders.

 

(a)                                 Adjustments.  Notwithstanding anything to
the contrary contained in this Agreement, if any Lender becomes a Defaulting
Lender, then, until such time as that Lender is no longer a Defaulting Lender,
to the extent permitted by applicable law:

 

(i)                                     Waivers and Amendments.  Such Defaulting
Lender’s right to approve or disapprove any amendment, waiver or consent with
respect to this Agreement shall be restricted as set forth in the definition of
“Required Lenders” and Section 10.1.

 

(ii)                                  Defaulting Lender Waterfall.  Any payment
of principal, interest, fees or other amounts received by the Administrative
Agent for the account of such Defaulting Lender (whether voluntary or mandatory,
at maturity, pursuant to Section 8 or otherwise) or received by the
Administrative Agent from a Defaulting Lender pursuant to Section 10.7(b) shall
be applied at such time or times as may be determined by the Administrative
Agent as follows: first, to the payment of any amounts owing by such Defaulting
Lender to the Administrative Agent hereunder; second, to the payment on a pro
rata basis of any amounts owing by such Defaulting Lender to the L/C Issuer or
Swingline Lender hereunder; third, to Cash Collateralize the L/C Issuer’s
Fronting Exposure with respect to such Defaulting Lender in accordance with
Section 3.16; fourth, as the Borrower may request (so long as no Default or
Event of Default exists), to the funding of any Loan in respect of which such
Defaulting Lender has failed to fund its portion thereof as required by this
Agreement, as determined by the Administrative Agent; fifth, if so determined by
the Administrative Agent and the Borrower, to be held in a deposit account and
released pro rata in order to (x) satisfy such Defaulting Lender’s potential
future funding obligations with respect to Loans under this Agreement and
(y) Cash Collateralize the L/C Issuer’s future Fronting Exposure with respect to
such Defaulting Lender with respect to future Letters of Credit issued under
this Agreement, in accordance with Section 3.16, and; sixth, to the payment of
any amounts owing to the Lenders, the L/C Issuer or the Swingline Lender as a
result of any judgment of a court of

 

63

--------------------------------------------------------------------------------


 

competent jurisdiction obtained by any Lenders, the L/C Issuer or the Swingline
Lender against such Defaulting Lender as a result of such Defaulting Lender’s
breach of its obligations under this Agreement; seventh, so long as no Default
or Event of Default exists, to the payment of any amounts owing to the Borrower
as a result of any judgment of a court of competent jurisdiction obtained by the
Borrower against such Defaulting Lender as a result of such Defaulting Lender’s
breach of its obligations under this Agreement; and eighth, to such Defaulting
Lender or as otherwise directed by a court of competent jurisdiction; provided
that if (x) such payment is a payment of the principal amount of any Loans or
L/C Borrowings in respect of which such Defaulting Lender has not fully funded
its appropriate share, and (y) such Loans were made or the related Letters of
Credit were issued at a time when the conditions set forth in Section 5.2 were
satisfied or waived, such payment shall be applied solely to pay the Loans of,
and L/C Obligations owed to, all Non-Defaulting Lenders on a pro rata basis
prior to being applied to the payment of any Loans of, or L/C Obligations owed
to, such Defaulting Lender until such time as all Loans and funded and unfunded
participations in L/C Obligations and Swingline Loans are held by the Lenders
pro rata in accordance with the Commitments hereunder without giving effect to
Section 3.15(a)(iv). Any payments, prepayments or other amounts paid or payable
to a Defaulting Lender that are applied (or held) to pay amounts owed by a
Defaulting Lender or to post Cash Collateral pursuant to this
Section 3.15(a)(ii) shall be deemed paid to and redirected by such Defaulting
Lender, and each Lender irrevocably consents hereto.

 

(iii)                               Certain Fees.

 

(1)                                 That Defaulting Lender shall not be entitled
to receive any commitment fee pursuant to Section 2.4(a) for any period during
which that Lender is a Defaulting Lender (and the Borrower shall not be required
to pay any such fee that otherwise would have been required to have been paid to
that Defaulting Lender).

 

(2)                                 Each Defaulting Lender shall be entitled to
receive Letter of Credit Fees for any period during which that Lender is a
Defaulting Lender only to the extent allocable to its Commitment Percentage of
the stated amount of Letters of Credit for which it has provided Cash Collateral
pursuant to Section 3.16.

 

(3)                                 With respect to any fee payable under
Section 2.4(a) or any Letter of Credit Fee not required to be paid to any
Defaulting Lender pursuant to clause (1) or (2) above, the Borrower shall
(x) pay to each Non-Defaulting Lender that portion of any such fee otherwise
payable to such Defaulting Lender with respect to such Defaulting Lender’s
participation in L/C Obligations or Swingline Loans that has been reallocated to
such Non-Defaulting Lender pursuant to clause (iv) below, (y) pay to the L/C
Issuer and Swingline Lender, as applicable, the amount of any such fee otherwise
payable to such Defaulting Lender to the extent allocable to such L/C Issuer’s
or Swingline Lender’s Fronting Exposure to such Defaulting Lender, and (z) not
be required to pay the remaining amount of any such fee.

 

64

--------------------------------------------------------------------------------


 

(iv)                              Reallocation of Commitment Percentages to
Reduce Fronting Exposure.  All or any part of such Defaulting Lender’s
participation in L/C Obligations and Swingline Loans shall be reallocated among
the Non-Defaulting Lenders in accordance with their respective Commitment
Percentages (calculated without regard to such Defaulting Lender’s Commitment)
but only to the extent that (x) the conditions set forth in Section 5.2 (other
than the condition set forth in Section 5.2(c)) are satisfied at the time of
such reallocation (and, unless the Borrower shall have otherwise notified the
Administrative Agent at such time, the Borrower shall be deemed to have
represented and warranted that such conditions are satisfied at such time), and
(y) such reallocation does not cause the aggregate Revolving Credit Exposure of
any Non-Defaulting Lender to exceed such Non-Defaulting Lender’s Commitment.  No
reallocation hereunder shall constitute a waiver or release of any claim of any
party hereunder against a Defaulting Lender arising from that Lender having
become a Defaulting Lender, including any claim of a Non-Defaulting Lender as a
result of such Non-Defaulting Lender’s increased exposure following such
reallocation.

 

(v)                                 Cash Collateral; Repayment of Swingline
Loans.  If the reallocation described in clause (a)(iv) above cannot, or can
only partially, be effected, the Borrower shall, without prejudice to any right
or remedy available to it hereunder or under applicable law, (x) first, prepay
Swingline Loans in an amount equal to the Swingline Lenders’ Fronting Exposure
and (y) second, Cash Collateralize the L/C Issuer’s Fronting Exposure in
accordance with the procedures set forth in Section 3.16.

 

(b)                                 Defaulting Lender Cure.  If the Borrower,
the Administrative Agent and the Swingline Lender and the L/C Issuer agree in
writing that a Defaulting Lender is no longer a Defaulting Lender, the
Administrative Agent will so notify the parties hereto, whereupon as of the
effective date specified in such notice and subject to any conditions set forth
therein (which may include arrangements with respect to any Cash Collateral),
that Lender will, to the extent applicable, purchase at par that portion of
outstanding Revolving Loans of the other Lenders or take such other actions as
the Administrative Agent may determine to be necessary to cause the Revolving
Loans and funded and unfunded participations in Letters of Credit and Swingline
Loans to be held on a pro rata basis by the Lenders in accordance with their
Commitment Percentages (without giving effect to Section 3.15(a)(iv)), whereupon
such Lender will cease to be a Defaulting Lender; provided that no adjustments
will be made retroactively with respect to fees accrued or payments made by or
on behalf of the Borrower while that Lender was a Defaulting Lender; and
provided, further, that except to the extent otherwise expressly agreed by the
affected parties, no change hereunder from Defaulting Lender to Lender will
constitute a waiver or release of any claim of any party hereunder arising from
that Lender’s having been a Defaulting Lender.

 

3.16                        Cash Collateral.

 

(a)                                 Certain Credit Support Events.  If (i) the
L/C Issuer has honored any full or partial drawing request under any Letter of
Credit and such drawing has resulted in an L/C Borrowing, (ii) as of the Letter
of Credit Expiration Date, any L/C Obligation for any reason remains
outstanding, (iii) the Borrower shall be required to provide Cash

 

65

--------------------------------------------------------------------------------


 

Collateral pursuant to Section 8.1, or (iv) there shall exist a Defaulting
Lender, the Borrower shall immediately (in the case of clause (iii) above) or
within two (2) Business Days (in all other cases) following any request by the
Administrative Agent or the L/C Issuer, provide Cash Collateral in an amount not
less than the applicable Minimum Collateral Amount (determined in the case of
Cash Collateral provided pursuant to clause (iv) above, after giving effect to
Section 3.15(a)(iv) and any Cash Collateral provided by the Defaulting Lender). 
Additionally, if the Administrative Agent notifies the Borrower at any time that
the Outstanding Amount of all L/C Obligations at such time exceeds the Letter of
Credit Sublimit then in effect, then, within three (3) Business Days after
receipt of such notice, the Borrower shall provide Cash Collateral for the
Outstanding Amount of the L/C Obligations in an amount not less than the amount
by which the Outstanding Amount of all L/C Obligations exceeds the Letter of
Credit Sublimit.

 

(b)                                 Grant of Security Interest.  The Borrower,
and to the extent provided by any Defaulting Lender, such Defaulting Lender,
hereby grants to (and subjects to the control of) the Administrative Agent, for
the benefit of the Administrative Agent, the L/C Issuer and the Lenders, and
agrees to maintain, a first priority security interest in all such cash, deposit
accounts and all balances therein, and all other property so provided as
collateral pursuant hereto, and in all proceeds of the foregoing, all as
security for the obligations to which such Cash Collateral may be applied
pursuant to Section 3.16(c).  If at any time the Administrative Agent determines
that Cash Collateral is subject to any right or claim of any Person other than
the Administrative Agent or the L/C Issuer as herein provided, or that the total
amount of such Cash Collateral is less than the Minimum Collateral Amount, the
Borrower will, promptly upon demand by the Administrative Agent, pay or provide
to the Administrative Agent additional Cash Collateral in an amount sufficient
to eliminate such deficiency.  All Cash Collateral (other than credit support
not constituting funds subject to deposit) shall be maintained in blocked,
non-interest bearing deposit accounts at Bank of America.  The Borrower shall
pay on demand therefor from time to time all customary account opening, activity
and other administrative fees and charges in connection with the maintenance and
disbursement of Cash Collateral.

 

(c)                                  Application.  Notwithstanding anything to
the contrary contained in this Agreement, Cash Collateral provided under any of
this Section 3.16 or Sections 2.10, 3.2 or 8.1 in respect of Letters of Credit
shall be held and applied to the satisfaction of the specific L/C Obligations,
obligations to fund participations therein (including, as to Cash Collateral
provided by a Defaulting Lender, any interest accrued on such obligation) and
other obligations for which the Cash Collateral was so provided, prior to any
other application of such property as may otherwise be provided for herein.

 

(d)                                 Release.  Cash Collateral (or the
appropriate portion thereof) provided to reduce Fronting Exposure or to secure
other obligations shall be released promptly following (i) the elimination of
the applicable Fronting Exposure or other obligations giving rise thereto
(including by the termination of Defaulting Lender status of the applicable
Lender (or, as appropriate, its assignee following compliance with
Section 10.6(b)(vi))) or (ii) the determination by the Administrative Agent and
the L/C Issuer that

 

66

--------------------------------------------------------------------------------


 

there exists excess Cash Collateral; provided, however, the Person providing
Cash Collateral and the L/C Issuer may agree that Cash Collateral shall not be
released but instead held to support future anticipated Fronting Exposure or
other obligations.

 

SECTION 4.                         REPRESENTATIONS AND WARRANTIES

 

To induce the Administrative Agent and the Lenders to enter into this Agreement
and to make the Loans, the Borrower hereby represents and warrants to the
Administrative Agent and each Lender that:

 

4.1                               Financial Condition.  The Borrower has
heretofore furnished to each Lender copies of the audited consolidated balance
sheet of the Borrower and its consolidated Subsidiaries as at December 31, 2014
and the related audited consolidated statements of income and of cash flows for
the fiscal year ended on such date, audited by PricewaterhouseCoopers LLP (the
“Financial Statements”).  The Financial Statements present fairly, in all
material respects, the consolidated financial condition of the Borrower and its
consolidated Subsidiaries as at December 31, 2014 and present fairly, in all
material respects, the consolidated results of their operations and their
consolidated cash flows for the fiscal year then ended.  The Financial
Statements, including the related schedules and notes thereto, have been
prepared in accordance with GAAP applied consistently throughout the period
involved.  Except as set forth on Schedule 4.1, neither the Borrower nor any
consolidated Subsidiary had, at December 31, 2014 or at the date hereof, any
material liability, contingent or otherwise, which is not reflected in the
foregoing statements or in the notes thereto.  Except as set forth on Schedule
4.1, during the period from December 31, 2014 through the date hereof there has
been no sale, transfer or other disposition by the Borrower or any of its
consolidated Subsidiaries of any material part of its business or property and
no purchase or other acquisition of any business or property (including any
capital stock of any other Person) material in relation to the consolidated
financial condition of the Borrower and its consolidated Subsidiaries as of
December 31, 2014.

 

4.2                               No Change.  Since December 31, 2014, except as
set forth in the Financial Statements and except as set forth on Schedule 4.2,
there has been no development or event which has had or could have a Material
Adverse Effect.

 

4.3                               Existence; Compliance with Law.  The Borrower
(a) is duly organized, validly existing and in good standing under the laws of
the jurisdiction of its organization, (b) has the power and authority, and the
legal right, to own and operate its material properties, to lease the material
properties it operates as lessee and to conduct the businesses in which it is
currently engaged, (c) is duly qualified as a foreign corporation, partnership
or limited liability company, as applicable, and in good standing under the laws
of each jurisdiction where its ownership, lease or operation of property or the
conduct of its business requires such qualification except where the failure to
be so qualified or in good standing would not have a Material Adverse Effect and
(d) is in compliance with its certificate of incorporation and by-laws or other
similar organizational or governing documents and with all Requirements of Law,
except to the extent that the failure to comply therewith could not, in the
aggregate, have a Material Adverse Effect.

 

4.4                               Power; Authorization; Enforceable
Obligations.  The Borrower has the corporate or other organizational power and
authority, and the legal right, to make, deliver and perform the

 

67

--------------------------------------------------------------------------------


 

Loan Documents to which it is a party and has taken all necessary corporate or
other organizational action to authorize the execution, delivery and performance
of the Loan Documents to which it is a party.  The Borrower has the corporate
power and authority, and the legal right to borrow hereunder and has taken all
necessary corporate action to authorize such borrowings on the terms and
conditions of this Agreement and any Notes.  No consent or authorization of,
filing with, notice to or other act by or in respect of any Governmental
Authority or any other Person is required in connection with the borrowings
hereunder or with the execution, delivery, performance, validity or
enforceability of any Loan Documents against the Borrower, to which it is a
party.  This Agreement has been, and each other Loan Document to which the
Borrower is a party will be when delivered, duly executed and delivered by the
Borrower.  This Agreement constitutes, and each other Loan Document when
delivered will constitute, a legal, valid and binding obligation of the
Borrower, enforceable against the Borrower in accordance with its terms, except
as enforceability may be limited by applicable bankruptcy, insolvency,
reorganization, moratorium or other laws relating to or affecting the
enforcement of creditors’ rights generally and by general equitable principles
(whether enforcement is sought by proceedings in equity or at law).

 

4.5                               No Legal Bar.  The execution, delivery and
performance by the Borrower of each Loan Document, the borrowings hereunder and
the use of the proceeds thereof will not violate its certificate of
incorporation or by-laws, Requirements of Law or Contractual Obligations
applicable to the Borrower or any of its Subsidiaries, except for such
violations of Requirements of Law or Contractual Obligations which could not,
singly or in the aggregate, reasonably be expected to have a Material Adverse
Effect, and will not result in, or require, the creation or imposition of any
Lien on any of the properties or revenues of the Borrower pursuant to any such
certificate of incorporation, by-laws, Requirement of Law or Contractual
Obligation, except pursuant to this Agreement and the other Loan Documents.

 

4.6                               No Material Litigation.  No litigation,
investigation or proceeding of or before any arbitrator or Governmental
Authority is pending or, to the knowledge of the Borrower, threatened by or
against the Borrower or any Subsidiary or against any of its or their respective
properties or revenues which could reasonably be expected to have a Material
Adverse Effect.

 

4.7                               No Default.  No Default has occurred and is
continuing or would result from the consummation of the transactions
contemplated by this Agreement or any other Loan Document.

 

4.8                               Federal Regulations.  (a)  “Margin stock”
(within the meaning of Regulation U) constitutes less than 25% of the value of
those assets of the Borrower and its Subsidiaries which are subject to any
limitation on sale or pledge or any similar restriction hereunder.  If requested
by any Lender or the Administrative Agent, the Borrower will furnish to the
Administrative Agent and each Lender a statement to the foregoing effect in
conformity with the requirements of FR Form U-1 referred to in Regulation U.

 

(b)                                 The Borrower is not subject to regulation
under any federal or state statute or regulation (other than Regulation X of the
FRB) which limits its ability to incur Indebtedness.

 

68

--------------------------------------------------------------------------------


 

4.9                               ERISA.

 

(a)                                 Each Plan is in compliance with the
applicable provisions of ERISA, the Code and other federal or state laws, except
such noncompliance that could not reasonably be expected to have a Material
Adverse Effect.

 

(b)                                 There are no pending or, to the best
knowledge of the Borrower, threatened claims, actions or lawsuits, or action by
any Governmental Authority, with respect to any Plan that could reasonably be
expected to have a Material Adverse Effect.

 

(c)                                  Except as would not give rise to a Material
Adverse Effect, (i) no ERISA Event has occurred, and neither the Borrower nor
any ERISA Affiliate is aware of any fact, event or circumstance that could
reasonably be expected to constitute or result in an ERISA Event with respect to
any Pension Plan; (ii) the Borrower and each ERISA Affiliate has met all
applicable requirements under the Pension Funding Rules in respect of each
Pension Plan, and no waiver of the minimum funding standards under the Pension
Funding Rules has been applied for or obtained; (iii) as of the most recent
valuation date for any Pension Plan, the funding target attainment percentage
(as defined in Section 430(d)(2) of the Code) is 60% or higher and neither the
Borrower nor any ERISA Affiliate knows of any facts or circumstances that could
reasonably be expected to cause the funding target attainment percentage for any
such plan to drop below 60% as of the most recent valuation date; (iv) neither
the Borrower nor any ERISA Affiliate has incurred any liability to the PBGC
other than for the payment of premiums, and there are no premium payments which
have become due that are unpaid; (v) neither the Borrower nor any ERISA
Affiliate has engaged in a transaction that could be subject to Section 4069 or
Section 4212(c) of ERISA; and (vi) no Pension Plan has been terminated by the
plan administrator thereof nor by the PBGC, and no event or circumstance has
occurred or exists that could reasonably be expected to cause the PBGC to
institute proceedings under Title IV of ERISA to terminate any Pension Plan.

 

4.10                        Investment Company Act; Investment Advisers Act. 
(a)  Neither the Borrower nor any Subsidiary of the Borrower is, or after giving
effect to any Acquisition will be, an “investment company” within the meaning of
the Investment Company Act.

 

(b)                                 Each Subsidiary and each other Investment
Firm is, to the extent required thereby, duly registered as an investment
adviser under the Investment Advisers Act, except to the extent the failure to
be so registered could not reasonably be expected to have a Material Adverse
Effect.  On the date hereof, the Borrower is not an “investment adviser” within
the meaning of the Investment Advisers Act.  Each Fund which is sponsored by any
Subsidiary or other Investment Firm and which is required to be registered as an
“investment company” under the Investment Company Act is duly registered as such
thereunder, except to the extent the failure to be so registered could not
reasonably be expected to have a Material Adverse Effect.

 

(c)                                  Each of the Borrower, each Subsidiary and
each other Investment Firm is duly registered, licensed or qualified as an
investment adviser or broker-dealer in each state of the United States where the
conduct of its business requires such registration, licensing or qualification
and is in compliance in all material respects with all federal and state laws
requiring such registration, licensing or qualification, except to the extent
the failure to be so registered, licensed or qualified or to be in such
compliance will not have, in the case of federal laws, or could not reasonably
be expected to have, in the case of state laws, a Material Adverse Effect.

 

69

--------------------------------------------------------------------------------


 

4.11                        Subsidiaries and Other Ownership Interests.  The
Subsidiaries listed on Schedule 4.11 constitute the only Subsidiaries of the
Borrower as at the date hereof.  As at the date hereof, (a) the Borrower has,
directly or indirectly, an equity or other ownership interest in each Investment
Firm and each other Person listed on Schedule 4.11 and (b) other than as set
forth on Schedule 4.11, the Borrower has no equity or other ownership interest,
directly or indirectly, in any other Person, other than indirect equity or other
ownership interests in Funds.

 

4.12                        Use of Proceeds.  The proceeds of the Loans may be
used by the Borrower solely (a) to pay fees and expenses incurred in connection
with the execution and delivery of the Loan Documents, (b) to refinance
Indebtedness of the Borrower under the Existing Revolving Credit Agreement and
the Existing Term Credit Agreement, (c) for working capital, capital
expenditures and other general corporate purposes, (d) to make Acquisitions and
other investments (including acquisitions of additional Capital Stock in
Subsidiaries and Affiliates of the Borrower), (e) to purchase, repay or redeem
any debt or equity of the Borrower or any Subsidiary so long as such purchase,
repayment or redemption is not prohibited by any other provision of this
Agreement and (f) to pay fees and expenses to be incurred in connection with the
foregoing.

 

4.13                        OFAC.  Neither the Borrower, nor any of its
Subsidiaries, nor, to the knowledge of the Borrower, any director, officer,
employee, agent, affiliate or representative of the Borrower or any of its
Subsidiaries, is, or is owned 50% or controlled by, an individual or entity
currently the subject of any Sanctions, nor is the Borrower or any Subsidiary
located, organized or resident in a Designated Jurisdiction.

 

4.14                        Anti-Corruption Laws.  The Borrower and, to the
Borrower’s knowledge, its Subsidiaries, have conducted their businesses in
compliance in all material respects with the United States Foreign Corrupt
Practices Act of 1977, the UK Bribery Act 2010, and other similar applicable
anti-corruption legislation in other jurisdictions and the Borrower has, and to
the Borrower’s knowledge, its Subsidiaries have, instituted and maintained
policies and procedures designed to promote and achieve compliance in all
material respects with such laws.

 

SECTION 5.                         CONDITIONS PRECEDENT

 

5.1                               Conditions to Initial Credit Extensions.  The
obligation of the L/C Issuer and each Lender to make its initial Credit
Extension hereunder is subject to the satisfaction of the following conditions
precedent:

 

(a)                                 Loan Documents.  The Administrative Agent
shall have received this Agreement, signed by a Responsible Officer of the
Borrower, each Lender and the L/C Issuer.

 

(b)                                 Notes.  The Administrative Agent shall have
received, for the account of each Lender that has requested the same, a Note
made by the Borrower conforming to the requirements of this Agreement, signed by
a Responsible Officer of the Borrower.

 

(c)                                  Borrower Certificate.  The Administrative
Agent shall have received a certificate of the Borrower, dated the Closing Date,
substantially in the form of Exhibit B, with appropriate insertions and
attachments, signed by a Responsible Officer.

 

70

--------------------------------------------------------------------------------


 

(d)                                 Corporate Proceedings of the Borrower.  The
Administrative Agent shall have received a copy of resolutions, in form and
substance reasonably satisfactory to the Administrative Agent, of the Board of
Directors of the Borrower authorizing (i) the execution, delivery and
performance of the Loan Documents to which it is a party, and (ii) the
borrowings and other credit extensions contemplated hereunder, in each case
certified by the Secretary or an Assistant Secretary or other Responsible
Officer of the Borrower as of the Closing Date, which certificate shall be in
form and substance reasonably satisfactory to the Administrative Agent and shall
state that the resolutions thereby certified have not been amended, modified,
revoked or rescinded.

 

(e)                                  Incumbency Certificate.  The Administrative
Agent shall have received a certificate of the Borrower, dated the Closing Date,
as to the incumbency and signatures of the Responsible Officers of the Borrower
signing any Loan Document, reasonably satisfactory in form and substance to the
Administrative Agent, signed by the Secretary or any Assistant Secretary and any
other Responsible Officer of the Borrower.

 

(f)                                   Corporate Documents.  The Administrative
Agent shall have received true and complete copies of the certificate of
incorporation and by-laws of the Borrower, certified as of the Closing Date as
complete and correct copies thereof by the Secretary or an Assistant Secretary
or other Responsible Officer of the Borrower.

 

(g)                                  Fees.  All fees payable by the Borrower to
the Administrative Agent, the Book Runners and any Lender on or prior to the
Closing Date pursuant to this Agreement or pursuant to the Fee Letters shall
have been paid in full, in each case in the amounts and on the dates set forth
herein or therein.

 

(h)                                 Attorney Costs.  The Administrative Agent
shall have received evidence of payment or reimbursement by the Borrower of all
Attorney Costs of the Administrative Agent to the extent invoiced at least two
(2) Business Days prior to the Closing Date, plus such additional amounts of
Attorney Costs as shall constitute the Administrative Agent’s reasonable
estimate of Attorney Costs incurred or to be incurred by it through the closing
proceedings (provided that such estimate shall not thereafter preclude a final
settling of accounts between the Borrower and the Administrative Agent).

 

(i)                                     Legal Opinion.  The Administrative Agent
shall have received the legal opinion of Ropes & Gray LLP, counsel to the
Borrower, substantially in the form of Exhibit C.  Such legal opinion shall
cover such other matters incident to the transactions contemplated by this
Agreement as the Administrative Agent may reasonably require.

 

(j)                                    Lien Searches.  The Administrative Agent
shall have received the results of a recent search, by a Person satisfactory to
the Administrative Agent, of Uniform Commercial Code lien filings which may have
been filed with respect to personal property of the Borrower and the results of
such search shall be reasonably satisfactory to the Administrative Agent.

 

(k)                                 Payoff Letters.  The Administrative Agent
shall have received payoff letters evidencing that the Indebtedness under the
Existing Revolving Credit Agreement and the Existing Term Credit Agreement has
been or concurrently with the Closing Date is being repaid

 

71

--------------------------------------------------------------------------------


 

in full and the commitments thereunder have been or concurrently with the
Closing Date are being terminated.

 

(l)                                     No Default, etc.  The conditions
precedent to the making of a Loan set forth in Section 5.2(a) and (b) shall be
satisfied.

 

Without limiting the generality of the provisions of the last paragraph of
Section 9.3, for purposes of determining compliance with the conditions
specified in this Section 5.1, each Lender that has signed this Agreement shall
be deemed to have consented to, approved or accepted or to be satisfied with,
each document or other matter required thereunder to be consented to or approved
by or acceptable or satisfactory to a Lender unless the Administrative Agent
shall have received notice from such Lender prior to the proposed Closing Date
specifying its objection thereto.

 

5.2                               Conditions to all Credit Extensions.  The
agreement of each Lender to make any Loan (excluding any request for a
conversion of Revolving Loans to the other Type, or a continuation of Eurodollar
Loans) or to make any L/C Credit Extension is subject, in each case, to the
satisfaction of the following conditions precedent:

 

(a)                                 Representations and Warranties.  Each
representation and warranty made by the Borrower in or pursuant to the Loan
Documents shall be true and correct in all material respects on and as of such
date as if made on and as of such date; provided that (i) representations and
warranties made with reference to a specific date shall remain true and correct
in all material respects as of such date only and (ii) representations and
warranties shall not be required to remain true to the extent changes have
resulted from actions permitted hereunder.

 

(b)                                 No Default.  No Default shall have occurred
and be continuing on such date or after giving effect to the Loans requested to
be made on such date.

 

(c)                                  Request for Credit Extension.  The
Administrative Agent and, if applicable, the L/C Issuer or the Swingline Lender
shall have received, as applicable, the Borrowing Notice, Swingline Loan Notice
or Letter of Credit Application, in accordance with the requirements hereof.

 

(d)                                 Alternative Currencies.  In the case of a
Credit Extension to be denominated in an Alternative Currency, there shall not
have occurred any change in national or international financial, political or
economic conditions or currency exchange rates or exchange controls which in the
reasonable opinion of the Administrative Agent, the Required Lenders (in the
case of any Revolving Loans to be denominated in an Alternative Currency) or the
L/C Issuer (in the case of any Letter of Credit to be denominated in an
Alternative Currency) would make it impracticable for such Credit Extension to
be denominated in the relevant Alternative Currency.

 

Each Borrowing Notice, Swingline Loan Notice or Letter of Credit Application
submitted by the Borrower hereunder shall constitute a representation and
warranty by the Borrower as of the date thereof that the conditions contained in
this Section 5.2 (other than Section 5.2(d)) have been satisfied.

 

72

--------------------------------------------------------------------------------


 

SECTION 6.                         AFFIRMATIVE COVENANTS

 

The Borrower hereby agrees that, so long as the Commitments remain in effect or
any amount is owing to any Lender or the Administrative Agent hereunder or under
any other Loan Document, the Borrower shall and (except in the case of delivery
of financial information, reports and notices or, other than during the
continuance of an Event of Default, visitation and inspection rights) shall
cause each of its Subsidiaries to:

 

6.1                               Financial Statements.  Furnish to the
Administrative Agent (which shall promptly furnish to the Lenders):

 

(a)                                 as soon as available, but in any event
within 120 days after the end of each fiscal year, copies of the audited
consolidated balance sheet of the Borrower and its Subsidiaries as at the end of
such year and the related consolidated statements of income and consolidated
statements of retained earnings and of cash flows for such year, setting forth
in each case in comparative form the figures for the previous year and reported
on without a “going concern” or like qualification or exception, or
qualification arising out of the scope of the audit, by PricewaterhouseCoopers
LLP or other independent certified public accountants of nationally recognized
standing; and

 

(b)                                 as soon as available, but in any event not
later than 60 days after the end of each of the first three quarterly periods of
each fiscal year, copies of the unaudited consolidated balance sheets of the
Borrower and its Subsidiaries as at the end of such quarter and the related
unaudited consolidated statements of income and retained earnings and of cash
flows for such quarter and the portion of the fiscal year through the end of
such quarter, setting forth in each case in comparative form the figures for the
previous year, certified by a Responsible Officer as being fairly stated in all
material respects (subject to normal year-end audit adjustments).

 

All such financial statements shall be complete and correct in all material
respects and shall be prepared in reasonable detail and in accordance with GAAP
applied consistently throughout the periods reflected therein and with prior
periods (subject, in the case of interim financial statements, to year-end
adjustments and the absence of footnotes).

 

6.2                               Certificates; Other Information.  Furnish to
the Administrative Agent (which shall promptly furnish to the Lenders):

 

(a)                                 concurrently with the delivery of the
financial statements referred to in Sections 6.1(a) and (b), (i) a duly
completed Compliance Certificate, completed as of the end of the most recent
fiscal quarter and signed by a Responsible Officer (A) stating that, to the best
of such Responsible Officer’s knowledge, no Default exists, except as specified
in such certificate; (B) containing a computation of each of the financial
ratios and restrictions set forth in Section 7.1; and (C) containing a
calculation of Total Indebtedness less the aggregate amount of cash and Cash
Equivalents permitted to be deducted therefrom pursuant to the definition of the
“Leverage Ratio”(which delivery may be by electronic communication including fax
or email and shall be deemed to be an original authentic counterpart thereof for
all purposes); and

 

73

--------------------------------------------------------------------------------


 

(b)                                 promptly, such additional consolidated
financial and other consolidated information and documents (including a copy of
any debt instrument, security agreement or other material contract to which the
Borrower may be party) as any Lender may, through the Administrative Agent, from
time to time reasonably request.

 

Documents required to be delivered pursuant to Section 6.1(a) or (b) (to the
extent any such documents are included in materials otherwise filed with the
Securities and Exchange Commission) may be delivered electronically and if so
delivered, shall be deemed to have been delivered on the date (i) on which the
Borrower posts such documents, or provides a link thereto, on the Borrower’s
website on the Internet at the website address listed on Schedule 10.2; (ii) on
which such documents are posted on the Borrower’s behalf on an Internet or
intranet website, if any, to which each Lender and the Administrative Agent have
access (whether a commercial, third-party website or a website sponsored by the
Administrative Agent); or (iii) on which such documents are filed with the
Securities and Exchange Commission; provided that the Borrower (or any third
party service provider authorized by the Borrower) shall notify (which may be by
facsimile or electronic mail (including, without limitation, automatic
electronic mail by any such authorized service provider)) the Administrative
Agent of the posting of any such documents that are filed with the Securities
and Exchange Commission.  Except for such Compliance Certificates, the
Administrative Agent shall have no obligation to request the delivery of or to
maintain paper copies of the documents referred to above, and in any event shall
have no responsibility to monitor compliance by the Borrower with any such
request by any Lender for delivery, and each Lender shall be solely responsible
for requesting delivery to it or maintaining its copies of such documents.

 

The Borrower hereby acknowledges that (a) the Administrative Agent and/or the
Arrangers may, but shall not be obligated to, make available to the Lenders
materials and/or information provided by or on behalf of the Borrower hereunder
(collectively, “Borrower Materials”) by posting the Borrower Materials on Debt
Domain, IntraLinks, Syndtrak or another similar electronic system (the
“Platform”) and (b) certain of the Lenders (each, a “Public Lender”) may have
personnel who do not wish to receive material non-public information with
respect to the Borrower or its Affiliates, or the securities of any of the
foregoing, and who may be engaged in investment and other market-related
activities with respect to such securities.  The Borrower hereby agrees that so
long as the Borrower is the issuer of any outstanding debt or equity securities
that are registered with the Securities and Exchange Commission or is actively
contemplating issuing any such securities (w) all Borrower Materials that are to
be made available to Public Lenders shall be clearly and conspicuously marked
“PUBLIC” which, at a minimum, shall mean that the word “PUBLIC” shall appear
prominently on the first page thereof; (x) by marking Borrower Materials
“PUBLIC,” the Borrower shall be deemed to have authorized the Administrative
Agent, the Arrangers and the Lenders to treat such Borrower Materials as not
containing any material non-public information with respect to the Borrower or
its securities for purposes of United States federal and state securities laws
(provided that to the extent such Borrower Materials constitute information
subject to the confidentiality provisions in Section 10.15, they shall be
treated as set forth in Section 10.15); (y) all Borrower Materials marked
“PUBLIC” are permitted to be made available through a portion of the Platform
designated “Public Investor;” and (z) the Administrative Agent and the Arrangers
shall be entitled to treat any Borrower Materials that are not marked “PUBLIC”
as being suitable only for posting on a portion of the Platform not designated
“Public Investor.”  Notwithstanding the

 

74

--------------------------------------------------------------------------------


 

foregoing, the Borrower shall be under no obligation to mark any Borrower
Materials “PUBLIC.”

 

6.3                               Payment of Taxes.  Pay, discharge or otherwise
satisfy at or before maturity or before they become delinquent, as the case may
be, all taxes and other governmental levies that are material to the Borrower
and its Subsidiaries on a consolidated basis, except (i) where the amount or
validity thereof is currently being contested in good faith by appropriate
actions and reserves in conformity with GAAP with respect thereto have been
provided on the books of the Borrower or the applicable Subsidiary, as the case
may be, and (ii) where the failure to do so could not reasonably be expected to
have a Material Adverse Effect.

 

6.4                               Conduct of Business and Maintenance of
Existence.  (a)  Continue to engage in business of the same general type as now
conducted and purported to be conducted by it and activities reasonably related
or complementary thereto; (b) preserve, renew and keep in full force and effect
its corporate existence and take all reasonable action to maintain all rights,
registrations, licenses, privileges and franchises necessary or desirable in the
normal conduct of its business (including all such registrations under the
Investment Advisers Act and all material investment advisory agreements,
distribution agreements and shareholding and other administrative servicing
contracts), except, in the case of this clause (b), (i) as otherwise permitted
by Section 7.4 and (ii) for failures that individually and in the aggregate
could not reasonably be expected to have a Material Adverse Effect; and
(c) comply, and to the extent reasonably within its control, cause each
Investment Firm and Fund (which is sponsored by an Investment Firm) to comply,
with all Requirements of Law except to the extent that failure to comply
therewith could not, in the aggregate, reasonably be expected to have a Material
Adverse Effect.

 

6.5                               Maintenance of Property; Insurance.  Keep all
property useful and necessary in its business in good working order and
condition, except where the failure to do so would not reasonably be expected to
have a Material Adverse Effect; maintain with financially sound and reputable
insurance companies insurance or maintain self-insurance on its property in at
least such amounts and against at least such risks as are usually insured
against in the same general area by companies engaged in the same or a similar
business, except where the failure to do so would not reasonably be expected to
have a Material Adverse Effect, and furnish to the Administrative Agent, upon
request, full information as to the insurance carried.

 

6.6                               Inspection of Property; Books and Records;
Discussions.  Keep proper books of records and account in which full, true and
correct entries, in all material respects in conformity with all Requirements of
Law and sufficient to permit the preparation of financial statements in
accordance with GAAP, shall be made of all dealings and transactions in relation
to its business and activities, except, in the case of Requirements of Law,
where the failure to do so could not reasonably be expected to have a Material
Adverse Effect; and permit representatives of the Administrative Agent (or, if
an Event of Default has occurred and is continuing, any Lender) to visit and
inspect any of the properties, and examine and make abstracts from any of the
books and records, of the Borrower or, solely during the existence of an Event
of Default, any Subsidiary of the Borrower at any reasonable time and upon at
least three (3) days’ prior notice or such lesser period of time as may be
acceptable to the Borrower or, solely during the existence of an Event of
Default, the relevant Subsidiary, as the case may be, and to discuss the
business,

 

75

--------------------------------------------------------------------------------


 

operations, properties and financial and other condition of the Borrower or,
solely during the existence of an Event of Default, any of its Subsidiaries with
officers and employees of the Borrower or such Subsidiary, as the case may be,
and with its independent certified public accountants; provided that,
(i) excluding any such visits and inspections which occur during the
continuation of an Event of Default, only one such visit and inspection may be
conducted during any calendar year and (ii) excluding any such visits and
inspections during the continuation of an Event of Default, only the
Administrative Agent on behalf of the Lenders may exercise rights of the
Administrative Agent and the Lenders under this Section 6.6.  Notwithstanding
anything to the contrary in this Section 6.6, none of the Borrower or, if
applicable, any of the Subsidiaries will be required to disclose, permit the
inspection, examination or making copies or abstracts of, or discussion of, any
document, information or other matter that (i) constitutes non-financial trade
secrets or non-financial proprietary information, (ii) in respect of which
disclosure to the Administrative Agent or any Lender (or their respective
representatives or contractors) is prohibited by Requirements of Law or any
binding agreement or (iii) is subject to attorney-client or similar privilege or
constitutes attorney work product.

 

6.7                               Notices.  Promptly after obtaining knowledge
thereof, notify the Administrative Agent (which shall promptly notify the
Lenders) of:

 

(a)                                 the occurrence of any Default;

 

(b)                                 any litigation, proceeding or, if known to
the Borrower, investigation which may exist at any time between the Borrower or
any Subsidiary and any Governmental Authority, which in either case, could
reasonably be expected to have a Material Adverse Effect;

 

(c)                                  the occurrence of any ERISA Event which
could result in a material liability to the Borrower or a Material Subsidiary;
and

 

(d)                                 any public announcement by any Rating Agency
of a change in its rating of the Borrower’s non-credit-enhanced, senior
unsecured long-term debt.

 

Each notice pursuant to this Section 6.7 shall be accompanied by a statement of
a Responsible Officer setting forth details of the occurrence referred to
therein and stating what action the Borrower proposes to take with respect
thereto, if any.

 

6.8                               Anti-Corruption Laws.  Conduct its businesses
in compliance in all material respects with, and use commercially reasonable
efforts to cause its Subsidiaries to conduct their businesses in compliance in
all material respects with, the United States Foreign Corrupt Practices Act of
1977, the UK Bribery Act 2010, or any other similar applicable anti-corruption
legislation in another jurisdiction.

 

SECTION 7.                         NEGATIVE COVENANTS

 

The Borrower hereby agrees that, from and after the Closing Date and so long as
the Commitments remain in effect or any amount is owing to any Lender or the
Administrative Agent hereunder or under any other Loan Document, or any Letter
of Credit shall remain outstanding, the Borrower shall not directly or
indirectly:

 

76

--------------------------------------------------------------------------------


 

7.1                               Financial Condition Covenants.

 

(a)                                 Interest Coverage Ratio.  Permit the ratio
of (i) Consolidated EBITDA to (ii) Consolidated Interest Expense for any
Computation Period to be less than 3.00 to 1.00.

 

(b)                                 Leverage Ratio.  Permit the Leverage Ratio
to exceed 3.25 to 1.00 as of the last day of any Computation Period.

 

7.2                               Limitation on Priority Debt.  Permit any
Subsidiary to create, incur or assume any Indebtedness (other than Excluded
Intercompany Indebtedness), unless the aggregate amount (at the time of such
creation, incurrence or assumption) of (x) such Indebtedness, taken together
with all other Indebtedness of Subsidiaries (other than Excluded Intercompany
Indebtedness) plus (y) all Indebtedness of the Borrower secured by any Lien
incurred by the Borrower (other than Liens, if any, securing the Obligations)
does not exceed the greater of (i) $300,000,000 and (ii) 30% of Consolidated
EBITDA for the most recent period of four consecutive fiscal quarters of the
Borrower for which consolidated financial statements are available (or are
required to be delivered pursuant to Section 6.1 hereof).

 

7.3                               Limitation on Liens.  Create, incur, or assume
any Lien upon any of the Borrower’s property, assets or revenues, whether now
owned or hereafter acquired, except for:

 

(a)                                 Liens for taxes, assessments and other
governmental charges not yet due or which are being contested in good faith by
appropriate proceedings; provided that adequate reserves with respect thereto
are maintained on the books of the Borrower, in conformity with GAAP;

 

(b)                                 carriers’, warehousemen’s, mechanics’,
materialmen’s, repairmen’s or other like Liens arising in the ordinary course of
business which are not overdue for a period of more than sixty (60) days or
which are being contested in good faith by appropriate proceedings;

 

(c)                                  pledges or deposits in connection with
workers’ compensation, unemployment insurance and other social security
legislation;

 

(d)                                 deposits to secure the performance of bids,
trade contracts (other than for borrowed money), leases, statutory obligations,
surety and appeal bonds, performance bonds and other obligations of a like
nature incurred in the ordinary course of business;

 

(e)                                  easements, rights-of-way, restrictions and
other similar encumbrances incurred in the ordinary course of business which, in
the aggregate, are not substantial in amount and which do not in any case
materially detract from the value of the property subject thereto or materially
interfere with the ordinary conduct of the business of the Borrower;

 

(f)                                   Liens arising by reason of any judgment,
decree or order of any court or other Governmental Authority, (i) if appropriate
legal proceedings which have been initiated for the review of such judgment,
decree or order are being diligently prosecuted and shall not have been finally
terminated or the period within which such proceedings may be initiated shall
not have expired or (ii) if such judgment, decree or order shall have been
discharged within 45 days of the entry thereof or execution thereof has been
stayed pending appeal;

 

77

--------------------------------------------------------------------------------


 

(g)                                  Liens securing the Obligations; and

 

(h)                                 Liens securing Indebtedness; provided that
in no event shall the aggregate amount of (x) all such secured Indebtedness of
Borrower (at the time of creation, incurrence or assumption of such secured
Indebtedness or the granting of Liens to secure existing Indebtedness) plus
(y) all Indebtedness of Subsidiaries (other than Excluded Intercompany
Indebtedness) exceed the greater of (i) $300,000,000 and (ii) 30% of
Consolidated EBITDA for the most recent period of four consecutive fiscal
quarters of the Borrower for which consolidated financial statements are
available (or are required to be delivered pursuant to Section 6.1 hereof).

 

7.4                               Limitation on Fundamental Changes.

 

(a)                                 Permit any Subsidiary to enter into any
merger, consolidation or amalgamation, or liquidate, wind up or dissolve itself
(or suffer any liquidation or dissolution), unless (i) following any such
merger, consolidation or amalgamation, such Subsidiary continues as the
surviving Person, (ii) such merger, consolidation or amalgamation is with the
Borrower and the Borrower continues as the surviving Person, (iii) such merger,
consolidation or amalgamation occurs among Subsidiaries, with a Subsidiary
continuing as the surviving Person, (iv) in connection with any liquidation,
wind-up or dissolution, the relevant Subsidiary sells, disposes or otherwise
distributes all of its assets to the Borrower and/or another Subsidiary and each
other holder of such relevant Subsidiary’s Capital Stock ratably according to
their respective holdings of the type of Capital Stock (or according to any
applicable governing document or management agreement) in respect of which such
sale, disposition or distribution is being made, (v) any merger, sale,
disposition or distribution of or by any Subsidiary, to the extent such
transaction is permitted by Section 7.5, or (vi) any liquidation, wind-up or
dissolution of a Subsidiary that, in the Borrower’s good faith determination, is
in the Borrower’s best interest and could not reasonably be expected to have a
Material Adverse Effect.

 

(b)                                 Enter into any merger, consolidation or
amalgamation or liquidate, wind up or dissolve itself (or suffer any liquidation
or dissolution), unless following any such merger, consolidation or
amalgamation, the Borrower continues as the surviving Person.

 

7.5                               Limitation on Sale of Assets.  Convey, sell,
lease, assign, transfer or otherwise dispose, or permit any Subsidiary to
convey, sell, lease, assign, transfer or otherwise dispose, (including, in each
case, in connection with sale leaseback transactions) of any of its property,
business or assets (including receivables and leasehold interests), whether now
owned or hereafter acquired, or issue or sell any shares of such Subsidiary’s
Capital Stock to any Person other than the Borrower or any Wholly-Owned
Subsidiary, except:

 

(a)                                 the sale or other disposition of property in
the ordinary course of business;

 

(b)                                 the sale or discount without recourse of
accounts receivable arising in the ordinary course of business in connection
with the compromise or collection thereof;

 

(c)                                  Shareholder Asset Sales;

 

(d)                                 the sale of assets at fair value so long as
(i) no Default exists or would result therefrom, (ii) the Borrower is in
compliance with the financial ratios set forth in Section 7.1 on

 

78

--------------------------------------------------------------------------------


 

a pro forma basis, and (iii) the assets sold in reliance on this clause
(d) during any fiscal year contributed 30% or less of Consolidated EBITDA of the
Borrower and its Subsidiaries for the immediately preceding fiscal year; and

 

(e)                                  transactions permitted by Section 7.4
(other than by reference to this Section 7.5(e)).

 

7.6                               Sanctions.  Directly or indirectly, use the
proceeds of any Loan, or lend, contribute or otherwise make available such
proceeds to any Subsidiary, joint venture partner or other individual or entity,
to fund any activities of or business with any individual or entity, or in any
Designated Jurisdiction, that, at the time of such funding, is the subject of
Sanctions, or in any other manner that will result in a violation by any
individual or entity (including any individual or entity participating in the
transaction, whether as Lender, Arranger, Administrative Agent, L/C Issuer,
Swingline Lender, or otherwise) of Sanctions.

 

7.7                               Anti-Corruption Laws.  Use the proceeds of any
Credit Extension for any purpose which would breach the United States Foreign
Corrupt Practices Act of 1977, the UK Bribery Act 2010, or other similar
applicable anti-corruption legislation in other jurisdictions.

 

SECTION 8.                         EVENTS OF DEFAULT

 

8.1                               Events of Default.  If any of the following
events shall occur and be continuing:

 

(a)                                 The Borrower shall fail to pay any principal
of any Loan when due in accordance with the terms hereof; or the Borrower shall
fail to pay any interest on any Loan, or any other amount payable hereunder,
within five (5) Business Days after any such interest or other amount becomes
due in accordance with the terms hereof; or

 

(b)                                 Any representation or warranty made or
deemed made by the Borrower herein or in any other Loan Document or which is
contained in any certificate, document or financial or other statement furnished
by it at any time under or in connection with this Agreement or any such other
Loan Document shall prove to have been incorrect in any material respect on or
as of the date made or deemed made; or

 

(c)                                  The Borrower shall default in the
observance or performance of any agreement contained in Section 6.4, 6.7(a) or
Section 7; or

 

(d)                                 The Borrower shall default in the observance
or performance of any other agreement contained herein or in any other Loan
Document (other than as provided in subsections (a) and (c) of this Section),
and such default shall continue unremedied for a period of thirty (30) days
after a Responsible Officer of the Borrower obtains knowledge thereof; or

 

(e)                                  Any default shall occur under the terms
applicable to any Indebtedness or Guarantee Obligation (excluding, in each case,
the Obligations) of the Borrower or any Material Subsidiary in an aggregate
principal amount (for all Indebtedness and Guarantee Obligations so affected)
exceeding $75,000,000 and such default (i) results from the failure to pay any
principal of or interest on such Indebtedness or Guarantee Obligation when due
(subject to any applicable grace period, but not exceeding thirty (30) days) or
(ii) causes, or permits the holder or holders of

 

79

--------------------------------------------------------------------------------


 

such Indebtedness or the beneficiary or beneficiaries of such Guarantee
Obligation (or a trustee or agent on behalf of such holder or holders or
beneficiary or beneficiaries) to cause, with the giving of notice if required,
such Indebtedness to become due prior to its stated maturity or such Guarantee
Obligation to become payable; or

 

(f)                                   (i)  The Borrower or any Material
Subsidiary shall commence any case, proceeding or other action (A) under any
existing or future Debtor Relief Law, seeking to have an order for relief
entered with respect to it, or seeking to adjudicate it a bankrupt or insolvent,
or seeking reorganization, arrangement, adjustment, winding-up, liquidation,
dissolution, composition or other relief with respect to it or its debts, or
(B) seeking appointment of a receiver, trustee, custodian, conservator or other
similar official for it or for all or any substantial part of its assets, or the
Borrower or any Material Subsidiary shall make a general assignment for the
benefit of its creditors; or (ii) there shall be commenced against the Borrower
or any Material Subsidiary any case, proceeding under any Debtor Relief Law
which (A) results in the entry of an order for relief or any such adjudication
or appointment or (B) remains undismissed, undischarged or unbonded for a period
of sixty (60) days; or (iii) there shall be commenced against the Borrower or
any Material Subsidiary, any case, proceeding or other action seeking issuance
of a warrant of attachment, execution, distraint or similar process against all
or any substantial part of its assets which results in the entry of an order for
any such relief which shall not have been vacated, discharged, or stayed or
bonded pending appeal within sixty (60) days from the entry thereof; or (iv) the
Borrower or any Material Subsidiary shall take any action in furtherance of, or
indicating its consent to, approval of, or acquiescence in, any of the acts set
forth in clause (i), (ii) or (iii) above; or (v) the Borrower or any Material
Subsidiary shall generally not, or shall be unable to, or shall admit in writing
its inability to, pay its debts as they become due; or

 

(g)                                  (i) An ERISA Event occurs with respect to a
Pension Plan or Multiemployer Plan which has resulted or would result in
liability of the Borrower under Title IV of ERISA to the Pension Plan,
Multiemployer Plan or the PBGC, or (ii) the Borrower or any ERISA Affiliate
(which is a Material Subsidiary) fails to pay when due, after the expiration of
any applicable grace period, any installment payment with respect to its
withdrawal liability under Section 4201 of ERISA under a Multiemployer Plan, in
each case of clauses (i) or (ii), which has, singly or in the aggregate,
resulted in a Material Adverse Effect; or

 

(h)                                 One or more judgments or decrees shall be
entered against the Borrower or any Material Subsidiary involving in the
aggregate a liability (not paid or fully covered by insurance or
indemnification) of $75,000,000 or more, and all such judgments or decrees shall
not have been vacated, discharged, stayed or bonded pending appeal within sixty
(60) days from the entry thereof; or

 

(i)                                     (i)  Any material Issuer Document or any
other Loan Document shall cease, for any reason, to be in full force and effect,
or the Borrower shall so assert, or (ii) the Borrower shall contest in any
manner the validity or enforceability of any Loan Document; or

 

(j)                                    A Change of Control shall have occurred;

 

80

--------------------------------------------------------------------------------


 

then, and in any such event, (A) if such event is an Event of Default specified
in Section 8.1(f) with respect to the Borrower, the obligation of each Lender to
make Loans and any obligation of the L/C Issuer to make L/C Credit Extensions
shall automatically terminate, the unpaid principal amount of all outstanding
Loans and all interest and other amounts as aforesaid shall automatically become
due and payable, and the obligation of the Borrower to Cash Collateralize the
L/C Obligations as hereunder automatically become effective, in each case
without further act of the Administrative Agent or any Lender, and (B) if such
event is any other Event of Default, either or both of the following actions may
be taken:  (i) with the consent of the Required Lenders, the Administrative
Agent may, or upon the request of the Required Lenders, the Administrative Agent
shall, by notice to the Borrower declare the commitment of each Lender to make
Loans and any obligation of the L/C Issuer to make L/C Credit Extensions to be
terminated, whereupon such commitments and obligation shall be terminated;
(ii) with the consent of the Required Lenders, the Administrative Agent may, or
upon the request of the Required Lenders, the Administrative Agent shall, by
notice to the Borrower, declare the Loans hereunder (with accrued interest
thereon) and all other amounts owing under this Agreement to be due and payable
forthwith, whereupon the same shall immediately become due and payable and
(iii) with the consent of the Required Lenders, the Administrative Agent may, or
upon the request of the Required Lenders, the Administrative Agent shall, by
notice to the Borrower, require that the Borrower Cash Collateralize the L/C
Obligations (in an amount equal to the Minimum Collateral Amount with respect
thereto).  Except as expressly provided above in this Section, presentment,
demand, protest and all other notices of any kind are hereby expressly waived.

 

8.2                               Application of Funds.  After the exercise of
remedies provided for in Section 8.1 (or after the Loans have automatically
become immediately due and payable and the L/C Obligations have automatically
been required to be Cash Collateralized as set forth in Section 8.1), any
amounts received on account of the Obligations shall, subject to (to the fullest
extent permitted by any Requirement of Law) the provisions of Section 3.15 (but
without regard to any provision set forth therein for the benefit of (or
affording any rights to) the Borrower or otherwise permitting the Borrower to
direct the application of any proceeds), be applied by the Administrative Agent
in the following order:

 

(a)                                 First, to payment of that portion of the
Obligations constituting fees, indemnities, expenses and other amounts
(including all Attorney Costs and amounts payable under Section 3) payable to
the Administrative Agent in its capacity as such;

 

(b)                                 Second, to payment of that portion of the
Obligations constituting fees, indemnities and other amounts (other than
principal and interest) payable to the Lenders and the L/C Issuer (including all
Attorney Costs and amounts payable under Section 3), ratably among them in
proportion to the respective amounts described in this clause Second payable to
them;

 

(c)                                  Third, to payment of that portion of the
Obligations constituting accrued and unpaid Letter of Credit Fees and interest
on the Loans, L/C Borrowings and other Obligations, ratably among the Lenders
and the L/C Issuer in proportion to the respective amounts described in this
clause Third payable to them;

 

81

--------------------------------------------------------------------------------


 

(d)                                 Fourth, to payment of that portion of the
Obligations constituting unpaid principal of the Loans, L/C Borrowings and all
other Obligations, ratably among the Lenders and L/C Issuer in proportion to the
respective amounts described in this clause Fourth held by them;

 

(e)                                  Fifth, to the Administrative Agent for the
account of the L/C Issuer, to Cash Collateralize that portion of L/C Obligations
comprised of the aggregate undrawn amount of Letters of Credit to the extent not
otherwise Cash Collateralized by the Borrower pursuant to Sections 2.10 and
3.16; and

 

(f)                                   Last, the balance, if any, after all of
the Obligations have been indefeasibly paid in full, to the Borrower or as
otherwise required by law.

 

SECTION 9.                         THE ADMINISTRATIVE AGENT

 

9.1                               Appointment and Authorization.  Each Lender
and the L/C Issuer hereby irrevocably appoints Bank of America to act on its
behalf as the Administrative Agent hereunder and under the other Loan Documents
and authorizes the Administrative Agent to take such actions on its behalf and
to exercise such powers as are delegated to the Administrative Agent by the
terms hereof or thereof, together with such actions and powers as are reasonably
incidental thereto.  The provisions of this Section 9 are solely for the benefit
of the Administrative Agent, the Lenders and the L/C Issuer, and neither the
Borrower nor any Subsidiary shall have rights as a third party beneficiary of
any such provision (provided that the Borrower shall have the rights granted to
the Borrower pursuant to Section 9.6).  It is understood and agreed that the use
of the term “agent” herein or in any other Loan Document (or any other similar
term) with reference to the Administrative Agent is not intended to connote any
fiduciary or other implied (or express) obligations arising under agency
doctrine of any applicable law. Instead such term is used as a matter of market
custom, and is intended to create or reflect only an administrative relationship
between contracting parties.

 

9.2                               Rights as a Lender.  The Person serving as the
Administrative Agent hereunder shall have the same rights and powers in its
capacity as a Lender as any other Lender and may exercise the same as though it
were not the Administrative Agent and the term “Lender” or “Lenders” shall,
unless otherwise expressly indicated or the context otherwise requires, include
the Person serving as the Administrative Agent hereunder in its individual
capacity.  Such Person and its Affiliates may accept deposits from, lend money
to, own securities of, act as the financial advisor or in any other advisory
capacity for and generally engage in any kind of business with the Borrower or
any Subsidiary or other Affiliate thereof as if such Person were not the
Administrative Agent hereunder and without any duty to account therefor to the
Lenders.

 

9.3                               Exculpatory Provisions.  The Administrative
Agent shall not have any duties or obligations except those expressly set forth
herein and in the other Loan Documents, and its duties hereunder shall be
administrative in nature.  Without limiting the generality of the foregoing, the
Administrative Agent:

 

(a)                                 shall not be subject to any fiduciary or
other implied duty, regardless of whether a Default has occurred and is
continuing;

 

82

--------------------------------------------------------------------------------


 

(b)                                 shall not have any duty to take any
discretionary action or exercise any discretionary powers, except discretionary
rights and powers expressly contemplated hereby or by the other Loan Documents
that the Administrative Agent is required to exercise as directed in writing by
the Required Lenders (or such other number or percentage of the Lenders as shall
be expressly provided for herein or in the other Loan Documents), provided that
the Administrative Agent shall not be required to take any action that, in its
opinion or the opinion of its counsel, may expose the Administrative Agent to
liability or that is contrary to any Loan Document or applicable law, including
for the avoidance of doubt any action that may be in violation of the automatic
stay under any Debtor Relief Law or that may effect a forfeiture, modification
or termination of property of a Defaulting Lender in violation of any Debtor
Relief Law; and

 

(c)                                  shall not, except as expressly set forth
herein and in the other Loan Documents, have any duty to disclose, and shall not
be liable for the failure to disclose, any information relating to the Borrower
or any of its Affiliates that is communicated to or obtained by the Person
serving as the Administrative Agent or any of its Affiliates in any capacity.

 

The Administrative Agent shall not be liable for any action taken or not taken
by it (i) with the consent or at the request of the Required Lenders (or such
other number or percentage of the Lenders as shall be necessary, or as the
Administrative Agent shall believe in good faith shall be necessary under the
circumstances) or (ii) in the absence of its own gross negligence or willful
misconduct as determined by a court of competent jurisdiction by final and
nonappealable judgment.  The Administrative Agent shall be deemed not to have
knowledge of any Default unless and until notice describing such Default is
given in writing to the Administrative Agent by the Borrower, a Lender or the
L/C Issuer.

 

The Administrative Agent shall not be responsible for or have any duty to
ascertain or inquire into (i) any statement, warranty or representation made in
or in connection with this Agreement or any other Loan Document, (ii) the
contents of any certificate, report or other document delivered hereunder or
thereunder or in connection herewith or therewith, (iii) the performance or
observance of any covenant, agreement or other term or condition set forth
herein or therein or the occurrence of any Default, (iv) the validity,
enforceability, effectiveness or genuineness of this Agreement, any other Loan
Document or any other agreement or document or (v) the satisfaction of any
condition set forth in Section 5 or elsewhere herein, other than to confirm
receipt of items expressly required to be delivered to the Administrative Agent.

 

9.4                               Reliance by Administrative Agent.  The
Administrative Agent shall be entitled to rely upon, and shall not incur any
liability for relying upon, any notice, request, certificate, consent,
statement, instrument, document or other writing (including any electronic
message, Internet or intranet website posting or other distribution) believed in
good faith by it to be genuine and to have been signed, sent or otherwise
authenticated by the proper Person.  The Administrative Agent also may rely upon
any statement made to it orally or by telephone and believed by it to have been
made by the proper Person, and shall not incur any liability for relying
thereon.  In determining compliance with any condition hereunder to the making
of a Loan, or the issuance, extension, renewal or increase of a Letter of
Credit, that by its terms must be fulfilled to the satisfaction of a Lender or
the L/C Issuer, the Administrative Agent may presume that such condition is
satisfactory to such Lender or the L/C Issuer unless the Administrative Agent
shall have received notice to the contrary from such Lender or the L/C

 

83

--------------------------------------------------------------------------------


 

Issuer prior to the making of such Loan or the issuance of such Letter of
Credit.  The Administrative Agent may consult with legal counsel (who may be
counsel for the Borrower), independent accountants and other experts selected by
it, and shall not be liable for any action taken or not taken by it in
accordance with the advice of any such counsel, accountants or experts.

 

9.5                               Delegation of Duties.  The Administrative
Agent may perform any and all of its duties and exercise its rights and powers
hereunder or under any other Loan Document by or through any one or more
sub-agents appointed by the Administrative Agent.  The Administrative Agent and
any such sub-agent may perform any and all of its duties and exercise its rights
and powers by or through their respective Related Parties.  The exculpatory
provisions of this Section 9 shall apply to any such sub-agent and to the
Related Parties of the Administrative Agent and any such sub-agent, and shall
apply to their respective activities in connection with the syndication of the
credit facilities provided for herein as well as activities as Administrative
Agent.  The Administrative Agent shall not be responsible for the negligence or
misconduct of any sub-agents except to the extent that a court of competent
jurisdiction determines in a final and nonappealable judgment that the
Administrative Agent acted with gross negligence or willful misconduct in the
selection of such sub-agents.

 

9.6                               Resignation of Administrative Agent.

 

(a)                                 The Administrative Agent may at any time
give notice of its resignation to the Lenders, the L/C Issuer and the Borrower. 
Upon receipt of any such notice of resignation, the Required Lenders shall have
the right, with the consent of the Borrower, to appoint a successor, which shall
be a “bank” which is a “US person” (each within the meaning of Treasury
Regulations Section 1.441-1) with an office in the United States, or an
Affiliate of any such bank with an office in the United States, in each case
which office shall assume primary withholding responsibility under Treasury
Regulations Section 1.1441-1.  If no such successor shall have been so appointed
by the Required Lenders and shall have accepted such appointment within thirty
(30) days after the retiring Administrative Agent gives notice of its
resignation (or such earlier day as shall be agreed by the Required Lenders)
(the “Resignation Effective Date”), then the retiring Administrative Agent may
(but shall not be obligated to), on behalf of the Lenders and the L/C Issuer,
appoint a successor Administrative Agent meeting the qualifications set forth
above; provided that in no event shall any such successor Administrative Agent
be a Defaulting Lender at the time of such appointment.  Whether or not a
successor has been appointed, such resignation shall become effective in
accordance with such notice on the Resignation Effective Date.

 

(b)                                 If the Person serving as Administrative
Agent is a Defaulting Lender pursuant to clause (d) of the definition thereof,
the Required Lenders may, to the extent permitted by applicable law, by notice
in writing to the Borrower and such Person, remove such Person as Administrative
Agent and, with the consent of the Borrower, which consent may not be
unreasonably withheld, appoint a successor, which shall be a “bank” which is a
“US person” (each within the meaning of Treasury Regulations Section 1.441-1)
with an office in the United States, or an Affiliate of any such bank with an
office in the United States, in each case which office shall assume primary
withholding responsibility under Treasury Regulations Section 1.1441-1. If no
such successor shall have been so appointed by the Required Lenders and shall

 

84

--------------------------------------------------------------------------------


 

have accepted such appointment within thirty (30) days (or such earlier day as
shall be agreed by the Required Lenders) (the “Removal Effective Date”), then
such removal shall nonetheless become effective in accordance with such notice
on the Removal Effective Date.

 

(c)                                  With effect from the Resignation Effective
Date or the Removal Effective Date (as applicable) (1) the retiring or removed
Administrative Agent shall be discharged from its duties and obligations
hereunder and under the other Loan Documents (except that in the case of any
collateral security (if any) held by the Administrative Agent on behalf of the
Lenders or the L/C Issuer under any of the Loan Documents, the retiring or
removed Administrative Agent shall continue to hold such collateral security
until such time as a successor Administrative Agent is appointed) and (2) except
for indemnity payments or other amounts then owed to the retiring or removed
Administrative Agent, all payments, communications and determinations provided
to be made by, to or through the Administrative Agent shall instead be made by
or to each Lender or the L/C Issuer directly, until such time, if any, as the
Required Lenders appoint a successor Administrative Agent as provided for
above.  Upon the acceptance of a successor’s appointment as Administrative Agent
hereunder, such successor shall succeed to and become vested with all of the
rights, powers, privileges and duties of the retiring (or removed)
Administrative Agent (other than as provided in Section 3.11(h), and other than
any rights to indemnity payments or other amounts owed to the retiring or
removed Administrative Agent as of the Resignation Effective Date or the Removal
Effective Date, as applicable), and the retiring or removed Administrative Agent
shall be discharged from all of its duties and obligations hereunder and under
the other Loan Documents (if not already discharged therefrom as provided
above).  The fees payable by the Borrower to a successor Administrative Agent
shall be the same as those payable to its predecessor unless otherwise agreed
between the Borrower and such successor.  After the retiring or removed
Administrative Agent’s resignation or removal hereunder and under the other Loan
Documents, the provisions of this Section 9 and Section 10.5 shall continue in
effect for the benefit of such retiring or removed Administrative Agent, its
sub-agents and their respective Related Parties in respect of any action taken
or omitted to be taken by any of them (i) while the retiring or removed
Administrative Agent was acting as Administrative Agent and (ii) after such
resignation or removal for as long as any of them continues to act in any
capacity hereunder or under the Loan Documents, including (A) acting as
collateral agent or otherwise holding any collateral security on behalf of the
Lenders and (B) in respect of any actions taken in connection with transferring
the agency to any successor Administrative Agent.

 

(d)                                 Any resignation by Bank of America as
Administrative Agent pursuant to this Section shall also constitute its
resignation as L/C Issuer and Swingline Lender.  If Bank of America resigns as
an L/C Issuer, it shall retain all the rights, powers, privileges and duties of
the L/C Issuer hereunder with respect to all Letters of Credit outstanding as of
the effective date of its resignation as L/C Issuer and all L/C Obligations with
respect thereto, including the right to require the Lenders to make ABR Loans or
fund risk participations in Unreimbursed Amounts pursuant to Section 2.10(c). 
If Bank of America resigns as Swingline Lender, it shall retain all the rights
of the Swingline Lender provided for hereunder with respect to Swingline Loans
made by it and outstanding as of the effective date of such resignation,
including the right to require the Lenders to make ABR Loans or fund risk
participations in outstanding Swingline Loans pursuant to Section 2.8.

 

85

--------------------------------------------------------------------------------


 

(e)                                  Upon the appointment by the Borrower of a
successor Swingline Lender or L/C Issuer, as applicable, hereunder (which
successor shall in all cases be a Lender other than a Defaulting Lender),
(a) such successor shall succeed to and become vested with all of the rights,
powers, privileges and duties of the retiring Swingline Lender or L/C Issuer, as
applicable, and (b) the retiring Swingline Lender or L/C Issuer, as applicable,
shall be discharged from all of its duties and obligations as such hereunder and
under the other Loan Documents and (c) the successor L/C Issuer shall issue
letters of credit in substitution for the Letters of Credit, if any, outstanding
at the time of such succession or make other arrangements satisfactory to Bank
of America to effectively assume the obligations of Bank of America with respect
to such Letters of Credit.

 

9.7                               Non-Reliance on Administrative Agent and Other
Lenders.  Each Lender and the L/C Issuer acknowledges that it has, independently
and without reliance upon the Administrative Agent or any other Lender or any of
their Related Parties and based on such documents and information as it has
deemed appropriate, made its own credit analysis and decision to enter into this
Agreement.  Each Lender and the L/C Issuer also acknowledges that it will,
independently and without reliance upon the Administrative Agent or any other
Lender or any of their Related Parties and based on such documents and
information as it shall from time to time deem appropriate, continue to make its
own decisions in taking or not taking action under or based upon this Agreement,
any other Loan Document or any related agreement or any document furnished
hereunder or thereunder.

 

9.8                               Administrative Agent May File Proofs of
Claim.  In the case of the pendency of any receivership, insolvency,
liquidation, bankruptcy, reorganization, arrangement, adjustment, composition or
other judicial proceeding relative to the Borrower, the Administrative Agent
(irrespective of whether the principal of any Loan or L/C Obligation shall then
be due and payable and whether the Administrative Agent shall have made any
demand on the Borrower) shall be entitled and empowered, by intervention in such
proceeding or otherwise:

 

(a)                                 to file and prove a claim for the whole
amount of the principal and interest owing and unpaid in respect of the Loans,
the L/C Obligations and all other Obligations that are owing and unpaid and to
file such other documents as may be necessary or advisable in order to have the
claims of the Lenders, the L/C Issuer and the Administrative Agent (including
any claim for the reasonable compensation, expenses, disbursements and advances
of the Lenders, the L/C Issuer and the Administrative Agent and their respective
agents and counsel and all other amounts due the Lenders, the L/C Issuer and the
Administrative Agent hereunder) allowed in such judicial proceeding; and

 

(b)                                 to collect and receive any monies or other
property payable or deliverable on any such claims and to distribute the same;

 

and any custodian, receiver, assignee, trustee, liquidator, sequestrator or
other similar official in any such judicial proceeding is hereby authorized by
each Lender and the L/C Issuer to make such payments to the Administrative Agent
and, if the Administrative Agent shall consent to the making of such payments
directly to the Lenders and the L/C Issuer, to pay to the Administrative Agent
any amount due for the reasonable compensation, expenses, disbursements and
advances

 

86

--------------------------------------------------------------------------------


 

of the Administrative Agent and its agents and counsel, and any other amount due
the Administrative Agent under Sections 2.4(b) or 10.5.

 

Nothing contained herein shall be deemed to authorize the Administrative Agent
to authorize or consent to or accept or adopt on behalf of any Lender or the L/C
Issuer any plan of reorganization, arrangement, adjustment or composition
affecting the obligations of the Borrower hereunder or the rights of any Lender
or the L/C Issuer or to authorize the Administrative Agent to vote in respect of
the claim of any Lender or the L/C Issuer in any such proceeding.

 

9.9                               Other Agents; Arrangers and Managers.  None of
the Lenders or other Persons identified on the cover page or signature pages of
this Agreement, or elsewhere herein, as an “Arranger,” “co-syndication agent,”
“co-documentation agent,” “joint book runner,” or “joint lead arranger” shall
have any right, power, obligation, liability, responsibility or duty under this
Agreement other than, in the case of a Person that is a Lender, those applicable
to all Lenders as such.  Without limiting the foregoing, none of the Lenders or
other Persons so identified shall have or be deemed to have any fiduciary
relationship with any Lender.  Each Lender acknowledges that it has not relied,
and will not rely, on any of the Lenders or other Persons so identified in
deciding to enter into this Agreement or in taking or not taking action
hereunder.

 

SECTION 10.                  MISCELLANEOUS

 

10.1                        Amendments and Waivers.

 

(a)                                 Neither this Agreement nor any other Loan
Document, nor any terms hereof or thereof, may be amended, supplemented or
modified except in accordance with the provisions of this Section 10.1.  The
Required Lenders may, or, with the written consent of the Required Lenders, the
Administrative Agent may, from time to time, (x) enter into with the Borrower
written amendments, supplements or modifications hereto and to the other Loan
Documents for the purpose of adding any provisions to this Agreement or the
other Loan Documents or changing in any manner the rights of the Lenders or of
the Borrower hereunder or thereunder or (y) waive, on such terms and conditions
as the Required Lenders or the Administrative Agent, as the case may be, may
specify in such instrument, any of the requirements of this Agreement or the
other Loan Documents or any Default and its consequences; provided that no such
waiver and no such amendment, supplement or modification shall (i) reduce the
amount or extend the scheduled date of final maturity of any Loan or L/C
Borrowing, or reduce the stated rate of any interest or fee payable hereunder,
or reduce the amount or extend the scheduled date of any payment of principal,
interest, fees or other amounts due to the Lenders or any scheduled reduction of
any Lender’s Commitment or increase the amount or extend the expiration date of
any Lender’s Commitment or amend the voting percentages of the Lenders or change
the application of any amounts received on account of the Obligations from the
application thereof set forth in Section 8.2, in each case without the consent
of each Lender directly affected thereby, or (ii) amend, modify or waive any
provision of this Section 10.1 without the written consent of all of the
Lenders, or (iii) reduce the percentage specified in the definition of Required
Lenders or change any other provision specifying the number or percentage of
Lenders required to amend, waive or otherwise modify any rights hereunder or
under any other Loan Document or

 

87

--------------------------------------------------------------------------------


 

make any determination or grant any consent hereunder or thereunder without the
consent of all Lenders or such lower percentage of Lenders as is specified as
being required to amend, waive or otherwise modify any rights hereunder or under
any other Loan Document or make any determination or grant any consent hereunder
or thereunder, or (iv) consent to the assignment or transfer by the Borrower of
any of its rights and obligations under this Agreement and the other Loan
Documents without the written consent of all the Lenders, or (v) amend, modify
or waive any provision of Section 10.7(a) without the written consent of all of
the Lenders, or (vi) amend, modify or waive any rights or duties of the
Administrative Agent under this Agreement or any other Loan Document or any
provision of Section 9 without the written consent of the then Administrative
Agent in addition to the Lenders required above; or (vii) amend Section 1.5 or
the definition of “Alternative Currency” without the written consent of all
Lenders; and, provided, further, that (A) no amendment, waiver or consent shall,
unless in writing and signed by the L/C Issuer in addition to the Lenders
required above, affect the rights or duties of the L/C Issuer under this
Agreement or any Issuer Document relating to any Letter of Credit issued or to
be issued by them, (B) no amendment, waiver or consent shall, unless in writing
and signed by the Swingline Lender in addition to the Lenders required above,
affect the rights or duties of the Swingline Lender under this Agreement, and
(C) a Fee Letter may be amended or rights or privileges thereunder waived, only
in a writing executed by the parties thereto.  Subject to the provisos in the
prior sentence, any such waiver and any such amendment, supplement or
modification shall apply equally to each of the Lenders and shall be binding
upon the Borrower, the Lenders, the Administrative Agent and all future holders
of the Loans.  In the case of any waiver, the Borrower, the Lenders and the
Administrative Agent shall be restored to their former positions and rights
hereunder and under the other Loan Documents, and any Default waived shall be
deemed to be cured and not continuing; no such waiver shall extend to any
subsequent or other Default or impair any right consequent thereon. 
Notwithstanding anything to the contrary herein, no Defaulting Lender shall have
any right to approve or disapprove any amendment, waiver or consent hereunder
(and any amendment, waiver or consent which by its terms requires the consent of
all Lenders or each affected Lender may be effected with the consent of the
applicable Lenders other than Defaulting Lenders), except that (x) the
Commitment of any Defaulting Lender may not be increased or extended without the
consent of such Lender and (y) any waiver, amendment or modification requiring
the consent of all Lenders or each affected Lender that by its terms affects any
Defaulting Lender disproportionately adversely relative to other affected
Lenders shall require the consent of such Defaulting Lender.

 

(b)                                 In addition to amendments effected pursuant
to the foregoing paragraph (a), this Agreement shall be amended to include a
prospective Lender as a party hereto upon the execution and delivery of a
Joinder Agreement as contemplated in Section 2.3(b).

 

10.2                        Notices.

 

(a)                                 Notices Generally.  Unless otherwise
expressly provided herein, all notices, requests and demands to or upon the
respective parties hereto to be effective shall be in writing (including by
facsimile transmission and, subject to subsection (c) below, electronic mail
communications), and, unless otherwise expressly provided herein, shall be
deemed to have been duly given or made when delivered, or five (5) days after
being deposited in the mail, postage prepaid, or, in the case of facsimile, when
received with electronic confirmation of receipt, addressed (i) if to the
Borrower, the Administrative Agent, the L/C Issuer or the Swingline

 

88

--------------------------------------------------------------------------------


 

Lender, to the address, facsimile number, electronic mail address or telephone
number specified for such Person on Schedule 10.2, (ii) if to any other Lender,
as set forth in its Administrative Questionnaire, and (iii) in the case of any
party to this Agreement, to such other address as such party may designate by
notice to the other parties hereto.  Notwithstanding the foregoing, any notice,
request or demand to or upon the Administrative Agent, the L/C Issuer or the
Lenders pursuant to Section 2.2, 2.5, 2.8, 2.10, 3.1, 3.3 or 3.8 shall not be
effective until received.  Notices and other communications delivered through
electronic communications to the extent provided in subsection (c) below, shall
be effective as provided in such subsection (c).

 

(b)                                 Reliance by Administrative Agent, L/C Issuer
and Lenders.  The Administrative Agent, the L/C Issuer and the Lenders shall be
entitled to rely and act upon any notices (including telephonic notices of
requests for Swingline Loans) purportedly given by or on behalf of the Borrower
even if (i) such notices were not made in a manner specified herein, were
incomplete or were not preceded or followed by any other form of notice
specified herein, or (ii) the terms of any telephonic notice, as understood by
the recipient, varied from any confirmation thereof.  The Borrower shall
indemnify the Administrative Agent, the L/C Issuer and the Lenders and each of
their respective Related Parties from all losses, costs, expenses and
liabilities resulting from the reliance by such Person on each notice
purportedly given by or on behalf of the Borrower.  All telephonic notices to
and other communications with the Administrative Agent may be recorded by the
Administrative Agent, and each of the parties hereto hereby consents to such
recording.

 

(c)                                  Electronic Communication.  Notices and
other communications to the Lenders and the L/C Issuer hereunder may be
delivered or furnished by electronic communication (including e-mail, FpML
messaging, and Internet or intranet websites) pursuant to procedures approved by
the Administrative Agent, provided that the foregoing shall not apply to notices
to any Lender or the L/C Issuer pursuant to Section 2 or Section 3 if such
Lender or the L/C Issuer, as applicable, has notified the Administrative Agent
that it is incapable of receiving notices under such Sections by electronic
communication.  The Administrative Agent, the Swingline Lender, the L/C Issuer
or the Borrower may each, in its discretion, agree to accept notices and other
communications to it hereunder by electronic communications pursuant to
procedures approved by it, provided that approval of such procedures may be
limited to particular notices or communications.

 

Unless the Administrative Agent otherwise prescribes, (i) notices and other
communications sent to an e-mail address shall be deemed received upon the
sender’s receipt of an acknowledgement from the intended recipient (such as by
the “return receipt requested” function, as available, return e-mail or other
written acknowledgement), and (ii) notices or communications posted to an
Internet or intranet website shall be deemed received upon the deemed receipt by
the intended recipient at its e-mail address as described in the foregoing
clause (i) of notification that such notice or communication is available and
identifying the website address therefor; provided that, for both clauses
(i) and (ii), if such notice, email or other communication is not sent during
the normal business hours of the recipient, such notice, email or communication
shall be deemed to have been sent at the opening of business on the next
business day for the recipient.

 

89

--------------------------------------------------------------------------------


 

(d)                                 The Platform.  THE PLATFORM IS PROVIDED “AS
IS” AND “AS AVAILABLE.”  THE AGENT PARTIES (AS DEFINED BELOW) DO NOT WARRANT THE
ACCURACY OR COMPLETENESS OF THE BORROWER MATERIALS OR THE ADEQUACY OF THE
PLATFORM AND EXPRESSLY DISCLAIM LIABILITY FOR ERRORS IN OR OMISSIONS FROM THE
BORROWER MATERIALS.  NO WARRANTY OF ANY KIND, EXPRESS, IMPLIED OR
STATUTORY, INCLUDING ANY WARRANTY OF MERCHANTABILITY, FITNESS FOR A PARTICULAR
PURPOSE, NON-INFRINGEMENT OF THIRD PARTY RIGHTS OR FREEDOM FROM VIRUSES OR OTHER
CODE DEFECTS, IS MADE BY ANY AGENT PARTY IN CONNECTION WITH THE BORROWER
MATERIALS OR THE PLATFORM.  In no event shall the Administrative Agent or any of
its Related Parties (collectively, the “Agent Parties”) have any liability to
the Borrower, any Lender, the L/C Issuer or any other Person for losses, claims,
damages, liabilities or expenses of any kind (whether in tort, contract or
otherwise) arising out of the Borrower’s or the Administrative Agent’s
transmission of Borrower Materials through the Internet, except to the extent
that such losses, claims, damages, liabilities or expenses are determined by a
court of competent jurisdiction by a final and nonappealable judgment to have
resulted from the gross negligence or willful misconduct of such Agent Party;
provided, that in no event shall any Agent Party have any liability to the
Borrower, any Lender or any other Person for indirect, special, incidental,
consequential or punitive damages (as opposed to direct or actual damages).

 

(e)                                  Change of Address, Etc.  Each of the
Borrower, the Administrative Agent, the L/C Issuer and the Swingline Lender may
change its address, facsimile or telephone number for notices and other
communications hereunder by notice to the other parties hereto.  Each other
Lender may change its address, facsimile or telephone number for notices and
other communications hereunder by notice to the Borrower, the Administrative
Agent, the L/C Issuer and the Swingline Lender.  In addition, each Lender agrees
to notify the Administrative Agent from time to time to ensure that the
Administrative Agent has on record (i) an effective address, contact name,
telephone number, facsimile number and electronic mail address to which notices
and other communications may be sent and (ii) accurate wire instructions for
such Lender.  Each Public Lender agrees to cause at least one individual at or
on behalf of such Public Lender to at all times have selected the “Private Side
Information” or similar designation on the content declaration screen of the
Platform in order to enable such Public Lender or its delegate, in accordance
with such Public Lender’s compliance procedures and Requirements of Law,
including United States federal and state securities laws, to make reference to
Borrower Materials that are not made available through the “Public Side
Information” portion of the Platform and that may contain material non-public
information with respect to the Borrower or its securities for purposes of
United States federal or state securities laws.

 

10.3                        No Waiver; Cumulative Remedies.  No failure to
exercise and no delay in exercising, on the part of the Administrative Agent,
the L/C Issuer or any Lender, any right, remedy, power or privilege hereunder or
under the other Loan Documents shall operate as a waiver thereof; nor shall any
single or partial exercise of any right, remedy, power or privilege hereunder
preclude any other or further exercise thereof or the exercise of any other
right, remedy, power or privilege.  The rights, remedies, powers and privileges
herein provided, and provided under each of the other Loan Documents, are
cumulative and not exclusive of any rights, remedies, powers and privileges
provided by law.

 

90

--------------------------------------------------------------------------------


 

10.4                        Survival of Representations and Warranties.  All
representations and warranties made hereunder, in the other Loan Documents and
in any document, certificate or statement delivered pursuant hereto or in
connection herewith shall survive the execution and delivery of this Agreement
and the making of the Loans hereunder through the Termination Date.

 

10.5                        Expenses; Indemnity; Waiver of Damages.

 

(a)                                 Expenses.  The Borrower agrees to pay
(i) all reasonable and documented out-of-pocket expenses incurred by the
Administrative Agent and its Related Parties (including Attorney Costs), in
connection with the syndication of the credit facility provided for herein, the
preparation, negotiation, execution, delivery and administration of this
Agreement and the other Loan Documents and any amendment, modification or waiver
of any provision hereof or thereof (whether or not the transactions contemplated
hereby or thereby shall be consummated), (ii) all reasonable out-of-pocket
expenses incurred by the L/C Issuer in connection with the issuance, amendment,
renewal or extension of any Letter of Credit or any demand for payment
thereunder and (iii) all reasonable out-of-pocket expenses incurred by the
Administrative Agent, any Lender or the L/C Issuer (including Attorney Costs of
the Administrative Agent and of one counsel (and one local counsel in each
applicable jurisdiction) (x) for the L/C Issuer and (y) for all Lenders other
than Bank of America, as a group (and, solely in the event of any actual or
reasonably perceived conflict of interest between any Lenders, one additional
counsel (and one additional local counsel in each applicable jurisdiction) to
each group of affected Lenders similarly situated)) in connection with the
enforcement or protection of its rights (A) in connection with this Agreement
and the other Loan Documents, including its rights under this Section, or (B) in
connection with the Loans made or Letters of Credit issued hereunder, including
all such out-of-pocket expenses incurred during any workout, restructuring or
negotiations in respect of such Loans or Letters of Credit.

 

(b)                                 Indemnity.  The Borrower agrees to indemnify
the Administrative Agent (and any sub-agent thereof), each Arranger and each
Lender, and the L/C Issuer and each Related Party of any of the foregoing
Persons (each such Person, an “Indemnitee”), against, and hold each Indemnitee
harmless from, any and all losses, claims, damages, liabilities and related
expenses (including Attorney Costs) incurred by any Indemnitee or asserted
against any Indemnitee by any Person (including the Borrower or any other
Indemnitee) other than such Indemnitee and its Related Parties arising out of,
in connection with, or as a result of (i) the execution or delivery of this
Agreement, any other Loan Document or any agreement or instrument contemplated
hereby or thereby, the performance by the parties hereto of their respective
obligations hereunder or thereunder or the consummation of the transactions
contemplated hereby or thereby, (ii) any Loan or Letter of Credit issued or the
use or proposed use of the proceeds therefrom, (iii) any actual or alleged
presence or release of Hazardous Materials on or from any property owned or
operated by the Borrower or any Subsidiary, or any Environmental Liability
related in any way to the Borrower or any Subsidiary, or (iv) any actual or
prospective claim, litigation, investigation or proceeding relating to any of
the foregoing, whether based on contract, tort or any other theory, whether
brought by a third party or by the Borrower, and regardless of whether any
Indemnitee is a party thereto; provided that such indemnity shall not, as to any
Indemnitee, be available to the extent that such losses, claims, damages,
liabilities or related expenses (x) are determined by a court of competent
jurisdiction by final and nonappealable judgment to have resulted from the gross
negligence or willful misconduct of such Indemnitee, (y) result from a

 

91

--------------------------------------------------------------------------------


 

claim brought by the Borrower against an Indemnitee for breach in bad faith of
such Indemnitee’s obligations hereunder or under any other Loan Document, if the
Borrower has obtained a final and nonappealable judgment in its favor on such
claim as determined by a court of competent jurisdiction or (z) arise from any
dispute solely among Indemnitees other than any claims against any Indemnitee
(i) in its capacity or in fulfilling its role as Administrative Agent or
Arranger or (ii) that arise out of any act or omission on the part of the
Borrower or its Affiliates.  None of the Borrower, its Subsidiaries or its
Affiliates shall have any liability for special, indirect, consequential or
punitive damages arising out of, related to or in connection with any aspect of
the transactions contemplated by this Agreement or the other Loan Documents,
other than in respect of any such damages incurred or paid by an Indemnitee to a
third party.  Without limiting the provisions of Section 3.11(c), this
Section 10.5(b) shall not apply with respect to Taxes other than any Taxes that
represent losses, claims, damages, etc. arising from any non-Tax claim.

 

(c)                                  Reimbursement by Lenders.  To the extent
that the Borrower for any reason fails to indefeasibly pay any amount required
under subsection (a) or (b) above to be paid by it to the Administrative Agent
(or any sub-agent thereof), the L/C Issuer, the Swingline Lender, or any Related
Party of any of the foregoing, but without relieving the Borrower of its
obligation to do so, each Lender severally agrees to pay to the Administrative
Agent (or any such sub-agent), the L/C Issuer, the Swingline Lender or such
Related Party, as the case may be, such Lender’s Commitment Percentage
(determined as of the time that the applicable unreimbursed expense or indemnity
payment is sought) of such unpaid amount (including any such unpaid amount in
respect of a claim asserted by such Lender), such payment to be made severally
among them based on such Lenders’ Commitment Percentage (determined as of the
time that the applicable unreimbursed expense or indemnity payment is sought),
provided that the unreimbursed expense or indemnified loss, claim, damage,
liability or related expense, as the case may be, was incurred by or asserted
against the Administrative Agent (or any such sub-agent), the L/C Issuer or the
Swingline Lender, in its capacity as such or against such Related Party acting
for the Administrative Agent (or any such sub-agent), L/C Issuer or the
Swingline Lender in connection with such capacity.

 

(d)                                 Consequential Damages, Etc.  To the fullest
extent permitted by applicable law, the Borrower agrees that it will not assert,
and hereby waives, and acknowledges that no other Person shall have, any claim
against any Indemnitee, on any theory of liability, for special, indirect,
consequential, exemplary or punitive damages (as opposed to direct or actual
damages) arising out of, in connection with, or as a result of this Agreement,
any other Loan Document or any agreement or instrument contemplated hereby, the
transactions contemplated hereby or thereby, any Loan or Letter of Credit or the
use of the proceeds thereof.  No Indemnitee shall be liable for any damages
arising from the use by unintended recipients of any information or other
materials distributed by it through telecommunications, electronic or other
information transmission systems in connection with this Agreement or the other
Loan Documents or the transactions contemplated hereby or thereby.

 

(e)                                  Payments.  All amounts payable under this
Section 10.5 shall be due not later than ten Business Days after demand
therefor.

 

92

--------------------------------------------------------------------------------


 

(f)                                   Survival.  The agreements in this
Section 10.5 and the indemnity provisions of Section 10.2(b) shall survive the
resignation of the Administrative Agent, the L/C Issuer and the Swingline
Lender, the replacement of any Lender, the termination of the Commitments and
the repayment, satisfaction or discharge of all other Obligations hereunder.

 

10.6                        Successors and Assigns; Participations and
Assignments.

 

(a)                                 Successors and Assigns Generally.  This
Agreement shall be binding upon and inure to the benefit of the Borrower, the
Lenders, the L/C Issuer, the Administrative Agent and their respective
successors and assigns, except that the Borrower may not assign or transfer any
of its rights or obligations under this Agreement without the prior written
consent of each Lender and no Lender may assign or otherwise transfer any of its
rights or obligations hereunder except (i) to an assignee in accordance with the
provisions of Section 10.6(b), (ii) by way of participation in accordance with
the provisions of Section 10.6(d), or (iii) by way of pledge or assignment of a
security interest subject to the restrictions of Section 10.6(e) (and any other
attempted assignment or transfer by any party hereto shall be null and void). 
Nothing in this Agreement, expressed or implied, shall be construed to confer
upon any Person (other than the parties hereto, their respective successors and
assigns permitted hereby, Participants to the extent provided in subsection
(d) of this Section and, to the extent expressly contemplated hereby, the
Related Parties of each of the Administrative Agent, the Lenders and the L/C
Issuer) any legal or equitable right, remedy or claim under or by reason of this
Agreement.

 

(b)                                 Assignments by Lenders.  Any Lender may at
any time assign to one or more assignees all or a portion of its rights and
obligations under this Agreement (including all or a portion of its
Commitment(s) and the Loans (including for purposes of this Section 10.6(b),
participations in L/C Obligations and in Swingline Loans) at the time owing to
it); provided that any such assignment shall be subject to the following
conditions:

 

(i)                                     Minimum Amounts.

 

(1)                                 in the case of an assignment of the entire
remaining amount of the assigning Lender’s Commitment and the Loans at the time
owing to it hereunder or in the case of an assignment to a Lender or an
Affiliate of a Lender, no minimum amount need be assigned; and

 

(2)                                 in any case not described in subsection
(b)(i)(1) of this Section, the aggregate amount of the Commitment (which for
this purpose includes Loans outstanding thereunder) or, if the Commitment is not
then in effect, the principal outstanding balance of the Loans of the assigning
Lender subject to each such assignment, determined as of the date the Assignment
and Assumption with respect to such assignment is delivered to the
Administrative Agent or, if “Trade Date” is specified in the Assignment and
Assumption, as of the Trade Date, shall not be less than $5,000,000, unless each
of the Administrative Agent and, so long as no Event of Default has occurred and
is continuing, the Borrower otherwise consents (each such consent not to be
unreasonably withheld or delayed);

 

93

--------------------------------------------------------------------------------


 

(ii)                                  Proportionate Amounts.  Each partial
assignment shall be made as an assignment of a proportionate part of all the
assigning Lender’s rights and obligations under this Agreement with respect to
the Loans or the Commitment assigned, except that this clause (ii) shall not
apply to the Swingline Lender’s rights and obligations in respect of Swingline
Loans;

 

(iii)                               Required Consents.  No consent shall be
required for any assignment except to the extent required by subsection
(b)(i)(2) of this Section and, in addition:

 

(1)                                 the consent of the Borrower (such consent
not to be unreasonably withheld or delayed) shall be required unless (1) an
Event of Default has occurred and is continuing at the time of such assignment
or (2) such assignment is to a Lender or an Affiliate of a Lender;

 

(2)                                 the consent of the Administrative Agent
(such consent not to be unreasonably withheld or delayed) shall be required for
assignments in respect of any Commitment if such assignment is to a Person that
is not a Lender with a Commitment or an Affiliate of such Lender with respect to
such Lender; and

 

(3)                                 the consent of the L/C Issuer and the
consent of the Swingline Lender (such consent not to be unreasonably withheld or
delayed).

 

(iv)                              Assignment and Assumption.  The parties to
each assignment shall execute and deliver to the Administrative Agent an
Assignment and Assumption, together with a processing and recordation fee in the
amount of $3,500; provided, however, that the Administrative Agent may, in its
sole discretion, elect to waive such processing and recordation fee in the case
of any assignment.  The assignee, if it is not a Lender, shall deliver to the
Administrative Agent an Administrative Questionnaire.

 

(v)                                 No Assignment to Certain Persons.  No such
assignment shall be made (1) to the Borrower or any of the Borrower’s Affiliates
or Subsidiaries, or (2) to any Defaulting Lender or any of its Subsidiaries, or
any Person who, upon becoming a Lender hereunder, would constitute any of the
foregoing Persons described in this clause (2), or (3) to a natural person.

 

(vi)                              Certain Additional Payments.  In connection
with any assignment of rights and obligations of any Defaulting Lender
hereunder, no such assignment shall be effective unless and until, in addition
to the other conditions thereto set forth herein, the parties to the assignment
shall make such additional payments to the Administrative Agent in an aggregate
amount sufficient, upon distribution thereof as appropriate (which may be
outright payment, purchases by the assignee of participations or
subparticipations, or other compensating actions, including funding, with the
consent of the Borrower and the Administrative Agent, the applicable pro rata
share of Loans previously requested but not funded by the Defaulting Lender, to
each of which the applicable assignee and assignor hereby irrevocably consent),
to (x) pay and satisfy in

 

94

--------------------------------------------------------------------------------


 

full all payment liabilities then owed by such Defaulting Lender to the
Administrative Agent or any Lender hereunder (and interest accrued thereon) and
(y) acquire (and fund as appropriate) its full pro rata share of all Loans and
participations in Letters of Credit and Swingline Loans in accordance with its
Commitment Percentage.  Notwithstanding the foregoing, in the event that any
assignment of rights and obligations of any Defaulting Lender hereunder shall
become effective under applicable law without compliance with the provisions of
this paragraph, then the assignee of such interest shall be deemed to be a
Defaulting Lender for all purposes of this Agreement until such compliance
occurs.

 

Subject to acceptance and recording thereof by the Administrative Agent pursuant
to subsection (c) of this Section, from and after the effective date specified
in each Assignment and Assumption, the assignee thereunder shall be a party to
this Agreement and, to the extent of the interest assigned by such Assignment
and Assumption, have the rights and obligations of a Lender under this
Agreement, and the assigning Lender thereunder shall, to the extent of the
interest assigned by such Assignment and Assumption, be released from its
obligations under this Agreement (and, in the case of an Assignment and
Assumption covering all of the assigning Lender’s rights and obligations under
this Agreement, such Lender shall cease to be a party hereto) but shall continue
to be entitled to the benefits of Sections 3.10, 3.11, 3.12, and 10.5 with
respect to facts and circumstances occurring prior to the effective date of such
assignment; provided, that except to the extent otherwise expressly agreed by
the affected parties, no assignment by a Defaulting Lender will constitute a
waiver or release of any claim of any party hereunder arising from that Lender
having been a Defaulting Lender.  Upon request, the Borrower (at its expense)
shall execute and deliver a Note to the assignee Lender.  Any assignment or
transfer by a Lender of rights or obligations under this Agreement that does not
comply with this subsection shall be treated for purposes of this Agreement as a
sale by such Lender of a participation in such rights and obligations in
accordance with Section 10.6(d).

 

(c)                                  Register.  The Administrative Agent, acting
solely for this purpose as a non-fiduciary agent of the Borrower, shall maintain
at the Administrative Agent’s Office a copy of each Assignment and Assumption
delivered to it (or the equivalent thereof in electronic form) and a register
for the recordation of the names and addresses of the Lenders, and the
Commitments of, and principal amounts (and related interest amounts) of the
Loans and L/C Obligations owing to, each Lender pursuant to the terms hereof
from time to time (the “Register”).  The entries in the Register shall be
conclusive absent manifest error, and the Borrower, the Administrative Agent and
the Lenders shall treat each Person whose name is recorded in the Register
pursuant to the terms hereof as the owner of a Loan or other obligation
hereunder for all purposes of this Agreement.  Any assignment of any Loan or
other obligation hereunder shall be effective only upon appropriate entries with
respect thereto being made in the Register.  The Register shall be available for
inspection by the Borrower and any Lender, at any reasonable time and from time
to time upon reasonable prior notice.

 

(d)                                 Participations.  Any Lender may at any time,
without the consent of, or notice to, the Borrower or the Administrative Agent,
sell participations to any Person (other than a natural Person, a Defaulting
Lender or the Borrower or any of the Borrower’s Affiliates or Subsidiaries)
(each, a “Participant”) in all or a portion of such Lender’s rights and/or
obligations under this Agreement (including all or a portion of its Commitment
and/or the Loans (including such

 

95

--------------------------------------------------------------------------------


 

Lender’s participations in L/C Obligations and/or Swingline Loans) owing to it);
provided that (i) such Lender’s obligations under this Agreement shall remain
unchanged, (ii) such Lender shall remain solely responsible to the other parties
hereto for the performance of such obligations and (iii) the Borrower, the
Administrative Agent, the L/C Issuer and the Lenders shall continue to deal
solely and directly with such Lender in connection with such Lender’s rights and
obligations under this Agreement.  For the avoidance of doubt, each Lender shall
be responsible for the indemnity under Section 10.5(c) without regard to the
existence of any participation.

 

Any agreement or instrument pursuant to which a Lender sells such a
participation shall provide that such Lender shall retain the sole right to
enforce this Agreement and to approve any amendment, modification or waiver of
any provision of this Agreement; provided that such agreement or instrument may
provide that such Lender will not, without the consent of the Participant, agree
to any amendment, waiver or other modification described in the first proviso to
Section 10.1(a) that affects such Participant.  The Borrower agrees that each
Participant shall be entitled to the benefits of Sections 3.10, 3.11 and 3.12 to
the same extent as if it were a Lender and had acquired its interest by
assignment pursuant to subsection (b) of this Section (it being understood that
the documentation required under Section 3.11(e) shall be delivered to the
Lender who sells the participation) to the same extent as if it were a Lender
and had acquired its interest by assignment pursuant to paragraph (b) of this
Section; provided that such Participant (A) agrees to be subject to the
provisions of Sections 3.13 and 3.14 as if it were an assignee under paragraph
(b) of this Section and (B) shall not be entitled to receive any greater payment
under Sections 3.10 or 3.11, with respect to any participation, than the Lender
from whom it acquired the applicable participation would have been entitled to
receive, except to the extent such entitlement to receive a greater payment both
(x) arises pursuant to Section 3.10 and (y) results from a change in
Requirements of Law (as determined in accordance with Section 3.10) that occurs
after the Participant acquired the applicable participation.  Each Lender that
sells a participation agrees, at the Borrower’s request and expense, to use
reasonable efforts to cooperate with the Borrower to effectuate the provisions
of Section 3.13 with respect to any Participant.  To the extent permitted by
law, each Participant also shall be entitled to the benefits of Section 10.7 as
though it were a Lender; provided that such Participant agrees to be subject to
Section 10.7 as though it were a Lender.  Each Lender that sells a participation
shall, acting solely for this purpose as a non-fiduciary agent of the Borrower,
maintain a register on which it enters the name and address of each Participant
and the principal amounts (and stated interest) of each Participant’s interest
in the Loans or other obligations under the Loan Documents (the “Participant
Register”); provided that no Lender shall have any obligation to disclose all or
any portion of the Participant Register (including the identity of any
Participant or any information relating to a Participant’s interest in any
commitments, loans, letters of credit or its other obligations under any Loan
Document) to any Person except to the extent that such disclosure is necessary
to establish that such commitment, loan, letter of credit or other obligation is
in registered form under Section 5f.103-1(c) of the United States Treasury
Regulations or is otherwise required thereunder.  The entries in the Participant
Register shall be conclusive absent manifest error, and such Lender shall treat
each Person whose name is recorded in the Participant Register as the owner of
such participation for all purposes of this Agreement notwithstanding any notice
to the contrary.  For the avoidance of doubt, the Administrative Agent (in its
capacity as Administrative Agent) shall have no responsibility for maintaining a
Participant Register.

 

96

--------------------------------------------------------------------------------


 

(e)                                  Certain Pledges.  Any Lender may at any
time pledge or assign a security interest in all or any portion of its rights
under this Agreement (including under its Note, if any) to secure obligations of
such Lender, including any pledge or assignment to secure obligations to a
Federal Reserve Bank; provided that no such pledge or assignment shall release
such Lender from any of its obligations hereunder or substitute any such pledgee
or assignee for such Lender as a party hereto.

 

10.7                        Adjustments; Set-off.

 

(a)                                 If any Lender (a “benefited Lender”) shall
at any time receive any payment of all or part of its Loans, or interest
thereon, or receive any collateral in respect thereof (whether voluntarily or
involuntarily, by set-off, pursuant to events or proceedings of the nature
referred to in Section 8.1(f), or otherwise), in a greater proportion than any
such payment to or collateral received by any other Lender, if any, in respect
of such other Lender’s Loans, or interest thereon, such benefited Lender shall
purchase for cash from the other Lenders a participating interest in such
portion of each such other Lender’s Loan, or shall provide such other Lenders
with the benefits of any such collateral, or the proceeds thereof, as shall be
necessary to cause such benefited Lender to share the excess payment or benefits
of such collateral or proceeds ratably with each of the Lenders; provided that
if all or any portion of such excess payment or benefits is thereafter recovered
from such benefited Lender, such purchase shall be rescinded, and the purchase
price and benefits returned, to the extent of such recovery, but without
interest.

 

(b)                                 In addition to any rights and remedies of
the Lenders and the L/C Issuer provided by law, each Lender the L/C Issuer shall
have the right, upon the occurrence and continuation of any Event of Default,
without prior notice to the Borrower, any such notice being expressly waived by
the Borrower to the extent permitted by applicable law, to set-off and
appropriate and apply against such amount any and all deposits (general or
special, time or demand, provisional or final), in any currency, and any other
credits, indebtedness or claims, in any currency, in each case whether direct or
indirect, absolute or contingent, matured or unmatured, at any time held or
owing by such Lender of such L/C Issuer or any branch or agency thereof to or
for the credit or the account of the Borrower, provided that in the event that
any Defaulting Lender shall exercise any such right of setoff, (x) all amounts
so set off shall be paid over immediately to the Administrative Agent for
further application in accordance with the provisions of Section 3.15 and,
pending such payment, shall be segregated by such Defaulting Lender from its
other funds and deemed held in trust for the benefit of the Administrative Agent
and the Lenders, and (y) the Defaulting Lender shall provide promptly to the
Administrative Agent a statement describing in reasonable detail the Obligations
owing to such Defaulting Lender as to which it exercised such right of setoff. 
The rights of each Lender, the L/C Issuer and their respective Affiliates under
this Section are in addition to other rights and remedies (including other
rights of setoff) that such Lender, the L/C Issuer or their respective
Affiliates may have.  Each Lender and the L/C Issuer agrees promptly to notify
the Borrower and the Administrative Agent after any such set-off and application
made by such Lender; provided that the failure to give such notice shall not
affect the validity of such set-off and application.

 

10.8                        Counterparts.  This Agreement may be executed in
counterparts (and by different parties hereto in different counterparts), each
of which shall constitute an original, but all of which when taken together
shall constitute a single contract.  This Agreement, the other Loan

 

97

--------------------------------------------------------------------------------


 

Documents, and any separate letter agreements with respect to fees payable to
the Administrative Agent, Arrangers or the L/C Issuer, constitute the entire
contract among the parties relating to the subject matter hereof and supersede
any and all previous agreements and understandings, oral or written, relating to
the subject matter hereof.  Except as provided in Section 4.1, this Agreement
shall become effective when it shall have been executed by the Administrative
Agent and when the Administrative Agent shall have received counterparts hereof
that, when taken together, bear the signatures of each of the other parties
hereto.  Delivery of an executed counterpart of a signature page of this
Agreement by facsimile or other electronic imaging means (e.g. “pdf” or “tif”)
shall be effective as delivery of a manually executed counterpart of this
Agreement.

 

10.9                        Severability.  Any provision of this Agreement which
is prohibited or unenforceable in any jurisdiction shall, as to such
jurisdiction, be ineffective to the extent of such prohibition or
unenforceability without invalidating the remaining provisions hereof, and any
such prohibition or unenforceability in any jurisdiction shall not invalidate or
render unenforceable such provision in any other jurisdiction.

 

10.10                 Integration.  This Agreement, the other Loan Documents and
any separate letter agreements with respect to fees payable to the
Administrative Agent or the Arrangers, represent the agreement of the Borrower,
the Administrative Agent and the Lenders with respect to the subject matter
hereof, and there are no promises, undertakings, representations or warranties
by the Administrative Agent or any Lender relative to the subject matter hereof
not expressly set forth or referred to herein or in the other Loan Documents.

 

10.11                 GOVERNING LAW.  THIS AGREEMENT AND THE RIGHTS AND
OBLIGATIONS OF THE PARTIES HEREUNDER SHALL BE GOVERNED BY, AND CONSTRUED AND
INTERPRETED IN ACCORDANCE WITH, THE LAW OF THE STATE OF NEW YORK.

 

10.12                 Submission To Jurisdiction; Waivers.  The Borrower hereby
irrevocably and unconditionally:

 

(a)                                 submits for itself and its property in any
legal action or proceeding relating to this Agreement and the other Loan
Documents to which it is a party, or for recognition and enforcement of any
judgment in respect thereof, to the non-exclusive general jurisdiction of the
Courts of the State of New York sitting in New York County, the courts of the
United States of America for the Southern District of New York, and appellate
courts from any thereof;

 

(b)                                 consents that any such action or proceeding
may be brought in (or removed to) such courts and waives any objection that it
may now or hereafter have to the venue of any such action or proceeding in any
such court or that such action or proceeding was brought in an inconvenient
court and agrees not to plead or claim the same;

 

(c)                                  agrees that service of process in any such
action or proceeding may be effected by mailing a copy thereof by registered or
certified mail (or any substantially similar form of mail), postage prepaid, to
the Borrower at its address determined pursuant to Section 10.2(a) or at such
other address of which the Administrative Agent shall have been notified
pursuant thereto;

 

98

--------------------------------------------------------------------------------


 

(d)                                 agrees that nothing herein shall affect the
right to effect service of process in any other manner permitted by law or shall
limit the right to sue in any other jurisdiction; and

 

(e)                                  waives, to the maximum extent not
prohibited by law, any right it may have to claim or recover in any legal action
or proceeding referred to in this Section any special, exemplary, punitive or
consequential damages.

 

10.13                 Acknowledgements.  The Borrower hereby acknowledges that:

 

(a)                                 it has been advised by counsel in the
negotiation, execution and delivery of this Agreement and the other Loan
Documents;

 

(b)                                 none of the Administrative Agent, any
Arranger, any Lender or the L/C Issuer has any fiduciary relationship with or
duty to the Borrower arising out of or in connection with this Agreement or any
other Loan Document, and the relationship between the Arrangers, the
Administrative Agent and the Lenders, on one hand, and the Borrower, on the
other hand, in connection herewith or therewith is solely that of debtor and
creditor; and

 

(c)                                  no joint venture is created hereby or by
the other Loan Documents or otherwise exists by virtue of the transactions
contemplated hereby among the Lenders or among the Borrower and the Lenders.

 

Without limiting the foregoing provisions of this Section 10.13, the Borrower
acknowledges that (i) it is capable of evaluating and understanding, and
understands and accepts, the terms, risks and conditions of the transactions
contemplated hereby and by the other Loan Documents; (ii) in connection with the
process leading to such transactions, the Arrangers, the Administrative Agent
and the Lenders are and have been acting solely as a principal and none is a
financial advisor, an agent or a fiduciary for the Borrower or any of its
Affiliates; (iii) neither the Administrative Agent, any Arranger nor any Lender
has assumed or will assume an advisory, agency or fiduciary responsibility to
the Borrower or any of its Affiliates with respect to the transactions
contemplated hereby; (iv) neither the Administrative Agent, any Arranger nor any
Lender has any obligation to the Borrower or any of its Affiliates with respect
to the transactions contemplated hereby except as expressly set forth herein or
in another Loan Document; (v) the Administrative Agent, the Arrangers, the
Lenders and their respective Affiliates may be engaged in a broad range of
transactions that involve interests that differ from those of the Borrower and
its Affiliates, and neither the Administrative Agent, any Arranger nor any
Lender has any obligation to disclose any of such interests by virtue of any
advisory, agency or fiduciary relationship; and (vi) neither the Administrative
Agent, any Arranger nor any Lender has provided or will provide any legal,
accounting, regulatory or tax advice with respect to any of the transactions
contemplated hereby and the Borrower has consulted with its own legal,
accounting, regulatory and tax advisors to the extent it has deemed appropriate
in connection herewith.  The Borrower hereby agrees that it will not claim that
any of the Administrative Agent, Arrangers and the Lenders has rendered advisory
services of any nature or respect or owes a fiduciary or similar duty to the
Borrower, in connection with any transactions contemplated hereby.  In
furtherance of the foregoing, the Borrower waives and releases, to the fullest
extent permitted by law, any claim that it may have against the Administrative
Agent, any Arranger or any Lender for any breach or alleged breach of any agency
or fiduciary duty.

 

99

--------------------------------------------------------------------------------


 

10.14                 WAIVERS OF JURY TRIAL.  TO THE EXTENT PERMITTED BY LAW,
THE BORROWER, THE ADMINISTRATIVE AGENT, THE L/C ISSUER AND THE LENDERS HEREBY
IRREVOCABLY AND UNCONDITIONALLY WAIVE TRIAL BY JURY IN ANY LEGAL ACTION OR
PROCEEDING RELATING TO THIS AGREEMENT OR ANY OTHER LOAN DOCUMENT AND FOR ANY
COUNTERCLAIM THEREIN.

 

10.15                 Confidentiality.  Each of the Administrative Agent, the
Lenders and the L/C Issuer agrees to use the Information (as defined below)
solely for the purpose of consummating the transactions contemplated by, or
incidental to, this Agreement and for underwriting other credit products
(x) proposed to be offered to the Borrower or (y) requested by the Borrower or
any Subsidiary and, in each case, agrees to maintain the confidentiality of the
Information, except that Information may be disclosed (a) to its Affiliates and
to its Related Parties, in each case, solely for the purpose of consummating the
transactions contemplated by, or incidental to, this Agreement and for
underwriting other credit products (x) proposed to be offered to the Borrower or
(y) requested by the Borrower or any Subsidiary (it being understood that prior
to any such disclosure each such Person will be informed of the confidential
nature of such Information and shall agree to keep such Information
confidential), (b) to the extent required or requested by any regulatory
authority purporting to have jurisdiction over such Person or its Related
Parties (including any self-regulatory authority, such as the National
Association of Insurance Commissioners), (c) to the extent required by
applicable laws or regulations or by any subpoena or similar legal process,
provided that the Administrative Agent, such Lender or the L/C Issuer, as
applicable, agrees that it will promptly notify the Borrower unless such
notification is prohibited by law, rule or regulation (as reasonably determined
by such applicable disclosing party), (d) to any other party hereto, (e) in
connection with the exercise of any remedies hereunder or under any other Loan
Document or any action or proceeding relating to this Agreement or any other
Loan Document or the enforcement of rights hereunder or thereunder, (f) subject
to a confidentiality agreement substantially in the form of Exhibit E, to
(i) any assignee of or Participant in, or any prospective assignee of or
Participant in, any of its rights or obligations under this Agreement or any
Eligible Assignee invited to be a Lender pursuant to Section 2.3 or (ii) any
actual or prospective party (or its Related Parties) to any swap, derivative or
other transaction under which payments are to be made by reference to the
Borrower and its obligations, this Agreement or payments hereunder, (g) on a
confidential basis consistent with industry practice to (i) any rating agency in
connection with rating the Borrower or its Subsidiaries or the credit facilities
provided hereunder or (ii) the CUSIP Service Bureau or any similar agency in
connection with the issuance and monitoring of CUSIP numbers or other market
identifiers with respect to the credit facilities provided hereunder, (h) with
the consent of the Borrower, or (i) to the extent such Information (i) becomes
publicly available other than as a result of a breach of this Section or
(ii) becomes available to the Administrative Agent, any Lender or the L/C Issuer
or any of their respective Affiliates on a nonconfidential basis from a source
other than the Borrower (so long as such source is not known to the
Administrative Agent, such Lender or the L/C Issuer to be bound by
confidentiality obligations to the Borrower or its Subsidiaries). The provisions
of this Section 10.15 shall survive the termination of this Agreement and
continue in full force and effect until the date that is two (2) years from the
date of termination of this Agreement.

 

100

--------------------------------------------------------------------------------


 

For purposes of this Section, “Information” means all information received from
the Borrower or any Subsidiary thereof relating to the Borrower or any
Subsidiary thereof or their respective businesses, other than any such
information that is available to the Administrative Agent, any Lender or the L/C
Issuer on a nonconfidential basis prior to disclosure by the Borrower or any
Subsidiary thereof, provided that, in the case of information received from the
Borrower or any such Subsidiary after the date hereof, such information is
clearly identified at the time of delivery as confidential.  Any Person required
to maintain the confidentiality of Information as provided in this Section shall
be considered to have complied with its obligation to do so if such Person has
exercised the same degree of care to maintain the confidentiality of such
Information as such Person would accord to its own confidential information, but
in any event with no less than a reasonable degree of care.

 

10.16      Survival of Representations and Warranties.  All representations and
warranties made hereunder and in any other Loan Document or other document
delivered pursuant hereto or thereto or in connection herewith or therewith
shall survive the execution and delivery hereof and thereof.  Such
representations and warranties have been or will be relied upon by the
Administrative Agent and each Lender, regardless of any investigation made by
the Administrative Agent or any Lender or on their behalf and notwithstanding
that the Administrative Agent or any Lender may have had notice or knowledge of
any Default at the time of any credit extension, and shall continue in full
force and effect as long as any Loan or any other Obligation hereunder shall
remain unpaid or unsatisfied.

 

10.17      USA Patriot Act.  Each Lender that is subject to the PATRIOT Act and
the Administrative Agent (for itself and not on behalf of any Lender) hereby
notifies the Borrower that pursuant to the requirements of the PATRIOT Act, it
is required to obtain, verify and record information that identifies the
Borrower, which information includes the name and address of the Borrower and
other information that will allow such Lender or the Administrative Agent, as
applicable, to identify the Borrower in accordance with the PATRIOT Act.  The
Borrower shall, promptly following a request by the Administrative Agent or any
Lender, provide all documentation and other information that the Administrative
Agent or such Lender reasonably requests in order to comply with its ongoing
obligations under applicable “know your customer” and anti-money laundering
rules and regulations, including the PATRIOT Act.

 

10.18      Electronic Execution of Assignments and Certain Other Documents.  The
words “execute,” “execution,” “signed,” “signature,” and words of like import in
or related to any document to be signed in connection with this Agreement and
the transactions contemplated hereby (including without limitation Assignment
and Assumptions, amendments or other modifications, any Borrowing Notice,
Swingline Loan Notice, Conversion/Continuation Notice, Letter of Credit
Application, waivers and consents) shall be deemed to include electronic
signatures, the electronic matching of assignment terms and contract formations
on electronic platforms approved by the Administrative Agent, or the keeping of
records in electronic form, each of which shall be of the same legal effect,
validity or enforceability as a manually executed signature or the use of a
paper-based recordkeeping system, as the case may be, to the extent and as
provided for in any applicable law, including the Federal Electronic Signatures
in Global and National Commerce Act, the New York State Electronic Signatures
and Records Act, or any other similar state laws based on the Uniform Electronic
Transactions Act; provided that notwithstanding anything contained herein to the
contrary the Administrative Agent is under no

 

101

--------------------------------------------------------------------------------


 

obligation to agree to accept electronic signatures in any form or in any format
unless expressly agreed to by the Administrative Agent pursuant to procedures
approved by it; provided further without limiting the foregoing, upon the
request of the Administrative Agent, any electronic signature shall be promptly
followed by such manually executed counterpart.

 

10.19      Judgment Currency.  If, for the purposes of obtaining judgment in any
court, it is necessary to convert a sum due hereunder or any other Loan Document
in one currency into another currency, the rate of exchange used shall be that
at which in accordance with normal banking procedures the Administrative Agent
could purchase the first currency with such other currency on the Business Day
preceding that on which final judgment is given.  The obligation of the Borrower
in respect of any such sum due from it to the Administrative Agent or any Lender
hereunder or under the other Loan Documents shall, notwithstanding any judgment
in a currency (the “Judgment Currency”) other than that in which such sum is
denominated in accordance with the applicable provisions of this Agreement (the
“Agreement Currency”), be discharged only to the extent that on the Business Day
following receipt by the Administrative Agent or such Lender, as the case may
be, of any sum adjudged to be so due in the Judgment Currency, the
Administrative Agent or such Lender, as the case may be, may in accordance with
normal banking procedures purchase the Agreement Currency with the Judgment
Currency.  If the amount of the Agreement Currency so purchased is less than the
sum originally due to the Administrative Agent or any Lender from the Borrower
in the Agreement Currency, such Borrower agrees, as a separate obligation and
notwithstanding any such judgment, to indemnify the Administrative Agent or such
Lender, as the case may be, against such loss.  If the amount of the Agreement
Currency so purchased is greater than the sum originally due to the
Administrative Agent or any Lender in such currency, the Administrative Agent or
such Lender, as the case may be, agrees to return the amount of any excess to
such Borrower (or to any other Person who may be entitled thereto under
applicable law).

 

[Signature Pages Follow]

 

102

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be duly
executed and delivered by their proper and duly authorized officers as of the
day and year first above written.

 

 

AFFILIATED MANAGERS GROUP, INC.

 

 

 

 

 

 

By:

/s/ Jay C. Horgen

 

Name:

Jay C. Horgen

 

Title:

Chief Financial Officer and Treasurer

 

[AMG — Signature Page to Revolving Credit Agreement (2015)]

 

--------------------------------------------------------------------------------


 

 

BANK OF AMERICA, N.A.,

 

as Administrative Agent

 

 

 

 

 

 

By:

/s/ Christine Trotter

 

Name:

Christine Trotter

 

Title:

Assistant Vice President

 

[AMG — Signature Page to Revolving Credit Agreement (2015)]

 

--------------------------------------------------------------------------------


 

 

BANK OF AMERICA, N.A.,

 

as a Lender, Swingline Lender and L/C Issuer

 

 

 

 

 

 

By:

/s/ Matthew C. White

 

Name:

Matthew C. White

 

Title:

Vice President

 

[AMG — Signature Page to Revolving Credit Agreement (2015)]

 

--------------------------------------------------------------------------------


 

 

CITIZENS BANK, N.A.,

 

as a Lender

 

 

 

 

 

 

By:

/s/ Michael K. Makaitis

 

Name:

Michael K. Makaitis

 

Title:

Vice President

 

[AMG — Signature Page to Revolving Credit Agreement (2015)]

 

--------------------------------------------------------------------------------


 

 

THE BANK OF TOKYO-MITSUBISHI UFJ, LTD., as a Lender

 

 

 

 

 

 

By:

/s/ Glenn Schuermann

 

Name:

Glenn Schuermann

 

Title:

Director

 

[AMG — Signature Page to Revolving Credit Agreement (2015)]

 

--------------------------------------------------------------------------------


 

 

CITIBANK, N.A.,

 

as a Lender

 

 

 

 

 

 

By:

/s/ Erik Andersen

 

Name:

Erik Andersen, CFA

 

Title:

Vice President

 

[AMG — Signature Page to Revolving Credit Agreement (2015)]

 

--------------------------------------------------------------------------------


 

 

ROYAL BANK OF CANADA,

 

 as a Lender

 

 

 

 

 

 

By:

/s/ Greg DeRise

 

Name:

Greg DeRise

 

Title:

Authorized Signatory

 

[AMG — Signature Page to Revolving Credit Agreement (2015)]

 

--------------------------------------------------------------------------------


 

 

WELLS FARGO BANK, NATIONAL ASSOCIATION, as a Lender

 

 

 

 

 

 

By:

/s/ David Bendel

 

Name:

David Bendel

 

Title:

Director

 

[AMG — Signature Page to Revolving Credit Agreement (2015)]

 

--------------------------------------------------------------------------------


 

 

BARCLAYS BANK PLC,

 

as a Lender

 

 

 

 

 

 

By:

/s/ Ronnie Glenn

 

Name:

Ronnie Glenn

 

Title:

Vice President

 

[AMG — Signature Page to Revolving Credit Agreement (2015)]

 

--------------------------------------------------------------------------------


 

 

BMO HARRIS BANK N.A.,

 

as a Lender

 

 

 

 

 

 

By:

/s/ Nicholas Buckingham

 

Name:

Nicholas Buckingham

 

Title:

Vice President

 

[AMG — Signature Page to Revolving Credit Agreement (2015)]

 

--------------------------------------------------------------------------------


 

 

DEUTSCHE BANK AG NEW YORK

 

BRANCH, as a Lender

 

 

 

 

By:

/s/ Virginia Cosenza

 

Name:

Virginia Cosenza

 

Title:

Vice President

 

 

 

 

 

 

By:

/s/ Ming K. Chu

 

Name:

Ming K. Chu

 

Title:

Vice President

 

[AMG — Signature Page to Revolving Credit Agreement (2015)]

 

--------------------------------------------------------------------------------


 

 

JPMORGAN CHASE BANK, N.A.,

 

as a Lender

 

 

 

 

 

 

By:

/s/ Kenise Henry Larmond

 

Name:

Kenise Henry Larmond

 

Title:

Vice President

 

[AMG — Signature Page to Revolving Credit Agreement (2015)]

 

--------------------------------------------------------------------------------


 

 

U.S. BANK NATIONAL ASSOCIATION,

 

as a Lender

 

 

 

 

 

 

By:

/s/ Barry K. Chung

 

Name:

Barry K. Chung

 

Title:

Senior Vice President

 

[AMG — Signature Page to Revolving Credit Agreement (2015)]

 

--------------------------------------------------------------------------------


 

 

THE HUNTINGTON NATIONAL BANK,

 

as a Lender

 

 

 

 

 

 

By:

/s/ Jared Shaner

 

Name:

Jared Shaner

 

Title:

Vice President

 

[AMG — Signature Page to Revolving Credit Agreement (2015)]

 

--------------------------------------------------------------------------------


 

 

THE NORTHERN TRUST COMPANY,

 

as a Lender

 

 

 

 

 

By:

/s/ Nathalie A. Houde

 

Name:

Nathalie A. Houde

 

Title:

Senior Vice President

 

[AMG — Signature Page to Revolving Credit Agreement (2015)]

 

--------------------------------------------------------------------------------


 

 

SUNTRUST BANK,

 

as a Lender

 

 

 

 

 

By:

/s/ Min Park

 

Name:

Min Park

 

Title:

Vice President

 

[AMG — Signature Page to Revolving Credit Agreement (2015)]

 

--------------------------------------------------------------------------------


 

 

THE BANK OF NEW YORK MELLON,

 

as a Lender

 

 

 

 

 

By:

/s/ Adim Offurum

 

Name:

Adim Offurum

 

Title:

Vice President

 

[AMG — Signature Page to Revolving Credit Agreement (2015)]

 

--------------------------------------------------------------------------------


 

 

THE BANK OF NOVA SCOTIA,

 

as a Lender

 

 

 

 

 

By:

/s/ Kevin Chan

 

Name:

Kevin Chan

 

Title:

Director

 

[AMG — Signature Page to Revolving Credit Agreement (2015)]

 

--------------------------------------------------------------------------------


 

ANNEX I

 

PRICING GRID FOR REVOLVING CREDIT FACILITY

 

Pricing
Level

 

Debt Rating
S&P/Moody’s/Fitch

 

Applicable Margin for
Eurodollar Loans

 

Applicable Margin For
ABR Loans

 

Applicable Margin for
Letters of Credit

 

Commitment Fee Rate

 

1

 

> A+/A1/A+

 

0.875

%

0.000

%

0.875

%

0.100

%

2

 

A/A2/A

 

1.000

%

0.000

%

1.000

%

0.125

%

3

 

A-/A3/A-

 

1.125

%

0.125

%

1.125

%

0.150

%

4

 

BBB+/Baa1/BBB+

 

1.250

%

0.250

%

1.250

%

0.175

%

5

 

BBB/Baa2/BBB

 

1.500

%

0.500

%

1.500

%

0.225

%

6

 

< BBB-/Baa3/BBB-

 

1.750

%

0.750

%

1.750

%

0.300

%

 

--------------------------------------------------------------------------------


 

SCHEDULE I

 

LENDER COMMITMENTS

 

Lenders

 

Commitment

 

Commitment
Percentage

 

BANK OF AMERICA, N.A.

 

$

120,000,000.00

 

9.230769231

%

CITIZENS BANK, N.A.

 

$

110,000,000.00

 

8.461538462

%

THE BANK OF TOKYO-MITSUBISHI UFJ, LTD.

 

$

110,000,000.00

 

8.461538462

%

CITIBANK, N.A.

 

$

95,000,000.00

 

7.307692308

%

ROYAL BANK OF CANADA

 

$

95,000,000.00

 

7.307692308

%

WELLS FARGO BANK, NATIONAL ASSOCIATION

 

$

95,000,000.00

 

7.307692308

%

BARCLAYS BANK PLC

 

$

90,000,000.00

 

6.923076923

%

BMO HARRIS BANK N.A.

 

$

90,000,000.00

 

6.923076923

%

DEUTSCHE BANK AG, NEW YORK BRANCH

 

$

90,000,000.00

 

6.923076923

%

JPMORGAN CHASE BANK, N.A.

 

$

90,000,000.00

 

6.923076923

%

U.S. BANK NATIONAL ASSOCIATION

 

$

60,000,000.00

 

4.615384615

%

THE HUNTINGTON NATIONAL BANK

 

$

55,000,000.00

 

4.230769230

%

THE NORTHERN TRUST COMPANY

 

$

50,000,000.00

 

3.846153846

%

SUNTRUST BANK

 

$

50,000,000.00

 

3.846153846

%

THE BANK OF NEW YORK MELLON

 

$

50,000,000.00

 

3.846153846

%

THE BANK OF NOVA SCOTIA

 

$

50,000,000.00

 

3.846153846

%

 

 

 

 

 

 

Total

 

$

1,300,000,000.00

 

100.000000000

%

 

--------------------------------------------------------------------------------


 

SCHEDULE 4.1

 

FINANCIAL CONDITION

 

None, except for any liabilities, sales, transfers, dispositions, purchases and
acquisitions disclosed on the Borrower’s Forms 10-Q for the fiscal quarters
ended March 31, 2015 and June 30, 2015 filed with the Securities and Exchange
Commission.

 

--------------------------------------------------------------------------------


 

SCHEDULE 4.2

 

CERTAIN CHANGES

 

None.

 

--------------------------------------------------------------------------------


 

SCHEDULE 4.11

 

SUBSIDIARIES AND OTHER OWNERSHIP INTERESTS

 

(in alphabetical order)

 

WHOLLY-OWNED SUBSIDIARIES OF THE BORROWER

 

4444582 Canada Inc., a Canada corporation (through AMG/North America Holding
Corp., AMG/FAMI Investment Corp., and AMG Canada Corp.)

 

Affiliated Managers Group (Hong Kong) Limited, a limited company incorporated in
Hong Kong (through AMG Global, Inc.)

 

Affiliated Managers Group Limited, a limited company incorporated in the United
Kingdom (through AMG Global, Inc.)

 

Affiliated Managers Group Pty Ltd, a limited company incorporated in Australia
(through AMG Global, Inc.)

 

AKH Holdings LLC, a Delaware limited liability company

 

AMG 2014 Capital LLC, a Delaware limited liability company (through HWL Holdings
Corp.)

 

AMG Arrow Holdings Ltd., a Bahamas international business company (through AMG
New York Holdings Corp. and AMG UK Holdings Ltd.)

 

AMG Atlantic Holdings Ltd., a Bahamas international business company (through
AMG New York Holdings Corp.)

 

AMG Boston Holdings, LLC, a Delaware limited liability company (through AMG GWK
Holdings, LLC)

 

AMG Canada Corp., a Nova Scotia corporation (through AMG/North America Holding
Corp. and AMG/FAMI Investment Corp.)

 

AMG Canada Holdings LLC, a Delaware limited liability company (through AMG/North
America Holding Corp.)

 

AMG Cipher Holdings, LLC, a Delaware limited liability company

 

AMG Distributors, Inc., a Delaware corporation (through AMG Global, Inc., TMF
Corp., and AMG Funds LLC)

 

AMG Edison Holdings, LLC, a Delaware limited liability company

 

AMG EIG Holdings, LLC, a Delaware limited liability company

 

--------------------------------------------------------------------------------


 

AMG FCMC Holdings, LLC, a Delaware limited liability company

 

AMG FL Holdings, LLC, a Delaware limited liability company

 

AMG Funds LLC, a Delaware limited liability company (through AMG Global, Inc.
and TMF Corp.)

 

AMG Genesis, LLC, a Delaware limited liability company (through AMG New York
Holdings Corp. and AMG Atlantic Holdings Ltd.)

 

AMG Global, Inc., a Delaware corporation

 

AMG Gotham Holdings, LLC, a Delaware limited liability company

 

AMG GWK Holdings, LLC, a Delaware limited liability company

 

AMG LGP Acquisition, LLC, a Delaware limited liability company

 

AMG London Holdings Corp., a Delaware corporation

 

AMG New York Holdings Corp., a Delaware corporation

 

AMG Northeast Holdings, Inc., a Delaware corporation

 

AMG Northeast Investment Corp., a Delaware corporation (through AMG Northeast
Holdings, Inc.)

 

AMG PA Holdings Partnership, a Delaware general partnership (through AMG
Northeast Holdings, Inc. and AMG Northeast Investment Corp.)

 

AMG Plymouth UK Holdings (1) Limited, a limited company incorporated in England
and Wales (through AMG London Holdings Corp.)

 

AMG Properties LLC, a Delaware limited liability company

 

AMG Renaissance Holdings LLC, a Delaware limited liability company

 

AMG SSAM Holdings, LLC, a Delaware limited liability company

 

AMG TBC, LLC, a Delaware limited liability company

 

AMG UK Holdings Ltd., a Bahamas international business company (through AMG New
York Holdings Corp.)

 

AMG Wealth Partners, LP, a Delaware limited partnership (through AMG WP GP
Holdings Corp. and AMG WP LP Holdings, LLC)

 

AMG WF Holdings LLC, a Delaware limited liability company (through AMG WP GP
Holdings Corp., AMG WP LP Holdings, LLC, and AMG Wealth Partners, LP)

 

--------------------------------------------------------------------------------


 

AMG WP GP Holdings Corp., a Delaware corporation

 

AMG WP LP Holdings, LLC, a Delaware limited liability company

 

AMG/FAMI Investment Corp., a Nova Scotia corporation (through AMG/North America
Holding Corp.)

 

AMG/Midwest Holdings, Inc., a Delaware corporation

 

AMG/Midwest Holdings, LLC, a Delaware limited liability company (through
AMG/Midwest Holdings, Inc.)

 

AMG/North America Holding Corp., a Delaware corporation

 

Arrow Acquisition LLC, a Delaware limited liability company (through AMG New
York Holdings Corp.)

 

Aston Asset Management, LLC, a Delaware limited liability company (through AMG
Global, Inc., TMF Corp., and AMG Funds LLC)

 

BMCM Acquisition, LLC, a Delaware limited liability company (through AMG New
York Holdings Corp.)

 

Bowman Partners GP Co., a Cayman Islands exempted company (through AMG London
Holdings Corp. and Pantheon Ventures Inc.)

 

Catalyst Acquisition II, Inc., a Delaware corporation

 

Channel Ventures GP Limited, a Cayman Islands exempted company (through AMG
London Holdings Corp. and Pantheon Ventures Inc.)

 

Chicago Acquisition, LLC, a Delaware limited liability company (through
AMG/Midwest Holdings, Inc.)

 

El-Train Acquisition LLC, a Delaware limited liability company (through AMG New
York Holdings Corp.)

 

Empire Acquisition (WP), LLC, a Delaware limited liability company (through AMG
WP LP Holdings, LLC, AMG WP GP Holdings Corp., and AMG Wealth Partners, LP)

 

FA (DE) Acquisition Company, LLC, a Delaware limited liability company

 

FA (WY) Acquisition Company, Inc., a Delaware corporation

 

FCMC Holdings LLC, a Delaware limited liability company (through AMG FCMC
Holdings, LLC)

 

FIAMI Production Management Services 2001 Inc., a Canada corporation (through
AMG/North America Holding Corp., AMG/FAMI Investment Corp., and AMG Canada
Corp.)

 

--------------------------------------------------------------------------------


 

First Asset Capital Management (III) Inc., an Ontario corporation (through
AMG/North America Holding Corp., AMG/FAMI Investment Corp., and AMG Canada
Corp.)

 

First Quadrant Corp., a New Jersey corporation (through First Quadrant Holdings,
LLC)

 

First Quadrant Holdings, LLC, a Delaware limited liability company

 

Frontier Capital Management Incentive, LLC, a Delaware limited liability company
(through AMG FCMC Holdings, LLC and FCMC Holdings LLC)

 

GE Asia GP, LLC, a Delaware limited liability company (through AMG London
Holdings Corp. and Pantheon Ventures Inc.)

 

Gotham Acquisition GP, LLC, a Delaware limited liability company (through AMG
Gotham Holdings, LLC)

 

Gotham Acquisition LP, LLC, a Delaware limited liability company (through AMG
Gotham Holdings, LLC)

 

HWL Holdings Corp., a Delaware corporation

 

Klee Asia I GP, LLC, a Delaware limited liability company (through AMG London
Holdings Corp. and Pantheon Ventures Inc.)

 

Klee Europe I GP, LLC, a Delaware limited liability company (through AMG London
Holdings Corp. and Pantheon Ventures Inc.)

 

Klee Europe II GP, LLC, a Delaware limited liability company (through AMG London
Holdings Corp. and Pantheon Ventures Inc.)

 

Klee USA I GP, LLC, a Delaware limited liability company (through AMG London
Holdings Corp. and Pantheon Ventures Inc.)

 

Klee USA II GP, LLC, a Delaware limited liability company (through AMG London
Holdings Corp. and Pantheon Ventures Inc.)

 

LTEIP 2011 GP Holdings Corp., a Delaware corporation

 

LTEIP GP Holdings, LLC, a Delaware limited liability company

 

LTEIP LP Holdings, LLC, a Delaware limited liability company

 

Manor LLC, a Delaware limited liability company

 

Monteverdi GP Limited, a limited company incorporated in Scotland (through AMG
London Holdings Corp., AMG Plymouth UK Holdings (1) Limited, and Pantheon
Holdings Limited)

 

Odin GP, LLC, a Delaware limited liability company (through AMG London Holdings
Corp. and Pantheon Ventures Inc.)

 

--------------------------------------------------------------------------------


 

Pantheon 2015-K GP, Ltd., a Cayman Islands exempted company (through AMG London
Holdings Corp. and Pantheon Ventures Inc.)

 

Pantheon Birkin GP LLC, a Delaware limited liability company (through AMG London
Holdings Corp. and Pantheon Ventures Inc.)

 

Pantheon BVK 2014 GP, LLC, a Delaware limited liability company (through AMG
London Holdings Corp. and Pantheon Ventures Inc.)

 

Pantheon BVK GP, LLC, a Delaware limited liability company (through AMG London
Holdings Corp. and Pantheon Ventures Inc.)

 

Pantheon Capital (Asia) Limited, a limited company incorporated in Hong Kong
(through AMG London Holdings Corp. and AMG Plymouth UK Holdings (1) Limited)

 

Pantheon CV (Cayman) GP, Ltd., a limited company incorporated in the Cayman
Islands (through AMG London Holdings Corp. and Pantheon Ventures Inc.)

 

Pantheon Friar Holdings, Ltd., a Cayman Islands exempted company (through AMG
London Holdings Corp. and Pantheon Ventures Inc.)

 

Pantheon Global Co-Investment Opportunities GP Ltd, a Cayman Islands exempted
company (through AMG London Holdings Corp. and Pantheon Ventures Inc.)

 

Pantheon GP Limited, a limited company incorporated in England and Wales
(through AMG London Holdings Corp., AMG Plymouth UK Holdings (1) Limited, and
Pantheon Holdings Limited)

 

Pantheon GT GP, LLC, a Delaware limited liability company (through AMG London
Holdings Corp. and Pantheon Ventures Inc.)

 

Pantheon (Guernsey) GP Limited, a limited company incorporated in Guernsey
(through AMG London Holdings Corp., AMG Plymouth UK Holdings (1) Limited,
Pantheon Holdings Limited, and Pantheon Ventures (Guernsey) Limited)

 

Pantheon HO GP, LLC, a Delaware limited liability company (through AMG London
Holdings Corp. and Pantheon Ventures Inc.)

 

Pantheon Holdings Limited, a limited company incorporated in England and Wales
(through AMG London Holdings Corp. and AMG Plymouth UK Holdings (1) Limited)

 

Pantheon Industriens GP, LLC, a Delaware limited liability company (through AMG
London Holdings Corp. and Pantheon Ventures Inc.)

 

Pantheon Industriens II GP, LLC, a Delaware limited liability company (through
AMG London Holdings Corp. and Pantheon Ventures Inc.)

 

--------------------------------------------------------------------------------


 

Pantheon International Limited, a limited company incorporated in England and
Wales (through AMG London Holdings Corp., AMG Plymouth UK Holdings (1) Limited,
and Pantheon Holdings Limited)

 

Pantheon — Ista Co-Investment, GP, LLC, a Delaware limited liability company
(through AMG London Holdings Corp. and Pantheon Ventures Inc.)

 

Pantheon Korea Inc., a company incorporated in Korea (through AMG London
Holdings Corp. and Pantheon Ventures Inc.)

 

Pantheon KSA GP, LLC, a Delaware limited liability company (through AMG London
Holdings Corp. and Pantheon Ventures Inc.)

 

Pantheon KSA (Guernsey) GP Limited, a Guernsey limited company (through AMG
London Holdings Corp., AMG Plymouth UK Holdings (1) Limited, Pantheon Holdings
Limited, and Pantheon Ventures (Guernsey) Limited)

 

Pantheon Lille GP Limited, a limited company incorporated in Scotland (through
AMG London Holdings Corp., AMG Plymouth UK Holdings (1) Limited, and Pantheon
Holdings Limited)

 

Pantheon Lux GP S.a.r.l., a Luxembourg company (through AMG London Holdings
Corp., AMG Plymouth UK Holdings (1) Limited, and Pantheon Holdings Limited)

 

Pantheon (Midway) GP, LLC, a Delaware limited liability company (through AMG
London Holdings Corp. and Pantheon Ventures Inc.)

 

Pantheon Multi-Strategy Program 2014 US GP, LLC, a Delaware limited liability
company (through AMG London Holdings Corp. and Pantheon Ventures Inc.)

 

Pantheon NPS GP, LLC, a Delaware limited liability company (through AMG London
Holdings Corp. and Pantheon Ventures Inc.)

 

Pantheon OPERS GP, LLC, a Delaware limited liability company (through AMG London
Holdings Corp. and Pantheon Ventures Inc.)

 

Pantheon Partners Participation GP, LLC, a Delaware limited liability company
(through AMG London Holdings Corp. and Pantheon Ventures Inc.)

 

Pantheon PGCO GP, LLC, a Delaware limited liability company (through AMG London
Holdings Corp., Pantheon Ventures Inc., and Pantheon Global Co-Investment
Opportunities GP, Ltd.)

 

Pantheon Psagot GP, Ltd., a Cayman Islands limited company (through AMG London
Holdings Corp. and Pantheon Ventures Inc.)

 

Pantheon PSI GP, LLC, a Delaware limited liability company (through AMG London
Holdings Corp. and Pantheon Ventures Inc.)

 

--------------------------------------------------------------------------------


 

Pantheon Real Assets GT GP, LLC, a Delaware limited liability company (through
AMG London Holdings Corp. and Pantheon Ventures Inc.)

 

Pantheon Real Assets HO GP, LLC, a Delaware limited liability company (through
AMG London Holdings Corp. and Pantheon Ventures Inc.)

 

Pantheon Rex GP, LLC, a Delaware limited liability company (through AMG London
Holdings Corp. and Pantheon Ventures Inc.)

 

Pantheon SCERS SIRF MM, LLC, a Delaware limited liability company (through AMG
London Holdings Corp. and Pantheon Ventures Inc.)

 

Pantheon Standard GP, LLC, a Delaware limited liability company (through AMG
London Holdings Corp. and Pantheon Ventures Inc.)

 

Pantheon UK General Partner Limited, a limited company incorporated in England
and Wales (through AMG London Holdings Corp., AMG Plymouth UK Holdings
(1) Limited, and Pantheon Holdings Limited)

 

Pantheon (US) LLC, a Delaware limited liability company (through AMG London
Holdings Corp. and Pantheon Ventures Inc.)

 

Pantheon/VA NRP GP, LLC, a Delaware limited liability company (through AMG
London Holdings Corp. and Pantheon Ventures Inc.)

 

Pantheon Ventures (Guernsey) Limited, a Guernsey limited company (through AMG
London Holdings Corp., AMG Plymouth UK Holdings (1) Limited, and Pantheon
Holdings Limited)

 

Pantheon Ventures Inc., a California corporation (through AMG London Holdings
Corp.)

 

Pantheon Ventures Limited, a limited company incorporated in England and Wales
(through AMG London Holdings Corp., AMG Plymouth UK Holdings (1) Limited, and
Pantheon Holdings Limited)

 

Pantheon Ventures (Scotland) GP Limited, a limited company incorporated in
Scotland (through AMG London Holdings Corp., AMG Plymouth UK Holdings
(1) Limited, and Pantheon Holdings Limited)

 

Papillon GP, LLC, a Delaware limited liability company (through AMG London
Holdings Corp. and Pantheon Ventures Inc.)

 

PASIA V GP Limited, a limited company incorporated in Guernsey (through AMG
London Holdings Corp., AMG Plymouth UK Holdings (1) Limited, Pantheon Holdings
Limited, and Pantheon Ventures (Guernsey) Limited)

 

PASIA VI GP, LLC, a Delaware limited liability company (through AMG London
Holdings Corp. and Pantheon Ventures Inc.)

 

--------------------------------------------------------------------------------


 

PEAF VI GP, LLC, a Delaware limited liability company (through AMG London
Holdings Corp. and Pantheon Ventures Inc.)

 

PEMF (ex-Asia) GP, LLC, a Delaware limited liability company (through AMG London
Holdings Corp. and Pantheon Ventures Inc.)

 

PEURO IV GP, LLC, a Delaware limited liability company (through AMG London
Holdings Corp. and Pantheon Ventures Inc.)

 

PEURO V GP Limited, a limited company incorporated in Guernsey (through AMG
London Holdings Corp., AMG Plymouth UK Holdings (1) Limited, Pantheon Holdings
Limited, and Pantheon Ventures (Guernsey) Limited)

 

PEURO VI GP Limited, a limited company incorporated in Guernsey (through AMG
London Holdings Corp., AMG Plymouth UK Holdings (1) Limited, Pantheon Holdings
Limited, and Pantheon Ventures (Guernsey) Limited)

 

PEURO VII GP Limited, a limited company incorporated in Guernsey (through AMG
London Holdings Corp., AMG Plymouth UK Holdings (1) Limited, Pantheon Holdings
Limited, and Pantheon Ventures (Guernsey) Limited)

 

PGCO II GP, LLC, a Delaware limited liability company (through AMG London
Holdings Corp. and Pantheon Ventures Inc.)

 

PGCO III GP, LLC, a Delaware limited liability company (through AMG London
Holdings Corp. and Pantheon Ventures Inc.)

 

PGIF II GP, LLC, a Delaware limited liability company (through AMG London
Holdings Corp. and Pantheon Ventures Inc.)

 

PGIF II Lux GP S.a.r.l., a Luxembourg company (through AMG London Holdings
Corp., AMG Plymouth UK Holdings (1) Limited, and Pantheon Holdings Limited)

 

PGIF GP Limited, a limited company incorporated in Guernsey (through AMG London
Holdings Corp., AMG Plymouth UK Holdings (1) Limited, Pantheon Holdings Limited,
and Pantheon Ventures (Guernsey) Limited)

 

PGIF GP, LLC, a Delaware limited liability company (through AMG London Holdings
Corp. and Pantheon Ventures Inc.)

 

PGIH — Holte GP, LLC, a Delaware limited liability (through AMG London Holdings
Corp. and Pantheon Ventures Inc.)

 

PGSF III GP Limited, a limited company incorporated in Guernsey (through AMG
London Holdings Corp., AMG Plymouth UK Holdings (1) Limited, Pantheon Holdings
Limited, and Pantheon Ventures (Guernsey) Limited)

 

PGSF IV GP, LLC, a Delaware limited liability company (through AMG London
Holdings Corp. and Pantheon Ventures Inc.)

 

--------------------------------------------------------------------------------


 

PGSF V GP, LLC, a Delaware limited liability company (through AMG London
Holdings Corp. and Pantheon Ventures Inc.)

 

PGSH GP, LLC, a Delaware limited liability company (through AMG London Holdings
Corp. and Pantheon Ventures Inc.)

 

PGSH II GP, LLC, a Delaware limited liability company (through AMG London
Holdings Corp. and Pantheon Ventures Inc.)

 

Prides Crossing Holdings LLC, a Delaware limited liability company

 

PUSA IX Feeder GP Limited, a limited company incorporated in England and Wales
(through AMG London Holdings Corp., AMG Plymouth UK Holdings (1) Limited, and
Pantheon Holdings Limited)

 

PUSA IX GP, LLC, a Delaware limited liability company (through AMG London
Holdings Corp. and Pantheon Ventures Inc.)

 

PUSA SFP IX GP, LLC, a Delaware limited liability company (through AMG London
Holdings Corp. and Pantheon Ventures Inc.)

 

Red Mile Syndication Inc., an Ontario corporation (through AMG/North America
Holding Corp., AMG/FAMI Investment Corp., AMG Canada Corp., and FIAMI Production
Management Services 2001 Inc.)

 

RRAM Acquisition, LLC, a Delaware limited liability company

 

SCP GP, LLC, a Delaware limited liability company (through AMG London Holdings
Corp. and Pantheon Ventures Inc.)

 

SPO GP, LLC, a Delaware limited liability company (through AMG London Holdings
Corp., AMG Plymouth UK Holdings (1) Limited, Pantheon Holdings Limited, Pantheon
Ventures (Guernsey) Limited, and Pantheon (Guernsey) GP Limited)

 

Squam Acquisition GP, LLC, a Delaware limited liability company (through AMG WP
GP Holdings Corp., AMG WP LP Holdings, LLC, and AMG Wealth Partners, LP)

 

Squam Acquisition LP, LLC, a Delaware limited liability company (through AMG WP
GP Holdings Corp., AMG WP LP Holdings, LLC, and AMG Wealth Partners, LP)

 

SSAM Acquisition, LLC, a Delaware limited liability company (through AMG SSAM
Holdings, LLC)

 

TimesSquare Manager Member, LLC, a Delaware limited liability company (through
AMG Northeast Holdings, Inc. and AMG Northeast Investment Corp.)

 

Titan NJ GP Holdings, Inc., a Delaware corporation

 

Titan NJ LP Holdings, LLC, a Delaware limited liability company

 

--------------------------------------------------------------------------------


 

TMF Corp., a Delaware corporation (through AMG Global, Inc.)

 

Topspin Acquisition, LLC, a Delaware limited liability company

 

Trident NYC Acquisition, LLC, a Delaware limited liability company

 

Union Acquisition, LLC, a Delaware limited liability company (through AMG WP LP
Holdings, LLC, AMG WP GP Holdings Corp., and AMG Wealth Partners, LP)

 

Watson Acquisition, LLC, a Delaware limited liability company (through AMG WP LP
Holdings, LLC, AMG WP GP Holdings Corp., and AMG Wealth Partners, LP)

 

Welch & Forbes, Inc., a Massachusetts corporation

 

ENTITIES THAT ARE NOT WHOLLY-OWNED AND IN WHICH THE BORROWER HAS A MAJORITY
INTEREST (DIRECT OR INDIRECT)

 

Arrow Bidco Limited, a limited company incorporated in the United Kingdom
(through AMG New York Holdings Corp., AMG UK Holdings Ltd., and AMG Arrow
Holdings Ltd.)

 

Artemis Asset Management Limited, a limited company incorporated in the United
Kingdom (through AMG New York Holdings Corp., AMG UK Holdings Ltd., AMG Arrow
Holdings Ltd., and Arrow Bidco Limited)

 

Artemis Fund Managers Limited, a limited company incorporated in the United
Kingdom (through AMG New York Holdings Corp., AMG UK Holdings Ltd., AMG Arrow
Holdings Ltd., Arrow Bidco Limited, Artemis Asset Management Limited, Artemis
Strategic Asset Management Limited, and Artemis Investment Management LLP)

 

Artemis Investment Management LLP, a United Kingdom limited liability
partnership, (through AMG New York Holdings Corp., AMG UK Holdings Ltd., AMG
Arrow Holdings Ltd., Arrow Bidco Limited, Artemis Asset Management Limited, and
Artemis Strategic Asset Management Limited)

 

Artemis Strategic Asset Management Limited, a limited company incorporated in
the United Kingdom (through AMG New York Holdings Corp., AMG UK Holdings Ltd.,
AMG Arrow Holdings Ltd., Arrow Bidco Limited, and Artemis Asset Management
Limited)

 

Baker Street Advisors LLC, a Delaware limited liability company (through AMG WP
LP Holdings, LLC, AMG WP GP Holdings Corp., AMG Wealth Partners, LP, and Watson
Acquisition, LLC)

 

Chicago Equity Partners, LLC, a Delaware limited liability company (through
AMG/Midwest Holdings, Inc. and Chicago Acquisition, LLC)

 

First Quadrant, L.P., a Delaware limited partnership (through First Quadrant
Holdings, LLC and First Quadrant Corp.)

 

--------------------------------------------------------------------------------


 

Foyston, Gordon & Payne Inc., a Canada corporation (through AMG/North America
Holding Corp., AMG/FAMI Investment Corp., and AMG Canada Corp.)

 

Frontier Capital Management Company, LLC, a Delaware limited liability company
(through AMG FCMC Holdings, LLC and FCMC Holdings LLC, and through AMG
Global, Inc. and TMF Corp.)

 

Genesis Asset Managers, LLP, a Delaware limited liability partnership (through
AMG New York Holdings Corp., AMG Atlantic Holdings Ltd., and AMG Genesis, LLC)

 

GW&K Investment Management, LLC, a Delaware limited liability company (through
AMG GWK Holdings, LLC and AMG Boston Holdings, LLC)

 

Harding Loevner LP, a Delaware limited partnership (through Titan NJ GP
Holdings, Inc. and Titan NJ LP Holdings, LLC)

 

J.M. Hartwell Limited Partnership, a Delaware limited partnership (through AMG
New York Holdings Corp. and HWL Holdings Corp.)

 

M.J. Whitman LLC, a Delaware limited liability company (through AMG New York
Holdings Corp., El-Train Acquisition LLC, and Third Avenue Holdings Delaware
LLC)

 

New GAML Holdco, Ltd., a Cayman Islands exempted company (through AMG New York
Holdings Corp., AMG Atlantic Holdings Ltd., AMG Genesis, LLC, and Genesis Asset
Managers, LLP)

 

New Millennium Venture Partners Inc., an Ontario corporation (through AMG/North
America Holding Corp., AMG/FAMI Investment Corp., and AMG Canada Corp.)

 

Old VAM LLP, a UK limited company (through AMG New York Holdings Corp., AMG UK
Holdings Ltd., VAM Bidco Limited, Veritas Asset Partners Limited, and The Real
Return Group Limited)

 

Pantheon Capital Partners GP, LLC, a Delaware limited liability company (through
AMG London Holdings Corp. and Pantheon Ventures Inc.)

 

Pantheon Ventures (HK) LLP, an England and Wales limited liability partnership
(through AMG London Holdings Corp., AMG Plymouth UK Holdings (1) Limited, and
Pantheon Capital (Asia) Limited, and through AMG London Holdings Corp., AMG
Plymouth UK Holdings (1) Limited, Pantheon Holdings Limited, Pantheon Ventures
Limited, and Pantheon Ventures (UK) LLP)

 

Pantheon Ventures (UK) LLP, an England and Wales limited liability partnership
(through AMG London Holdings Corp., AMG Plymouth UK Holdings (1) Limited,
Pantheon Holdings Limited, and Pantheon Ventures Limited)

 

Pantheon Ventures (US) Holdings LLP, a Delaware limited liability partnership
(through AMG London Holdings Corp., AMG Plymouth UK Holdings (1) Limited,
Pantheon Holdings Limited, Pantheon Ventures Limited, and Pantheon Ventures (UK)
LLP)

 

--------------------------------------------------------------------------------


 

Pantheon Ventures (US) LP, a Delaware limited partnership (through AMG London
Holdings Corp., Pantheon Ventures Inc., and Pantheon (US) LLC, and through AMG
London Holdings Corp., AMG Plymouth UK Holdings (1) Limited, Pantheon Holdings
Limited, Pantheon Ventures Limited, Pantheon Ventures (UK) LLP, and Pantheon
Ventures (US) Holdings LLP)

 

PGSF II GP, LLC, a Delaware limited liability company (through AMG London
Holdings Corp. and Pantheon Ventures Inc.)

 

PGSF III GP, LLC, a Delaware limited liability company (through AMG London
Holdings Corp. and Pantheon Ventures Inc.)

 

Private Debt LLC, a Delaware limited liability company (through AMG New York
Holdings Corp., El-Train Acquisition LLC, Third Avenue Holdings Delaware LLC,
and M.J. Whitman LLC)

 

PUSA VI GP, LLC, a Delaware limited liability company (through AMG London
Holdings Corp. and Pantheon Ventures Inc.)

 

PUSA VII GP, LLC, a Delaware limited liability company (through AMG London
Holdings Corp. and Pantheon Ventures Inc.)

 

PUSA VIII GP, LLC, a Delaware limited liability company (through AMG London
Holdings Corp. and Pantheon Ventures Inc.)

 

PVP II GP, LLC, a Delaware limited liability company (through AMG London
Holdings Corp. and Pantheon Ventures Inc.)

 

River Road Asset Management, LLC, a Delaware limited liability company (through
RRAM Acquisition, LLC)

 

SouthernSun Asset Management, LLC, a Delaware limited liability company (through
AMG SSAM Holdings, LLC and SSAM Acquisition, LLC)

 

Systematic Financial Management, L.P., a Delaware limited partnership (through
Titan NJ LP Holdings, LLC)

 

The Real Return Group Limited, a UK limited company (through AMG New York
Holdings Corp., AMG UK Holdings Ltd., and VAM Bidco Limited)

 

The Renaissance Group LLC, a Delaware limited liability company (through AMG
Renaissance Holdings LLC)

 

Third Avenue Holdings Delaware LLC, a Delaware limited liability company
(through AMG New York Holdings Corp. and El-Train Acquisition LLC)

 

Third Avenue Management LLC, a Delaware limited liability company (through AMG
New York Holdings Corp., El-Train Acquisition LLC, and Third Avenue Holdings
Delaware LLC)

 

--------------------------------------------------------------------------------


 

TimesSquare Capital Management, LLC, a Delaware limited liability company
(through AMG Northeast Holdings, Inc., AMG Northeast Investment Corp., and
TimesSquare Manager Member, LLC)

 

Trilogy Global Advisors International LLP, a limited liability partnership
incorporated in the United Kingdom (through Trident NYC Acquisition, LLC,
Trilogy Global Advisors, LP, and Trilogy Global Advisors UK Holdings Limited)

 

Trilogy Global Advisors UK Holdings Limited, a limited company incorporated in
the United Kingdom (through Trident NYC Acquisition, LLC and Trilogy Global
Advisors, LP)

 

Trilogy Global Advisors, LP, a Delaware limited partnership (through Trident NYC
Acquisition, LLC)

 

Tweedy, Browne Company LLC, a Delaware limited liability company (through AMG
TBC, LLC)

 

VAM Bidco Limited, a private UK limited company (through AMG New York Holdings
Corp. and AMG UK Holdings Ltd.)

 

Veritable, LP, a Delaware limited partnership (through AMG WP GP Holdings Corp.,
AMG WP LP Holdings, LLC, AMG Wealth Partners, LP, Squam Acquisition GP, LLC, and
Squam Acquisition LP, LLC)

 

Veritas Asset Management (Asia) Limited, a Hong Kong company (through AMG New
York Holdings Corp., AMG UK Holdings Ltd., VAM Bidco Limited, and Veritas Asset
Management LLP)

 

Veritas Asset Management LLP, a UK limited liability partnership (through AMG
New York Holdings Corp., AMG UK Holdings Ltd., and VAM Bidco Limited)

 

Veritas Asset Partners Limited, a UK limited company (through AMG New York
Holdings Corp., AMG UK Holdings Ltd., and VAM Bidco Limited)

 

Veritas Returns Limited, a UK limited company (through AMG New York Holdings
Corp., AMG UK Holdings Ltd., and VAM Bidco Limited)

 

Welch & Forbes LLC, a Delaware limited liability company (through AMG WP GP
Holdings Corp., AMG WP LP Holdings, LLC, AMG Wealth Partners, LP, and AMG WF
Holdings LLC)

 

Yacktman Asset Management LP, a Delaware limited partnership (through AMG Gotham
Holdings, LLC, Gotham Acquisition GP, LLC, and Gotham Acquisition LP, LLC)

 

--------------------------------------------------------------------------------


 

ENTITIES IN WHICH THE BORROWER HAS A MINORITY INTEREST (DIRECT OR INDIRECT)

 

AQR Capital Management Holdings, LLC, a Delaware limited liability company
(through Topspin Acquisition, LLC)

 

AQR Capital Management II, LLC, a Delaware limited liability company (through
Topspin Acquisition, LLC and AQR Capital Management Holdings, LLC)

 

AQR Capital Management, LLC, a Delaware limited liability company (through
Topspin Acquisition, LLC and AQR Capital Management Holdings, LLC)

 

AQR Capital Management (Europe) LLP, a UK limited liability partnership (through
Topspin Acquisition, LLC, AQR Capital Management Holdings, LLC, AQR Capital
Management, LLC, and AQR Capital Management (UK Services) Limited)

 

AQR Capital Management (UK Services) Limited, a UK limited company (through
Topspin Acquisition, LLC, AQR Capital Management Holdings, LLC, and AQR Capital
Management, LLC)

 

Beutel, Goodman & Company Ltd., a Canada corporation (through AMG/North America
Holding Corp., AMG/FAMI Investment Corp., AMG Canada Corp., and First Asset
Capital Management (III) Inc.)

 

BlueMountain Capital Management, LLC, a Delaware limited liability company
(through AMG New York Holdings Corp. and BMCM Acquisition, LLC)

 

BlueMountain Capital Partners (London) LLP, a UK limited liability partnership
(through AMG New York Holdings Corp., BMCM Acquisition, LLC, BlueMountain
Capital Management, LLC, and BlueMountain UK Holdings LLC)

 

BlueMountain GP Holdings, LLC, a Delaware limited liability company (through AMG
New York Holdings Corp. and BMCM Acquisition, LLC)

 

BlueMountain UK Holdings LLC, a Delaware limited liability company (through AMG
New York Holdings Corp., BMCM Acquisition, LLC, and BlueMountain Capital
Management, LLC)

 

Clarfeld Financial Advisors, LLC, a Delaware limited liability company (through
AMG WP LP Holdings, LLC, AMG WP GP Holdings Corp., AMG Wealth Partners, LP, and
Empire Acquisition (WP), LLC)

 

Deans Knight Capital Management Ltd., a Canada corporation (through AMG/North
America Holding Corp., AMG/FAMI Investment Corp., and AMG Canada Corp.)

 

EIG Asset Management, LLC, a Delaware limited liability company (through AMG
Edison Holdings, LLC)

 

--------------------------------------------------------------------------------


 

EIG Funds Management, LLC, a Delaware limited liability company (through AMG
Edison Holdings, LLC, EIG Asset Management, LLC, and EIG Management Company,
LLC)

 

EIG Global Energy (Asia) Ltd, a Hong Kong private company (through AMG Edison
Holdings, LLC and EIG Asset Management, LLC)

 

EIG Global Energy (Australia) Pty. Ltd, an Australia private company (through
AMG Edison Holdings, LLC and EIG Asset Management, LLC)

 

EIG Global Energy (Brasil) Representacoes Ltda., a Brazil limited liability
company (through AMG Edison Holdings, LLC, EIG Asset Management, LLC, and EIG
Management Company, LLC)

 

EIG Global Energy (Europe) Ltd, a UK limited company (through AMG Edison
Holdings, LLC and EIG Asset Management, LLC)

 

EIG Global Energy Korea Ltd, a Korea limited company (through AMG Edison
Holdings, LLC and EIG Asset Management, LLC)

 

EIG Management Company, LLC, a Delaware limited partnership (through AMG Edison
Holdings, LLC and EIG Asset Management, LLC)

 

EIG Principals Incentive Carry Vehicle, LP, a Delaware limited partnership
(through AMG Edison Holdings, LLC and EIG Asset Management, LLC)

 

Genesis Investment Management LLP, a UK limited liability partnership (through
AMG New York Holdings Corp., AMG Atlantic Holdings Ltd., AMG Genesis, LLC, and
Genesis Asset Managers, LLP)

 

Long-Term Equity Interests Plan 2010, LP, a Delaware limited partnership
(through LTEIP GP Holdings, LLC)

 

Long-Term Equity Interests Plan 2011, LP, a Delaware limited partnership
(through LTEIP 2011 GP Holdings Corp.)

 

Long-Term Equity Interests Plan, LP, a Delaware limited partnership (through
LTEIP 2011 GP Holdings Corp.)

 

Montrusco Bolton Investments Inc., a Canada corporation (through AMG/North
America Holding Corp., AMG/FAMI Investment Corp., and AMG Canada Corp.)

 

VA Partners I, LLC, a Delaware limited liability company (through Catalyst
Acquisition II, Inc., ValueAct Holdings GP, LLC, and ValueAct Holdings, L.P.)

 

VA Partners III, LLC, a Delaware limited liability company (through Catalyst
Acquisition II, Inc., ValueAct Holdings GP, LLC, and ValueAct Holdings, L.P.)

 

--------------------------------------------------------------------------------


 

VA SmallCap Partners, LLC, a Delaware limited liability company (through
Catalyst Acquisition II, Inc., ValueAct Holdings GP, LLC, ValueAct Holdings,
L.P., and VA Partners I, LLC)

 

Value Partners Group Limited, a Cayman Islands exempted company (through AKH
Holdings LLC, and through AMG New York Holdings Corp. and AMG Atlantic Holdings
Ltd.)

 

ValueAct Capital Management, L.P., a Delaware limited partnership (through
Catalyst Acquisition II, Inc., ValueAct Holdings GP, LLC, ValueAct Holdings,
L.P., and ValueAct Capital Management, LLC)

 

ValueAct Capital Management, LLC, a Delaware limited liability company (through
Catalyst Acquisition II, Inc., ValueAct Holdings GP, LLC, and ValueAct Holdings,
L.P.)

 

ValueAct Holdings GP, LLC, a Delaware limited liability company (through
Catalyst Acquisition II, Inc.)

 

ValueAct Holdings, L.P., a Delaware limited partnership (through Catalyst
Acquisition II, Inc. and ValueAct Holdings GP, LLC)

 

ValueAct SmallCap Management, LLC, a Delaware limited liability company (through
Catalyst Acquisition II, Inc., ValueAct Holdings GP, LLC, and ValueAct Holdings,
L.P.)

 

ValueAct SmallCap Management, L.P., a Delaware limited partnership (through
Catalyst Acquisition II, Inc., ValueAct Holdings GP, LLC, ValueAct Holdings,
L.P., ValueAct SmallCap Management, LLC, and ValueAct Capital Management, L.P.)

 

Veritas Corporate Management Limited, a UK limited company (through AMG New York
Holdings Corp., AMG UK Holdings Ltd., VAM Bidco Limited, and Veritas Asset
Management LLP)

 

--------------------------------------------------------------------------------


 

SCHEDULE 10.2

 

ADDRESSES

 

BORROWER:

 

Affiliated Managers Group, Inc.
777 South Flagler Drive

West Palm Beach, Florida 33401
Attention:  Chief Financial Officer
Website Address: www.amg.com

 

with a copy to:

 

Affiliated Managers Group, Inc.
600 Hale Street

P.O. Box 1000

Prides Crossing, Massachusetts 01965
Attention:  General Counsel
Website Address: www.amg.com

 

ADMINISTRATIVE AGENT:

 

Administrative Agent’s Office
(for payments and Requests for Credit Extensions):
Bank of America, N.A.
101 N. Tryon Street
Mail Code: NC1-001-05-46
Charlotte, NC 28255-0001
Attention:  Robert Garvey

 

Other Notices as Administrative Agent:
Bank of America, N.A.
Agency Management
135 S. LaSalle Street

Mail Code:  IL4-135-09-61
Chicago, IL 60603

Attention:  Felicia Brinson

 

L/C ISSUER:
Bank of America, N.A.
101 N. Tryon Street
Mail Code: NC1-001-05-46
Charlotte, NC 28255-0001
Attention:  Robert Garvey

 

--------------------------------------------------------------------------------


 

SWINGLINE LENDER:
Bank of America, N.A.
101 N. Tryon Street
Mail Code: NC1-001-05-46
Charlotte, NC 28255-0001
Attention:  Robert Garvey

 

--------------------------------------------------------------------------------


 

EXHIBIT A TO
CREDIT AGREEMENT

 

FORM OF NOTE

 

[Date]

 

FOR VALUE RECEIVED, the undersigned, Affiliated Managers Group, Inc., a Delaware
corporation (the “Borrower”), hereby unconditionally promises to pay to
              (the “Lender”), in the currency in which such Loan is denominated
and in Same Day Funds at the Administrative Agent’s Office for such currency, on
the Termination Date the aggregate unpaid principal amount of all Loans made by
the Lender to the Borrower pursuant to the Credit Agreement referred to below. 
The Borrower further agrees to pay interest (in the currency in which the
underlying Loan is denominated and in Same Day Funds at the Administrative
Agent’s Office for such currency) on the unpaid principal amount hereof from
time to time outstanding at the rates and on the dates specified in the Credit
Agreement.

 

If any amount is not paid in full when due hereunder, such unpaid amount shall
bear interest, to be paid upon demand, from the due date thereof until the date
of actual payment (and before as well as after judgment) computed at the per
annum rate set forth in the Agreement.

 

The Lender is authorized to record in its records, or on the schedules annexed
hereto, the date, Type, amount and currency of each Loan made by it pursuant to
the Credit Agreement and the date and amount of each payment or prepayment of
principal thereof, each continuation thereof, each conversion of all or a
portion thereof to the other Type and, in the case of a Eurodollar Loan, the
length of each Interest Period with respect thereto. Each such recordation shall
constitute prima facie evidence of the accuracy of the information recorded. 
The failure to make any such recordation shall not affect the obligations of the
Borrower in respect of any such Loan.

 

This Note (a) is one of the Notes referred to in the Credit Agreement dated as
of September 22, 2015 (as amended or otherwise modified from time to time, the
“Credit Agreement”) among the Borrower, the Lender, various other financial
institutions, and Bank of America, N.A., as Administrative Agent, Swingline
Lender and L/C Issuer, (b) is subject to the provisions of the Credit Agreement
and (c) is subject to optional and mandatory prepayment in whole or in part as
provided in the Credit Agreement.

 

Upon the occurrence of any Event of Default, all amounts then remaining unpaid
on this Note may become, or may be declared to be, immediately due and payable,
all as provided in the Credit Agreement.

 

All parties now and hereafter liable with respect to this Note, whether maker,
principal, surety, guarantor, endorser or otherwise, hereby waive presentment,
demand, protest and all other notices of any kind.

 

Unless otherwise defined herein, capitalized terms used but not defined herein
shall have the respective meanings given to them in the Credit Agreement.

 

A-1

--------------------------------------------------------------------------------


 

THIS NOTE SHALL BE GOVERNED BY, AND CONSTRUED AND INTERPRETED IN ACCORDANCE
WITH, THE LAW OF THE STATE OF NEW YORK.

 

 

AFFILIATED MANAGERS GROUP, INC.

 

 

 

 

 

 

 

By:

 

 

 

Name:

 

 

Title:

 

A-2

--------------------------------------------------------------------------------


 

Schedule A
to Note

 

LOANS, CONVERSIONS AND REPAYMENTS OF ABR LOANS

 

Date

 

Amount of ABR
Loans

 

Amount
Converted to
ABR Loans

 

Amount of
Principal of ABR
Loans Repaid

 

Amount of ABR
Loans Converted
to
Eurodollar Loans

 

Unpaid Principal
Balance of ABR
Loans

 

Notation
Made By

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

A-3

--------------------------------------------------------------------------------


 

Schedule B
to Note

 

LOANS, CONTINUATIONS, CONVERSIONS AND REPAYMENTS OF EURODOLLAR LOANS

 

Date

 

Amount and
Currency of
Eurodollar
Loans

 

Amount
Converted to
Eurodollar
Loans

 

Interest Period
and Eurodollar
Rate with
Respect Thereto

 

Amount of
Principal of
Eurodollar
Loans Repaid

 

Amount of
Eurodollar
Loans
Converted to
ABR Loans

 

Unpaid
Principal
Balance of
Eurodollar
Loans

 

Notation
Made By

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

A-4

--------------------------------------------------------------------------------


 

EXHIBIT B TO

CREDIT AGREEMENT

 

FORM OF BORROWER CERTIFICATE

 

AFFILIATED MANAGERS GROUP, INC.

 

September 22, 2015

 

Pursuant to Section 5.1(c) of the Credit Agreement dated as of September 22,
2015 (the “Agreement;” capitalized terms defined therein being used herein as
therein defined) among Affiliated Managers Group, Inc., a Delaware corporation
(the “Borrower”), various financial institutions and Bank of America, N.A., as
Administrative Agent, Swingline Lender and L/C Issuer, the undersigned
Responsible Officer of the Borrower hereby certifies, in his capacity as such
and not individually, as follows:

 

1.                                      The representations and warranties of
the Borrower set forth in the Agreement and each of the other Loan Documents to
which the Borrower is a party or which are contained in any certificate or
financial statement furnished by or on behalf of the Borrower pursuant to or in
connection with any Loan Document are true and correct in all material respects
on and as of the date hereof with the same effect as if made on the date hereof,
except for representations and warranties stated to relate to a specific earlier
date, in which case such representations and warranties were true and correct in
all material respects as of such earlier date.

 

2.                                      Exhibit A hereto sets forth all consents
or authorizations of, filings with, notices to or other acts by or in respect of
any Governmental Authority or any other Person required in connection with the
execution, delivery, performance, validity or enforceability of the Agreement
and the other Loan Documents and such consents, authorizations and filings are
in full force and effect on the date hereof.

 

3.                                      No Default has occurred and is
continuing as of the date hereof or would result from the making of the Loans on
the date hereof.

 

4.                                      Since December 31, 2014, there has been
no event or condition which has had or could reasonably be expected to have,
either individually or in the aggregate, a Material Adverse Effect.

 

5.                                      There are no liquidation or dissolution
proceedings pending or to my knowledge threatened against the Borrower, nor has
any other event occurred materially adversely affecting or to my knowledge
threatening the continued corporate existence of the Borrower after the date
hereof.

 

6.                                      The Debt Rating of the Borrower on the
date hereof is [Reserved] by Moody’s and [Reserved] by S&P.

 

B-1

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the undersigned has hereto set his name as of the date first
set forth above.

 

 

AFFILIATED MANAGERS GROUP, INC.

 

 

 

 

 

 

By:

 

 

 

Name:

 

 

Title:

 

 

B-2

--------------------------------------------------------------------------------


 

EXHIBIT C TO

CREDIT AGREEMENT

 

FORM OF OPINION OF BORROWER’S COUNSEL

 

Please see attached.

 

--------------------------------------------------------------------------------


 

September 22, 2015

 

To the Administrative Agent and each Lender listed on Schedule I to

the Credit Agreement referred to below

 

Ladies and Gentlemen:

 

We have acted as counsel to the Company (as defined below) in connection with
the Credit Agreement dated as of the date hereof (the “Credit Agreement”), among
Affiliated Managers Group, Inc., a Delaware corporation (the “Company”), the
Lenders party thereto and Bank of America, N.A., as Administrative Agent.
Capitalized terms that are used and not defined in this opinion letter have the
meanings given to them in the Credit Agreement.

 

This opinion letter is furnished to you pursuant to Section 5.1(i) of the Credit
Agreement. The Credit Agreement and the Notes being delivered on the date hereof
are referred to herein collectively as the “Credit Documents”.

 

We have reviewed such certificates, documents and records and have made such
investigation of fact and such examination of law as we have deemed appropriate
in order to enable us to render the opinions set forth herein.  In conducting
such investigation of fact, we have relied, without independent verification,
upon certificates of officers of the Company, public officials and other
appropriate Persons.

 

The opinions expressed herein are limited to matters governed by the laws of the
State of New York, the Delaware General Corporation Law and the federal laws of
the United States of America (collectively, the “Covered Laws”).

 

Based upon and subject to the foregoing and the assumptions, qualifications and
limitations set forth below, we are of the opinion that:

 

1.                                      The Company (a) is a corporation validly
existing and in good standing under the laws of the State of Delaware and
(b) has the corporate power to execute, deliver and perform its obligations
under each of the Credit Documents.

 

2.                                      The Company has duly authorized,
executed and delivered each of the Credit Documents.

 

3.                                      Each of the Credit Documents constitutes
the valid and binding obligation of the Company and is enforceable against the
Company in accordance with its terms.

 

4.                                      The execution and delivery by the
Company of the Credit Documents and the performance by the Company of its
obligations thereunder will not violate or require the repurchase of securities
under the charter or by-laws of the Company.  The execution and delivery by the
Company of the Credit Documents and the performance by the Company of its

 

--------------------------------------------------------------------------------


 

The Administrative Agent, et al.

September 22, 2015

 

obligations thereunder (a) will not violate any Covered Laws and (b) will not
result in a breach or violation of, constitute a default or require the
repurchase of securities under, any of the agreements listed on Schedule 1
hereto.

 

5.                                      Under the Covered Laws, no consent,
approval, license or exemption by, or order or authorization of, or filing,
recording or registration with, any governmental authority is required to be
obtained or made by the Company in connection with the execution and delivery of
the Credit Documents or the performance by the Company of its obligations
thereunder.

 

6.                                      We are not representing the Company in
any pending litigation in which it is a named defendant that challenges the
validity or enforceability of, or seeks to enjoin the performance of, the Credit
Documents.

 

7.                                      The Company is not required to be
registered as an “investment company” under the Investment Company Act of 1940,
as amended.

 

8.                                      Assuming that the proceeds of the Loans
are applied in the manner contemplated by, and subject to the limitations
contained in, the Credit Agreement, neither the making of the Loans under the
Credit Agreement on the date hereof, nor the application of the proceeds
thereof, will violate Regulations T, U or X of the Board of Governors of the
Federal Reserve System.

 

Our opinions are subject to the following qualifications and limitations:

 

(a)                                 Our opinions are subject to (i) bankruptcy,
insolvency, reorganization, moratorium, fraudulent conveyance and similar laws
affecting the rights and remedies of creditors generally and (ii) general
principles of equity.

 

(b)                                 We express no opinion with respect to the
applicability of Section 548 of the United States Bankruptcy Code (the
“Bankruptcy Code”) or any comparable provision of state law.

 

(c)                                  The following may be limited on statutory
or public policy grounds: indemnification, contribution and exculpation
provisions relating to securities laws or a Person’s own gross negligence,
willful misconduct or other wrongdoing, broadly worded waivers, waivers of
defenses, waivers of rights to damages, waivers of unknown or future claims, and
waivers of statutory, regulatory or constitutional rights.

 

(d)                                 We express no opinion with respect to
(i) rights to receive prepayment premiums, the unaccrued portion of original
issue discount, late fees or liquidated damages, in each case to the extent
determined to be unreasonable or to constitute a penalty or unmatured interest,
(ii) rights of setoff or (iii) judgment currency.

 

(e)                                  Our opinions with respect to choice of law
and forum selection provisions are given solely in reliance on, and are limited
in scope to, Sections 5-1401 and 5-1402 of the General Obligations Law of the
State of New York.

 

(f)                                   We express no opinion with respect to any
provision that (i) contains a

 

--------------------------------------------------------------------------------


 

The Administrative Agent, et al.

September 22, 2015

 

waiver of any objection based on inappropriate venue or forum non conveniens in
a federal court of the United States or (ii) implies that a federal court of the
United States has subject matter jurisdiction.  In addition, we note that under
New York Civil Practice Law and Rules § 510 a New York State court has
discretion to transfer the place of trial.

 

In addition, certain provisions contained in the Credit Documents may be further
limited or rendered unenforceable by applicable law, but in our opinion the
inclusion of such provisions in the Credit Documents does not render the Credit
Documents invalid as a whole or substantially interfere with the practical
realization of the principal benefits intended to be provided thereby.

 

Courts in the United States customarily have not rendered judgments for money
damages denominated in any currency other than United States dollars. However,
Section 27(b) of the Judiciary Law of the State of New York provides that a
judgment or decree in an action based upon an obligation denominated in a
currency other than United States dollars shall be rendered in the foreign
currency of the underlying obligation and converted into United States dollars
at the rate of exchange prevailing on the date of the entry of the judgment or
decree. We express no opinion as to whether a federal court would render a
judgment other than in United States dollars.  We also note that
Section 502(b) of the Bankruptcy Code requires that the amount of a claim
against a debtor that is denominated in a foreign currency must be determined in
lawful currency of the United States as of the date of the filing of the
bankruptcy petition.

 

This opinion letter is furnished solely for the benefit of the addressees and
their assignees who become Lenders or the Administrative Agent under the Credit
Agreement; provided, that (i) no assignee shall have any greater rights with
respect to this opinion letter than the original addressees hereof, (ii) no
reissuance of this opinion letter shall be deemed to have occurred by reason of
any such assignment and no such assignment shall be deemed to extend any statute
of limitations period applicable on the date hereof, (iii) any reliance on this
opinion letter by an assignee must be actual and reasonable under the
circumstances existing at the time such assignee becomes a Lender or the
Administrative Agent, including any changes in law, facts or any other
developments known to or reasonably knowable by such assignee at such time and
(iv) all rights hereunder may be asserted only in a single proceeding by and
through either the Administrative Agent or the Required Lenders.  This opinion
letter may not be relied upon for any other purpose or by any other Person
without our prior written consent.

 

 

Very truly yours,

 

 

 

 

 

Ropes & Gray LLP

 

--------------------------------------------------------------------------------


 

EXHIBIT D TO

CREDIT AGREEMENT

 

FORM OF ASSIGNMENT AND ASSUMPTION

 

This Assignment and Assumption (this “Assignment and Assumption”) is dated as of
the Effective Date set forth below and is entered into by and between
[the][each](1) Assignor identified in item 1 below ([the][each, an] “Assignor”)
and [the][each](2) Assignee identified in item 2 below ([the][each, an]
“Assignee”).  [It is understood and agreed that the rights and obligations of
[the Assignors][the Assignees] hereunder are several and not joint.](3) 
Capitalized terms used but not defined herein shall have the meanings given to
them in the Credit Agreement identified below (as amended, the “Credit
Agreement”), receipt of a copy of which is hereby acknowledged by the Assignee. 
The Standard Terms and Conditions set forth in Annex 1 attached hereto are
hereby agreed to and incorporated herein by reference and made a part of this
Assignment and Assumption as if set forth herein in full.

 

For an agreed consideration, [the][each] Assignor hereby irrevocably sells and
assigns to [the Assignee][the respective Assignees], and [the][each] Assignee
hereby irrevocably purchases and assumes from [the Assignor][the respective
Assignors], subject to and in accordance with the Standard Terms and Conditions
and the Credit Agreement, as of the Effective Date inserted by the
Administrative Agent as contemplated below (i) all of [the Assignor’s][the
respective Assignors’] rights and obligations in [its capacity as a
Lender][their respective capacities as Lenders] under the Credit Agreement and
any other documents or instruments delivered pursuant thereto in the amount[s]
and equal to the percentage interest[s] identified below of all the outstanding
rights and obligations under the respective facilities identified below
(including, without limitation, the Letters of Credit and the Swingline Loans
included in such facilities) and (ii) to the extent permitted to be assigned
under applicable law, all claims, suits, causes of action and any other right of
[the Assignor (in its capacity as a Lender)][the respective Assignors (in their
respective capacities as Lenders)] against any Person, whether known or unknown,
arising under or in connection with the Credit Agreement, any other documents or
instruments delivered pursuant thereto or the loan transactions governed thereby
or in any way based on or related to any of the foregoing, including, but not
limited to, contract claims, tort claims, malpractice claims, statutory claims
and all other claims at law or in equity related to the rights and obligations
sold and assigned pursuant to clause (i) above (the rights and obligations sold
and assigned by [the][any] Assignor to [the][any] Assignee pursuant to clauses
(i) and (ii) above being referred to herein collectively as [the][an] “Assigned
Interest”).  Each such sale and assignment is without recourse to [the][any]
Assignor and, except as expressly

 

--------------------------------------------------------------------------------

(1)  For bracketed language here and elsewhere in this form relating to the
Assignor(s), if the assignment is from a single Assignor, choose the first
bracketed language.  If the assignment is from multiple Assignors, choose the
second bracketed language.

(2)  For bracketed language here and elsewhere in this form relating to the
Assignee(s), if the assignment is to a single Assignee, choose the first
bracketed language.  If the assignment is to multiple Assignees, choose the
second bracketed language.

(3)  Include bracketed language if there are either multiple Assignors or
multiple Assignees.

 

D-1

--------------------------------------------------------------------------------


 

provided in this Assignment and Assumption, without representation or warranty
by [the][any] Assignor.

 

1.                                      Assignor[s]:

 


                                                                                                                                               
[Assignor [is][is not] a Defaulting Lender]

 

2.                                      Assignee[s]:

 


                                                                                                                                                     
[for each Assignee, indicate [Affiliate] of [identify Lender]]

 

3.                                     
Borrower:                                          Affiliated Managers
Group, Inc.

 

4.                                      Administrative Agent: Bank of America,
N.A., as the administrative agent under the Credit Agreement

 

5.                                      Credit
Agreement:                                             Credit Agreement, dated
as of September 22, 2015 among Affiliated Managers Group, Inc., various
financial institutions and Bank of America, N.A., as Administrative Agent,
Swingline Lender and L/C Issuer.

 

6.                                      Assigned Interest:

 

Assignor[s](4)

 

Assignee[s](5)

 

Aggregate
Commitment/Loans of
all Lenders

 

Amount of
Commitment/ Loans
Assigned

 

Percentage
Assigned of
Commitment/
Loans(6)

 

CUSIP
Number

 

 

 

 

 

$

 

 

$

 

 

 

%

 

 

 

 

 

 

$

 

 

$

 

 

 

%

 

 

 

 

 

 

$

 

 

$

 

 

 

%

 

 

 

[7.                                  Trade
Date:                                        ](7)

 

Effective Date:                               , 20   [TO BE INSERTED BY
ADMINISTRATIVE AGENT AND WHICH SHALL BE THE EFFECTIVE DATE OF RECORDATION OF
TRANSFER IN THE REGISTER THEREFOR.]

 

--------------------------------------------------------------------------------

(4)                                 List each Assignor, as appropriate.

(5)                                 List each Assignee, as appropriate.

(6)                                 Set forth, to at least 9 decimals, as a
percentage of the Commitment/Loans of all Lenders thereunder.

(7)                                 To be completed if the Assignor and the
Assignee intend that the minimum assignment amount is to be determined as of the
Trade Date.

 

D-2

--------------------------------------------------------------------------------


 

The terms set forth in this Assignment and Assumption are hereby agreed to:

 

 

 

 

ASSIGNOR

 

 

 

[NAME OF ASSIGNOR]

 

 

 

 

 

 

 

 

By:

 

 

 

 

 

Title:

 

 

 

 

 

 

 

 

ASSIGNEE

 

 

 

[NAME OF ASSIGNEE]

 

 

 

 

 

 

 

 

By:

 

 

 

 

 

Title:

 

 

 

 

 

 

[Consented to and](8) Accepted:

 

 

 

 

 

 

 

 

 

BANK OF AMERICA, N.A., as

 

 

 

 

Administrative Agent

 

 

 

 

 

 

 

 

 

 

By:

 

 

 

 

 

 

Title:

 

 

 

 

 

 

 

 

 

 

[Consented to:](9)

 

 

 

 

 

 

 

 

 

AFFILIATED MANAGER GROUP, INC.

 

 

 

 

 

 

 

 

 

 

By:

 

 

 

 

 

 

Title:

 

 

 

 

--------------------------------------------------------------------------------

(8)                                 To be added only if the consent of the
Administrative Agent is required by the terms of the Credit Agreement.

(9)                                 To be added only if the consent of the
Borrower and/or other parties (e.g. Swingline Lender or L/C Issuer) is required
by the terms of the Credit Agreement.

 

D-3

--------------------------------------------------------------------------------


 

ANNEX 1 TO ASSIGNMENT AND ASSUMPTION

 

AFFILIATED MANAGERS GROUP, INC.
CREDIT AGREEMENT

 

STANDARD TERMS AND CONDITIONS FOR
ASSIGNMENT AND ASSUMPTION

 

1.                                      Representations and Warranties.

 

1.1.                            Assignor.  [The][Each] Assignor (a) represents
and warrants that (i) it is the legal and beneficial owner of [the][the
relevant] Assigned Interest, (ii) [the][such] Assigned Interest is free and
clear of any lien, encumbrance or other adverse claim, (iii) it has full power
and authority, and has taken all action necessary, to execute and deliver this
Assignment and Assumption and to consummate the transactions contemplated hereby
and (iv) it is [not] a Defaulting Lender; and (b) assumes no responsibility with
respect to (i) any statements, warranties or representations made in or in
connection with the Credit Agreement or any other Loan Document, (ii) the
execution, legality, validity, enforceability, genuineness, sufficiency or value
of the Loan Documents or any collateral thereunder, (iii) the financial
condition of the Borrower, any of its Subsidiaries or Affiliates or any other
Person obligated in respect of any Loan Document or (iv) the performance or
observance by the Borrower, any of its Subsidiaries or Affiliates or any other
Person of any of their respective obligations under any Loan Document.

 

1.2.                            Assignee.  [The][Each] Assignee (a) represents
and warrants that (i) it has full power and authority, and has taken all action
necessary, to execute and deliver this Assignment and Assumption and to
consummate the transactions contemplated hereby and to become a Lender under the
Credit Agreement, (ii) it meets all the requirements to be an assignee under
Section 10.6(b)(iii) and (v) of the Credit Agreement (subject to such consents,
if any, as may be required under Section 10.6(b)(iii) of the Credit Agreement),
(iii) from and after the Effective Date, it shall be bound by the provisions of
the Credit Agreement as a Lender thereunder and, to the extent of [the][the
relevant] Assigned Interest, shall have the obligations of a Lender thereunder,
(iv) it is sophisticated with respect to decisions to acquire assets of the type
represented by [the][such] Assigned Interest and either it, or the Person
exercising discretion in making its decision to acquire [the][such] Assigned
Interest, is experienced in acquiring assets of such type, (v) it has received a
copy of the Credit Agreement, and has received or has been accorded the
opportunity to receive copies of the most recent financial statements delivered
pursuant to Section 6.1 thereof, as applicable, and such other documents and
information as it deems appropriate to make its own credit analysis and decision
to enter into this Assignment and Assumption and to purchase [the][such]
Assigned Interest, (vi) it has, independently and without reliance upon the
Administrative Agent or any other Lender and based on such documents and
information as it has deemed appropriate, made its own credit analysis and
decision to enter into this Assignment and Assumption and to purchase
[the][such] Assigned Interest, and (vii) if it is a Foreign Lender, attached
hereto is any documentation required to be delivered by it pursuant to the terms
of the Credit Agreement, duly completed and executed by [the][such] Assignee;
and (b) agrees that (i) it will, independently and without reliance upon the
Administrative Agent, [the][any] Assignor or any other Lender, and based on such
documents and information as it shall deem appropriate at the time, continue to
make its own credit decisions in taking or not

 

D-4

--------------------------------------------------------------------------------


 

taking action under the Loan Documents, and (ii) it will perform in accordance
with their terms all of the obligations which by the terms of the Loan Documents
are required to be performed by it as a Lender.

 

2.                                      Payments.  From and after the Effective
Date, the Administrative Agent shall make all payments in respect of [the][each]
Assigned Interest (including payments of principal, interest, fees and other
amounts) to [the][the relevant] Assignor for amounts which have accrued to but
excluding the Effective Date and to [the][the relevant] Assignee for amounts
which have accrued from and after the Effective Date.  Notwithstanding the
foregoing, the Administrative Agent shall make all payments of interest, fees or
other amounts paid or payable in kind from and after the Effective Date to
[the][the relevant] Assignee.

 

3.                                      General Provisions.  This Assignment and
Assumption shall be binding upon, and inure to the benefit of, the parties
hereto and their respective successors and assigns.  This Assignment and
Assumption may be executed in any number of counterparts, which together shall
constitute one instrument.  Delivery of an executed counterpart of a signature
page of this Assignment and Assumption by telecopy shall be effective as
delivery of a manually executed counterpart of this Assignment and Assumption. 
THIS AGREEMENT AND THE RIGHTS AND OBLIGATIONS OF THE PARTIES HEREUNDER SHALL BE
GOVERNED BY, AND CONSTRUED AND INTERPRETED IN ACCORDANCE WITH, THE LAW OF THE
STATE OF NEW YORK.

 

D-5

--------------------------------------------------------------------------------


 

EXHIBIT E TO

CREDIT AGREEMENT

 

FORM OF CONFIDENTIALITY AGREEMENT

 

[LETTERHEAD OF INFORMATION RECIPIENT]

 

,

 

[Name and Address of
  Information Provider]

 

Dear Sirs:

 

In connection with our interest in entering into a transaction (“Transaction”)
[to purchase [a participation interest in] [an assignment of] the rights of a
Lender pursuant to Section 10.6](10) of the Credit Agreement dated as of
September 22, 2015 (as amended or otherwise modified from time to time, the
“Credit Agreement”) among Affiliated Managers Group, Inc. (the “Company”),
various financial institutions and Bank of America, N.A., as Administrative
Agent, Swingline Lender and L/C Issuer, the Company is furnishing us with
certain information which is either non-public, confidential or proprietary in
nature.  All information furnished (irrespective of the form of communication)
to us, our agents or our representatives, including without limitation
attorneys, accountants, consultants and financial advisors (collectively,
“representatives”), by the Company or any of its representatives, and all
analyses, compilations, data, studies or other documents prepared by us or our
representatives containing, or based in whole or in part on, any such furnished
information or reflecting our review or assessment of the Company are
hereinafter collectively referred to as the “Information.”  In consideration of
our being furnished with the Information, we agree that:

 

1.                                      The Information will be kept
confidential, will not, without the prior written consent of the Company or
except as required by law (including to bank regulators and examiners) and then
only with prior written notice as soon as possible to the Company (provided that
such written notice shall not be required for ordinary course disclosures
pursuant to requests by bank regulators and examiners or to the extent
prohibited by law or legal process), be disclosed by us or our representatives,
in any manner whatsoever, in whole or in part, and will not be used by us or our
representatives directly or indirectly for any purpose other than evaluating a
Transaction.  Moreover, we agree to transmit the Information only to those
representatives who need to know the Information for the purpose of evaluating a
Transaction, who are informed by us of the confidential nature of the
Information and who are provided with a copy of this Confidentiality Agreement
(this “Agreement”) and agree to be bound by the terms

 

--------------------------------------------------------------------------------

(10)  Update as necessary to describe the purpose of the Confidentiality
Agreement consistent with Section 10.15(f) of the Credit Agreement.

 

E-1

--------------------------------------------------------------------------------


 

of this Agreement.  We will be responsible for any breach of this Agreement by
our representatives.

 

2.                                      Without the Company’s prior written
consent, we and our representatives will not disclose to any other person the
fact that the Information has been made available, that discussions or
negotiations are taking place concerning a possible transaction involving us and
the Company or any of the terms, conditions or other facts with respect to any
such possible transaction, including the status thereof, except as required by
law (including to bank regulators and examiners) and then only with prior
written notice as soon as possible to the Company (provided that such written
notice shall not be required for ordinary course disclosures pursuant to
requests by bank regulators and examiners or to the extent prohibited by law or
legal process).  The term “person” as used in this letter shall be interpreted
to include, without limitation, the media and any corporation, company, group,
partnership or individual.

 

3.                                      The Information and all copies thereof
will be destroyed or returned immediately, without retaining any copies thereof,
(a) if we do not within a reasonable time proceed with a Transaction or (b) at
any earlier time that the Company so requests; provided that we may retain
copies of Information as required by law (including bank regulations), pursuant
to our customary document retention policies or in back-up tapes or similar
electronic form, but in any event any such retained Information shall be
maintained confidentially and with no less than a reasonable degree of care. 
Notwithstanding the return or destruction of the Information, we and our
representatives will continue to be bound by our obligations hereunder.

 

4.                                      This Agreement shall be inoperative as
to such portions of the Information which (a) become publicly available other
than as a result of a breach of this Agreement; or (b) become available to us on
a nonconfidential basis from a source other than the Company (so long as such
source is not known to us to be bound by confidentiality obligations to the
Company or its subsidiaries).

 

5.                                      We understand that the Company has
endeavored to include in the Information those materials which are believed to
be reliable and relevant for the purpose of our evaluation, but we acknowledge
that the Company and its representatives make no representation or warranty as
to the accuracy or completeness of the Information.  We agree that the Company
and its representatives shall have no liability to us or to any of our
representatives as a result of the use of the Information by us and our
representatives, it being understood that only those particular representations
and warranties which may be made by the Company in a definitive agreement, when,
as and if it is executed, and subject to such limitations and restrictions as
may be specified in such definitive agreement, shall have any legal effect.  We
further agree that unless and until a definitive agreement regarding a
Transaction has been executed, neither we nor the Company will be under any
legal obligation of any kind whatsoever with respect to any Transaction by
virtue of this Agreement except for the matters specifically agreed to herein. 
We acknowledge and agree that the Company reserves the right to exercise its
consent rights under the Credit Agreement (such consent not to be unreasonably
withheld or delayed).

 

6.                                      In the event that we or anyone to whom
we transmit the Information pursuant to this Agreement are requested or become
legally compelled (by oral questions, interrogatories, request for information
or documents, subpoena, criminal or civil investigative

 

E-2

--------------------------------------------------------------------------------


 

demand or similar process) to disclose any of the Information, we will (so long
as not prohibited by law or legal process) provide the Company with prompt
written notice so that the Company may seek (with our cooperation, if so
requested by the Company) a protective order or other appropriate remedy and/or
waive compliance with the provisions of this Agreement.  In the event that such
protective order or other remedy is not obtained, or the Company waives
compliance with the provisions of this Agreement, we will furnish only that
portion of the Information which is legally required and will exercise
reasonable efforts to obtain reliable assurance that confidential treatment will
be accorded the Information.

 

7.                                      We acknowledge that we are aware, and we
will advise our representatives who receive Information, that the U.S.
securities laws restrict any person who has material, non-public information
concerning the Company from purchasing or selling securities of the Company (and
options, warrants and rights relating thereto).

 

8.                                      We agree that the Company shall be
entitled to equitable relief, including injunction and specific performance, in
the event of any actual or threatened breach of this Agreement.  Such remedies
shall not be deemed to be the exclusive remedies for a breach of this Agreement
by us or our representatives but shall be in addition to all other remedies
available at law or equity.

 

9.                                      It is further understood and agreed that
no failure or delay by the Company in exercising any right, power or privilege
under this Agreement shall operate as a waiver thereof nor shall any single or
partial exercise thereof preclude any other or further exercise of any right,
power or privilege hereunder.

 

10.                               This Agreement shall be governed by and
construed in accordance with the laws of the State of New York applicable to
agreements made and to be performed within such State.

 

 

Very truly yours,

 

 

 

 

 

[NAME OF INFORMATION RECIPIENT]

 

 

 

 

 

 

 

By:

 

 

E-3

--------------------------------------------------------------------------------


 

EXHIBIT F TO

CREDIT AGREEMENT

 

TERMS AND CONDITIONS OF SUBORDINATED INDEBTEDNESS

 

Subordination Provisions

 

(a)                                 General.  This [                   ],
including all principal, interest, fees, costs, enforcement expense (including
legal fees and disbursements), and any other reimbursement and indemnity
obligations created or evidenced by this [                  ], or any prior,
concurrent or subsequent notes, instruments, or agreements of indebtedness,
liabilities or obligations of any type or form whatsoever relating thereto in
favor of [the Payee] (“Subordinated Debt”) and any and all documents or
instruments evidencing, guaranteeing or securing directly or indirectly any of
the foregoing, whether now existing or hereafter created (“Subordinated
Documents”), shall be and hereby are subordinated and the payment thereof is
deferred until the full and final payment in cash of the Senior Debt, whether
now or hereafter incurred or owed by the Maker.  Notwithstanding the immediately
preceding sentence, the Maker shall be permitted to pay, and [the Payee] shall
be permitted to receive, any regularly scheduled payment of interest or
principal on this [       ], so long as at the time of such payment, such
payment is permitted and no default or event of default has occurred and is
continuing, in each case under the terms and provisions of any Senior Debt or
would occur after giving effect thereto.

 

(b)                                 Enforcement.  [The Payee] will not take or
omit to take any action or assert any claim with respect to the Subordinated
Debt or otherwise which is inconsistent with the provisions of this
Section [   ].  Without limiting the foregoing, [the Payee] will not assert,
collect or enforce the Subordinated Debt or any part thereof or take any action
to foreclose or realize upon the Subordinated Debt or any part thereof or
enforce any of the Subordinated Documents except (i) in each such case as
necessary, so long as no default or event of default has occurred and is then
continuing under the terms and provisions of any Senior Debt or would occur
after giving effect thereto, to collect any sums expressly permitted to be paid
by the Maker pursuant to Section [  ](a) above or (ii) to the extent (but only
to such extent) that the commencement of a legal action may be required to toll
the running of any applicable statute of limitations.  Until the Senior Debt has
been finally paid in full in cash, [the Payee] shall not have any right of
subrogation, reimbursement, restitution, contribution or indemnity whatsoever
from any assets of the Maker or any guarantor of or provider of collateral
security for any Senior Debt.  [The Payee] further waives any and all rights
with respect to marshalling.

 

(c)                                  Payments Held in Trust.  [The Payee] will
hold in trust and immediately pay over to the holders of Senior Debt, in the
same form of payment received, with appropriate endorsements, for application to
the Senior Debt, any cash (or cash equivalent) amount that the Maker pays to
[the Payee] with respect to the Subordinated Debt, or as collateral for the
Senior Debt any other assets of the Maker that [the Payee] may receive with
respect to Subordinated Debt, in each case except with respect to payments
expressly permitted pursuant to Section [  ](a) above.

 

F-1

--------------------------------------------------------------------------------


 

(d)                                 Defense to Enforcement.  If [the Payee], in
contravention of the terms of this [                ], shall commence, prosecute
or participate in any suit, action or proceeding against the Maker, then the
Maker may interpose as a defense or plea the agreements in this
[                  ], and any holder of Senior Debt may intervene and interpose
such defense or plea in its name or in the name of the Maker.  If [the Payee],
in contravention of the terms of this [              ], shall attempt to collect
any of the Subordinated Debt or enforce any of the Subordinated Documents, then
any holder of Senior Debt or the Maker may, by virtue of this Agreement,
restrain the enforcement thereof in the name of any holder of Senior Debt or in
the name of the Maker.  If [the Payee], in contravention of the terms of this
Agreement, obtains any cash or other assets of the Maker as a result of any
administrative, legal or equitable actions, or otherwise, [the Payee] agrees
forthwith to pay, deliver and assign to the holders of Senior Debt, with
appropriate endorsements, any such cash (or cash equivalent) for application to
the Senior Debt and any such other assets as collateral for the Senior Debt.

 

(e)                                  Bankruptcy, Etc.

 

(i)                                     At any meeting of creditors of the Maker
or in the event of any case or proceeding, voluntary or involuntary, for the
distribution, division or application of all or part of the assets of the Maker
or the proceeds thereof, whether such case or proceeding be for the liquidation,
dissolution or winding up of the Maker or its business, a receivership,
insolvency or bankruptcy case or proceeding, an assignment for the benefit of
creditors or a proceeding by or against the Maker for relief under the federal
Bankruptcy Code or any other bankruptcy, reorganization or insolvency law or any
other law relating to the relief of debtors, readjustment of indebtedness,
reorganization, arrangement, composition or extension or marshalling of assets
or otherwise, the holders of Senior Debt are hereby irrevocably authorized at
any such meeting or in any such proceeding to receive or collect any cash or
other assets of the Maker distributed, divided or applied by way of dividend or
payment, or any securities issued on account of any Subordinated Debt, and apply
such cash to or hold such other assets or securities as collateral for the
Senior Debt, and to apply to the Senior Debt any cash proceeds of any
realization upon such other assets or securities that the holders of Senior Debt
elect to effect, until all of the Senior Debt shall have been paid in full in
cash.

 

(ii)                                  Notwithstanding the foregoing provisions
of Section[      ](e)(i) above, [the Payee] shall be entitled to receive and
retain any securities of the Maker or any other corporation or other entity
provided for by a plan of reorganization or readjustment provided that: (x) the
payment of such securities is subordinate, at least to the extent provided in
this [                 ] with respect to Subordinated Debt, to the payment of
all Senior Debt under any such plan of reorganization or readjustment, (y) the
rights of the holders of the Senior Debt are not, without the consent of such
holders, altered or impaired by such arrangement, reorganization or
readjustment, and (z) all other terms of such arrangement, reorganization or
readjustment are acceptable to the holders of Senior Debt.

 

(iii)                               [[The Payee] undertakes and agrees for the
benefit of each holder of Senior Debt to execute, verify, deliver and file any
proof of claim, consent, assignment or other instrument which any holder of
Senior Debt may at any time require in order to prove and realize upon any right
or claim pertaining to the Subordinated Debt and to effectuate the full benefit
of

 

F-2

--------------------------------------------------------------------------------


 

the subordination contained herein; and upon failure of [the Payee] so to do
prior to 30 days before the expiration any such holder of Senior Debt shall be
deemed irrevocably appointed the agent and attorney-in-fact of [the Payee] to
execute, verify, deliver and file any such proof of claim, consent, assignment
or other instrument.](11)

 

(iv)                              At any such meeting of creditors or in the
event of any such case or proceeding, [the Payee] shall not vote with respect to
any plan of partial or complete liquidation, reorganization, arrangement,
composition or extension, or take any other action in any way so as to contest
(i) the validity of any Senior Debt or any collateral therefor or guaranties
thereof, (ii) the relative rights and duties of any holders of any Senior Debt
established in any instruments or agreements creating or evidencing any of the
Senior Debt with respect to any of such collateral or guaranties or (iii) [the
Payee]’s obligations and agreements set forth in this Agreement.

 

(f)                                   Freedom of Dealing.  [The Payee] agrees
that the Maker may, from time to time and at any time, incur additional Senior
Debt as it deems necessary, appropriate or desirable in its sole discretion. 
[The Payee] agrees, with respect to any and all Senior Debt and any and all
collateral therefor or guaranties thereof, that the Maker and the holders of
Senior Debt may agree to increase the amount of any Senior Debt or otherwise
modify the terms of any Senior Debt, and the holders of Senior Debt may grant
extensions of the time of payment or performance to and make compromises,
including releases of collateral or guaranties, and settlements with the Maker
and all other persons, in each case without the consent of [the Payee] and
without affecting the agreements of [the Payee] contained in this 
[                ]; provided, however, that nothing contained in this
Section [   ](f) shall constitute a waiver of the right of the Maker itself to
agree to or consent to a settlement or compromise of a claim which any holder of
Senior Debt may have against the Maker.

 

(g)                                  Sale of Subordinated Debt.  [The Payee]
will not, at any time while this Agreement is in effect, sell, transfer, pledge,
assign, hypothecate or otherwise dispose of any Subordinated Debt to any person
other than a person who agrees in a writing, satisfactory in form and substance
to the Maker and the holders of a majority of the then outstanding principal
amount of Senior Debt, to be bound by all of the obligations of [the Payee]
hereunder.  In the case of any such disposition by [the Payee], [the Payee] will
use its best efforts to notify each holder of Senior Debt at least 10 days prior
to the date of any of such intended disposition.

 

(h)                                 Continuation of Subordination.  To the
extent that the Maker or any guarantor of or provider of collateral for the
Senior Debt makes any payment on the Senior Debt that is subsequently
invalidated, declared to be fraudulent or preferential or set aside or is
required to be repaid to a trustee, receiver or any other party under any
bankruptcy, insolvency or reorganization act, state or federal law, common law
or equitable cause (such payment being hereinafter referred to as a “Voided
Payment”), then to the extent of such Voided Payment, that portion of the Senior
Debt that had been previously satisfied by such Voided Payment shall be revived
and continue in full force and effect (and continue to have the benefit of the
subordination provisions hereof) as if

 

--------------------------------------------------------------------------------

(11)  This clause (iii) shall only be required for Subordinated Payment Notes
issued on or after the Closing Date.

 

F-3

--------------------------------------------------------------------------------


 

such Voided Payment had never been made.  To the extent that [the Payee] has
received any payments with respect to Subordinated Debt subsequent to the date
of the initial receipt of such Voided Payment by a holder of Senior Debt and
such payments have not been invalidated, declared to be fraudulent or
preferential or set aside or required to be repaid to a trustee, receiver, or
any other party under any bankruptcy act, state or federal law, common law or
equitable cause, [the Payee] shall be obligated and hereby agrees that any such
payment so made or received shall be deemed to have been received in trust for
the benefit of the recipient of the Voided Payment, and [the Payee] hereby
agrees to pay to the recipient of the Voided Payment, upon demand, the full
amount so received by [the Payee] during such period of time to the extent
necessary fully to restore to the recipient of the Voided Payment the amount of
such Voided Payment.

 

(i)                                     Continuing Agreement.  The provisions of
this Section [    ] constitute a continuing agreement and shall be binding upon
the Maker and [the Payee] and their successors and assigns, and inure to the
benefit of and be enforceable by each holder of Senior Debt and their
successors, transferees and assigns.

 

For purposes of these subordination provisions, Senior Debt would be defined as
follows:

 

“Senior Debt” means (i) all indebtedness of the Maker for or relating to money
borrowed from banks or other institutional lenders or evidenced by a note, bond,
debenture or similar instrument and financing leases, including any extension or
renewals thereof, whether outstanding on the date hereof or hereafter created or
incurred, which is not by its terms subordinate and junior to or on a parity
with the [               ]s, (ii) all guaranties by the Maker,  which are not by
their terms subordinate and junior to or on a parity with the [              ]s,
of indebtedness of any subsidiary if such indebtedness would have been Senior
Debt pursuant to the provisions of clause (i) of this sentence had it been
indebtedness of the Maker, (iii) all obligations of the Maker in respect of
letters of credit or similar instruments issued or accepted by banks and other
financial institutions for account of the Maker, and (iv) all obligations of the
Maker in connection with an interest rate swap, cap or collar agreement or
similar arrangement between the Maker and one or more financial institutions
providing for the transfer or mitigation of interest risks either generally or
under specific contingencies, in each case including all principal, interest
(including, without limitation, any interest accruing subsequent to the
commencement of bankruptcy, insolvency or similar proceedings with respect to
the Maker, whether or not such interest is allowable as a claim in any such
proceeding), fees, costs, enforcement expenses (including legal fees and
disbursements), collateral protection expenses and other reimbursement or
indemnity obligations created or evidenced by any prior, concurrent, or
subsequent notes, instruments or agreements of indebtedness, liabilities or
obligations of any type or form whatsoever relating to any of the foregoing. 
Senior Debt shall expressly include any and all interest accruing and
out-of-pocket costs or expenses incurred after the date of any filing by or
against the Maker of any petition under the federal Bankruptcy Code or any other
bankruptcy, insolvency, or reorganization act regardless of whether the claim of
any holder of Senior Debt therefor is allowed or allowable in the case or
proceeding relating thereto.

 

F-4

--------------------------------------------------------------------------------


 

CONFIDENTIAL

 

EXHIBIT G TO
CREDIT AGREEMENT

 

FORM OF COMPLIANCE CERTIFICATE

 

Financial Statement Date:           , 20      

 

To:                             Bank of America, N.A., as Administrative Agent,
and the Lenders under the Credit Agreement referred to below

 

Ladies and Gentlemen:

 

Please refer to the Credit Agreement dated as of September 22, 2015 (as amended
or otherwise modified from time to time, the “Credit Agreement;” capitalized
terms defined therein being used herein as therein defined) among Affiliated
Managers Group, Inc., a Delaware corporation (the “Borrower”), various financial
institutions and Bank of America, N.A., as Administrative Agent, Swingline
Lender and L/C Issuer.

 

The undersigned Responsible Officer hereby certifies as of the date hereof that
he/she is the [                          ] of the Borrower, and that, as such,
he/she is authorized to execute and deliver this Certificate to the
Administrative Agent on the behalf of the Borrower, and further certifies, in
his/her capacity in such office and not individually, that:

 

[Use following paragraph 1 for fiscal year-end financial statements]

 

1.                                      The year-end audited financial
statements required by Section 6.1(a) of the Credit Agreement for the fiscal
year ended as of the Financial Statement Date specified above (the “Statement
Date”), together with the report and opinion of an independent certified public
accountant required by such section, are either attached hereto or have been
filed with the Securities and Exchange Commission.

 

[Use following paragraph 1 for fiscal quarter-end financial statements]

 

1.                                      The quarter-end unaudited financial
statements required by Section 6.1(b) of the Credit Agreement for the fiscal
quarter ended as of the Financial Statement Date specified above (the “Statement
Date”), are either attached hereto or have been filed with the Securities and
Exchange Commission.  Such financial statements fairly present, in all material
respects, the financial condition, results of operations and cash flows of the
Borrower and its Subsidiaries in accordance with GAAP as at such date and for
such period, subject only to normal year-end audit adjustments and the absence
of footnotes.

 

2.                                      The undersigned has reviewed and is
familiar with the terms of the Credit Agreement and has made, or has caused to
be made under his/her supervision, a detailed review of the transactions and
condition (financial or otherwise) of the Borrower during the period covered by
the filed or attached financial statements with a view to determining whether
during such period the Borrower performed and observed all its obligations under
the Loan Documents, and

 

G-1

--------------------------------------------------------------------------------


 

[select one:]

 

[to the best knowledge of the undersigned no Default exists.]

 

—or—

 

[the following covenants or conditions have not been performed or observed and
the following is a list of each such Default and its nature and status:]

 

3.                                      Attached hereto is a true and accurate
calculation of each of the financial ratios and restrictions set forth on
Section 7.1 of the Credit Agreement as of the Statement Date.

 

4.                                      Attached hereto is a calculation of
Total Indebtedness less the aggregate amount of cash and Cash Equivalents
permitted to be deducted therefrom pursuant to the definition of “Leverage
Ratio” in the Credit Agreement.

 

G-2

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the undersigned has executed this Certificate as of       ,
20  .

 

 

 

AFFILIATED MANAGERS GROUP, INC.

 

 

 

 

 

 

 

By:

 

 

Name:

 

 

Title:

 

 

G-3

--------------------------------------------------------------------------------


 

EXHIBIT H TO
CREDIT AGREEMENT

 

FORM OF BORROWING NOTICE

 

Date:        , 20

 

To:                             Bank of America, N.A., as Administrative Agent

 

Ladies and Gentlemen:

 

Please refer to the Credit Agreement dated as of September 22, 2015 (as amended
or otherwise modified from time to time, the “Credit Agreement;” capitalized
terms defined therein being used herein as therein defined) among Affiliated
Managers Group, Inc., a Delaware corporation (the “Borrower”), the financial
institutions from time to time party thereto as lenders and Bank of America,
N.A., as Administrative Agent, Swingline Lender and L/C Issuer.

 

A.                                    The Borrower hereby requests a borrowing
of Revolving Loans:

 

1.                                      Comprised of [Eurodollar][ABR] Loans.

 

2.                                      In [Dollars][Canadian
Dollars][EUR][Sterling].

 

3.                                      In the amount of
[$][CAD$][€][£]                   .

 

4.                                      On [specify Borrowing Date].

 

5.                                      For Eurodollar
Loans:                         with an Interest Period of              
[months][one week].

 

H-1

--------------------------------------------------------------------------------


 

The Borrower hereby represents and warrants that the conditions specified in
Sections 5.2(a) and (b) of the Credit Agreement shall be satisfied on and as of
the Borrowing Date.

 

 

AFFILIATED MANAGERS GROUP, INC.

 

 

 

 

 

 

By:

 

 

Name:

 

 

Title:

 

 

H-2

--------------------------------------------------------------------------------


 

EXHIBIT I TO
CREDIT AGREEMENT

 

FORM OF CONVERSION/CONTINUATION NOTICE

 

Date:        , 20       

 

To:                             Bank of America, N.A., as Administrative Agent

 

Ladies and Gentlemen:

 

Please refer to the Credit Agreement dated as of September 22, 2015 (as amended
or otherwise modified from time to time, the “Credit Agreement;” capitalized
terms defined therein being used herein as therein defined) among Affiliated
Managers Group, Inc., a Delaware corporation (the “Borrower”), various financial
institutions and Bank of America, N.A., as Administrative Agent, Swingline
Lender and L/C Issuer.

 

[FOR CONVERSIONS]

 

The Borrower hereby requests a conversion of Revolving Loans comprised of
[Eurodollar][ABR] Loans:

 

1.                                      On [specify conversion date].

 

2.                                      Such Revolving Loans are to be converted
into [ABR][Eurodollar] Loans.

 

3.                                      The Revolving Loans to be converted are
denominated in Dollars.

 

4.                                      The aggregate amount of Revolving Loans
to be converted is $              .

 

5.                                      [The Interest Period for such Eurodollar
Loans shall be         [months][one week].](12)

 

[FOR CONTINUATIONS]

 

The Borrower hereby requests a continuation of Revolving Loans comprised of
Eurodollar Loans:

 

1.                                      On [specify continuation date].

 

2.                                      The Revolving Loans to be continued are
denominated in [Dollars][Canadian Dollars][EUR][Sterling].

 

4.                                      The aggregate amount of Revolving Loans
to be continued is [$][CAD$][€][£]        .

 

--------------------------------------------------------------------------------

(12)  For conversion into Eurodollar Loans only.

 

I-1

--------------------------------------------------------------------------------


 

The Interest Period for such continued Eurodollar Loans shall be      
[months][one week].

 

The Borrower hereby certifies that no Event of Default exists.(13)

 

 

AFFILIATED MANAGERS GROUP, INC.

 

 

 

 

 

 

By:

 

 

Name:

 

 

Title:

 

 

--------------------------------------------------------------------------------

(13) This certification is applicable to conversions to Eurodollar Loans and
continuations of Eurodollar Loans.

 

I-2

--------------------------------------------------------------------------------


 

EXHIBIT J TO
CREDIT AGREEMENT

 

FORM OF JOINDER AGREEMENT

 

[Date]

 

Bank of America, N.A., as Administrative Agent
under the Credit Agreement referred to below
Attention:

 

Ladies/Gentlemen:

 

Please refer to the Credit Agreement dated as of September 22, 2015 (as amended
or otherwise modified from time to time, the “Credit Agreement”) among the
Borrower, various financial institutions and Bank of America, N.A., as
Administrative Agent, Swingline Lender and L/C Issuer.  Capitalized terms used
but not defined herein have the respective meanings set forth in the Credit
Agreement.

 

In connection with the increase in the Aggregate Commitments from $           to
$           pursuant to Section 2.3 of the Credit Agreement, the undersigned
confirms that it has agreed to become a Lender under the Credit Agreement with a
Commitment of $           effective on              , 20   (the “Increase
Effective Date”).

 

The undersigned (a) acknowledges that it has received a copy of the Credit
Agreement and the Schedules and Exhibits thereto, together with copies of the
most recent financial statements delivered by the Borrower pursuant to the
Credit Agreement, and such other documents and information as it has deemed
appropriate to make its own credit and legal analysis and decision to become a
Lender under the Credit Agreement; and (b) agrees that it will, independently
and without reliance upon the Administrative Agent or any other Lender and based
on such documents and information as it shall deem appropriate at the time,
continue to make its own credit and legal decisions in taking or not taking
action under the Credit Agreement.

 

The undersigned represents and warrants that (i) it is duly organized and
existing and it has full power and authority to take, and has taken, all action
necessary to execute and deliver this Joinder Agreement and to consummate the
transactions contemplated hereby and to become a Lender under the Credit
Agreement; and (ii) no notices to, or consents, authorizations or approvals of,
any Person are required (other than any already given or obtained) for its due
execution and delivery of this Joinder Agreement or the performance of its
obligations as a Lender under the Credit Agreement.

 

The undersigned agrees to execute and deliver such other instruments, and take
such other actions, as the Administrative Agent or the Borrower may reasonably
request in connection with the transactions contemplated by this Joinder
Agreement.

 

J-1

--------------------------------------------------------------------------------


 

The following administrative details apply to the undersigned:

 

(A)          Notice Address:

 

Legal name:

Address:

 

 

Attention:

Telephone:  (   )

Facsimile:  (   )

 

(B)          Payment Instructions:

 

Account No.:

At:

 

 

Reference:

Attention:

 

The undersigned acknowledges and agrees that, on the date on which the
undersigned becomes a Lender under the Credit Agreement as set forth in the
second paragraph hereof, the undersigned (a) will be bound by the terms of the
Credit Agreement as fully and to the same extent as if the undersigned were an
original Lender under the Credit Agreement and (b) will perform in accordance
with their terms all of the obligations which by the terms of the Loan Documents
are required to be performed by it as a Lender.

 

This Joinder Agreement shall be binding upon, and inure to the benefit of, the
parties hereto and their respective successors and assigns.  This Joinder
Agreement may be executed in any number of counterparts, which together shall
constitute one instrument.  Delivery of an executed counterpart of a signature
page of this Joinder Agreement by telecopy shall be effective as delivery of a
manually executed counterpart of this Joinder Agreement.  THIS JOINDER AGREEMENT
AND THE RIGHTS AND OBLIGATIONS OF THE PARTIES HEREUNDER SHALL BE GOVERNED BY,
AND CONSTRUED AND INTERPRETED IN ACCORDANCE WITH, THE LAW OF THE STATE OF NEW
YORK.

 

 

Very truly yours,

 

 

 

[NAME OF NEW LENDER]

 

 

 

 

 

By:

 

 

Name:

 

Title:

 

J-2

--------------------------------------------------------------------------------


 

Acknowledged and consented to as of

                       , 20

 

BANK OF AMERICA, N.A., as Administrative Agent

 

 

 

 

 

By:

 

 

Name:

 

Title:

 

 

 

 

 

Acknowledged and consented to as of

 

                            , 20

 

 

 

AFFILIATED MANAGERS GROUP, INC., as Borrower

 

 

 

 

 

By:

 

 

Name:

 

Title:

 

 

J-3

--------------------------------------------------------------------------------


 

EXHIBIT K-1 TO
CREDIT AGREEMENT

 

FORM OF

U.S. TAX COMPLIANCE CERTIFICATE

 

(For Foreign Lenders That Are Not Partnerships For U.S. Federal Income Tax
Purposes)

 

Reference is made to that certain Credit Agreement dated as of September 22,
2015 (as amended or otherwise modified from time to time, the “Credit
Agreement;” capitalized terms defined therein being used herein as therein
defined) among Affiliated Managers Group, Inc., a Delaware corporation (the
“Borrower”), various financial institutions and Bank of America, N.A., as
Administrative Agent, Swingline Lender and L/C Issuer.

 

Pursuant to the provisions of Section 3.11(e) of the Credit Agreement, the
undersigned hereby certifies that (i) it is the sole record and beneficial owner
of the Loan(s) (as well as any Note(s) evidencing such Loan(s)) in respect of
which it is providing this certificate, (ii) it is not a bank within the meaning
of Section 881(c)(3)(A) of the Code, (iii) it is not a ten percent shareholder
of the Borrower within the meaning of Section 871(h)(3)(B) of the Code, (iv) it
is not a controlled foreign corporation related to the Borrower as described in
Section 881(c)(3)(C) of the Code, (v) the interest payments in question are not
effectively connected with the undersigned’s conduct of a United States trade or
business and (vi) if it is a “disregarded entity” for U.S. tax purposes, as such
term is used in U.S. Treasury Regulation section 301.7701-2(a), then it is
providing this form on behalf of its beneficial owner as determined for U.S.
federal income tax purposes.

 

The undersigned has furnished the Administrative Agent and the Borrower with a
certificate of its non-U.S. Person status on IRS Form W-8BEN (or W-8BEN-E, as
applicable).  By executing this certificate, the undersigned agrees that (1) if
the information provided on this certificate changes, the undersigned shall
promptly so inform the Borrower and the Administrative Agent, and (2) the
undersigned shall have at all times furnished the Borrower and the
Administrative Agent with a properly completed and currently effective
certificate in either the calendar year in which each payment is to be made to
the undersigned, or in either of the two calendar years preceding such payments.

 

[Remainder of the page intentionally blank]

 

--------------------------------------------------------------------------------


 

This U.S. Tax Compliance Certificate is executed as of the date set forth below.

 

[NAME OF LENDER]

 

 

 

 

 

By:

 

 

Name:

 

 

Title:

 

 

 

 

DATE:             , 20

 

--------------------------------------------------------------------------------


 

EXHIBIT K-2 TO
CREDIT AGREEMENT

 

FORM OF

U.S. TAX COMPLIANCE CERTIFICATE

 

(For Foreign Participants That Are Not Partnerships For U.S. Federal Income Tax
Purposes)

 

Reference is made to that certain Credit Agreement dated as of September 22,
2015 (as amended or otherwise modified from time to time, the “Credit
Agreement;” capitalized terms defined therein being used herein as therein
defined) among Affiliated Managers Group, Inc., a Delaware corporation (the
“Borrower”), various financial institutions and Bank of America, N.A., as
Administrative Agent, Swingline Lender and L/C Issuer.

 

Pursuant to the provisions of Section 3.11(e) of the Credit Agreement, the
undersigned hereby certifies that (i) it is the sole record and beneficial owner
of the participation in respect of which it is providing this certificate,
(ii) it is not a bank within the meaning of Section 881(c)(3)(A) of the Code,
(iii) it is not a ten percent shareholder of the Borrower within the meaning of
Section 871(h)(3)(B) of the Code, (iv) it is not a controlled foreign
corporation related to the Borrower as described in Section 881(c)(3)(C) of the
Code, (v) the interest payments in question are not effectively connected with
the undersigned’s conduct of a United States trade or business and (vi) if it is
a “disregarded entity” for U.S. tax purposes, as such term is used in U.S.
Treasury Regulation section 301.7701-2(a), then it is providing this form on
behalf of its beneficial owner as determined for U.S. federal income tax
purposes.

 

The undersigned has furnished its participating Lender with a certificate of its
non-U.S. Person status on IRS Form W-8BEN (or W-8BEN-E, as applicable).  By
executing this certificate, the undersigned agrees that (1) if the information
provided on this certificate changes, the undersigned shall promptly so inform
such Lender in writing, and (2) the undersigned shall have at all times
furnished such Lender with a properly completed and currently effective
certificate in either the calendar year in which each payment is to be made to
the undersigned, or in either of the two calendar years preceding such payments.

 

[Remainder of the page intentionally blank]

 

--------------------------------------------------------------------------------


 

This U.S. Tax Compliance Certificate is executed as of the date set forth below.

 

[NAME OF PARTICIPANT]

 

 

 

 

 

By:

 

 

Name:

 

 

Title:

 

 

 

 

DATE:             , 20

 

--------------------------------------------------------------------------------


 

EXHIBIT K-3 TO
CREDIT AGREEMENT

 

FORM OF

U.S. TAX COMPLIANCE CERTIFICATE

 

(For Foreign Participants That Are Partnerships For U.S. Federal Income Tax
Purposes)

 

Reference is made to that certain Credit Agreement dated as of September 22,
2015 (as amended or otherwise modified from time to time, the “Credit
Agreement;” capitalized terms defined therein being used herein as therein
defined) among Affiliated Managers Group, Inc., a Delaware corporation (the
“Borrower”), various financial institutions and Bank of America, N.A., as
Administrative Agent, Swingline Lender and L/C Issuer.

 

Pursuant to the provisions of Section 3.11(e) of the Credit Agreement, the
undersigned hereby certifies that (i) it is the sole record owner of the
participation in respect of which it is providing this certificate, (ii) its
direct or indirect partners/members are the sole beneficial owners of such
participation, (iii) with respect such participation, neither the undersigned
nor any of its direct or indirect partners/members is a bank extending credit
pursuant to a loan agreement entered into in the ordinary course of its trade or
business within the meaning of Section 881(c)(3)(A) of the Code, (iv) none of
its direct or indirect partners/members is a ten percent shareholder of the
Borrower within the meaning of Section 871(h)(3)(B) of the Code, (v) none of its
direct or indirect partners/members is a controlled foreign corporation related
to the Borrower as described in Section 881(c)(3)(C) of the Code, (vi) the
interest payments in question are not effectively connected with the
undersigned’s or its direct or indirect partners’/members’ (or owner’s for U.S.
federal income tax purposes, as applicable) conduct of a United States trade or
business and (vii) if it is a “disregarded entity” for U.S. tax purposes, as
such term is used in U.S. Treasury Regulation section 301.7701-2(a), then it is
providing this form on behalf of its beneficial owner as determined for U.S.
federal income tax purposes.

 

The undersigned has furnished its participating Lender with IRS Form W-8IMY
accompanied by one of the following forms from each of its partners/members that
is claiming the portfolio interest exemption: (i) an IRS Form W-8BEN (or
W-8BEN-E, as applicable) or (ii) an IRS Form W-8IMY accompanied by an IRS
Form W-8BEN (or W-8BEN-E, as applicable) from each of such partner’s/member’s
beneficial owners that is claiming the portfolio interest exemption.  By
executing this certificate, the undersigned agrees that (1) if the information
provided on this certificate changes, the undersigned shall promptly so inform
such Lender and (2) the undersigned shall have at all times furnished such
Lender with a properly completed and currently effective certificate in either
the calendar year in which each payment is to be made to the undersigned, or in
either of the two calendar years preceding such payments.

 

[Remainder of the page intentionally blank]

 

--------------------------------------------------------------------------------


 

This U.S. Tax Compliance Certificate is executed as of the date set forth below.

 

[NAME OF PARTICIPANT]

 

 

 

 

 

By:

 

 

Name:

 

 

Title:

 

 

 

 

DATE:             , 20

 

--------------------------------------------------------------------------------


 

EXHIBIT K-4 TO
CREDIT AGREEMENT

 

FORM OF

U.S. TAX COMPLIANCE CERTIFICATE

 

(For Foreign Lenders That Are Partnerships For U.S. Federal Income Tax Purposes)

 

Reference is made to that certain Credit Agreement dated as of September 22,
2015 (as amended or otherwise modified from time to time, the “Credit
Agreement;” capitalized terms defined therein being used herein as therein
defined) among Affiliated Managers Group, Inc., a Delaware corporation (the
“Borrower”), various financial institutions and Bank of America, N.A., as
Administrative Agent, Swingline Lender and L/C Issuer.

 

Pursuant to the provisions of Section 3.11(e) of the Credit Agreement, the
undersigned hereby certifies that (i) it is the sole record owner of the
Loan(s) (as well as any Note(s) evidencing such Loan(s)) in respect of which it
is providing this certificate, (ii) its direct or indirect partners/members are
the sole beneficial owners of such Loan(s) (as well as any Note(s) evidencing
such Loan(s)), (iii) with respect to the extension of credit pursuant to this
Credit Agreement or any other Loan Document, neither the undersigned nor any of
its direct or indirect partners/members is a bank extending credit pursuant to a
loan agreement entered into in the ordinary course of its trade or business
within the meaning of Section 881(c)(3)(A) of the Code, (iv) none of its direct
or indirect partners/members is a ten percent shareholder of the Borrower within
the meaning of Section 871(h)(3)(B) of the Code, (v) none of its direct or
indirect partners/members is a controlled foreign corporation related to the
Borrower as described in Section 881(c)(3)(C) of the Code, (vi) the interest
payments in question are not effectively connected with the undersigned’s or its
direct or indirect partners’/members’ conduct of a United States trade or
business and (vii) if it is a “disregarded entity” for U.S. tax purposes, as
such term is used in U.S. Treasury Regulation section 301.7701-2(a), then it is
providing this form on behalf of its beneficial owner as determined for U.S.
federal income tax purposes.

 

The undersigned has furnished the Administrative Agent and the Borrower with IRS
Form W-8IMY accompanied by one of the following forms from each of its
partners/members that is claiming the portfolio interest exemption: (i) an IRS
Form W-8BEN (or W-8BEN-E, as applicable) or (ii) an IRS Form W-8IMY accompanied
by an IRS Form W-8BEN (or W-8BEN-E, as applicable) from each of such
partner’s/member’s beneficial owners that is claiming the portfolio interest
exemption.  By executing this certificate, the undersigned agrees that (1) if
the information provided on this certificate changes, the undersigned shall
promptly so inform the Borrower and the Administrative Agent, and (2) the
undersigned shall have at all times furnished the Borrower and the
Administrative Agent with a properly completed and currently effective
certificate in either the calendar year in which each payment is to be made to
the undersigned, or in either of the two calendar years preceding such payments.

 

[Remainder of the page intentionally blank]

 

--------------------------------------------------------------------------------


 

This U.S. Tax Compliance Certificate is executed as of the date set forth below.

 

[NAME OF LENDER]

 

 

 

 

 

By:

 

 

Name:

 

 

Title:

 

 

 

 

DATE:             , 20

 

--------------------------------------------------------------------------------


 

EXHIBIT L TO
CREDIT AGREEMENT

 

FORM OF SWINGLINE LOAN NOTICE

 

Date:             , 20

 

1.                                                  To:      Bank of America,
N.A., as Swingline Lender
Bank of America, N.A., as Administrative Agent

 

Ladies and Gentlemen:

 

Reference is made to that certain Credit Agreement dated as of September 22,
2015 (as amended or otherwise modified from time to time, the “Credit
Agreement;” capitalized terms defined therein being used herein as therein
defined) among Affiliated Managers Group, Inc., a Delaware corporation (the
“Borrower”), various financial institutions and Bank of America, N.A., as
Administrative Agent, Swingline Lender and L/C Issuer.

 

The undersigned hereby requests a Swingline Loan:

 

1.            
On                                                                      (a
Business Day).

 

2.             In the amount of $                                            .

 

The Swingline Borrowing requested herein complies with the requirements of the
provisos to the first sentence of Section 2.7(a) of the Credit Agreement.

 

 

AFFILIATED MANAGERS GROUP, INC.

 

 

 

By:

 

 

Name:

 

 

Title:

 

 

--------------------------------------------------------------------------------